             Case 3:17-cv-00592-JWD-EWD             Document 79-3     08/13/19 Page 1 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                         April 10, 2019

                                                Page 1                                                              Page 3
           UNITED STATES DISTRICT COURT                 1        EXAMINATION INDEX
           MIDDLE DISTRICT OF LOUISIANA                 2
                                                        3   EXAMINATION BY:                              PAGE
       TRINITY MEDICAL SERVICES, * Civil Action         4   MR. KUPPERMAN ................................6
       LLC, ET AL              * NO. 3:17-00592         5   MR. STEWART ...............................391
                         *                              6   MR. KUPPERMAN ..............................416
       VERSUS                 * JUDGE GRAVELLES         7   MR. STEWART ...............................433
                         *                              8
       MERGE HEALTHCARE SOLUTIONS, * MAGISTRATE: 9                   EXHIBIT INDEX
       INC.                * WILDER-DOOMES             10
        * * * * * * * *                                11   EXHIBIT NO.                                  PAGE
                                                       12   Exhibit 1 ................................12
                   * * *                               13   Exhibit 2 ................................79
                                                       14   Exhibit 3 ...............................113
            Rule 30(b)(6) Deposition of TRINITY        15   Exhibit 4 ...............................123
       MEDICAL SERVICES, LLC, THROUGH ITS DESIGNEE 16       Exhibit 5 ...............................160
       BLAKE N. BOURQUE, given at Fishman Hayood, LLP, 17   Exhibit 6 ...............................164
       201 St. Charles Avenue, 46th Floor, New         18   Exhibit 7 ...............................249
       Orleans, Louisiana 70130, on April 10th, 2019.  19   Exhibit 8 ...............................250
                                                       20   Exhibit 9 ...............................255
       VIDEOGRAPHER:                                   21   Exhibit 10 ...............................314
            TODD MEAUX (DEPO-VUE, INC.)                22   Exhibit 11 ...............................319
       REPORTED BY:                                    23   Exhibit 12 ...............................327
            JOSEPH A. FAIRBANKS, JR., CCR, RPR         24   Exhibit 13 ...............................333
            CERTIFIED COURT REPORTER #75005            25   Exhibit 14 ...............................335
                                                Page 2                                                              Page 4
  1    APPEARANCES:                              1          Exhibit 15    ...............................376
  2    REPRESENTING THE PLAINTIFFS:              2          Exhibit 16    ...............................389
  3        FISHMAN HAYGOOD LLP                   3          Exhibit 17    ...............................395
  4        (BY: JESSE STEWART, ESQUIRE)          4          Exhibit 18    ...............................420
  5        (BY: JASON BURGE, ESQUIRE)            5
  6        201 St. Charles Avenue, 46th Floor    6
  7        New Orleans, Louisiana 70170-4600     7
  8        504-586-5252                          8
  9                                              9
 10    REPRESENTING THE DEFENDANTS:             10
 11        BARRASSO USDIN KUPPERMAN FREEMAN & 11
 12        SARVER, L.L.C.                       12
 13        (BY: STEPHEN H. KUPPERMAN, ESQUIRE)  13
 14        (BY: LAURENCE LESUEUR, JR., ESQUIRE) 14
 15        (BY: VIVIANA ALDOUS, ESQUIRE)        15
 16        909 Poydras Street, 24th Floor       16
 17        New Orleans, Louisiana 70112         17
 18        504-589-9700.                        18
 19                                             19
 20                                             20
 21                                             21
 22                                             22
 23                                             23
 24                                             24
 25                                             25
                                                                                           1 (Pages 1 to 4)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                                    504 219-1993
                                                                                                EXHIBIT A
             Case 3:17-cv-00592-JWD-EWD             Document 79-3     08/13/19 Page 2 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                                Page 5                                                    Page 7
  1             STIPULATION                               1      A. Um -- 103 Woodlake Lane, Lafayette,
  2           IT IS STIPULATED AND AGREED by and          2   Louisiana 70508.
  3    among counsel for the parties hereto that the      3      Q. Have you ever been deposed before?
  4    deposition of the aforementioned witness may be    4      A. I have.
  5    taken for all purposes permitted within the        5      Q. And can you tell me when, or how
  6    Federal Rules of Civil Procedure, in accordance    6   often? Let's start with that.
  7    with law, pursuant to notice;                      7      A. One time.
  8           That all formalities, save reading          8      Q. In what matter?
  9    and signing of the original transcript by the      9      A. It was a personal-injury case.
 10    deponent, are hereby specifically waived;         10      Q. Were you a witness or a claimant?
 11           That all objections, save those as to      11      A. I was a claimant.
 12    the form of the question and the responsiveness   12      Q. Okay. You were the plaintiff?
 13    of the answer, are reserved until such time as    13      A. Yes.
 14    this deposition, or any part thereof, is used     14      Q. Okay. And who did you sue?
 15    or sought to be used in evidence.                 15      A. Academy.
 16                                                      16      Q. Academy?
 17                                                      17      A. Academy, the store.
 18                * * *                                 18      Q. The sporting goods store?
 19                                                      19      A. That's right.
 20                                                      20      Q. And where was that?
 21                                                      21      A. Lafayette, Louisiana.
 22           JOSEPH A. FAIRBANKS, JR., CCR, RPR,        22      Q. In federal court?
 23    Certified Court Reporter in and for the State     23      A. I do not remember.
 24    of Louisiana, officiated in administering the     24      Q. Okay. And when was that?
 25    oath to the witness.                              25      A. Um -- I don't remember the exact year.
                                                Page 6                                                    Page 8
  1           THE VIDEOGRAPHER:                           1   Sometime around 2011, 2012.
  2               This deposition is being held at        2      Q. Who was your counsel?
  3           201 St. Charles Avenue in New Orleans,      3      A. Um -- Blake David.
  4           Louisiana, on April 10th, 2019, at the      4      Q. And who was opposing counsel?
  5           time indicated on the video screen,         5      A. I do not remember.
  6           which is 9:07.                              6      Q. Were you the only plaintiff?
  7               At this time would counsel please       7      A. Yes.
  8           introduce themselves for the record.        8      Q. Okay. And you sued in a personal
  9           MR. STEWART:                                9   capacity?
 10               Jesse Stewart on behalf of             10      A. I don't know what that means.
 11           plaintiffs, with Jason Burge.              11      Q. You sued for yourself.
 12           MR. KUPPERMAN:                             12      A. Yes.
 13               Steve Kupperman, Lon Le Sueur,         13      Q. Injuries you personally sustained.
 14           and Viviana Aldous for the defendants.     14      A. Yes.
 15             BLAKE NICHOLAS BOURQUE                   15      Q. Okay. Thank you. And you gave one
 16    103 Woodlake Lane, Lafayette, Louisiana 70508,    16   deposition in that case?
 17    a witness named in the above stipulation,         17      A. Yes, sir.
 18    having been first duly sworn, was examined and    18      Q. Did you also testify at trail?
 19    testified on his oath as follows:                 19      A. No, sir.
 20    EXAMINATION BY MR. KUPPERMAN:                     20      Q. The case was settled?
 21       Q. Good morning, Mr. Bourgue. Could you        21      A. Yes, sir.
 22    state your full name for the record?              22      Q. Okay. Okay. Um -- I probably don't
 23       A. Blake Nicholas Bourque.                     23   need to do this, but -- because you've already
 24       Q. And what is the business address for        24   been in one deposition, but let me just go over
 25    Trinity Medical Services?                         25   a couple of the rules --
                                                                                      2 (Pages 5 to 8)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                           504 219-1993
                                                                                          EXHIBIT A
             Case 3:17-cv-00592-JWD-EWD              Document 79-3     08/13/19 Page 3 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                                 Page 9                                                Page 11
  1       A. Please do.                                    1   April of 2017?
  2       Q. -- for you.                                   2      A. Trinity Medical Services never had,
  3           Let's not talk over each other. I'll         3   um -- what we called employees. They were all
  4    try to let you finish your answer; you try to       4   employed by Prestige Worldwide Leasing.
  5    let me finish my question. All the responses        5      Q. Were you employed by Prestige?
  6    have to be verbal, um -- in some manner, shape,     6      A. Yes, sir.
  7    or form; they can't be grunts, or nods, or          7      Q. So you were never employed by Trinity
  8    shakes of the head, because the court reporter      8   until April of 2017?
  9    can't take it down.                                 9      A. Um -- I'm the -- I'm the sole owner of
 10           If I ask a question that's confusing        10   the Trinity. So I'm the only owner of Trinity
 11    to you or that you don't understand, please let    11   Medical Services.
 12    me know, or ask me to rephrase it. If you          12      Q. Okay. Um -- is that -- that's a -- is
 13    don't do that, then we'll all assume that          13   that treated as a partnership for tax purposes?
 14    you've understood the question as it was           14   So all the income flows to you?
 15    intended. Okay?                                    15      A. Yes, sir.
 16       A. Yes, sir.                                    16      Q. So you report the income for Trinity
 17       Q. Okay. Good. You are here today as a          17   on your personal returns?
 18    corporate representative for Trinity Medical       18      A. Yes, sir.
 19    Services; is that correct?                         19      Q. And what about Performance and
 20       A. That's correct.                              20   Prestige, are they also on your personal
 21       Q. And so if we refer to it as Trinity,         21   returns?
 22    you understand that's what we're talking about.    22      A. Do you want to talk about Performance
 23    Trinity Medical Services, LLC.                     23   and Prestige today or tomorrow?
 24       A. Yes, sir.                                    24      Q. I want to talk about 'em tomorrow,
 25       Q. Okay. Are you also designated for the        25   primarily, but I thought while I was on this
                                                Page 10                                                Page 12
  1    later depositions of Performance Labs LLC, and      1   you could tell me.
  2    Prestige Worldwide Leasing LLC?                     2      A. Yeah. Sure. I just -- um Performance
  3       A. Yes, sir.                                     3   and Prestige are owned, um -- solely by Trinity
  4       Q. Okay. There's not going to be anybody         4   Medical Services. So my CPAs are to follow
  5    else that's going to appear for those?              5   United States Tax Code.
  6       A. No, sir.                                      6      Q. Okay.
  7       Q. Okay. We plan on going through                7      A. Yeah.
  8    Trinity's questions today, and Performance and      8      Q. All right. So you're the sole owner
  9    Prestige tomorrow.                                  9   of Trinity, and Trinity is the sole owner of
 10       A. Okay.                                        10   Performance, and Trinity is the sole owner of
 11       Q. Okay? Um -- are you the sole                 11   Prestige.
 12    employee, at the current time, of all three of     12      A. Yes, sir.
 13    these companies?                                   13      Q. Okay. All right. Let me just, um --
 14       A. Yes, sir.                                    14   show you a Deposition Notice for today's
 15       Q. Okay. And when did you become the            15   deposition, and we'll mark it as Exhibit 1.
 16    sole employee? Let's start with Trinity.           16   (Tendering.) And my question is, have you seen
 17       A. April 2017.                                  17   this before?
 18       Q. Okay. Is that the same time you              18         (Exhibit 1 was marked for
 19    became the only employee of performance and        19   identification and is attached hereto.)
 20    Prestige as well?                                  20      A. Yes, sir, I have.
 21       A. No, sir.                                     21   EXAMINATION BY MR. KUPPERMAN:
 22       Q. Okay. We'll cover them tomorrow,             22      Q. All righty. And as I understand it,
 23    then. I don't want to get too distracted.          23   you were here prepared to testify on behalf of
 24          Um -- how many employees did Trinity         24   Trinity as to all of the 29 topics that are
 25    have before you became the sole employee in        25   listed in the deposition notice. Correct?
                                                                                     3 (Pages 9 to 12)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                          EXHIBIT A
             Case 3:17-cv-00592-JWD-EWD                  Document 79-3    08/13/19 Page 4 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                April 10, 2019

                                                Page 13                                                    Page 15
  1       A. Yes, sir.                                        1         MR. KUPPERMAN:
  2       Q. Okay. Um -- and you understand you're            2             Okay.
  3    here to testify on all information that is             3   EXAMINATION BY MR. KUPPERMAN:
  4    available to Trinity. Correct?                         4      Q. You can go ahead and answer.
  5       A. Yes, sir.                                        5      A. Talked about, um -- how Jason and
  6       Q. So it's not just you individually or             6   Jesse told me that today I needed to tell the
  7    personally, but from whatever source that the          7   truth, and stick to the facts.
  8    company has.                                           8         MR. STEWART:
  9       A. Yes, sir.                                        9             Object. Objection.
 10       Q. Okay. Good. And, um -- what did                 10   EXAMINATION BY MR. KUPPERMAN:
 11    you -- let's just go through, in general, what        11      Q. You didn't need to be told to tell the
 12    did you do to prepare for the deposition today?       12   truth, did you?
 13       A. Um -- read over this. I read over --            13      A. Um -- no. Did not.
 14       Q. This meaning the notice.                        14      Q. Yeah. I mean, you already knew you
 15       A. I'm sorry. Yeah. Read over the                  15   were supposed to tell the truth. Right?
 16    notice.                                               16      A. Yeah, absolutely.
 17       Q. Okay.                                           17      Q. Okay. Um -- how about anything
 18       A. Um -- met with, uh -- Jason and Jesse           18   substantive on any of the topics that are in
 19    yesterday, uh -- in this room.                        19   the Notice of Deposition? Did you have any
 20       Q. Uh-huh.                                         20   substantive discussions with your wife and/or
 21       A. And, um -- this morning I read over             21   family as to those topics?
 22    the, uh -- Second Amended Complaint.                  22      A. No.
 23       Q. Did you -- um -- did you meet did               23      Q. Okay. Um -- you said you talked to
 24    Jason and Jesse, or one or the other of them,         24   clients and notified them. What clients?
 25    in preparation for this just once, yesterday?         25      A. Um -- Matt Skinner who owns, um --
                                                Page 14                                                    Page 16
  1       A. Yes, sir.                                        1   Empire West Investments. I'm a consultant for
  2       Q. And how long did that last?                      2   him. I let him know that I was going to be in
  3       A. Um -- probably, with breaks, five                3   depositions.
  4    hours.                                                 4      Q. Okay. Any other clients?
  5       Q. Okay. Did you talk to anyone other               5      A. Um -- I am engaged in consulting a
  6    than counsel about the deposition?                     6   firm called Phinance -- with a PH. I let them
  7       A. Yes.                                             7   know that I was going to be out the next two
  8       Q. And who is that?                                 8   days.
  9       A. I notified a couple of my clients,               9      Q. And who is -- who were you working for
 10    um -- my wife, um -- my family, um -- people,         10   with Phinance?
 11    that I would be out for the next two days,            11      A. Phinance is a, um -- do you want to
 12    effectively, that I work with.                        12   know the type of company it is --
 13       Q. Okay. Um -- your wife and family.               13      Q. Sure.
 14    Were there any substantive discussions there,         14      A. -- or the people?
 15    or just, I'm going to a deposition and will be        15      Q. Well, both.
 16    out?                                                  16      A. Both? Um -- Phinance, um -- is a
 17       A. Um -- well, we -- we talked about what          17   private capital company that provides
 18    was going on.                                         18   consultive capital to molecular laboratories.
 19       Q. Okay.                                           19   And so, um -- I am helping develop their
 20       A. Um --                                           20   portfolio of molecular labs.
 21       Q. And what did you talk about?                    21      Q. And how about the people?
 22           MR. STEWART:                                   22      A. Harry Hats --
 23               I'm going to object, at least to           23         THE REPORTER:
 24           the extent that he's talking with his          24            Spelled as one might expect?
 25           wife.                                          25         THE WITNESS:
                                                                                      4 (Pages 13 to 16)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                              504 219-1993
                                                                                             EXHIBIT A
             Case 3:17-cv-00592-JWD-EWD                  Document 79-3    08/13/19 Page 5 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                  April 10, 2019

                                                Page 17                                                     Page 19
  1             Oh, I think it's H-A-I-T-Z.                   1   with counsel.
  2       A. Darren Chiappinelli, Christopher                 2      Q. Okay. This counsel or different
  3    Eaves, one of the, um -- portfolio laboratories        3   counsel?
  4    that we are evaluating right now and doing due         4      A. Different counsel.
  5    diligence on, um -- the owner of that                  5      Q. Who is that?
  6    laboratory is named John Scaggs. John Scaggs           6      A. Um -- he's counsel for Linebacker.
  7    owns Zenith Labs.                                      7   Um -- I went blank on his name. I can get you
  8    EXAMINATION BY MR. KUPPERMAN:                          8   his name.
  9       Q. And that's lab you're looking at?                9      Q. That would be great.
 10       A. That's right.                                   10          Um -- and did you talk to Mr. Lobell
 11       Q. Okay.                                           11   about anything substantive with regard to the
 12       A. And, um -- my, um -- partner in the             12   29 topics in the notice?
 13    process, um -- Shea Spruill.                          13      A. Um -- the -- the tone of the
 14          THE REPORTER:                                   14   conversation, the conversation with -- with
 15             Spell that for me, please.                   15   Mark, was more in regards to the timing and the
 16          THE WITNESS:                                    16   scheduling order of the case, where we were in
 17             S-P-U-I-L-L, I believe?                      17   depositions, and the trial was set on January,
 18          MR. STEWART:                                    18   you know, 2020. That they -- it seemed like it
 19             There's an R in there.                       19   wasn't going to move, and that we were involved
 20       A. There's an R somewhere in there.                20   now in the process. That was pretty much it in
 21    EXAMINATION BY MR. KUPPERMAN:                         21   a nutshell.
 22       Q. Okay. And Mr. Spruill is with you               22          He asked me questions about what did
 23    with regards to Zenith Labs?                          23   he think, if it would go to trial, or if it
 24       A. Zenith Labs, and the factoring --               24   would settle, and, um -- general questions that
 25    excuse me, um -- the, um -- Phinance. So.             25   I really couldn't answer.
                                                Page 18                                                     Page 20
  1       Q. Okay. So both of them.                           1      Q. Okay. Did you discuss anything
  2       A. Yes.                                             2   substantive about those topics?
  3       Q. Okay. And did you talk to any of                 3      A. I don't believe so.
  4    those people or clients about anything                 4      Q. Okay. Did you talk to anyone other
  5    substantive on any of the topics that are              5   than counsel with regard to trying to gather
  6    listed in the notice of deposition?                    6   information about any of these topics,
  7       A. Nope.                                            7   information that was available to Trinity?
  8       Q. Okay. Did you talk to anyone who                 8      A. In, like, the last 24 hours of
  9    previously had been employed by Trinity,               9   preparation?
 10    Performance, or --                                    10      Q. At any time.
 11       A. I missed one person.                            11      A. Or since the beginning? Um -- yes.
 12       Q. Okay.                                           12      Q. And who is that?
 13       A. Uh -- Mark Lobell.                              13      A. Um -- I reached out to Shea Spruill.
 14          MR. STEWART:                                    14      Q. Okay. Who else?
 15              I'm just going to say don't talk            15      A. Chad Howell.
 16          over Mr. Kupperman.                             16      Q. Okay. Anyone else?
 17          THE WITNESS:                                    17      A. Jamie Abney.
 18              Thank you.                                  18         THE REPORTER:
 19    EXAMINATION BY MR. KUPPERMAN:                         19            Jamie spelled how?
 20       Q. And when did you speak to Mr. Lobell?           20         THE WITNESS:
 21       A. Yesterday, in person.                           21            Abney?
 22       Q. And how long?                                   22         THE REPORTER:
 23       A. Um -- an hour?                                  23            Jamie.
 24       Q. And what did you all discuss?                   24         THE WITNESS:
 25       A. Um -- a settlement with Whitney Bank,           25            Jamie? J-A-M-I-E.
                                                                                       5 (Pages 17 to 20)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                               504 219-1993
                                                                                              EXHIBIT A
             Case 3:17-cv-00592-JWD-EWD                  Document 79-3    08/13/19 Page 6 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                April 10, 2019

                                                 Page 21                                                   Page 23
  1    EXAMINATION BY MR. KUPPERMAN:                          1      A. Um -- how some of the software -- oh.
  2       Q. Anyone else?                                     2   Excuse me. Also Kyle Mouton.
  3       A. I can provide a thorough list of                 3      Q. Okay. Let's go back to Mr. Spruill.
  4    communication to you, um -- if that's what you         4      A. Sure. Um -- talked to, um -- to Shea
  5    need. Off the top of my head right now, those          5   generally of the, um -- the way that the tests
  6    are the, um -- maybe Daniel Bozeman. Philip            6   were -- were run -- a run-based test versus the
  7    Martinez, as he was our corporate counsel.             7   actual, um -- with the FDA recall, the second
  8    Um -- Xifin --                                         8   one was about -- it was about the calculator
  9           THE REPORTER:                                   9   processing in a run-based test. I asked him to
 10              Spelled?                                    10   walk me through how a scientist would actually
 11           THE WITNESS:                                   11   process that.
 12              X-I-F-I-N.                                  12         Um -- we talked about the data
 13       A. Uh -- Skip Lloyd. Um -- who did --              13   integration, how, um -- that you would grab a
 14    can I ask counsel a question?                         14   file and actually drop a file on the desktop.
 15    EXAMINATION BY MR. KUPPERMAN:                         15   He walked me through that process.
 16       Q. Sure.                                           16         Um -- we talked about, um -- the many
 17       A. Who did Skip Lloyd, uh -- what was the          17   ways that -- that Merge would put patient
 18    CPA firm that he worked for?                          18   safety at risk. Um -- some of the
 19           MR. STEWART:                                   19   conversations -- and he directed me to -- you
 20              Carr, Riggs & Ingram.                       20   know, to Jamie and to Danny whenever it was a
 21       A. Yeah. Carr, Riggs & Ingram. Um -- I             21   database question. Um -- and -- and basically
 22    tried to but did not and could not reach out or       22   just fulfilled the, um -- because he was there
 23    communicate with Aurora McKinney.                     23   in Mississippi -- or in Mandeville, actually,
 24    EXAMINATION BY MR. KUPPERMAN:                         24   in the laboratory, helped me with gathering
 25       Q. Anyone else you did talk to?                    25   some of this, jogging my memory so that way I
                                                 Page 22                                                   Page 24
  1       A. Um -- the bank.                                  1   could actually gather the information that we
  2       Q. What bank?                                       2   turned over in discovery.
  3       A. Iberia Bank. Um -- Phyllis Guidry.               3      Q. When did you talk to Spruill?
  4       Q. And who's that?                                  4      A. Many times.
  5       A. She's is, um -- an assistant that                5      Q. And when was the most recent?
  6    works at the bank the prepared some deposit            6      A. This morning.
  7    statements for me in pursuit of fulfilling one         7      Q. And where is he?
  8    of these obligations, financial statements and         8      A. He is in Houston, Texas. Actually,
  9    bank statements. That's what I'm going through         9   north of Houston. I'm not sure of the city
 10    in my mind right now.                                 10   that he lives in, but it's north of Houston.
 11          Is that correct?                                11      Q. Who's he working for?
 12       Q. Well, I don't know if it's correct --           12      A. He works for hisself.
 13       A. Okay.                                           13      Q. In what?
 14       Q. -- but that's what -- I was asking              14      A. He's a laboratory consultant.
 15    about --                                              15      Q. Okay. And what about Mr. Howell,
 16       A. No. Yeah.                                       16   what did you talk to him about, what topics?
 17       Q. -- substantive --                               17      A. Did not have verbal communication with
 18       A. Yeah.                                           18   him. Did have text message and e-mail
 19       Q. -- conversations about the topic.               19   conversation with him. He, um -- sent me over
 20       A. Sure. Sure. And requesting                      20   the recorded sales presentations. He let me
 21    information to fulfill the obligations to turn        21   know where those were in the, uh -- in the
 22    over this, I've talked to those people. Those         22   system. He sheared a Dropbox link with me.
 23    are the folks that I have top of mind now.            23         Um -- we, um -- talked about how --
 24       Q. Okay. And can you tell me which                 24   how hard it was through text message, um -- to
 25    topics you talked to Shea Spruill about?              25   be able to use Merge, and, um -- he -- that's
                                                                                      6 (Pages 21 to 24)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                             EXHIBIT A
             Case 3:17-cv-00592-JWD-EWD              Document 79-3     08/13/19 Page 7 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                                Page 25                                                 Page 27
  1    about it.                                           1          And because he was in charge of the
  2       Q. Okay.                                         2   project, he got, um -- unnecessarily blamed for
  3       A. In relation -- sorry for talking over.        3   the slowdowns caused by Merge.
  4    In relation to this case. We talked about           4      Q. So he got blamed by Trinity? By you?
  5    other -- other aspects, or just friendly            5      A. Yes.
  6    conversation, or just trying to repair our          6      Q. Okay. And, um -- did he get
  7    relationship. But we did not talk about this.       7   terminated?
  8    (Indicating.)                                       8      A. No.
  9       Q. What do you mean tried to repair your         9      Q. Okay. He left voluntarily.
 10    relationship?                                      10      A. Um -- Chad Howell was a partner in
 11       A. Um -- Chad and I, um -- haven't spoken       11   Trinity Medical Services at the time that we,
 12    in, um -- in a year.                               12   um -- we purchased Merge.
 13       Q. Why not?                                     13      Q. Okay. What happened?
 14       A. Um -- after we -- after we sold the,         14      A. What happened with what?
 15    uh -- the laboratory -- Chad -- Chad built the     15      Q. Well, you said he was a partner, and
 16    L.I.M.S. system -- first L.I.M.S. system that      16   yet you told me he's not a partner today so --
 17    we made. We forced him to, um -- I say forced      17      A. Yeah. Um -- in April 2017, um -- we,
 18    him. He -- we voted to move forward with Merge     18   um -- investors were brought in to take over,
 19    because it was FDA-approved and we were trying     19   um, Pathway. Um -- and, um -- which is a
 20    to hit the easy button. We didn't want to          20   laboratory in Mississippi that Prestige had a
 21    build software anymore, we just wanted to run a    21   management contract with, and, um -- Chad --
 22    compliant laboratory. So when we purchased the     22   Chad went with that team. And he needed to --
 23    Merge system, um -- we basically made Chad kick    23   the first thing that he did was replace Merge.
 24    his -- his, um -- the baby that he built, his      24      Q. So he went with Pathway.
 25    L.I.M.S system, to the curb, and then we forced    25      A. Yes, sir.
                                                Page 26                                                 Page 28
  1    him to implement this. And, uh -- and then he       1      Q. Okay. And you have not spoken to him,
  2    had to deal with all the problems with it.          2   until recently, since when?
  3    And, uh -- a lot of blame happened.                 3      A. Um --
  4       Q. What do you mean by that?                     4      Q. Since he left?
  5       A. Uh -- what part?                              5         MR. STEWART:
  6       Q. You said a lot of blame happened.             6            Object. I think that
  7    What do you mean?                                   7         mischaracterizes his former testimony
  8       A. Well, um -- we were not -- as we              8         about speaking with him.
  9    learned the Merge system and we learned the         9         MR. KUPPERMAN:
 10    many problems that it had, we always looked        10            I'm asking.
 11    inside of ourselves and blamed ourselves first     11      A. Um -- I can't give you the exact -- I
 12    for the problem, like something was wrong with     12   can't give you the exact last date that he and
 13    us. So we would look and try to discover,          13   I spoke on the phone. Um -- we've shared text
 14    like, what are we doing wrong? Why -- why          14   messages. Um -- I don't remember the last date
 15    aren't we getting this right?                      15   that we spoke on the phone.
 16          And so there was a lot of                    16   EXAMINATION BY MR. KUPPERMAN:
 17    conversations, because we were, um -- we were      17      Q. Okay. Um -- now you said he told you
 18    under intense scrutiny and we needed to make       18   where the recorded sales presentations were
 19    sure that, you know, this went right. And we       19   kept.
 20    picked Merge for that reason, because they were    20      A. Uh-huh.
 21    FDA-approved, they positioned themselves that      21      Q. Um -- what are the recorded sales
 22    they were purchased by IBM for a billion           22   presentations?
 23    dollars, they were Watson. And when we             23      A. So as we were evaluating the L.I.M.S.
 24    couldn't get it right, we were, like, what's       24   systems, um -- pre -- pre-purchase of Merge, we
 25    wrong with us?                                     25   recorded, um -- I believe it's Orchard we
                                                                                   7 (Pages 25 to 28)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                           504 219-1993
                                                                                          EXHIBIT A
             Case 3:17-cv-00592-JWD-EWD                  Document 79-3    08/13/19 Page 8 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                               April 10, 2019

                                                 Page 29                                                  Page 31
  1    recorded the presentation for. I know for a            1   EXAMINATION BY MR. KUPPERMAN:
  2    fact that we -- we recorded a Merge                    2      Q. Okay. Let's go the Jamie Abney. What
  3    presentation, 'cause I've listened to it.              3   was your conversation with Jamie Abney?
  4    Um -- and it was in a folder with three or four        4   Substantively.
  5    other presentations, um -- that appeared to            5      A. Substantively. Um -- we spoke about
  6    also be recorded.                                      6   the database; we spoke about the security risk;
  7       Q. Okay. And were the individuals                   7   we spoke about, um -- I had verified that we
  8    informed that they were being recorded before          8   had -- did not manipulate any of the
  9    the recording took place?                              9   programming inside of Merge, not ever; um -- I
 10       A. I do not know.                                  10   asked her general questions about what she did
 11       Q. Okay. You left that to Mr. Howell?              11   for -- for Merge; the time that she caught,
 12       A. Um -- Mr. Howell provided the                   12   um -- the Merge help desk person going into one
 13    documentation to me, or the -- I do not know.         13   of our -- our customers' databases and taking
 14       Q. Yeah. I'm just saying, you left it to           14   the e-mail address and there not being an audit
 15    Mr. Howell to tell people they were being             15   log, um -- of that event. Um -- you know,
 16    recorded. Is that correct?                            16   basic -- basic -- she's a DB specialist, so
 17       A. Um -- we never had a discussion about           17   basic database questions.
 18    that.                                                 18      Q. Okay. And where is she today?
 19       Q. Okay. Um -- did you think it fair to            19      A. Um -- I believe that she lives in
 20    record people without their knowledge?                20   Chalmette, Louisiana.
 21          MR. STEWART:                                    21      Q. Uh-huh. Okay. You spoke to her by
 22              Object.                                     22   phone?
 23       A. Um -- I don't know if they were told            23      A. Yes.
 24    or not. So I don't have an opinion on it.             24      Q. Okay. Danny Bozeman.
 25    EXAMINATION BY MR. KUPPERMAN:                         25      A. Yes, sir.
                                                 Page 30                                                  Page 32
  1       Q. Okay. Well, I'm not asking in                    1      Q. Let's cover him next.
  2    particular in this case, but do you believe it         2      A. Danny Bozeman, um -- same general
  3    to be fair to record people without informing          3   conversations that I had with, uh -- with Jamie
  4    them first that they are being recorded?               4   Abney, um -- because he was also a DB person.
  5       A. I do not know the -- the -- I think it           5   It was very brief conversations with him about,
  6    is fair. Absolutely.                                   6   um -- what he -- what he did in regards to his
  7       Q. Okay. So -- okay. Now, you said you              7   daily activities with Merge.
  8    had text messages and e-mails with Mr. Howell?         8      Q. And what did he tell you?
  9       A. Yes, sir.                                        9      A. Um -- I don't remember.
 10       Q. Okay. Do you know if you turned all             10      Q. Okay. Um -- and where is Mr. Bozeman?
 11    of those over to your counsel?                        11      A. I believe, um -- near Baton Rouge,
 12       A. Um -- I did not turn over text                  12   possibly Denham Springs, Louisiana.
 13    messages to counsel.                                  13      Q. Um -- Mr. Martinez. What were your
 14       Q. Okay.                                           14   substantive discussions with him about these
 15           MR. KUPPERMAN:                                 15   topics?
 16              We would like those because I               16         MR. STEWART:
 17           think they're all relevant to this             17            I'm going to object on the basis
 18           based on what we've been told. So --           18         that Mr. Martinez was corporate
 19           MR. STEWART:                                   19         counsel. So to the extent it's
 20              Sure.                                       20         seeking any kind of privileged
 21           MR. KUPPERMAN:                                 21         information we object.
 22              -- I would ask that you produce             22         MR. KUPPERMAN:
 23           the e-mails and texts.                         23            Okay.
 24           MR. STEWART:                                   24   EXAMINATION BY MR. KUPPERMAN:
 25              We'll look for them.                        25      Q. Um -- you talked to Mr. Martinez just
                                                                                      8 (Pages 29 to 32)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                            EXHIBIT A
             Case 3:17-cv-00592-JWD-EWD                  Document 79-3    08/13/19 Page 9 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                 April 10, 2019

                                                 Page 33                                                    Page 35
  1    about matters that occurred while he was               1     A. No text messages. Just the e-mail
  2    corporate counsel for Trinity?                         2   communication between, um -- between he and I.
  3       A. Um -- Phil and I, um -- are -- are --            3     Q. Okay. Now, what about Skip Lloyd; do
  4    we talk about a lot of stuff.                          4   you have any e-mail or text communications with
  5       Q. Yeah. But I'm talking about the                  5   him?
  6    substantive matters on these topics. I'm just          6     A. Yes, I do.
  7    asking, did you talk to him only about things          7     Q. And have they been produced?
  8    that he did in his capacity, or that he knew           8     A. Um -- no, they have not.
  9    about in his capacity as counsel for Trinity?          9     Q. Okay. I'd like those as well.
 10       A. I'd have to answer yes to that.                 10     A. Okay.
 11       Q. Okay. Xifin?                                    11     Q. Okay. Um --
 12       A. Yes.                                            12        MR. STEWART:
 13       Q. Now, um -- who was that?                        13           And just for clarification, I
 14       A. Xifin is a billing entity.                      14        believe that many of those were
 15       Q. Yes.                                            15        produced. Perhaps not all, but we'll
 16       A. It's actually a healthcare billing              16        check.
 17    software.                                             17        MR. KUPPERMAN:
 18       Q. Yes.                                            18           I don't believe we have any text
 19       A. And so, Xifin produced, um -- some of           19        messages for him. But, we do have
 20    the financial data for me that was required for       20        some e-mails, but I don't know if we
 21    us to be able to produce the documentation I          21        them all.
 22    was turning over to you.                              22        THE WITNESS:
 23       Q. Okay. And who at Xifin did you speak            23           Did I miss that we were supposed
 24    with?                                                 24        to produce text messages? Were we
 25       A. Their corporate counsel.                        25        asked?
                                                 Page 34                                                    Page 36
  1       Q. Okay. And tell me about those                    1         MR. STEWART:
  2    substantive discussions.                               2            We can discuss it.
  3       A. Um -- hey, can I have access to the              3         THE WITNESS:
  4    database that we had?                                  4            Okay. I'm sorry.
  5           Yes, you can. Pay us $5,000.                    5   EXAMINATION BY MR. KUPPERMAN:
  6           Okay. Pay you $5,000.                           6      Q. But, yeah, the intent -- all documents
  7           They turned over the files.                     7   should include text messages as well.
  8       Q. Okay. By the way, did you have any               8         Okay. What did you talk to Mr. Lloyd
  9    text or e-mails with Mr. Spruill?                      9   about?
 10       A. Um -- substantive to this?                      10      A. Uh -- taxes; financials; preparing,
 11       Q. Yes.                                            11   um -- that information; where was it at.
 12       A. If I have them I will turn them over.           12      Q. Okay. And he told you where it was,
 13       Q. Thank you.                                      13   and you got it and produced it?
 14           Ms. Abney. Any text messages with              14      A. He, um -- told me where it was, and I
 15    her? Or e-mails.                                      15   looked for it and it wasn't there.
 16       A. I can give you the same answer to --            16      Q. Okay. All right. Any substantive
 17    to Jamie. I can go back and look. I don't             17   discussions with him another than where the
 18    believe that I have any text messages around          18   documents should have been?
 19    this, except for maybe setting the appointment        19      A. So we have to redact some of the words
 20    for us to talk.                                       20   that were used, probably. Uh -- no, we -- I
 21       Q. Okay. Um -- Mr. Bozeman?                        21   hunted for -- I can't -- you know, I hunted for
 22       A. I do not believe I have any text                22   the information. Um -- I went to, um -- the
 23    message conversations with Danny almost at all,       23   CPA firm that he worked for, we requested the
 24    but I can go back and look.                           24   information that supported the tax returns,
 25       Q. Okay. Corporate counsel at Xifin?               25   and, um -- we cannot find them. So I have to
                                                                                      9 (Pages 33 to 36)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                              504 219-1993
                                                                                             EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                  Document 79-3   08/13/19 Page 10 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                April 10, 2019

                                                 Page 37                                                  Page 39
  1    currently reproduce them now.                         1   the significant challenges that Merge presented
  2       Q. Okay. Is Mr. Lloyd still with, um --            2   the laboratory to be able to operate, period.
  3    Carr, Riggs & Ingram?                                 3       Q. Where is Mr. Mouton now?
  4       A. No, sir.                                        4       A. Um -- he lives in, um -- oh, where's
  5       Q. And where is he?                                5   the old time Mardi Gras at? Um --
  6       A. I believe he's independently employed           6          MR. LESUEUR:
  7    now.                                                  7             Mobile?
  8       Q. In New Orleans?                                 8       A. No, not -- that's actually a great
  9       A. Um -- no. I believe he's --                     9   answer. The one that's in Louisiana. They go
 10       Q. In Lafayette?                                  10   on horseback.
 11       A. I believe he's in Mandeville.                  11   EXAMINATION BY MR. KUPPERMAN:
 12       Q. Mandeville?                                    12       Q. Breaux Bridge?
 13       A. I think he's on the north shore. I             13       A. No. Um -- anyway, he's in the
 14    could be wrong.                                      14   Lafayette area.
 15       Q. Okay.                                          15       Q. Okay. And what does he do now; who's
 16       A. Let me say I don't know.                       16   he work for?
 17       Q. Okay. Someplace in the area.                   17       A. He's a mechanical engineer for, um --
 18       A. He's in -- he's on earth.                      18   it's a Schlumberger company. It's a valve
 19       Q. Okay. Ms. Guidry. She's the one you            19   company in, um -- in Ville Platte.
 20    spoke to from Iberia Bank?                           20       Q. How long -- did you -- did you
 21       A. Uh-huh.                                        21   communicate with Mr. Lloyd, Ms. Guidry, or
 22       Q. And what were your substantive                 22   Mr. Mouton by text or e-mail?
 23    discussions with her about?                          23       A. Um -- Mr. Lloyd, yes. Text, e-mail
 24       A. Phyllis, can I have, um -- the 20 --           24   also, yes. Ms. Guidry delivered the banking
 25    the year we asked for, it might have been '14,       25   information to me by e-mail. And Kyle, um --
                                                 Page 38                                                  Page 40
  1    '15, of the -- I want to say it was maybe             1   in preparation and substantive conversations
  2    Performance Labs' deposit accounts. That was          2   here? No.
  3    it. And she produced the statements for us.           3      Q. Okay.
  4       Q. And why did you want those?                     4         MR. KUPPERMAN:
  5       A. So that way I can rebuild the                   5             Again, whatever the text or
  6    financials because of, um -- the missing              6         e-mails are that you haven't produced,
  7    information that Skip Lloyd could not produce         7         I'd appreciate it.
  8    for me. Or Carr, Riggs.                               8         MR. STEWART:
  9       Q. Okay. Um -- Kyle Mouton.                        9             Sure.
 10       A. Yes.                                           10   EXAMINATION BY MR. KUPPERMAN:
 11       Q. What were your discussions with Kyle           11      Q. Okay. What did you want to talk to
 12    Mouton?                                              12   Aurora McKinney about that you were unable to
 13       A. Um -- about the different ways that            13   speak to her about?
 14    Merge didn't work. Um -- Kyle owned Pathway,         14      A. Um -- the quality management system,
 15    and we were speaking about, um -- some of the        15   the documentation, the SOPs that we had, um --
 16    issues that the techs had with it, some of the       16   created.
 17    things that he had found, the day that they          17      Q. SOPs meaning standard operating
 18    found the calculator processing issue.               18   procedures?
 19          He was talking about, um -- the -- the         19      A. Standard operating procedures. Yeah.
 20    tech crying -- how did that go? It was the --        20      Q. Okay. And she was responsible for --
 21    I think it was a validation -- the verification      21   well, tell me, what was her responsibility?
 22    of the data being presented the wrong way, or        22      A. While she was a consultant for me?
 23    the printers that would just turn on and start       23      Q. Yes.
 24    printing, the server shutting down. Like, he         24      A. Is that your question?
 25    had to deal all those problems, he knew the --       25      Q. Yes. While she was connected to
                                                                                   10 (Pages 37 to 40)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                            EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD             Document 79-3     08/13/19 Page 11 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                              Page 41                                                  Page 43
  1    Trinity in some manner, shape, or form.            1   believe.
  2       A. Sure. So Aurora McKinney owned and           2      Q. Okay. And when did you graduate?
  3    ran a company called A&J Consultants.              3      A. December 2005.
  4       Q. Uh-huh.                                      4      Q. Okay. Any subsequent, um --
  5       A. Um -- and what A&J did was, um -- they       5   schooling?
  6    helped, um -- establish communication between      6      A. Um -- leadership courses; but no, no
  7    the CMS office and our laboratory.                 7   further formal education.
  8          MR. STEWART:                                 8      Q. Okay. Do you hold any professional
  9             Will you define CMS?                      9   licenses?
 10          THE WITNESS:                                10      A. Not anymore. No.
 11             Center of Medicaid Services.             11      Q. Did you ever?
 12          MR. STEWART:                                12      A. I had a Series 6, a life, health, and
 13             Thank you.                               13   accident insurance license, whenever I was a
 14    EXAMINATION BY MR. KUPPERMAN:                     14   banker for JPMorgan Chase.
 15       Q. CMS is the governmental agency that,        15      Q. Any others?
 16    um -- regulates Medicare and Medicaid?            16      A. No, sir.
 17       A. Yes. In this capacity, it sits on top       17      Q. Okay. All right. Then let's go to
 18    of the Department of Health and Hospitals,        18   work your work history. Can you kind of
 19    which sits on top of CLIA at the state level.     19   briefly sketch that out for me?
 20       Q. Okay. Health and hospitals -- so CMS        20      A. Sure. Um -- had a, um -- right out of
 21    is federal, health and hospitals is state.        21   college, I had a, um -- tree service. The tree
 22    Correct?                                          22   service also, um -- had a television show. We
 23       A. I'm not an expert on that -- in that        23   did a property and home improvement show called
 24    regulation, but that's how I understand it,       24   Cajun Spaces, um -- in Lafayette, Louisiana.
 25    yes.                                              25         Um -- chased couple of storms, did
                                              Page 42                                                  Page 44
  1           THE REPORTER:                               1   debris removal, um -- for, you know, a couple
  2              Give me the acronym CLIA you             2   of different cities. We chased Ivan and, um --
  3           referred to.                                3   Hurricane Isabel in North Carolina.
  4           THE WITNESS:                                4         And then, um -- I didn't understand
  5              CLIA? C-L-I-A.                           5   finance very well, so in between deciding to go
  6    EXAMINATION BY THE REPORTER:                       6   back to school I filed for bankruptcy, in May
  7        Q. Okay. And why don't you say what that       7   31st, 2005.
  8    stands for.                                        8         That, um -- led me to my banking
  9        A. Clinical Laboratory Improvement Act.        9   career. So I became a private banker, um -- in
 10        Q. And is that federal or state?              10   March, March 29th, 2006. That's my dad's
 11        A. I believe that's -- uh -- every --         11   birthday. That's why I remember it. Um -- so
 12    it's administered at the state level. I do        12   I became personal banker first, in a retail
 13    believe, though, it is a federal act.             13   location in Scott, Louisiana. I got promoted
 14        Q. Okay. Um -- so as I understand it,         14   to the private bank at JPMorgan. I was a top
 15    there are no topics in here that you feel you     15   performer there. I really liked that job.
 16    are unprepared to respond to. Correct?            16         Um -- I got recruited over by the
 17        A. I'm prepared.                              17   President of -- the market president of Iberia
 18        Q. Okay. Let's talk about your                18   Bank to go and work for Iberia Bank's Private
 19    background for a minute. Can you just quickly     19   Bank. Um -- I did that for about two and a
 20    run through your educational background for me?   20   half years.
 21        A. Sure. A general studies degree from        21         And then, um -- I partnered with an
 22    the University of Louisiana at Lafayette.         22   orthopedic surgeon for a, um -- a biometric
 23    Minors in --                                      23   monitoring idea. At the time it was called
 24        Q. Go ahead. Minors in?                       24   Henry Safety Technologies.
 25        A. Um -- english, and marketing, I            25         Me and Chad Howell, uh -- raised some
                                                                                 11 (Pages 41 to 44)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD             Document 79-3     08/13/19 Page 12 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                           April 10, 2019

                                              Page 45                                                Page 47
  1    money and bought him out, and we renamed the       1   toxicology would be like.
  2    company, um -- we set up a separate LLC, but we    2         We actually told Chevron we did not
  3    renamed the venture Paradigm Safety                3   want to do the pre-employment screening. Um --
  4    Integration. With Paradigm Safety Integration,     4   because I didn't want the fail a customer. I
  5    we were actually writing algorithms to predict     5   mean fail an employee from being -- getting a
  6    fatigue in workers, wireless, while they           6   job because of our pre-employment screening.
  7    worked.                                            7   That's not -- I didn't want to be in that
  8           Um -- we partnered with several of the      8   position.
  9    technology companies back then. This is before     9         But the research reminded me of some
 10    the iWatch came out, so the monitors were a       10   of the physician-owned ventures that while I
 11    little bit bigger, but we worked with a group     11   was at the bank I was able to, um -- you know,
 12    in London, in Cambridge, actually, U.K., um --    12   participate in funding and underwriting. And
 13    Equivital was their name -- and we -- together    13   one of them was this physician-owned
 14    we produced a Class 1, Div. 1, intrinsically      14   laboratory. So we got into toxicology because
 15    safe biometric monitor that was intrinsically     15   I thought we were going to do a physician-owned
 16    safe in gas groups C and D, meaning that it can   16   lab.
 17    go into basically, like, a methane tank and be    17         Um -- very quickly I realized I did
 18    used offshore, um -- which was a big deal.        18   not want to be partnered with physicians. I
 19           Um -- we partnered with a company          19   didn't want the compliance risk. I'm actually
 20    called Gulf Stream Services. They provided        20   very risk averse when it comes to -- to the
 21    capital for us. With Gulf Stream's help and       21   Stark laws, and the -- having that many
 22    their master services agreements, we then,        22   partners. We did not like that, did not want
 23    um -- did work for Chevron. Did a million,        23   that. Um -- so we just decided to start our
 24    maybe a million two, a feasibility study for      24   own laboratory.
 25    Chevron.                                          25         So we took the money that we had
                                              Page 46                                                Page 48
  1          We -- we had three shore-based               1   earned from, um -- from Paradigm. Um -- we
  2    locations. In those shore-based locations we       2   made -- I went and sold some toxicology
  3    were able to, um -- put workers through a VO2      3   services, made some commissions, and we started
  4    test which measured their ability to metabolize    4   Trinity. Myself, Rhett Bunce, and Chad Howell.
  5    oxygen, and then we had the hardware that they     5      Q. When did you start Trinity?
  6    were wearing plugged into the software and we      6      A. 2012, I believe.
  7    were able to realtime monitor fatigue.             7         THE REPORTER:
  8          Um -- as you might know, in 2014, the        8             Bunce?
  9    price of oil fell off a cliff, and, um --          9         THE WITNESS:
 10    Chevron shuffled a couple of key management       10             Bunce. B-U-N-C-E.
 11    folks around, and our sponsor Gulf Stream         11   EXAMINATION BY MR. KUPPERMAN:
 12    Services sold their business for -- how many      12      Q. Okay. So your first experience
 13    figures is 100,000,000? So they had like a        13   related to the health-care field, as I
 14    $240 million exit, and our project effectively    14   understand it, is when you partnered with this
 15    was done.                                         15   orthopedic surgeon?
 16          Um -- Chad and I, uh -- Rhett Bunch,        16      A. That's right.
 17    gave us, uh -- gave me a call one day and,        17      Q. And what year was that?
 18    um -- told me about one of his buddies that was   18      A. 2011? I'm not -- I don't remember for
 19    doing toxicology. And that same exact day, I      19   sure, Steve, but I think it was 201.
 20    had a conversation with a man from Chevron        20      Q. And who was that?
 21    called Noel Avocado -- or Avo-cay-do, I guess     21      A. Um -- Dr. Barry Henry.
 22    depending -- to-mah-to, to-may-to. He, um --      22      Q. And where is he?
 23    he asked us to do pre-employment drug screening   23      A. He's in Lafayette, Louisiana.
 24    as part of our program. So the door kind of       24      Q. And how did you meet Chad Howell? I
 25    opened in my mind to investigate what             25   think you said you bought Dr. Henry out with
                                                                                12 (Pages 45 to 48)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                        504 219-1993
                                                                                        EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3    08/13/19 Page 13 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                               Page 49                                                  Page 51
  1    Chad?                                              1   year to a year and a half.
  2       A. Yes.                                         2      A. About.
  3       Q. And how did that come about? How was         3      Q. Okay. And earlier you said Gulf
  4    your -- how did you have a relationship with       4   Stream sold out for $100 million-plus.
  5    Chad Howell?                                       5      A. Uh-huh.
  6       A. I had a relationship with Chad Howell        6      Q. You were not referring to selling out
  7    since high school. We went to high school          7   of Paradigm; you were talking that somebody
  8    together.                                          8   bought Gulf Stream.
  9       Q. Okay. Okay. Now, Mr. Howell is a             9      A. Yes.
 10    technology guy?                                   10      Q. Okay. I didn't understand that
 11       A. Software.                                   11   originally.
 12       Q. And IT guy?                                 12      A. Okay. Sorry.
 13       A. Software.                                   13      Q. Thank you.
 14       Q. You're not.                                 14         Okay. And from Paradigm, you closed
 15       A. No, sir.                                    15   that and then went into the toxicology business
 16       Q. Okay. And the two of you, along with        16   with Mr. Bunce?
 17    Gulf Stream, owned Paradigm Safety Integration.   17      A. Bunce.
 18       A. Um -- we had other partners as well.        18         MR. STEWART:
 19       Q. Okay. And that -- Paradigm Safety was       19            Object to form.
 20    sold? Is that correct?                            20         MR. KUPPERMAN:
 21       A. No.                                         21            Pardon?
 22       Q. Explain what happened to Paradigm.          22         MR. STEWART:
 23    Because you were -- I'll tell you where I'm       23            Object to form.
 24    confused. You were talking about Gulf Stream      24         MR. KUPPERMAN:
 25    Services selling out.                             25            Okay.
                                               Page 50                                                  Page 52
  1       A. Yes.                                         1      A. Um --
  2       Q. And I'm just trying to figure what           2         MR. STEWART:
  3    happened to the entity or new partners or          3            You can answer.
  4    whatever.                                          4         THE WITNESS:
  5       A. When, uh -- when Gulf Stream sold,           5            Okay.
  6    they sold, at their level, the new -- I guess      6   EXAMINATION BY MR. KUPPERMAN:
  7    the private capital firm -- the private equity     7      Q. Bunce and Howell.
  8    way firm that bought Gulf Stream, um -- I don't    8      A. Bunce and Howell.
  9    know if they ever knew about Paradigm or not.      9      Q. Okay.
 10    We never had conversations with them.             10      A. And LTL, which was Tyler LaFleur and
 11          Um -- the relationship with, um --          11   Lacey Jo LaFleur.
 12    with Gulf Stream ended pretty abruptly after      12      Q. And who were they?
 13    their exit. 240,000,000. They just stopped        13      A. They were married. Tyler was a
 14    answering. But we -- we had moved on to           14   partner with us in, um -- in Paradigm, and he
 15    toxicology and knew what we wanted to do then.    15   was -- they're both registered nurses. So
 16       Q. So what happened to Paradigm Safety?        16   Lacey was originally on laboratory manager
 17       A. It's -- it's just a company that's out      17   before she, um -- was blessed with a child, and
 18    there now. I don't even think it's --             18   then she became our HR director.
 19       Q. It quit operating.                          19      Q. Um -- and you're talking about where,
 20       A. Yes, sir.                                   20   at Paradigm?
 21       Q. Okay. And when was that, that it            21      A. No, sir. Well, um -- Tyler was a
 22    quit?                                             22   partner with us in Paradigm. When we formed
 23       A. Sometime in 20 and -- in between 2012       23   Trinity, we had LTL, which was Tyler and
 24    and 2013.                                         24   Lacey's company, partner with us at Trinity.
 25       Q. Okay. So Paradigm basically lasted a        25         So the question that you asked was,
                                                                                 13 (Pages 49 to 52)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 14 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                 April 10, 2019

                                                 Page 53                                                   Page 55
  1    um -- did I start Trinity with Howell and              1      Q. Okay. Did you become involved in IT
  2    Bunce? And I'm including Lacey Jo and Tyler in         2   at Paradigm?
  3    the makeup of Trinity right now.                       3      A. At Paradigm, I had to be involved in
  4       Q. Okay. And ultimately, um -- well, did            4   IT.
  5    they own part of Trinity?                              5      Q. And then you remained versed in, or
  6       A. Yes.                                             6   involved in IT at Trinity.
  7       Q. Okay. And ultimately, LTL, Bunce, and            7      A. Yes.
  8    Howell exited Trinity?                                 8      Q. Okay. Would you consider yourself an
  9       A. LTL exited first and moved back to               9   expert in IT?
 10    Lafayette in March of '16.                            10      A. No, sir.
 11           Um -- and then um -- and then Bunce            11      Q. Would you consider yourself an expert
 12    exited, um -- due to health issues in                 12   in, um -- health-care businesses?
 13    January 2017.                                         13      A. Yes.
 14           And Chad exited, um -- completely,             14      Q. Okay. Um -- besides Trinity
 15    after -- either simultaneously or immediately         15   Performance, or Prestige, have you ever opened
 16    after the, um -- sale of, um -- Pathway and the       16   a toxicology lab?
 17    equity swaps that happened there.                     17      A. Yes.
 18       Q. And I think you said that was around            18      Q. And where is that?
 19    May of '17?                                           19      A. The, um -- can you -- can you explain
 20       A. April or May of '17. That's right.              20   opened?
 21       Q. Um -- so your only experience, at               21      Q. Okay. Let me back up. Trinity is not
 22    least in the medical field, was Paradigm and          22   a toxicology lab, is it?
 23    Trinity.                                              23      A. No.
 24           MR. STEWART:                                   24      Q. No meaning that's correct.
 25              Object to form.                             25      A. That's correct. Yes.
                                                 Page 54                                                   Page 56
  1              You can answer.                              1      Q. Okay. Performance is a toxicology
  2       A. I was a patient.                                 2   lab.
  3    EXAMINATION BY MR. KUPPERMAN:                          3      A. Yes.
  4       Q. Okay. For business purposes.                     4      Q. Prestige is not a toxicology lab.
  5       A. That's right.                                    5      A. That's correct.
  6       Q. Okay. And you had no experience in               6      Q. Okay. Other than Performance, have
  7    technology -- IT. Correct?                             7   you created, started to operate, a toxicology
  8       A. Um -- that's not correct.                        8   lab?
  9       Q. Okay. Straighten me out.                         9      A. Yeah. The, um -- just to correct the
 10       A. Okay. Straighten you out.                       10   question, um -- you're asking me, have I been a
 11           Um -- if you're -- you run software            11   participant in a CLIA application to form a
 12    teams, and you participate in software                12   toxicology laboratory, other than Performance
 13    development, and IT-related services. And             13   Labs? Is that what you're asking?
 14    health care is inherently now an IT business.         14      Q. I'll take that one for now.
 15    You have to learn IT. You have to understand          15      A. Okay. Yes. Um -- North American
 16    IT. And so I'm very fluent in -- in project           16   Toxicology --
 17    management, um -- and the -- the integration,         17      Q. Any others?
 18    specifically the integrations and how to do it.       18      A. -- Mission Labs, and I believe Falcon.
 19           I'm not a coder, um -- but I am fluent         19      Q. Okay. Um -- North American
 20    in IT.                                                20   Toxicology. Where was that?
 21       Q. Okay. But you were -- until -- back             21      A. It was located in Mandeville,
 22    up. Um -- until Paradigm Safety Integration,          22   Louisiana.
 23    you were not intricately or intimately involved       23      Q. Okay. And was that actually an
 24    in IT; correct?                                       24   operating lab?
 25       A. That's correct.                                 25      A. Yes.
                                                                                     14 (Pages 53 to 56)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                              504 219-1993
                                                                                             EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 15 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                 April 10, 2019

                                                 Page 57                                                    Page 59
  1       Q. Okay. When did that start?                       1      Q. Did it actually operate as a lab?
  2       A. Around the same time as Performance.             2      A. No, sir.
  3    Shortly thereafter. We --                              3      Q. Okay. So you -- you submitted an
  4       Q. Okay. Um -- and, um -- was North                 4   application but, in fact, never started the
  5    American Toxicology located in the same                5   laboratory.
  6    location as Trinity?                                   6      A. That's right.
  7       A. Different suite number.                          7      Q. Okay. So that was more of an entity
  8       Q. Same building.                                   8   on paper that never really operated?
  9       A. A completely different wall. It                  9      A. That's correct.
 10    was -- it had, um -- North American toxicology        10      Q. Okay. What about Falcon; when did
 11    and Trinity -- or Performance Labs, one was I         11   that, um -- start?
 12    believe Suite 7, and one was Suite 8. We              12      A. Falcon -- Falcon was a partnership.
 13    actually physically separated them.                   13   Uh -- it was an intended partnership with a
 14       Q. Right. I was just asking, they were             14   separate group. Um -- and it -- it kind of had
 15    in the same building, though?                         15   the start and stop that Mission did.
 16       A. Yeah. Same -- same building, yeah.              16      Q. So it applied but never started.
 17       Q. All right. And what happened to North           17      A. The actually applied and bought
 18    American Toxicology?                                  18   equipment, and then, um -- never started.
 19       A. Um -- in the 2015, um -- inspection,            19      Q. Okay. When you say that Mission and
 20    um -- the regulators determined that we -- they       20   Falcon applied, applied for what?
 21    basically asked us to make it dormant.                21      A. Um -- applied for a CLIA.
 22       Q. This is CMS.                                    22      Q. Okay. And what does that mean?
 23       A. That's right. Yeah.                             23      A. A CLIA application is the application
 24       Q. Okay. Why?                                      24   that you turn in to the government to be able
 25       A. I don't know why.                               25   to obtain a CLIA license.
                                                 Page 58                                                    Page 60
  1       Q. You never asked?                                 1      Q. Okay. And what good is a CLIA
  2       A. Um -- we didn't -- at that point we              2   license, and what does that mean?
  3    couldn't really ask questions. They were               3      A. A CLIA license is, um -- allows you to
  4    telling us what to do.                                 4   be able to perform testing.
  5       Q. Um -- so they fond some flaws, or                5      Q. Okay. Was Mission Labs granted a CLIA
  6    issues of patient safety, and ordered you to           6   license?
  7    stop?                                                  7      A. I don't remember.
  8       A. That is not what the reason was at               8      Q. What about Falcon; was it granted a
  9    that time.                                             9   CLIA license?
 10       Q. Okay. Then tell me what the reason              10      A. I believe so.
 11    was.                                                  11      Q. Okay. Why didn't you actually start
 12       A. They didn't, um -- I don't have, um --          12   operating Falcon?
 13    an actual answer that I can rely on in my brain       13      A. Um -- it was -- there was a couple of
 14    right now. I'd need to look at documentation          14   just business reasons why it didn't work.
 15    and tell you.                                         15   Um -- and then we -- we were in the middle of
 16       Q. Okay. So that North American                    16   the, um -- audit in, um -- for Trinity
 17    Toxicology shut down in 2015.                         17   medical -- excuse me, for Performance Labs, and
 18       A. I believe so, yes.                              18   I had a meeting with the investors and advised
 19       Q. Okay. It never restarted.                       19   them that we wouldn't be able to give the time
 20       A. That's right.                                   20   and the energy that they required to get their
 21       Q. Okay. Let's talk about Mission Labs.            21   return. So I told them to pull the plug on the
 22    When did that start? When did that begin to           22   project.
 23    operate?                                              23      Q. You said there were business reasons
 24       A. We had an idea of funding medical               24   in addition to that. Can you tell me what
 25    missions. I do not remember when it started.          25   those were?
                                                                                     15 (Pages 57 to 60)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                              504 219-1993
                                                                                             EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3    08/13/19 Page 16 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                                Page 61                                                Page 63
  1       A. The actual time and attention                 1     Q. Mr. Bourque, you told us earlier that
  2    necessary to run a business was not -- I could      2   you graduated from college in December of 2005
  3    not --                                              3   but had filed bankruptcy in May of 2005.
  4       Q. Okay. So it was what you already              4   Correct?
  5    described.                                          5     A. Correct.
  6       A. Yes, sir.                                     6         MR. STEWART:
  7       Q. Okay. Um --                                   7            Object. Mischaracterization of
  8           MR. STEWART:                                 8         his testimony.
  9              Steve, we've been going for about         9            You can answer.
 10           an hour. You want to take a break           10         MR. KUPPERMAN:
 11           soon?                                       11            I think he did.
 12           MR. KUPPERMAN:                              12   EXAMINATION BY MR. KUPPERMAN:
 13              Um -- let me just ask this one           13     Q. So you filed bankruptcy before you
 14           thing.                                      14   graduated from college.
 15    EXAMINATION BY MR. KUPPERMAN:                      15     A. Yes, sir.
 16       Q. Did you attend any seminars, or              16     Q. And can you, um -- how old were you
 17    consult any books or articles, in particular,      17   when you declared bankruptcy, sir?
 18    that informed you how to run a toxicology lab?     18     A. 25 years old. On my birthday.
 19       A. Um -- I would have to -- I mean --           19     Q. What were you doing for work, um --
 20    books on how to run a toxicology lab. Um --        20   before you filed bankruptcy?
 21    no.                                                21     A. Um -- I had the businesses. So it
 22       Q. Okay. Now, Paradigm was biometric            22   was, uh -- Cajun Companies of Acadiana, Cajun
 23    monitoring; right?                                 23   Spaces --
 24       A. Yes.                                         24     Q. The ones --
 25       Q. It was not a lab.                            25     A. -- the tree businesses, yeah.
                                                Page 62                                                Page 64
  1       A. That's correct.                               1      Q. Okay. The ones you told me about
  2       Q. Okay. So the very first lab that you          2   earlier. And that was before the private
  3    were ever involved in was Trinity?                  3   banking.
  4       A. Was Performance Labs.                         4      A. Yes.
  5       Q. Ah. I'm sorry. Correct. Because               5      Q. Okay.
  6    Trinity wasn't a lab.                               6      A. Um -- I started college in '98. I
  7       A. That's right.                                 7   played college football. 2002, when I was done
  8       Q. And when was Performance started?             8   with football, I, um -- I went straight into
  9       A. Um -- the same time; 2012, I believe.         9   business. I didn't finish my degree at that
 10       Q. Okay. When did it start to operate?          10   time. I went into business and came back and
 11       A. Um -- first patient samples I believe        11   finished my degree. That's why there's a --
 12    rolled out October 2013.                           12      Q. A gap.
 13       Q. Okay. All right. Thank you.                  13      A. -- there's a gap. Yes, sir.
 14          MR. KUPPERMAN:                               14      Q. And so in 2000 is when you started the
 15             Wanna take a break?                       15   tree service.
 16          MR. STEWART:                                 16      A. Um -- I don't remember, but sometime
 17             Great.                                    17   around the time --
 18          THE VIEOGRAPHER:                             18      Q. Right after leaving school before
 19             We're going off the record. The           19   you --
 20          time is 10:07.                               20      A. Right after leaving school, yes, sir.
 21             (Brief recess.)                           21      Q. Okay.
 22          THE VIDEOGRAPHER:                            22         THE REPORTER:
 23             We are back on the record. The            23            Try to resist the temptation to
 24          time is 10:19.                               24         answer where you know his question's
 25    EXAMINATION BY MR. KUPPERMAN:                      25         going to go. Okay?
                                                                                 16 (Pages 61 to 64)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                  Document 79-3   08/13/19 Page 17 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                April 10, 2019

                                                 Page 65                                                  Page 67
  1          THE WITNESS:                                    1      Q. And that's -- you didn't close it
  2              Yes.                                        2   because it was making money, right?
  3    EXAMINATION BY MR. KUPPERMAN:                         3      A. No, we closed it because we turned our
  4       Q. Okay. Um -- what were your -- if you            4   attention to toxicology.
  5    can recall, what were your debts and what were        5      Q. Okay. Were you making money in
  6    your assets at the time of bankruptcy?                6   Paradigm?
  7       A. I cannot recall.                                7      A. Um -- Gulf Stream had the contract
  8       Q. Was the bankruptcy due in part to your          8   with Chevron. The relationship with Gulf
  9    businesses?                                           9   Stream, um -- we were employed by Gulf Stream,
 10       A. Yes.                                           10   and then Gulf Stream, uh -- would cover
 11       Q. The businesses did not do well?                11   Paradigm's expenses.
 12       A. Um -- Steve, I've always attributed            12      Q. Okay. Um --
 13    the failure to me not understanding, at that         13      A. The answer is no, we were not making
 14    time, finance.                                       14   money with Paradigm.
 15       Q. Okay. But the businesses failed.               15      Q. Okay. Did you make money with North
 16       A. Yes, sir.                                      16   American Toxicology?
 17       Q. And that's the tree service, the               17      A. Yes, sir.
 18    debris removal --                                    18      Q. Until CMS shut it down?
 19       A. Uh-huh.                                        19      A. Yes, sir.
 20       Q. They both failed.                              20      Q. And when I say make money, did you
 21       A. Yes, sir.                                      21   make a profit in that?
 22       Q. And I gather the TV show -- the home           22      A. Yes, sir.
 23    improvement TV show was not renewed, or, um --       23      Q. Okay. Let me ask you -- Mr. Howell,
 24       A. Um -- it was, um -- we bought the time         24   to your knowledge, did he have any experience
 25    to be able to advertise. Um -- that actually         25   in toxicology labs before becoming involved
                                                 Page 66                                                  Page 68
  1    was a success. But not without the tele -- not        1   with North American Toxicology?
  2    without the tree service. They all failed.            2      A. Um -- Chad had experience with health
  3       Q. I got you. Okay. So the TV show was             3   care, not toxicology labs.
  4    really more of an advertising for the tree            4      Q. Okay. Um -- and North American
  5    service.                                              5   Toxicology was owned by whom?
  6       A. Yes, sir.                                       6      A. Um -- Trinity Medical Services.
  7       Q. Okay. Okay. So before Paradigm                  7      Q. Okay. I'm sorry. I think I did ask
  8    Safety, the only companies that you actually          8   you that.
  9    had been involved in running failed.                  9         What about Mr. Bunce, did he have any
 10       A. Yes.                                           10   experience with toxicology labs prior to North
 11           MR. STEWART:                                  11   American Toxicology?
 12             Object to form.                             12      A. No, sir.
 13    EXAMINATION BY MR. KUPPERMAN:                        13      Q. Okay. What business was he in before
 14       Q. Okay. And then Paradigm Safety also            14   becomes involved with you in Trinity?
 15    failed. Correct?                                     15      A. He was a commercial builder.
 16           MR. STEWART:                                  16      Q. So he was a general contractor?
 17             Object to form.                             17      A. Yes, sir.
 18       A. Hmm. I wouldn't categorize that as a           18      Q. Okay. North American Toxicology, it
 19    failure.                                             19   had a LIS system?
 20    EXAMINATION BY MR. KUPPERMAN:                        20      A. Um -- yes, sir.
 21       Q. How old you categorize it?                     21      Q. Okay. And what system was that?
 22       A. It -- we put it down. It ceased to             22      A. We called it Trinity L.I.M.S.
 23    exist.                                               23   Laboratory Information Management System.
 24       Q. Okay. So you closed it.                        24      Q. Uh-huh. And is that the one that you
 25       A. Yeah. We -- the operation stopped.             25   said Mr. Howell created?
                                                                                   17 (Pages 65 to 68)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                            EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                Document 79-3   08/13/19 Page 18 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                              April 10, 2019

                                              Page 69                                                    Page 71
  1      A. Yes, sir.                                      1   in their day-to-day jobs.
  2      Q. Okay.                                          2      Q. Okay. Um -- was Paracelsus ever used
  3      A. There was actually two LIS systems, or         3   at Performance?
  4    L.I.M.S. systems, involved in the process of        4      A. Yes, sir.
  5    producing samples for North American                5      Q. And Trinity L.I.M.S. also?
  6    Toxicology.                                         6      A. Yes, sir.
  7      Q. Tell me about those.                           7      Q. Okay. So you used that same system at
  8      A. One of 'em was named Paracelsus.               8   Performance that you used in North American
  9         THE REPORTER:                                  9   Toxicology?
 10            Spelled?                                   10      A. Yes, sir.
 11         THE WITNESS:                                  11      Q. Okay. You never used Merge at North
 12            Oh, wow.                                   12   American Toxicology?
 13         THE REPORTER:                                 13      A. No, sir.
 14            P-A-R-A-C-E-L --                           14      Q. Okay. Is it Merge that replaced the
 15         MR. STEWART:                                  15   Trinity L.I.M.S. system at Performance?
 16            We can get you that.                       16      A. Yes, sir.
 17      A. The Father of modern toxicology;              17      Q. And did it also replace the Paracelsus
 18    Paracelsus.                                        18   system?
 19    EXAMINATION BY MR. KUPPERMAN:                      19      A. I believe so.
 20      Q. Okay. And the other was the Trinity           20      Q. Okey-dokey. Did the Trinity L.I.M.S.
 21    L.I.M.S. system?                                   21   system comply with all rules and regulations?
 22      A. Trinity L.I.M.S. system.                      22      A. I do not believe so.
 23      Q. And what did the Paracelsus do?               23      Q. Was it supposed to?
 24      A. Paracelsus integrated with a piece of         24      A. Yes, sir.
 25    equipment that we owned called an AU400, an        25      Q. Okay. And Mr. Howell was unable to
                                              Page 70                                                    Page 72
  1    Olympus AU400 that. That system did screening.      1   create a system that complied?
  2    It's an amino assay analyzer. So Paracelsus         2      A. Um --
  3    would take the information off of the AU,           3          MR. STEWART:
  4    produce, um -- deposit it in a database. We'd       4             Object to form.
  5    integrate with the database and be able to take     5      A. Yeah. Speaking to his abilities, he
  6    those numbers and put 'em into our results.         6   was able to.
  7        Q. Um -- okay. And Trinity L.I.M.S.             7   EXAMINATION BY MR. KUPPERMAN:
  8    System did what?                                    8      Q. He did not.
  9        A. Trinity L.I.M.S. integrated with the         9      A. He did not. He did not.
 10    software that sat, um -- inside of the LCMS.       10      Q. Has he ever created one that complied,
 11    So, um -- the LCMS that we had at the time that    11   to your knowledge?
 12    we started Trinity was called, um -- an AB         12      A. Yes. And to my knowledge --
 13    Sciex, I believe the model number was a 3200.      13      Q. Yes.
 14    So AB Sciex had it's own software that actually    14      A. -- we just never released it.
 15    ran the equipment, did the QCs and controls.       15          We were building a second L.I.M.S.
 16    It produced data that would go into a database,    16   system, we called it limits 2.0, will we were
 17    and then our software would integrate. So our      17   operating L.I.M.S. 1.0. So we were building
 18    software sat on top of both on the those two.      18   its replacement with a separate set of, um --
 19        Q. So when you say your software would         19   of programmers.
 20    integrate, what does that mean?                    20      Q. Okay. And 2.0, if we can just use
 21        A. That means that we were receiving data      21   that for short --
 22    from the AB Sciex, and from Paracelsus, to be      22      A. Sure.
 23    able to produce reports, present the data to       23      Q. -- 2.0, you believe, did comply with
 24    scientists in a way that they could -- they can    24   all rules and regulations of federal and state
 25    see it, they can use it, and they can function     25   governments?
                                                                                  18 (Pages 69 to 72)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                           504 219-1993
                                                                                           EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3    08/13/19 Page 19 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                               Page 73                                                Page 75
  1        A. I believe so.                               1   approved; correct?
  2        Q. Okay.                                       2      A. FDA-approved.
  3        A. It was never tested. It was never           3      Q. Okay. Do you know whether it was
  4    proven. It is my belief.                           4   COLA-approved?
  5        Q. Okay. And you didn't use it because         5      A. That's not how that works.
  6    it was never tested or proven?                     6      Q. Tell me how it works.
  7        A. That's correct.                             7      A. Okay. COLA is an accrediting body of
  8        Q. Okay. Does L.I.M.S. system have to be       8   laboratories. So COLA, um -- is a higher level
  9    approved by CMS?                                   9   of accreditation, a higher standard than CLIA.
 10        A. It is part of your laboratory develop      10         So they don't approve software; they
 11    testing process. So it has to -- it has to,       11   approve laboratories for testing.
 12    um -- be written inside of your SOPs. It's --     12      Q. Okay. And, um -- did they approve
 13    it's baked into the approval process that is      13   Performance, um -- using Merge?
 14    laid out for guidelines.                          14      A. We did not go -- when -- when -- in
 15        Q. CMS basically has to be familiar with      15   2016, when Performance Labs used Merge, we were
 16    the, um -- L.I.M.S. system that you're using?     16   only, um -- CLIA. We did got not apply for
 17        A. No. They don't have to be familiar         17   COLA because we couldn't.
 18    with it.                                          18      Q. Why couldn't you?
 19        Q. Okay. Well, then how do they know          19      A. Um -- the directed plan of action of
 20    whether it works or not and whether to approve    20   20, um -- that we went through in 2016, um --
 21    it?                                               21   when you're underneath that directive plan of
 22        A. Um -- CLIA and COLA are the bodies         22   action, you have to report -- you are only
 23    that you have to present your information to.     23   CLIA. And you have to report directly to the
 24    So it's not CMS that approves it.                 24   CLIA office.
 25        Q. Okay. Does CLIA have to approve it?        25      Q. And directive plan of action, you
                                               Page 74                                                Page 76
  1       A. You apply for your CLIA certificate,         1   mean -- this relates to after CMS shut down
  2    and then -- our situation, at that time --         2   North American Toxicology in 2015.
  3    rules change. But our situation, in 2012, and      3       A. Yes.
  4    '13, you apply for your CLIA, you file for an      4       Q. Okay. All right. Did CLIA -- does
  5    accreditation by COLA.                             5   CLIA, before you can get up and operating
  6          Within a year, COLA comes in and             6   again, have to approve your use of software?
  7    inspects your laboratory, and they look at the     7       A. Um -- can you ask that question one
  8    a data, the systems, the processes, the SOP,       8   more time, please?
  9    they do an official audit, a live person in        9       Q. I can try. Does CLIA have any, um --
 10    your -- in your -- in your space, and they        10   ability to approve -- or does CLIA need to
 11    evaluate that L.I.M.S. system as well.            11   approve a lab's, um -- let me back up. Scratch
 12          Um -- we had that inspection, and that      12   that.
 13    inspection -- out of a hundred questions, we      13          Did CLIA have to approve anything
 14    made a 97 on it. Um -- and so our L.I.M.S.        14   having to do with North American Toxicology?
 15    system was approved by the accrediting body, by   15       A. Um -- because we were a COLA
 16    a real COLA inspector, to use for patient         16   laboratory, North American Toxicology also
 17    testing.                                          17   passed its COLA inspection. And so, um --
 18       Q. And you're talking about your system        18   it -- you report -- you report your survey
 19    meaning?                                          19   findings to a different organization than CLIA.
 20       A. L.I.M.S. 1.0.                               20   COLA does the audit for CLIA.
 21       Q. 1.0. What about 2.0?                        21       Q. Uh-huh.
 22       A. 2.0 was never tested.                       22       A. So I'm not sure how to answer the
 23       Q. So it was never approved.                   23   question.
 24       A. It was never approved.                      24       Q. Okay. After North American Toxicology
 25       Q. Okay. The Merge LIS software was also       25   was shut down by CMS in 2015, was there any,
                                                                                19 (Pages 73 to 76)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD             Document 79-3     08/13/19 Page 20 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                           April 10, 2019

                                              Page 77                                                Page 79
  1    um -- involvement of COLA or CLIA with regard      1      Q. Okay. Um -- we've used various terms.
  2    to that lab?                                       2   L.I.M.S. and LIS; are they the same thing?
  3           MR. STEWART:                                3      A. Yes.
  4               I object. It's a                        4      Q. Okay. You also used some initials
  5           mischaracterization of his testimony.       5   LCMS. What is that?
  6       A. I, um -- believe that we actually were       6      A. Liquid chromatography mass
  7    given a -- an option to voluntarily, um --         7   spectrometer.
  8    remove North American Toxicology. I don't          8      Q. Um -- I will not ask you to spell it,
  9    think -- I think it was presented to us in a       9   but he might.
 10    way where we had to make the choice, but they     10         Okay. Let me show you what I have
 11    didn't come in and shut down North American.      11   marked as Exhibit 2, and just ask if you
 12           I'd want to go back and review the         12   recognize this as a copy of the Operating
 13    communication. But I still don't know how to      13   Agreement for Trinity Medical Services, LLC.
 14    answer your question.                             14         (Exhibit 2 was marked for
 15       Q. Okay. Is it fair to say that what           15   identification and is attached hereto.)
 16    they did was they came in and said, you either    16      A. I do recognize this as one of the
 17    need to fix next all these problems or you need   17   versions. Yes.
 18    to shut down?                                     18   EXAMINATION BY MR. KUPPERMAN:
 19       A. Um -- it was -- their issue was that        19      Q. Well, this is actually the final
 20    the common ownership of Trinity Medical           20   version that is signed. Correct?
 21    Services, having those two laboratories that      21      A. This is a -- this is a final version
 22    were that close together -- they just did not     22   at the time of the signature, Yes.
 23    like it.                                          23      Q. Were there other versions of this that
 24       Q. Uh-huh.                                     24   were signed? There's other versions of an
 25       A. It was, um -- it was, um -- a general       25   Operating Agreement for Trinity Medical
                                              Page 78                                                Page 80
  1    preference of the CLIA inspector to give us the    1   Services?
  2    option to make it dormant.                         2      A. There were -- yes.
  3       Q. So you either had to fix it or shut it       3      Q. And, um -- did they come subsequent to
  4    down.                                              4   this document?
  5       A. It wasn't a fix situation with North         5      A. After.
  6    American Toxicology. Um -- the inspection          6      Q. Right.
  7    happened at Performance Labs. So Performance       7      A. Yes.
  8    Labs was inspected. Um -- there was no 2567        8      Q. Okay. And how many versions were
  9    for North American. So they gave us -- so it       9   there?
 10    wasn't a fix North American or get shut down;     10      A. I could not count. I could tell you
 11    it was, you have two CLIAs operating next door    11   the partnerships, though.
 12    the one another, we don't like it, we recommend   12      Q. Okay. Why don't you do that, at
 13    that while you go through the process of fixing   13   least.
 14    Performance Labs that you make North American     14      A. Okay. So, um -- we added LTL to this
 15    dormant.                                          15   particular partnership right here. I believe
 16       Q. So they found issues with Performance.      16   they had 6 percent.
 17       A. Yes, sir.                                   17      Q. Okay.
 18       Q. And was Performance closed or               18      A. Um --
 19    suspended, if you will, by CMS in 2015?           19      Q. Was there a new operating agreement
 20       A. Um -- December 23rd, 2015, we did           20   that changed any of the substantive terms at
 21    receive a letter from CMS.                        21   that time?
 22       Q. And that effectively shut down              22      A. I do not believe so.
 23    Performance?                                      23      Q. Okay. Was there any amendment or
 24       A. That -- that did shut down                  24   subsequent operating agreement that
 25    Performance.                                      25   substantively was different than Exhibit 2?
                                                                               20 (Pages 77 to 80)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                        504 219-1993
                                                                                        EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3   08/13/19 Page 21 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                           April 10, 2019

                                               Page 81                                                Page 83
  1       A. Oh, I could not answer that without          1   Medical Services days. And, uh -- that group
  2    looking at the documents.                          2   was moving little bit slow, and so, um -- we
  3       Q. Okay.                                        3   needed to apply for a CLIA. We knew we can do
  4           MR. KUPPERMAN:                              4   a name change, but we needed to get the ball
  5               I think, um -- Jesse, this is the       5   rolling. So we started that entity and just
  6           only one that we have received from         6   named it Trinity Labs No. 1, knowing that we
  7           you all. So to the extent there are         7   would do a name change.
  8           others, I would appreciate receiving        8      Q. And the name change became Trinity
  9           them as well.                               9   Medical Services?
 10           MR. STEWART:                               10      A. No, sir.
 11               We'll have to look.                    11      Q. What was the name change?
 12    EXAMINATION BY MR. KUPPERMAN:                     12      A. It never changed names. It's still
 13       Q. You recognize your signature on the         13   Trinity Labs No.1 today.
 14    last page? Or second --                           14      Q. Did it over operated?
 15       A. Yeah. Yes, sir.                             15      A. No, sir.
 16       Q. And you 57D recognize Mr. Howell's and      16      Q. All right. Turn, if you will, to the
 17    Mr. Bunce's signatures?                           17   page right there, you're looking at it, it says
 18       A. Yes, sir.                                   18   agreement at the top, and look at Defined
 19       Q. Um -- all of you -- you've been             19   Terms. Under Agreement, or Operating
 20    talking about the individuals, but it appears     20   Agreement, it says, means this Operating
 21    as if all of you did this as members of other     21   Agreement of Trinity Labs, LLC.
 22    organizations. Is that fair?                      22      A. Uh-huh.
 23       A. Yes, sir. Yes, sir.                         23      Q. Is that merely a typo, or is there --
 24       Q. Do you still own Trinity as Charlotte       24   or is that the same entity as Trinity Medical
 25    Sophia, or is that in your personal name?         25   Services? Under Agreement -- I mean, under --
                                               Page 82                                                Page 84
  1      A. I still own Trinity as Charlotte              1   yeah Agreement, or Operating Agreement.
  2    Sophia.                                            2       A. That's a typo, I would imagine.
  3      Q. Okay. And are you the sole owner of           3       Q. Okay. All right. Now, turn, if you
  4    Charlotte Sophia?                                  4   will, two pages later, under Paragraph 2.4,
  5      A. Yes, sir.                                     5   Company Property, it talks about all property
  6      Q. And Mr. Howell is the sole owner of           6   is going to be owned by the company and titled
  7    CEH?                                               7   in its name. Correct?
  8      A. No, sir.                                      8       A. Yes.
  9      Q. Who else was involved in that?                9       Q. And that property that would be owned
 10      A. His father and his brother, I believe.       10   by the company and titled in its name includes
 11      Q. And what about Mr. Bunce with                11   the Merge LIS software. Correct?
 12    Strategic Production --                           12       A. Um -- we are not looking at the
 13      A. I don't know.                                13   operating agreement that was executed and in
 14      Q. Okay. Okay. Is there an entity               14   power whenever we purchased the Merge LIS
 15    called Trinity Labs, LLC?                         15   software, so this is not a perfect document as
 16      A. Trinity Labs No. 1?                          16   it's related to Merge.
 17      Q. There is.                                    17       Q. Okay. Um -- was the Merge LIS
 18      A. Yes, sir.                                    18   software owned by the company and titled in its
 19      Q. There is not a Trinity Labs; it's just       19   name?
 20    Trinity Labs No. 1.                               20       A. Um -- the Merge LIS SOFTWARE, um --
 21      A. Yes, sir.                                    21   I'm -- I'm trying to think it through the
 22      Q. Okay. And what is that?                      22   accounting processes and whatnot. I don't
 23      A. So, um -- we had a group of, uh -- of        23   know.
 24    investors, partners, that, um -- we were          24       Q. So you don't know if Trinity actually
 25    working with very early on in our Trinity         25   owned, um -- the Merge license?
                                                                                21 (Pages 81 to 84)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                        EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3    08/13/19 Page 22 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                                Page 85                                                Page 87
  1          MR. STEWART:                                  1      Q. Okay. Did they buy interests from the
  2              Steve, I'm going to object. I             2   existing owners?
  3          mean, it's calling for a legal                3      A. Um -- no, sir.
  4          conclusion.                                   4      Q. They were donated or paid through an
  5          MR. KUPPERMAN:                                5   ownership -- in other words, paid for their
  6              I'm asking him his understanding.         6   services through an ownership interest?
  7       A. I understand that Trinity purchased           7      A. Um -- as I understand it, yes.
  8    the Merge software. The part that I was             8      Q. Okay. Did any of the investors in
  9    confused in the question was, and titled in its     9   Trinity make loans to the company?
 10    name.                                              10      A. Ohh. I don't -- I don't know if the
 11       Q. Okay.                                        11   suspended guaranties, you know, payments, or,
 12       A. Yeah.                                        12   um -- going without money, or distributions is
 13       Q. All right. Well, Trinity considered          13   considered a loan. There was no loans on the
 14    the Merge software to be owned by it. Correct?     14   books with Trinity Medical Services.
 15       A. Trinity did pay for it.                      15      Q. Okay. Um -- turn, if you will, to
 16       Q. Okay. And considered --                      16   Article 7. As I understand that -- are you
 17       A. Yes.                                         17   with me?
 18       Q. -- that it owned it. Right?                  18      A. Article -- on the same page?
 19       A. Yes.                                         19      Q. I think it's the next page, or two
 20       Q. Okay. Was anybody else ever admitted         20   pages.
 21    as a member of Trinity? And when I say             21         MR. STEWART:
 22    Trinity, I'm gonna refer to Trinity Medical        22            Talking about the heading
 23    Services --                                        23         Meetings and Management?
 24       A. Yes, sir.                                    24         MR. KUPPERMAN:
 25       Q. -- from now on.                              25            Yes.
                                                Page 86                                                Page 88
  1          Other than LTL?                               1   EXAMINATION BY MR. KUPPERMAN:
  2       A. For a -- in 2 -- I don't remember what        2      Q. Now, do I understand correctly that
  3    month it was in 2016, Steve, but, um -- we had      3   essentially, um -- you managed Trinity, um --
  4    a Blue Cross/Blue Shield type of, um -- issue       4   and you couldn't be removed without your
  5    with health -- with our health insurance, and       5   consent?
  6    we admitted Phil Martinez, um -- I think Mark       6         MR. STEWART:
  7    Lobell, um -- possibly John Hearn, possibly         7            Object. Can you just clarify who
  8    Kyle Mouton.                                        8         you mean by you?
  9       Q. Okay. So some of your discussions             9         MR. KUPPERMAN:
 10    with Mr. Martinez were as attorney, and some       10            Yeah.
 11    were as investor.                                  11   EXAMINATION BY MR. KUPPERMAN:
 12       A. Um -- yes.                                   12      Q. You, through Charlotte Sophia, were
 13       Q. Okay. Other than the initial capital         13   designated the manager of the company of
 14    contributions that each of you made, were there    14   Trinity; correct?
 15    any additional capital contributions?              15      A. Um -- I'll repeat it again. This
 16       A. To Trinity Medical Services?                 16   document, um -- isn't the document of the
 17       Q. Yes.                                         17   decisions that were made at this particular
 18       A. Um -- not that I'm aware of.                 18   time --
 19       Q. Okay. So, um -- and any of the people        19      Q. Yes.
 20    who owned interests in Trinity after the           20      A. -- and I do not -- I do not know the
 21    original three simply, um -- did they make         21   dates when this document would have been
 22    capital contributions?                             22   replaced, and what minority, um -- protection
 23       A. Um -- I don't ever remember a cash           23   language would have been in for some of the
 24    exchange occurring at Trinity Medical Services.    24   smaller investors, because we modified language
 25    No, sir.                                           25   dramatically when we brought in people that had
                                                                                 22 (Pages 85 to 88)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                 Document 79-3   08/13/19 Page 23 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                                Page 89                                                Page 91
  1    smaller percentages, to protect them.                1         of the minutes. We would like those.
  2       Q. Uh-huh.                                        2         MR. STEWART:
  3       A. So I can't answer that.                        3             Again, to the extent they were
  4       Q. Well, you can answer that through              4         requested, to the extent they're
  5    Charlotte Sophia you were the manager of the         5         available, we'll --
  6    company. Correct?                                    6         MR. KUPPERMAN:
  7       A. I was the manager of the company --            7             Well, they were requested. I
  8       Q. Okay. And --                                   8         don't know if they're available.
  9       A. -- Charlotte Sophia.                           9         THE WITNESS:
 10       Q. And, at least according to this               10             I don't know how they don't -- I
 11    initial operating agreement, you could not be       11         don't know how they don't have those.
 12    removed without your consent. Fair?                 12         We definitely turned over all e-mails.
 13       A. This initial operating agreement.             13         MR. STEWART:
 14    That's what the language says, yeah.                14             We can take that up.
 15           MR. KUPPERMAN:                               15         THE WITNESS:
 16              And I want to reserve my right to         16             Okay.
 17           come back and ask questions when the         17   EXAMINATION BY MR. KUPPERMAN:
 18           other operating agreements are               18     Q. Okay. Who was secretary of the
 19           produced because I don't think we have       19   company?
 20           them.                                        20     A. This was an LLC, not an incorporation,
 21           MR. STEWART:                                 21   so there wasn't an official secretary title.
 22              To the extent that we can locate          22     Q. Well, who kept the minutes of the
 23           the other operating agreements. Okay.        23   meeting?
 24    EXAMINATION BY MR. KUPPERMAN:                       24     A. Um -- we had an actual, um -- we had
 25       Q. Um -- and you remained the manager            25   meeting instructions where we'd assign a
                                                Page 90                                                Page 92
  1    throughout the course of Trinity?                    1   timekeeper, a note taker, and somebody who,
  2       A. Yes, sir.                                      2   um -- stopped me from going on tangents. So
  3       Q. Okay.                                          3   multiple people fulfilled the role of, um --
  4       A. Charlotte Sophia did. Yes, sir.                4   note taker.
  5       Q. Yes. Um -- now, this also requires             5      Q. Okay. When Trinity bought the Merge
  6    regular meetings of the members. Um -- did, in       6   LIS software, was that a decision made solely
  7    fact, the members meet regularly?                    7   by you, or did all of the members join in that
  8       A. Yes, sir.                                      8   decision?
  9       Q. And were there minutes kept?                   9      A. That was all of the members.
 10       A. Um -- many times, yes, sir.                   10      Q. Okay. So that -- was that, um --
 11       Q. Okay. And where are they retained?            11   recorded in minutes?
 12       A. Um -- in -- they were e-mailed out at         12      A. It was recorded in e-mail.
 13    the end of our partner meetings.                    13      Q. Okay. Um -- was it a unanimous
 14       Q. And what happened to them? Didn't the         14   decision?
 15    company retain them in some place?                  15      A. Yes.
 16       A. Yes, sir.                                     16      Q. Um -- tell me what bank accounts
 17       Q. And where was that?                           17   Trinity had.
 18       A. Um -- they would have been either in          18      A. What banks or bank accounts?
 19    e-mail, or they were filed away, um -- possibly     19      Q. Banks. Let's start there.
 20    on SharePoint, which we don't have access to        20      A. Yeah. Um -- Iberia Bank.
 21    anymore. Um -- but I do know that they're           21      Q. Okay.
 22    still on the e-mail database.                       22      A. Home Bank, and I believe Whitney Bank.
 23       Q. Okay.                                         23      Q. Okay. And were they all maintained in
 24           MR. KUPPERMAN:                               24   the name of Trinity?
 25              Again, I don't think we have any          25      A. Trinity Medical Services. Yes, sir.
                                                                                  23 (Pages 89 to 92)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                          EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3    08/13/19 Page 24 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                               Page 93                                                  Page 95
  1       Q. Okay. Were there -- were they all at         1   basically contracted Call, Riggs, and Skip
  2    the same time, or were they some at one time       2   would come and sit in the office and open
  3    and another at another time?                       3   books, close books, and effectively manage
  4       A. Um -- started with Iberia, um --             4   day-to-day financial operation.
  5    then -- I believe the way the progress was, I      5      Q. Was Scott Boudreaux affiliated with
  6    think it started at Iberia, then Whitney --        6   another company that you retained, or was he a
  7    excuse me, then Home Bank, then Whitney.           7   direct hire?
  8       Q. So were they all there at one time?          8      A. He was a direct hire. He came from
  9       A. What do you mean 1234?                       9   Ochsner. He was a corporate division CFO at
 10       Q. Did you do banking with Iberia, Home,       10   Ochsner Hospital before we took him.
 11    and Whitney all at the same time?                 11      Q. Okay. Now, did you cause tax returns
 12       A. There were -- yeah, there were times        12   to be prepared and filed for Trinity?
 13    where we had a banking relationship with each     13      A. Um -- yes.
 14    one of them.                                      14      Q. You're the one who signed 'em?
 15       Q. Okay. Now were there bank accounts at       15      A. Um -- I don't -- I believe so, yes.
 16    each one of these, as opposed to loans?           16      Q. You reviewed 'em before?
 17       A. I believe so.                               17      A. I reviewed 'em in 2015, yes.
 18       Q. Okay. Did all three of them make            18      Q. You reviewed the --
 19    loans to Trinity?                                 19      A. '13, '14, and '15.
 20       A. I'd have to go back and see the             20      Q. How 'bout '16 and '17?
 21    commercial guarantors, but I don't know if the    21      A. '16, we sent 'em to be prepared. I
 22    Home Bank loan -- if Trinity was a commercial     22   got my personal returns. I have not laid eyes
 23    guarantor, or if it was just Performance Labs.    23   on the actual corporate returns.
 24    Um -- but I believe the answer is yes.            24      Q. So it's 2019 and you have seen no
 25       Q. Okay. Now, were you, through                25   corporate returns --
                                               Page 94                                                  Page 96
  1    Charlotte Sophia, always the accounting member     1     A. For '16.
  2    of Trinity?                                        2     Q. -- for Trinity for '16.
  3       A. Um -- when we had a -- I delegated my        3     A. That's correct.
  4    duties to our CFO, or to our CPAs.                 4     Q. What about for '17?
  5       Q. And who was the CFO?                         5     A. Same answer.
  6       A. Um -- Scott Boudreaux.                       6     Q. Okay. Have you asked your CFO -- or
  7       Q. And where is he today?                       7   your former CFO what happened to 'em?
  8       A. I do not know. I believe Mandeville,         8     A. You will read that in the text
  9    Louisiana.                                         9   messages. Yes, sir.
 10       Q. And he was your CFO?                        10     Q. Okay. And what was the answer?
 11       A. CFO.                                        11     A. Um -- I had a lot of answers.
 12       Q. Throughout the existence of Trinity?        12     Q. Generally, can you describe them for
 13       A. No. He came on -- I don't remember          13   me?
 14    his hire date. He left in the middle of 2016,     14     A. Um -- that they were done; they
 15    to take the CEO position at The Heart Hospital    15   were -- all the documentation was over at,
 16    in Lacombe.                                       16   um -- the CPA firm -- I don't know why I can't
 17       Q. Okay. And who replaced him?                 17   remember that name right now.
 18       A. Skip Lloyd, and the firm of --              18         MR. STEWART:
 19           MR. STEWART:                               19            Call, Riggs.
 20              Call, Riggs & Ingram.                   20         THE WITNESS:
 21       A. Call, Riggs. Yeah, Call, Riggs.             21            Call, Riggs. Sorry.
 22    EXAMINATION BY MR. KUPPERMAN:                     22     A. All the documentation was at Call,
 23       Q. So you didn't have an in-house CFO at       23   Riggs; um -- that it was possibly on a new
 24    that time.                                        24   system at Call, Riggs, and that they were lost;
 25       A. Um -- Skip was our in-house -- we           25   um -- I went round and round, Steve, with
                                                                                 24 (Pages 93 to 96)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                          EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                Document 79-3   08/13/19 Page 25 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                              April 10, 2019

                                              Page 97                                                    Page 99
  1    trying to get them to produce this, um,             1      A. Burton Cosse.
  2    multiple communications over multiple months,       2      Q. Where is he?
  3    um -- multiple times. Like, in the dozens of        3      A. Um -- I think he -- he has a home
  4    times.                                              4   maybe in Mississippi, but also I believe he has
  5    EXAMINATION BY MR. KUPPERMAN:                       5   a home in Hammond, Louisiana.
  6       Q. Do you know if the IRS was ever               6      Q. Anyone else?
  7    notified?                                           7      A. I would -- I'd put Shea Spruill,
  8       A. Of what?                                      8   specifically.
  9       Q. That you were not filing returns for          9      Q. He's married to Michelle?
 10    2016 or '17?                                       10      A. He is. They are married.
 11       A. I do not know.                               11      Q. Anybody else?
 12       Q. Okay. Um -- okay. Who was                    12      A. That's all I can remember right now.
 13    responsible at Trinity for software and            13      Q. Okay. Tell me in general what the
 14    technology, was it Mr. Howell?                     14   source of revenue was to Trinity.
 15       A. Yes. And a department behind him,            15      A. Um -- pass-through -- pass-through
 16    yes.                                               16   income from Prestige Worldwide Leasing and
 17       Q. And he reported to you?                      17   Performance Labs.
 18       A. We were equal partners.                      18      Q. Any other source?
 19       Q. So he didn't report to you. You were         19      A. Um -- it had ownership in, um -- Lite
 20    equal?                                             20   Consulting.
 21       A. We were equal partners.                      21      Q. Light?
 22       Q. Okay. Um -- was there any individual         22      A. Lite.
 23    that was assigned specifically to Merge?           23      Q. L-I-G-H-T?
 24       A. There were several individuals that          24      A. No. L-I-T-E. Laboratory Information
 25    were assigned specifically to Merge.               25   Technology and Equipment.
                                              Page 98                                                  Page 100
  1       Q. And who are they?                             1      Q. And what kind of revenue did it
  2       A. Jamie Abney, Daniel Bozeman, Lynn             2   receive from that?
  3    Siscario -- S-C-A-R-I-E-O --                        3      A. It was -- Lite was a consulting
  4          MR. STEWART:                                  4   company that, uh -- Chris Franklin was, uh --
  5             I believe it's Scariano.                   5   was, uh -- the manager of. And, um -- they --
  6          THE WITNESS:                                  6   they did approval of specimens, and helped with
  7             Okay.                                      7   validity studies, and -- basically, laboratory
  8          MR. STEWART:                                  8   compliance.
  9             S-C-A-R-I-A-N-O.                           9      Q. It was not a lab, was it?
 10       A. Um -- Michelle Spruill. Any of the           10      A. It was not a lab.
 11    laboratory employees that were employed by         11      Q. Okay. Did you own, um -- directly or
 12    Prestige Worldwide that were at Pathway were       12   indirectly, any portion of Lite Consulting?
 13    effectively assigned to do work inside of          13      A. You, Trinity Medical Services?
 14    Merge. Chad Howell --                              14      Q. You.
 15    EXAMINATION BY MR. KUPPERMAN:                      15      A. Blake Bourque?
 16       Q. Okay. Anybody else?                          16      Q. Yes.
 17       A. Um -- Ben Caston.                            17      A. Um -- through my ownership in Trinity
 18       Q. Ben Caston?                                  18   Medical Services and Charlotte Sophia.
 19       A. Ben Caston. C-A-S-T-O-N.                     19      Q. How much did Trinity own of Lite?
 20       Q. Okay. And where is he?                       20      A. I think it was supposed to be -- it
 21       A. Ben Caston is, um -- in Mandeville,          21   was supposed to be 75 percent, but I can't
 22    Louisiana.                                         22   remember what the final tally was on that one
 23       Q. And where is Lynn Scariano?                  23   right now.
 24       A. I believe Mandeville, Louisiana.             24      Q. Okay. How much revenue did Lite throw
 25       Q. Okay. Anyone else?                           25   off to Trinity?
                                                                                25 (Pages 97 to 100)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                           504 219-1993
                                                                                          EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3    08/13/19 Page 26 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                             Page 101                                                 Page 103
  1       A. I don't remember.                            1   corporate office for Trinity Medical Services
  2       Q. Can you give me an approximate number        2   was located at 50 East Court, or if it was at
  3    on an annual basis?                                3   one of our other locations. I cannot remember.
  4       A. Less than a million?                         4      Q. Trinity only had one office.
  5       Q. Okay. Less than 500,000?                     5      A. Uh -- it -- yes.
  6       A. I don't remember.                            6      Q. And that was in Mandeville?
  7       Q. Okay. Would all that show up in the          7      A. Yes.
  8    accounting records for Trinity?                    8      Q. And it had no employees until April of
  9       A. Um -- Lite had its own separate books.       9   2017?
 10    Um -- it -- I do believe that Lite is mentioned   10      A. I'm the only one who works for it.
 11    on the P&L maybe. I need to look at the           11   That's right.
 12    documentation to tell you.                        12      Q. Okay. Um -- you said, by the way,
 13       Q. Okay. Who did the, um -- accounting         13   Trinity -- the source of its revenue was passed
 14    work for Lite?                                    14   through from Prestige and Performance.
 15       A. It would have been, um -- Call, Riggs,      15      A. That's right.
 16    before that Wegmann Dazet. It would have been     16      Q. How did Prestige generate money?
 17    all part of the Trinity Medical Services work.    17   Revenue.
 18       Q. Okay. Do you have any reason to             18      A. So Prestige, um -- provided employment
 19    believe that any of the accounting records        19   services to Performance Labs, to Pathway, to
 20    retained for any of your companies, the ones      20   CVDL, to -- there's several companies that --
 21    we've been talking about, Trinity, Performance    21   it was a centralized payer, and at various
 22    Prestige, Lite, any of these others, are          22   times there was a markup between maybe, you
 23    inaccurate?                                       23   know, 10 and 15 percent, on top of salary,
 24       A. Incomplete.                                 24   wages, and benefits, and any general expenses
 25       Q. But not inaccurate.                         25   that it paid for.
                                             Page 102                                                 Page 104
  1       A. I don't believe them to be inaccurate;       1      Q. So effectively, Trinity might retain
  2    I believe them to be incomplete.                   2   Prestige to, um -- supply all of its personnel,
  3       Q. Okay. If we wanted more detail than          3   and it would pay Prestige, and Prestige in turn
  4    the documents themselves provide, who would we     4   would pay the employees.
  5    go to? Would it be Mr. Landry?                     5      A. Um -- it would be more like
  6       A. Mr. Landry --                                6   Performance Labs would retain Prestige, and
  7       Q. I'm sorry. Would it by Call, Riggs?          7   then Prestige would provide all of the
  8    Mr. Lloyd?                                         8   personnel, and the fee income that Prestige
  9       A. Um -- at this point, I think it would        9   generated from those employees, that income
 10    be -- I think I can turn over everything --       10   would then be passed up to Trinity Medical
 11    I've turned over everything that I do have, and   11   Services. Trinity Medical Services was a
 12    everything that the expert used. Um -- I don't    12   holding company.
 13    know if there is anything else out there that I   13      Q. So Trinity Medical Services did not
 14    can get. I think the answer is no, there is       14   engage employees from Prestige?
 15    nobody else besides what I hold in my hands now   15         MR. STEWART:
 16    for more detail.                                  16             Object to form.
 17       Q. Okay. Where was Trinity located?            17      A. I would have to look and see. We had
 18       A. Mandeville, Louisiana.                      18   a, um -- we had a title on our, uh -- inside of
 19       Q. Was that in the same building as North      19   our books, like executives -- corporate or
 20    American Toxicology?                              20   executives, um -- the executive department.
 21       A. I don't think so.                           21   And we would do that because we didn't want to,
 22       Q. Okay.                                       22   um -- put undue costs on any of other partner
 23       A. It -- let me clarify that. We had           23   entities. And so we'd separate out our
 24    several, um -- several leases, and owned          24   salaries. But I do not know how that was
 25    property at the time. I don't remember if the     25   calculated on the actual global financials.
                                                                             26 (Pages 101 to 104)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 27 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                 April 10, 2019

                                                 Page 105                                                 Page 107
  1    EXAMINATION BY MR. KUPPERMAN:                          1   follow in -- in the lab business.
  2       Q. What do you mean you'd separated out             2         So you have to physically watch the
  3    your salaries?                                         3   patients -- excuse me, the employees, in
  4       A. Um -- we weren't -- Performance Labs,            4   Louisiana either medical laboratory technicians
  5    for example, did not, um -- Pathway didn't need        5   or medical technologists, that are going to go
  6    to have the top-heavy employees that we -- we          6   ahead and manipulate samples. Their supervisor
  7    had. Lite didn't need to have, you know, eight         7   has got to train them, watch them, and approve
  8    programmers. So each entity was -- it was              8   that they can do what they're doing. And then
  9    tracked, and we only charged payroll for the           9   they have to be signed off, and that's put in
 10    dedicated employees or shared time. So if I           10   their personnel binder.
 11    wasn't dedicating my time, energy, and                11      Q. Okay. Before they would be able to
 12    resources to one of those ventures, we wouldn't       12   take lab samples, or actually work in the lab,
 13    charge 'em for me.                                    13   what training was given to them?
 14       Q. I understand. But I guess all I was             14      A. Uh -- it's -- the training was done by
 15    trying to say is that --                              15   their supervisor. And it would be, if you
 16       A. Sure.                                           16   hired an experienced technician, they'd have to
 17       Q. -- whoever worked at Trinity was                17   show you proficiency in each one of the steps.
 18    actually a prestige employee.                         18   So the -- the trainings was done by the
 19       A. Prestige was a centralized payer for            19   supervisor.
 20    all entities.                                         20      Q. Yeah. And how long was the training
 21       Q. Okay. So I'm correct?                           21   before they were allowed to actually work in
 22       A. You're correct.                                 22   the lab?
 23       Q. Okay. Um -- Performance. Where did              23      A. For as long as it would take for them
 24    Performance generate revenue from? What was           24   to prove proficiency in the testing process.
 25    its source?                                           25      Q. Could be a few minutes, or hours.
                                                 Page 106                                                 Page 108
  1       A. Um -- it source was laboratory                   1      A. It could be few days, or weeks, or
  2    billing.                                               2   months.
  3       Q. I'm sorry. Laboratory --                         3      Q. Okay. Did it ever happen to take
  4       A. Laboratory work.                                 4   days, or weeks, or months?
  5       Q. -- work.                                         5      A. To train a laboratory technician to be
  6       A. Yeah. Yes, sir.                                  6   able to approve.
  7       Q. And that, um -- then was paid by,                7      Q. Uh-huh.
  8    um -- insurers?                                        8      A. QC data? Yeah. Yeah. It was like
  9       A. Yes.                                             9   a -- an apprenticeship almost.
 10       Q. Or Medicare?                                    10      Q. Okay. Who was the lab supervisor?
 11       A. Yes, sir.                                       11         MR. STEWART:
 12       Q. Okay. Tell me what training Trinity             12             Objection.
 13    gave to its lab personnel.                            13             You can answer.
 14       A. Um -- very specific and detailed                14      A. Okay. So there are actual terms for
 15    training.                                             15   each one of these people. Lab supervisor isn't
 16       Q. Um -- describe that for me.                     16   one of them.
 17       A. Um -- there are standard operations.            17   EXAMINATION BY MR. KUPPERMAN:
 18    Um -- standard operating procedures. The              18      Q. Okay. Well, you were talking about
 19    laboratory director is in control of everything       19   the supervisor. So I'm trying to find out --
 20    that happens in the laboratory. Effectively, I        20      A. Their supervisor. Okay.
 21    can own a lab, but I cannot operate a                 21         So you have a general supervisor, or a
 22    laboratory. I cannot manipulate samples. So           22   technical supervisor. Okay?
 23    there is a very structured, um -- um --               23      Q. Same thing?
 24    training and delegation of duties, and, um --         24      A. No, sir. Different.
 25    quality management system that you have to            25      Q. Okay.
                                                                                 27 (Pages 105 to 108)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                              504 219-1993
                                                                                             EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                 Document 79-3   08/13/19 Page 28 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                               April 10, 2019

                                              Page 109                                                  Page 111
  1       A. The technical supervisor is going              1      A. Okay? So repeat the question again?
  2    to -- over different times in the laboratory         2      Q. We know that you had some standard
  3    there were different people. Most of the time        3   operating procedure manuals. Right? At
  4    it was Michelle Spruill was our technical            4   Trinity.
  5    supervisor. Um --                                    5      A. For the laboratory, yes, sir.
  6       Q. And --                                         6      Q. Yes. Okay. For Performance.
  7       A. That -- that person is -- is --                7      A. For Performance Labs, yes, sir.
  8    they're responsible for the equipment; for           8      Q. Okay. And those standard operating
  9    maintaining the actual equipment, proficiency        9   procedures are required by CMS. Correct?
 10    testing, all the technical aspects of the           10      A. Yes, sir.
 11    equipment in the laboratory.                        11      Q. Okay. Did you have any manuals,
 12       Q. Okay. What about the general                  12   guidelines, or handbooks other than those that
 13    supervisor?                                         13   are required by CMS?
 14       A. The general supervisor is responsible         14      A. Yes, sir.
 15    for, I guess, operations of the -- of the           15      Q. And what were they in? What fields
 16    laboratory, the day-to-day operation of the         16   fooled?
 17    lab.                                                17      A. It would be like the -- um -- whenever
 18       Q. And who was that?                             18   you -- we'd -- somebody would be hired, we'd
 19       A. Um -- many -- most of the time it was         19   give them the policies and procedures for the
 20    Shea Spruill.                                       20   company, like how the employee was to act,
 21       Q. All in the family. Supervisors.               21   times off, days, vacations, sick, you know,
 22       A. Sure.                                         22   those types of things. Like --
 23       Q. What about training by Trinity for IT         23      Q. Okay.
 24    personnel?                                          24      A. -- we have a -- I think a BAA in
 25           MR. STEWART:                                 25   there; we have their HIPAA; we have OSHA
                                              Page 110                                                  Page 112
  1              Object.                                    1   training; we'd have, um -- training out of the
  2              You can answer.                            2   wazoo, really.
  3       A. Um -- many times, with our IT folks,           3      Q. Okay. But those are in the manuals.
  4    um -- we hired through, um -- an agency. So we       4      A. Yes, sir.
  5    were -- I do not remember the agencies' names,       5      Q. Okay. Any -- in terms -- well, never
  6    but we had a recruiter that would go out and         6   mind. Okay.
  7    help us find skilled and trained IT people.          7         MR. STEWART:
  8    EXAMINATION BY MR. KUPPERMAN:                        8            Steve, we're going on an hour.
  9       Q. So Trinity didn't train any itself.            9         THE VIDEOGRAPHER:
 10       A. Trinity did train individuals on our          10            We're going off the record. The
 11    own processes --                                    11         time is 11:12.
 12       Q. Okay.                                         12            (Brief recess.)
 13       A. -- and what we needed them to do.             13         THE VIDEOGRAPHER:
 14       Q. Okay. And did Trinity have, um --             14            We are back on the record. The
 15    manuals or guidebooks or handbooks for any --       15         time is 11:20.
 16    for all of its employees, other than what was       16   EXAMINATION BY MR. KUPPERMAN:
 17    required by CMS?                                    17      Q. Was there ever an entity known as
 18       A. When we're talking -- let me just             18   Trinity Labs No. 2?
 19    clarify something real quick. When we're            19      A. I believe we kicked off Trinity Labs
 20    talking about Trinity right now, we're really       20   No. 1 and Trinity Labs No. 2 at the same time.
 21    talking about Prestige Worldwide d/b/a Trinity      21      Q. And neither one was really
 22    Health.                                             22   operational.
 23       Q. I understand.                                 23      A. Neither one was operational.
 24       A. Okay. I just wanted to make sure.             24      Q. Okay. Let me show you a document I've
 25       Q. Okay.                                         25   marked as Exhibit 3. (Tendering.)
                                                                               28 (Pages 109 to 112)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                            504 219-1993
                                                                                           EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3    08/13/19 Page 29 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                              Page 113                                               Page 115
  1          You recognize this as an e-mail and          1   owned the --
  2    some organizational charts?                        2      A. Commercial property.
  3          (Exhibit 3 was marked for                    3      Q. -- commercial property in which
  4    identification and is attached hereto.)            4   Trinity was located. I'm sorry. In which
  5       A. Yes, I do.                                   5   Performance Labs was located.
  6    EXAMINATION BY MR. KUPPERMAN:                      6      A. Yes, sir.
  7       Q. Okay. And who is Kelly Blackwell?            7      Q. Beginning in late 2015 or early 2016.
  8       A. She was a banker at Home Bank.               8      A. That's correct.
  9       Q. And who is Melanie Maceira?                  9      Q. Okay. Did Linebacker owned own
 10       A. She was our controller in our finance       10   anything else?
 11    department and accounting department.             11      A. It may have had some equipment titled
 12       Q. Okay. Are these -- the attachments to       12   in its name, but nothing else.
 13    that are twofold; one is TMS ownership, and one   13      Q. Okay. Nothing substantive.
 14    is Belle Health ownership. Correct?               14      A. No, sir.
 15       A. Yes.                                        15      Q. Okay. Let's look at Belle Health.
 16       Q. And is that ownership correct in 2017,      16   Um -- what is Belle Health?
 17    um -- February of 2017? Are those charts          17      A. Um -- a new entity. It's not related
 18    correct?                                          18   to Trinity Medical Services.
 19       A. Yeah. I'm looking. I'm just making          19      Q. Okay. What did it do?
 20    sure, 'cause we had several revisions, and --     20      A. Um -- Belle Health is an entity that
 21    um -- Rhett ended up, uh -- the Linebacker        21   included, um -- other members. So where
 22    Holdings chart down there?                        22   Trinity Medical Services was just Blake, Chad,
 23       Q. Yes.                                        23   and Rhett, Belle Health was a new entity that
 24       A. I'd need to check and see the way,          24   had the, um -- Phil, John, Mark, and Kyle. It
 25    um -- Rhett is still a guarantor on the           25   was a holding company similar to Trinity
                                              Page 114                                               Page 116
  1    Linebacker note. Even though he gave us all of     1   Medical Services.
  2    his shares, I don't believe Mark accepted it.      2       Q. Okay. And what was it intended to do,
  3    So I believe Rhett Bunce is still, um -- an        3   just hold these four companies that are below
  4    owner of, um -- of Linebacker.                     4   it?
  5       Q. Okay. What is Linebacker?                    5       A. Yes, sir.
  6       A. Linebacker was a -- we were all              6       Q. Okay. Very quickly, um -- Trinity
  7    linebackers on the same high school football       7   L.I.M.S.; what is that?
  8    team. So we started that as -- it owned the        8       A. That was, um -- we had, um -- I guess,
  9    Alamosa property, the building, um -- where the    9   aspirations to develop a laboratory information
 10    new Performance laboratory location was           10   management system for the market. And so we
 11    located. That was our headquarters.               11   formed Trinity L.I.M.S. in 2014, and, um -- it
 12       Q. New Performance lab located. Where          12   was to have the IP associated with that, with
 13    was that?                                         13   the software products.
 14       A. So, um -- the -- I forget the exact         14       Q. So when Chad Howell and his group was
 15    address. The first five letters now is Marian     15   creating, um -- the Trinity L.I.M.S --
 16    Lane. We were at 50 East Court until              16       A. Uh-huh.
 17    December 2015. Um -- upon, um -- the -- the       17       Q. -- whether it was 1.0 or 2.0 --
 18    ruling by CMS, we decided that we were going      18       A. Yes, sir.
 19    to, um -- downsize Performance Labs               19       Q. -- the software he was creating was
 20    dramatically, um -- from 8 LCMSs down to just     20   actually owned by Trinity L.I.M.S., LLC?
 21    one. Two analyzers -- and we moved, literally     21       A. Yes, sir.
 22    maybe, about a half a mile away. And that         22       Q. So it wasn't owned by Trinity Medical
 23    location was owned by Linebacker. I believe it    23   Services.
 24    was Suite B.                                      24       A. That's -- that's correct.
 25       Q. Okay. So that was a, um -- Linebacker       25       Q. And it wasn't owned by Performance,
                                                                             29 (Pages 113 to 116)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD             Document 79-3     08/13/19 Page 30 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                             Page 117                                                 Page 119
  1    and it wasn't owned by Prestige.                   1   had, uh -- a couple of other client as well.
  2       A. That's correct.                              2      Q. Okay. Were all of its clients listed
  3       Q. Okay. What's Trinity Wellness?               3   on these charts?
  4       A. Trinity Wellness, um -- was an entity        4      A. No, sir.
  5    that owned both NextPhaseMD, and NextPhaseMD       5      Q. Okay. Were there some clients who
  6    operations. NextPhaseMD was, um -- is an           6   were unrelated to you?
  7    annual wellness visit software that we, um --      7      A. Yes, sir.
  8    we merged with three physicians, and we made it    8      Q. Okay. And what happened to Guru?
  9    market-ready and we went to the market with it.    9      A. Um -- when, in April and May 2017, all
 10          And -- are you familiar with that term      10   of Prestige Worldwide's employees became
 11    annual wellness visit?                            11   employees of Pathway, and I lost the, uh -- the
 12       Q. Um -- I believe I am. But why don't         12   billing department.
 13    you tell me what you mean by it.                  13      Q. Okay. Is the billing department still
 14       A. All right. So, um -- it's a                 14   operated by Pathway?
 15    Medicare-specific program for physicians to be    15      A. I do not know the state of the billing
 16    able to, um -- ask questions. And it had an       16   department at Pathway.
 17    Infirmit engine built into it --                  17      Q. Okay. What's Belle HealthCare
 18          THE REPORTER:                               18   Solutions?
 19              It had what engine?                     19      A. Um -- Belle HealthCare Solutions was,
 20          THE WITNESS:                                20   um -- set up, um -- to eventually purchase or
 21              Infirmit, our term.                     21   take ownership of Pathway.
 22       A. And based on your answer, it would ask      22      Q. Okay. And what was Pathway?
 23    a different question.                             23      A. Pathway was a, um -- for lack of a
 24    EXAMINATION BY MR. KUPPERMAN:                     24   better term, a blood and a tox lab. So it had
 25       Q. Trinity Wellness, was that simply a         25   a chemistry side where you did basic, you know,
                                             Page 118                                                 Page 120
  1    pass-through entity for NextPhase?                 1   blood chemistries and blood work and wellness
  2       A. There were, um -- yes.                       2   work, and then it had a toxicology, a screening
  3       Q. Okay. So it didn't really own                3   side. Um -- and Pathway and Phoenix, um --
  4    anything other than NextPhase.                     4   Phoenix had all of the LCMSs. And they were
  5       A. That's correct.                              5   located in Picayune, Mississippi.
  6       Q. Okay.                                        6      Q. So did Phoenix lease the equipment to
  7       A. I -- I believe that to be true.              7   Pathway?
  8       Q. Guru. What is Guru?                          8      A. That's not how the relationship's set
  9       A. Guru is a billing entity. Guru               9   up.
 10    Revenue.                                          10      Q. Okay. Tell me how that was set up.
 11       Q. Okay. And did -- so Guru owned              11      A. So you, um -- what's your question?
 12    software for billing purposes?                    12      Q. The relationship between Pathway and
 13       A. Yes. Um -- it had, uh -- it didn't          13   Phoenix.
 14    own software for billing purposes; it had a       14      A. Um -- Phoenix was a reference
 15    billing department. Um -- these entities,         15   laboratory. Phoenix was never set up to do
 16    especially Guru and L.I.M.S., when we were        16   any -- any billing. It was effectively just
 17    growing Performance Labs, we had, um -- a lot     17   going to be a reference lab.
 18    of employees, present worldwide had a lot of      18      Q. What's that mean?
 19    employees. So this idea, we were effectively      19      A. A reference laboratory, um -- is --
 20    taking these departments and we were making       20   mainly, when we use the term, as lab people
 21    businesses out of them.                           21   we're talking about a lab that receives, uh --
 22       Q. Okay. And Guru then was a billing           22   money for purchased tests. So I will only --
 23    entity for -- I mean, it was going to send        23   like, I'm a laboratory. My equipment just went
 24    bills out, say, for Performance Labs?             24   down. I will send my samples to your
 25       A. For Performance, for Pathway, and it        25   laboratory and pay you to do the work. You
                                                                             30 (Pages 117 to 120)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                  Document 79-3   08/13/19 Page 31 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                               April 10, 2019

                                               Page 121                                                  Page 123
  1    charge me 150 bucks for every sample that you         1   Texas, um -- New Mexico, and I believe
  2    run. In that capacity, I can still bill -- I          2   Oklahoma. Because Dallas sits on top of Region
  3    have to follow certain guidelines, but I can          3   6.
  4    still bill for the work because I purchased the       4      Q. Okay. So CMS's offices for this
  5    services from you.                                    5   general area are in Dallas.
  6           So Pathway was to purchase services            6      A. Yes, sir.
  7    from Phoenix.                                         7      Q. Okay. Let me show you another
  8       Q. And the services had to do with that            8   document that we have marked as Exhibit 4.
  9    equipment?                                            9   (Tendering.) And you'll see at the top that is
 10       A. The confirmation of the toxicology             10   an e-mail from you to Kelly Blackwell in
 11    tests.                                               11   January of 2017. Correct?
 12       Q. Okay. And what exactly is a                    12         (Exhibit 4 was marked for
 13    confirmation of a toxicology test?                   13   identification and is attached hereto.)
 14       A. So the screening is the first portion.         14      A. That's correct.
 15    You screen for the families of drugs. The            15   EXAMINATION BY MR. KUPPERMAN:
 16    confirmation is the, um -- the confirmatory          16      Q. Okay. Now, in that you talk about
 17    testing that tells you with specificity and          17   turning the lights back on to Performance Labs.
 18    accuracy what's actually in the patient's            18         Can you tell me what that means?
 19    sample, the metabolite and analyte from a            19      A. Um -- in January 2007, we were
 20    scientific standpoint.                               20   given --
 21       Q. So the screening will just tell you,           21      Q. '17.
 22    is a particular chemical or something that           22      A. '17. Sorry. Yes. Thank you for
 23    you're searching for present?                        23   correcting me. We were given, um -- let me
 24       A. Or not.                                        24   read it -- the e-mail first.
 25       Q. Or not. And the confirmatory will              25      Q. Uh-huh.
                                               Page 122                                                  Page 124
  1    tell you in what, um -- volume it's present?          1         I see you've finished the e-mail.
  2       A. Uh-huh.                                         2      A. Yes. I did.
  3       Q. Yeah?                                           3      Q. Yeah. Can you tell me what that means
  4       A. Yep. Yes, sir.                                  4   about turning the lights back on to Performance
  5       Q. Okay. All righty. So what was                   5   Labs?
  6    Trinity's relationship with Pathway?                  6      A. So, the, um -- in January we were able
  7       A. There was none.                                 7   to start doing, um -- testing again at
  8       Q. Okay. And Trinity's relationship with           8   Performance Labs.
  9    Phoenix?                                              9      Q. Was that late January?
 10       A. There was none.                                10      A. Yes, sir.
 11       Q. Okay.                                          11      Q. So from December of 2015 until January
 12       A. Trinity Medical Services. There was            12   open 2017, Performance could not test.
 13    none.                                                13      A. Let me clarify that. Um -- there's a
 14       Q. There was no contract between Trinity          14   document that we -- that I reviewed recently.
 15    and Phoenix, or Trinity and Pathway.                 15   I believe if was in August that we were given
 16       A. No, sir.                                       16   approval the start screening again.
 17       Q. Okay. And did Performance have                 17      Q. August of?
 18    relationship with Pathway or Phoenix?                18      A. August of '16. We were able to start
 19       A. Um -- the only relationship would have         19   screen again. And then the confirmatory
 20    been, um -- there may have been a reference          20   testing -- we can start doing the confirmatory
 21    agreement drafted for us to do some reference        21   testing in January.
 22    testing there, but I don't know if it was ever       22      Q. I gather confirmatory is going to be a
 23    perfected.                                           23   lot more lucrative, produce a lot more revenue
 24       Q. Okay. Um -- what's CMS Region 6?               24   than screening?
 25       A. That's the region of, um -- Louisiana,         25      A. Sure.
                                                                                31 (Pages 121 to 124)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                            EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3    08/13/19 Page 32 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                               Page 125                                               Page 127
  1       Q. Okay. So when you talk about turning          1   Mandeville to Mississippi?
  2    the lights back on, you're referring to the         2      A. Oh, okay.
  3    confirmatory testing?                               3      Q. Is that correct?
  4       A. Yeah, the active -- yeah. Active              4      A. Yes, sir.
  5    business of Performance Labs.                       5      Q. And why did that happen?
  6       Q. Um -- you didn't consider just the            6      A. Um -- in 20 -- January 2016, um -- we
  7    screening the active business of Performance?       7   purchased the Merge LIS. We were -- in our
  8       A. Um -- there was a lot of reasons why          8   minds, we were, um -- going to be, um --
  9    we could not, um -- get to business again,          9   starting, um -- a California install for Merge.
 10    uh -- in August, many of which was because of      10          We pivoted -- after CMS came in, in
 11    the patient safety issues, um -- that Merge had    11   December of 2015, we pivoted. Rhett, um --
 12    baked in it, as we were discovering those          12   had, I think, a great idea of basically moving
 13    problems at Pathway. But, um -- the lights         13   the majority of the equipment over to Picayune,
 14    being turned back on for Performance, for us,      14   Mississippi. So that way we can manage the
 15    was the whole building is lit up, we're getting    15   setup of that equipment and setup of another
 16    after it now.                                      16   laboratory.
 17       Q. The confirmatory testing.                    17      Q. I don't understand why the move would
 18       A. Yes, sir.                                    18   make a difference for management.
 19       Q. Yeah. I gather the screening testing         19      A. Um -- the regulatory and compliance
 20    didn't really produce much in the way of           20   guidelines inside of the state of Louisiana are
 21    revenue?                                           21   different than the regulatory guidelines and
 22       A. Um -- $100 a sample.                         22   compliance in the state of Mississippi.
 23       Q. And --                                       23      Q. So --
 24       A. It was profitable. It cost $12 to do         24      A. And it's different than Texas as well.
 25    it. It's not a bad business.                       25      Q. So Louisiana is more stringent than
                                               Page 126                                               Page 128
  1       Q. So how much of that did you do between        1   Mississippi?
  2    August and January?                                 2      A. Louisiana is one of the toughest in
  3       A. Um -- we didn't do much at all at             3   the country.
  4    Performance between August and January.             4      Q. And so you moved the equipment to
  5       Q. Okay. Kind of de minimis,                     5   Mississippi so you could comply with the less
  6    inconsequential revenue from the screening from     6   stringent Mississippi laws.
  7    August of '16 to January of '17?                    7      A. It was, um -- more in the way of,
  8       A. I would say that. Yes, sir.                   8   um -- the cost to operate. Leases were cheaper
  9       Q. Okay. Then it talks about the reason          9   in Mississippi. You can have more qualified,
 10    for the move to Mississippi.                       10   um -- technicians in Mississippi, which is
 11       A. Uh-huh.                                      11   counterintuitive when you think about Louisiana
 12       Q. Performance Labs moved from Mandeville       12   having more stringent CLIA guidelines. But in
 13    to Mississippi?                                    13   Mississippi you could actually have very high
 14       A. No. The, um -- equipment that                14   qualified people that can manipulate samples
 15    Performance Labs, um -- had leased and owned       15   that would not be able to manipulate samples in
 16    moved to Mississippi. I am, effectively, in        16   the state of Louisiana. So we felt like it
 17    this very short paragraph, um -- capturing         17   was --
 18    hour-long discussions with ourselves and Home      18         In 2012, we were advised to go to
 19    Bank.                                              19   Mississippi and set up our laboratory there
 20       Q. Uh-huh.                                      20   anyway. Being hometown boys, we wanted to be
 21       A. So there was a lot that goes into this       21   in Mandeville. So we just took that advice
 22    particular paragraph.                              22   four years too late.
 23       Q. Um -- I'm trying to just understand          23      Q. Okay. But -- and as I said, one of
 24    what you refer to as the move to Mississippi.      24   the reasons for the move to Mississippi was so
 25    Um -- so some equipment was moved from             25   you could -- didn't have to comply with the
                                                                              32 (Pages 125 to 128)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                          EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                  Document 79-3   08/13/19 Page 33 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                               April 10, 2019

                                               Page 129                                                 Page 131
  1    more stringent Louisiana requirements.                1      Q. At the end of that, you say, looking
  2    Correct?                                              2   back we were actually way ahead of what could
  3          MR. STEWART:                                    3   have been a company killer. What does that
  4             Object to form.                              4   mean?
  5       A. Um -- that was one of the many factors          5      A. Well, um -- we had diversified our
  6    in the decision. Yes, sir.                            6   risk. Pathway was having some sample volume
  7    EXAMINATION BY MR. KUPPERMAN:                         7   now, it was able to produce some revenue. And
  8       Q. Now, you talked about, um -- in the             8   at that point in time, um -- even though it
  9    same sentence, talked about based on solid            9   took us, oh, I don't know, six months longer
 10    forecasting and forward looking business             10   for us to be able to operate Merge, we had,
 11    metrics.                                             11   um -- operated the laboratory with Merge in
 12          Can you tell me what you're talking            12   place. Um -- I don't yet know -- and when I
 13    about there? What forecasting and forward            13   write this e-mail, I don't yet know that the QC
 14    looking business metrics?                            14   issue exists in Merge, and that my laboratory
 15       A. I went over it in the last little bit.         15   is going to be unoperable. So right here, I
 16    Um -- the leases in Mississippi were cheaper,        16   think that we can go forward, um -- without
 17    the price per square foot. The costs for labor       17   hurting or harming patients. So I think we
 18    was cheaper.                                         18   made the right move.
 19       Q. Okay.                                          19      Q. So that's what you meant by you were
 20       A. Um -- the -- all of that.                      20   way head of a company killer?
 21       Q. I don't need you to repeat it. I               21      A. Yes.
 22    guess let me ask it this way: Was there a            22      Q. Okay. Let me just ask you to turn to
 23    document that contained the forecasting or the       23   the document that begins with TRINITY 196458 at
 24    business metrics?                                    24   the bottom. It's the slide show, I think.
 25       A. There were a -- there was a pro forma          25   Right there.
                                               Page 130                                                 Page 132
  1    that was built for the Pathway and the Phoenix        1          I just want to make sure I understand
  2    opportunities, yes.                                   2   this document. I don't want to waste our time
  3       Q. And is the move to Mississippi related          3   if this is better suited to questions of
  4    to the Pathway and Phoenix opportunities?             4   Prestige. So I'm looking at all these
  5       A. That -- they are -- they're the same.           5   documents that talk about Pathway and Prestige
  6       Q. Okay. So the move to Mississippi was            6   that all follow each other. Is this entire
  7    in conjunction with Pathway and Phoenix.              7   slide show, um -- that ends with the page that
  8       A. Yes.                                            8   says Lean at the top --
  9       Q. Okay. Okay. And do you have any of              9          MR. STEWART:
 10    the documents I was just asking you about, the       10              What's the number on that page?
 11    metrics or forecasting plan?                         11          MR. KUPPERMAN:
 12       A. Yes.                                           12              471.
 13       Q. Have they been produced?                       13   EXAMINATION BY MR. KUPPERMAN:
 14       A. I don't know.                                  14       Q. My question is, is this all one
 15       Q. Okay.                                          15   document from 458 to 471?
 16          MR. KUPPERMAN:                                 16       A. I believe so, yes.
 17             We would like those too.                    17       Q. Okay. And I take it, then, because it
 18          MR. STEWART:                                   18   talks about Prestige, that any questions I have
 19             To my knowledge, they've been               19   about the document are best answered by
 20          produced. If we have them.                     20   Prestige as opposed to Trinity.
 21          MR. KUPPERMAN:                                 21       A. Sure, but I'm open.
 22             All right. Well, we will                    22       Q. Okay. Well, I want to make sure I get
 23          double-check and let you know if we            23   the right entity to respond.
 24          can find them.                                 24          Did Trinity have anything to do with
 25    EXAMINATION BY MR. KUPPERMAN:                        25   putting this document together?
                                                                                33 (Pages 129 to 132)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                            EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3   08/13/19 Page 34 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                              Page 133                                               Page 135
  1       A. Um -- this document was produced to          1      Q. Okay. But there are a lot of them.
  2    let our employees know -- Prestige Worldwide       2      A. Um -- yes.
  3    employees know to what to do. Um --                3      Q. Okay. And, um -- was Performance Labs
  4       Q. Okay. And did Trinity produce this,          4   offering anything that other labs were not
  5    or was this done by Prestige?                      5   offering?
  6       A. I would say this was done -- this was        6      A. Um -- at the -- in 2015, we had
  7    done by Prestige.                                  7   probably one of the best oral fluid panels in
  8       Q. Okay. Let me see. Turn, if you will,         8   the country.
  9    to the page that's 484.                            9      Q. What about in 2016 and '17?
 10       A. 484?                                        10      A. 2017, um -- we -- all of '16 and 2017
 11       Q. Yes. It's entitled Consulting and           11   was spent, um -- getting reapproved by CMS and
 12    Administrative Services Agreement.                12   working with the Merge system to be
 13       A. Yes.                                        13   operational.
 14       Q. That's -- that is the agreement             14      Q. Um -- okay. And my question, though:
 15    between Pathway and Prestige? Is that correct?    15   So I take it, then, Performance Labs did not
 16       A. Yes, sir.                                   16   offer anything that other labs also did not
 17       Q. Okay. Um -- and then if you turn -- a       17   offer.
 18    few pages later there's a Trinity Companies       18      A. That's correct.
 19    Summary of Services and Purpose?                  19      Q. Okay. Um -- all righty. It refers to
 20          MR. STEWART:                                20   proprietary software, under Performance Labs.
 21             What page is that?                       21          Do you see that?
 22          MR. KUPPERMAN:                              22      A. Um -- where at?
 23             493 is where it begins.                  23      Q. That same sentence.
 24       A. Yes.                                        24          MR. STEWART:
 25    EXAMINATION BY MR. KUPPERMAN:                     25            (Indicating.)
                                              Page 134                                               Page 136
  1       Q. Okay. And was this created by                1      A. Okay.
  2    Trinity?                                           2   EXAMINATION BY MR. KUPPERMAN:
  3       A. Um -- I would say it was a                   3      Q. Is that referring to the Trinity
  4    collaboration.                                     4   L.I.M.S. system?
  5       Q. Okay. And why was this created?              5      A. Um -- no, I don't believe so.
  6       A. I do not remember.                           6      Q. What does that refer to?
  7          Can I read the document and give you a       7      A. Um -- we had other -- we had other
  8    better answer?                                     8   software that we utilized inside of the -- of
  9       Q. Um -- you're welcome to, but I don't         9   the company. Um -- I believe that this
 10    know that you need to. It says it's for Home      10   particular statement right here, um -- was a
 11    Bank at the top. Do you know what that was        11   boilerplate statement taken from another
 12    for, or why Home Bank needed it or wanted it?     12   presentation.
 13       A. Um -- we -- we would be, um --              13      Q. You talking about right here
 14    letting -- giving our bank an update on the       14   meaning --
 15    state of the company.                             15      A. Yeah.
 16       Q. Okay. Under Performance Labs, it            16      Q. -- Performance Labs.
 17    talks about operating in what has become a very   17      A. Performance Labs. Yeah, between
 18    competitive space.                                18   Performance Labs is a full-service toxicology
 19          Do you see that?                            19   laboratory -- I mean, that -- this was kind of
 20       A. Uh-huh.                                     20   like our company way to be able to explain what
 21       Q. And that refers to the fact that            21   we do on, you know, different presentations so.
 22    toxicology labs are very competitive?             22      Q. So what did the proprietary
 23       A. Yes.                                        23   software --
 24       Q. Small margins?                              24      A. Well, that's what I'm saying, is I --
 25       A. No.                                         25   at the time -- there was a time where we had
                                                                             34 (Pages 133 to 136)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                        EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 35 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                               April 10, 2019

                                                Page 137                                                Page 139
  1    proprietary software. Um -- and this statement         1   CLIA.
  2    may have came from that time and was just cut          2      A. It was not a laboratory.
  3    and pasted and put on this --                          3      Q. Okay. So it didn't have a
  4       Q. Okay.                                            4   certificate. Right?
  5       A. -- presentation.                                 5      A. No.
  6       Q. Um -- all right. Is Trinity operating            6      Q. Okay. Did you read the Second Amended
  7    today?                                                 7   Complaint before filing?
  8       A. Um -- there are no operations.                   8      A. Um -- I did read over it, yes.
  9       Q. Okay. What assets does it have?                  9      Q. Okay. And you approved its filing, I
 10       A. Trinity has no assets.                          10   take it.
 11       Q. Okay. No resources, no employees --             11      A. Yes.
 12       A. No resources, no.                               12      Q. Okay. You wanted it to be 100 percent
 13       Q. -- except for you.                              13   accurate; right?
 14          Are you getting paid?                           14      A. I did.
 15       A. No.                                             15      Q. Okay. I mean, you wouldn't have
 16       Q. Okay. What would it take for Trinity            16   authorized its filing if it contained anything
 17    to resume business?                                   17   untrue. Correct?
 18       A. I hadn't contemplated it.                       18      A. It would have been unintentional.
 19       Q. Okay. So no plans to restart.                   19      Q. Okay. So as far as you were
 20       A. Not at this point.                              20   concerned, it's 100 percent accurate.
 21       Q. Okay. For what purpose was Merge --             21      A. Um -- I caught a typo this morning
 22    the Merge -- when I say Merge, I'm talking            22   when I was looking at it.
 23    about the LIS software. For what purpose was          23      Q. Pardon?
 24    the Merge LIS software to be used at Trinity?         24      A. I said I caught a typo this morning
 25       A. At Performance Labs?                            25   whenever I was looking at it.
                                                Page 138                                                Page 140
  1       Q. No. At Trinity.                                  1      Q. Well, I'm not referring just to
  2       A. Um -- Trinity was to, um -- multi-site           2   typographical errors.
  3    installation. So Trinity owned Performance             3      A. It says liquid crystal mass
  4    Labs. Trinity owned Prestige Worldwide that            4   spectrometer instead of liquid chromatography
  5    had a consulting contract with Pathway and             5   mass spectrometer. But that's it.
  6    Phoenix. So Trinity, um -- as dictated by the          6         MR. KUPPERMAN:
  7    financiers, um -- needed to guarantee it, so we        7             That's on one of you guys.
  8    were on the contract for it. But it was                8         MR. STEWART:
  9    installed at Performance Labs, and at Pathway          9             I'll take the fall.
 10    and Phoenix.                                          10         MR. KUPPERMAN:
 11       Q. So basically, if I understand                   11             All right.
 12    correctly, Trinity itself, the company Trinity        12   EXAMINATION BY MR. KUPPERMAN:
 13    Medical Services, LLC, the plaintiff in this          13      Q. Okey-dokey. Let me show you a copy --
 14    case --                                               14   I don't think I need to mark it. It will save
 15       A. Uh-huh.                                         15   some space.
 16       Q. -- was not intending to use the Merge           16         MR. STEWART:
 17    software itself. Correct?                             17             This not being marked as an
 18       A. That's correct.                                 18         exhibit?
 19       Q. Okay. Trinity wasn't permitted to               19         MR. KUPPERMAN:
 20    bill insurance companies or Medicare or               20             No. It's already in the record.
 21    Medicaid; correct?                                    21         I don't think we need to --
 22       A. Trinity was a holding company.                  22         MR. STEWART:
 23       Q. Okay. So --                                     23             We won't object.
 24       A. It did not perform in that capacity.            24         MR. KUPPERMAN:
 25       Q. And it didn't have a certificate from           25             I didn't think you would.
                                                                                35 (Pages 137 to 140)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                            504 219-1993
                                                                                            EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3    08/13/19 Page 36 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                           April 10, 2019

                                              Page 141                                              Page 143
  1    EXAMINATION BY MR. KUPPERMAN:                      1      A. No.
  2       Q. Okay. Tell me, if you will, um --            2      Q. Nothing prevented you from doing that,
  3    what information Merge omitted that allegedly      3   did it?
  4    induced Trinity to purchase the Merge software?    4      A. Um -- meaning? What do you mean?
  5       A. Um -- it didn't tell us that it was on       5      Q. You could have done it had you wanted.
  6    FDA recall; um -- didn't tell us the known ways    6         MR. STEWART:
  7    that it did not follow the manual; did didn't      7            Object to form.
  8    tell us the known ways it -- it did not            8      A. Um -- I didn't have an inclination.
  9    calculate patient tests correctly; it did not      9   Yeah. I could have if I wanted to.
 10    tell us about the duplicate container defect;     10   EXAMINATION BY MR. KUPPERMAN:
 11    it did not tell us that it can validate or        11      Q. Okay. Did you look on the internet
 12    verify the wrong results; it did not tell us      12   for any recalls regarding Merge?
 13    that there was a huge security flaw and that      13      A. When I looked on the Internet, what I
 14    they hadn't updated their security since 2012;    14   saw was, um -- a very well known thirty party
 15    they didn't till us that my patients were at      15   validating these -- the security, and -- the
 16    risk; they didn't tell us, um -- any of the       16   Drummond -- I think it was the Drummond report,
 17    information that they -- now we know they knew    17   possibly -- validating the safety and the
 18    about. They admitted a lot -- omitted a lot.      18   security of Merge, and the fact that it met
 19       Q. Okay. Anything else you can think of?       19   meaningful use, which it clearly does not.
 20       A. Oh, um -- they didn't tell us that          20         On that report I also remember the
 21    there was -- absolutely didn't tell us, in fact   21   version that was on my contract was the version
 22    they told us the contrary -- that, uh -- there    22   that was on the report. It's also the version
 23    was audit logs; um -- they, um -- told us that    23   that was recalled.
 24    we can check QC, and that was incorrect; um --    24      Q. And what version?
 25    log sites; run sites; um -- I'm thinking about    25      A. If I remember correctly, maybe 3.8.
                                              Page 142                                              Page 144
  1    the, um -- the presentation that was made to       1      Q. Okay. And you're 100 percent positive
  2    the team right now. And they told us it can do     2   that's what Trinity bought.
  3    all those things, and it couldn't. Um --           3      A. I'm 100 percent positive that that was
  4    that's what I can remember right now.              4   on my contract.
  5       Q. Were you present, personally, during         5      Q. Yes, sir. But I'm not asking that.
  6    any of those presentations?                        6   I'm asking, you're 100 percent positive that
  7       A. Um -- the reason why they were               7   that's what Trinity bought.
  8    recorded, um -- is because, uh -- I was not        8          MR. STEWART:
  9    present. And so in order for us to be able to      9            Object to form.
 10    have a 100 percent vote, we would, uh -- we       10      A. Um -- I'm not 100 percent positive.
 11    would, um -- I'd review it later on.              11   EXAMINATION BY MR. KUPPERMAN:
 12       Q. Did you review all of them before the       12      Q. Are you 100 percent positive that
 13    purchase of any software?                         13   Version 3.8 is what Trinity had installed,
 14       A. Merge. (Nods affirmatively.) After          14   um -- wherever the software for Merge was
 15    the team evaluated who they wanted, what they     15   installed?
 16    wanted, why they wanted it, we were were          16          MR. STEWART:
 17    looking at Merge. We had evaluated Merge in       17            Object.
 18    2013. We had looked at it. It was just too        18            You can answer.
 19    expensive at the time for us. Um -- so we         19      A. Um -- Ben Caston did a -- a search,
 20    reengaged Ron Poe, L.I.M.S. XYZ. The guys         20   um -- probably in maybe February or March of
 21    looked at Orchard. I remember reviewing, in       21   2017, um -- and I don't remember the outcome of
 22    detail, the XYZ group as well as the Merge        22   the search, or if he was able to determine or
 23    group, because they were the final two.           23   not.
 24       Q. Did Trinity vet Merge's history with        24   EXAMINATION BY MR. KUPPERMAN:
 25    the FDA prior to purchasing?                      25      Q. Okay. Um -- did anyone at Trinity
                                                                            36 (Pages 141 to 144)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                        EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3    08/13/19 Page 37 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                              April 10, 2019

                                               Page 145                                                Page 147
  1    search the internet before buying Merge to find     1   employees of Merge.
  2    out if there had been any recalls?                  2   EXAMINATION BY MR. KUPPERMAN:
  3       A. I do not know.                                3      Q. So you don't know if your employees
  4       Q. Nothing prevented you from doing that;        4   found it and did not tell you that.
  5    correct?                                            5          MR. STEWART:
  6       A. Correct.                                      6             Object.
  7       Q. Okay. Did you ask any employees to            7   EXAMINATION BY MR. KUPPERMAN:
  8    look into Merge software about any recalls?         8      Q. Or whether they simply didn't find it.
  9       A. Um -- I asked them to look into, um --        9      A. Um -- I do not know --
 10    what Merge had purported was a billion dollar      10      Q. Okay.
 11    acquisition by IBM. So I asked them to look        11      A. -- what they fond.
 12    into, hey, did they get purchased for a billion    12      Q. Okeydokey. Um -- there is something
 13    dollars? How did they get purchased for a          13   called the duplicate container defect that has
 14    billion dollars? And Merge LIS was, as IBM         14   been alleged. Are you familiar with that?
 15    described it to us, purchased for a billion        15      A. Yes.
 16    dollars.                                           16      Q. Tell me what that is.
 17       Q. Okay. So that's the only thing that          17      A. It's described in the -- in the
 18    you asked employees to look at, was the            18   complaint pretty well. Um -- effectively,
 19    purchase of Merge?                                 19   um -- a duplicate specimen, or duplicate --
 20       A. Yeah.                                        20   they -- Merge uses the word container, like the
 21       Q. Okay.                                        21   container that the specimen may be in. So for
 22       A. The FDA approval and the purchase of         22   blood laboratories, there's a bunch of
 23    Merge.                                             23   different types of tubes and vials, and we say
 24       Q. And FDA had approved. Right?                 24   cups and whatnot. So I believe they use it
 25       A. They have FDA approval.                      25   as -- a container as whatever the specimen's
                                               Page 146                                                Page 148
  1       Q. Okay. And where did they check to             1   in.
  2    find FDA approval?                                  2          A duplicate container defect, as I
  3       A. Um -- I don't remember.                       3   understand it, could allow a duplicate specimen
  4       Q. Okay. And when your employees checked         4   to be created. Um -- then there's a lot of
  5    to find FDA approval, they did not find that        5   problems that can happen from there. But
  6    the version that was installed by Trinity, or       6   that's the basics of the duplicate container.
  7    that Trinity bought, had been recalled.             7          A duplicate specimen could be created
  8    Correct?                                            8   in the system and quite possibly the wrong one
  9          MR. KUPPERMAN:                                9   could be approved and released.
 10             Object to form.                           10      Q. If it's duplicate, then they're
 11       A. You have to ask that question again.         11   identical; correct?
 12    EXAMINATION BY MR. KUPPERMAN:                      12      A. Um -- there's so many other problems,
 13       Q. Yeah. When your employees, prior to          13   Steve, with the Merge system that can come into
 14    purchase, looked to find out about Merge and       14   play with not being able to modify the orders
 15    the FDA, they did not see that the version         15   or being deleted or changed, that --
 16    installed or bought by Trinity in fact had been    16      Q. Uh-huh.
 17    recalled; correct?                                 17      A. -- there are -- there are various
 18          MR. STEWART:                                 18   degrees of problems with that particular flaw.
 19             Object to form.                           19      Q. Tell me about them. I'd like to know
 20       A. I do not, um -- know what search terms       20   all of the problems based -- that arise based
 21    the employees used. It was not ever brought to     21   on the duplicate container defect -- or that
 22    my attention, by my employees or by Merge, that    22   are caused by the duplicate container defect.
 23    they had problems with the FDA, or that the FDA    23      A. Okay. You could double bill; you
 24    had recalled their product. Not one time. Not      24   could bill the same specimen twice. You could
 25    by my employees, and certainly not by the          25   approve the same specimen twice. You could
                                                                              37 (Pages 145 to 148)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                           504 219-1993
                                                                                          EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3    08/13/19 Page 38 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                               Page 149                                               Page 151
  1    have, um -- because of the way that the Merge       1      Q. Did it do it only for some specimens
  2    system handles the deletion or the modification     2   under some circumstances?
  3    of an order, you could have the patient --          3         MR. STEWART:
  4    patient name, and the accession number in the       4             Asked and answered.
  5    system and effectively through the workflow         5      A. Yes. Some specimens, under some
  6    lose track of being able to know what it is.        6   circumstances, a duplicate container would be
  7    Um --                                               7   issued. And we detailed it out how it would
  8       Q. I'm sorry. Lose track of what? I              8   happen and, I think, videotaped it.
  9    didn't --                                           9   EXAMINATION BY MR. KUPPERMAN:
 10       A. Well, there's no audit tracking inside       10      Q. Okay. Um -- does Trinity have a
 11    of Merge. Okay? So if we go in and you make a      11   record of containers or customers that were
 12    modification to the duplicate container, you       12   impacted by the duplicate container defect?
 13    have an employee that could be manipulating        13      A. Um -- we -- we never had enough live
 14    that sample and you wouldn't know from a           14   patient samples in order to be able to -- at
 15    hierarchy or control what they did or how they     15   Trinity, as the owner of Performance Labs? In
 16    did it. So the problem with the duplicate          16   that capacity, Steve? Is that your question?
 17    container is exacerbated by all the other          17      Q. Uh-huh.
 18    problems that Merge's software doesn't have        18      A. We never had enough live patient
 19    that are required by CLIA.                         19   samples to be able to find it in our workflow.
 20       Q. Okay. We'll come back to that.               20      Q. I'm sorry. To find what in your
 21           Do you know if the software created a       21   workflow?
 22    duplicate container for every -- that's an         22      A. So, um -- when you're doing
 23    awkwardly awkward way to put it.                   23   validations, and you're doing the laboratory
 24           Under what circumstances does the           24   scientific -- the methods to be able to get
 25    Merge LIS create duplicate container?              25   your equipment validated and verified to do
                                               Page 150                                               Page 152
  1       A. We have experts within the                    1   samples, you run a lot of blanks. And so the
  2    organization who did that day in and day out        2   workflows are done hundreds and hundreds and
  3    that would be better at answering the duplicate     3   hundreds of times. But as far as patients, the
  4    container defect than me. I never, um --            4   answer is no, Trinity does not have patients.
  5    pushed the buttons to create a duplicate            5      Q. Um -- Trinity purchased the Merge LIS
  6    container defect.                                   6   software; correct?
  7       Q. Uh-huh.                                       7      A. Um -- Trinity's -- yes.
  8       A. So Michelle Spruill, Shea Spruill, any        8      Q. Performance Labs did not purchase it;
  9    of the technicians, would be better to answer       9   correct?
 10    that question than me.                             10        MR. STEWART:
 11       Q. Right. But you're here to testify on         11            Object to form.
 12    behalf of the company so that's what I would       12      A. Um -- Performance Labs was asked to
 13    like to know, everything the company knows.        13   produce financials in the underwriting
 14    Tell me under what circumstances the company       14   process --
 15    was aware that the Merge LIS software created      15   EXAMINATION BY MR. KUPPERMAN:
 16    duplicate containers.                              16      Q. Uh-huh.
 17           MR. STEWART:                                17      A. -- and the entire time we presented
 18              Steve, I think he already                18   information to Merge it was for Trinity and for
 19           answered that question.                     19   Performance Labs --
 20       A. A couple times. We, um -- we found it        20        Repeat your question?
 21    in our own workflow and reported it to Merge.      21      Q. Yeah. Performance Labs did not
 22    EXAMINATION BY MR. KUPPERMAN:                      22   purchase the software. That was Trinity that
 23       Q. Okay. But do you know when? Did it           23   purchased the software; correct?
 24    do it for every single specimen?                   24        MR. STEWART:
 25       A. I do not know.                               25            Object to form.
                                                                              38 (Pages 149 to 152)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                           504 219-1993
                                                                                          EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3   08/13/19 Page 39 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                           April 10, 2019

                                             Page 153                                               Page 155
  1       A. The, um -- correct.                          1   owned my Trinity but it's a separate entity.
  2    EXAMINATION BY MR. KUPPERMAN:                      2   Correct?
  3       Q. Okay. And Prestige did not purchase          3       A. Yes.
  4    the software either. Correct?                      4       Q. And Prestige is owned by Trinity but
  5       A. Correct.                                     5   it is a separate entity.
  6       Q. Okay. Um -- okay. What software              6       A. Yes.
  7    companies did Trinity consider, other than         7       Q. And so you know they have separate
  8    Merge?                                             8   existence. Correct?
  9       A. Um -- Orchard and the L.I.M.S. XYZ           9       A. Correct.
 10    come to mind right now.                           10       Q. Okay. In talking to Merge XYZ, LIS --
 11       Q. Is it L.I.M.S. XYZ?                         11   I'm sorry -- L.I.M.S. XYZ, Orchard, and Merge,
 12       A. I believe so.                               12   were all those communications between
 13       Q. Okay. And can you tell me who you           13   Mr. Howell and those entities?
 14    dealt with at L.I.M.S. XYZ?                       14       A. I would say Howell and various other
 15       A. I do not know.                              15   participants.
 16       Q. Can you tell me who at Orchard?             16       Q. Did you ever participate directly?
 17       A. I do not know.                              17       A. No.
 18       Q. Who would know?                             18       Q. So who other than Howell?
 19       A. Chad Howell.                                19       A. I cannot speak with, um -- 100 percent
 20       Q. Okay. And that would be for both?           20   confidence, but the presentations, I believe,
 21       A. Yes, sir.                                   21   are videotaped so.
 22       Q. Do you know what Trinity was told           22       Q. Was Mr. Howell responsible? I guess
 23    about the Orchard or L.I.M.S. XYZ software?       23   he was the upper level guy who was --
 24       A. The meetings that I'm aware of,             24       A. He was a partner.
 25    Orchard, um -- it was my management team's        25       Q. -- who was responsible for all the
                                             Page 154                                               Page 156
  1    impression was going to be a heavy system.         1   other people who were talking to Merge --
  2       Q. What's that mean?                            2      A. Uh-huh.
  3       A. Um -- it's what Merge ended up being,        3      Q. -- Orchard, or L.I.M.S. XYZ?
  4    but Orchard presented probably more truth.         4      A. That's correct.
  5    Um -- it was heavy install. I believe it was a     5      Q. Okay. I take it that Trinity had the
  6    lot of server work. It was going to be a           6   ability to ask Merge, Orchard, and L.I.M.S. XYZ
  7    longer lead time. Um -- and it was, I believe,     7   all of the questions that it had about the
  8    more expensive as well.                            8   software. Correct?
  9       Q. Okay.                                        9          MR. STEWART:
 10       A. Um -- L.I.M.S. XYZ, they were similar       10             Object to form.
 11    to us. They had developed a L.I.M.S. system,      11      A. Correct.
 12    hey seemed to have a very light, nimble, very     12   EXAMINATION BY MR. KUPPERMAN:
 13    flexible design. We liked them a lot, but they    13      Q. And, um -- Trinity did, in fact, ask
 14    weren't FDA approved and they weren't owned by    14   of each manufacturer anything that it believed
 15    IBM. And we were looking to have, like, a big     15   was important to know. Correct?
 16    brother in compliance with Merge LIS and IBM.     16          MR. STEWART:
 17    Specifically from the LIS system.                 17             Object to form.
 18       Q. You understand that Merge and IBM are       18      A. Correct.
 19    separate companies; correct?                      19   EXAMINATION BY MR. KUPPERMAN:
 20       A. I understand that Merge is wholly           20      Q. Okay. So anything that Trinity
 21    owned by IBM.                                     21   thought was critical or material would be
 22       Q. Yes. And they're separated companies.       22   something that was discussed, um -- at these
 23    Correct?                                          23   meetings with Orchard, L.I.M.S. XYZ, and Merge.
 24       A. Correct.                                    24   Correct?
 25       Q. Just like Performance Labs is wholly        25          MR. STEWART:
                                                                            39 (Pages 153 to 156)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                        504 219-1993
                                                                                        EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3    08/13/19 Page 40 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                           April 10, 2019

                                              Page 157                                              Page 159
  1               Object to form.                         1   same version number that was recalled was the
  2       A. Right.                                       2   same version number that was on my contract,
  3    EXAMINATION BY MR. KUPPERMAN:                      3   all the presentations and all the conversations
  4       Q. Okay. Now, Byline Financial Group,           4   that we had. So that's what I made my, um --
  5    that is -- you're aware that's a separate          5   my -- started asking questions to Merge about
  6    company not related to Merge. Correct?             6   that recall, and realized that it wasn't just
  7       A. Correct.                                     7   that recall that we weren't noticed about,
  8       Q. Okay. And when you talked a little           8   there were other recalled that we weren't
  9    while ago about submitting financial               9   noticed about as well. And we, in fact, never
 10    information for Performance, that was submitted   10   received a recall notice ever.
 11    to Byline. Correct?                               11      Q. Okay. When did you discover this
 12       A. Correct.                                    12   recall?
 13       Q. And that was to finance the purchase        13      A. Oh, it's documented because I talked
 14    of Merge.                                         14   to Pete about it. I don't remember the -- the
 15       A. Correct.                                    15   exact date. I feel like it was around February
 16       Q. Okay. Similar to going to a bank to         16   or March 2017. Somewhere around the time
 17    finance the purchase, it was just a financing     17   period. Because that's when Pete Nanos and I
 18    entity; correct?                                  18   were talking very much.
 19       A. Correct.                                    19      Q. Okay. Was that after Trinity -- after
 20       Q. Okay. All right. Um -- you mentioned        20   Performance Labs had stopped testing again?
 21    earlier that, um -- you understood there was a    21      A. Um -- I can review -- I can review
 22    recall by the FDA of Merge LIS system, and you    22   some documents and tell you with accuracy right
 23    seed you believe it was the version -- well,      23   now.
 24    actually I don't think you said that. I think     24      Q. Okay. Let's save that. Maybe you can
 25    you said you believe it was on, um -- a           25   do that while we're at lunch.
                                              Page 158                                              Page 160
  1    document. Correct?                                 1      A. Sure.
  2           MR. STEWART:                                2      Q. Okay.
  3              Object to form.                          3         MR. KUPPERMAN:
  4    EXAMINATION BY MR. KUPPERMAN:                      4            Let me look at the next one.
  5       Q. The version 3.8 reference.                   5   EXAMINATION BY MR. KUPPERMAN:
  6       A. Yes.                                         6      Q. All right. I'm going to show you a
  7       Q. Okay. Are you now aware that the             7   document we have marked as Exhibit 5.
  8    version Trinity received was not Version 3.8?      8   (Tendering.) You recognize this as an e-mail
  9       A. Um -- I answered this previously.            9   you sent to Mr. Sood?
 10    Ben -- Ben did a search on the server, and I do   10         (Exhibit 5 was marked for
 11    not remember, um -- what the search came back     11   identification and is attached hereto.)
 12    for, if he was able to determine it. But Ben      12      A. Yes.
 13    Caston would -- would know if that search         13   EXAMINATION BY MR. KUPPERMAN:
 14    turned up anything.                               14      Q. And Jaltek Group is who?
 15       Q. Okay. But I'm asking you on behalf of       15      A. Earlier, I referenced, um -- when I
 16    Trinity because you're here to talk about         16   was working with Paradigm, um -- Jaltek Group
 17    everything Trinity knows.                         17   owns that technology. So the intrinsically
 18       A. Yeah. On behalf of Trinity, I'm not,        18   safe device that we, um -- we used, Anmol Sood
 19    um -- what I've -- what I reviewed was, when we   19   and Jaltek own that company.
 20    found that there was a -- an FDA recall, I went   20      Q. Okay.
 21    back and I looked at the recall notice. I then    21      A. We worked with him in the past.
 22    looked at the contract. I then looked at all      22      Q. All right. So why are you writing to
 23    the change orders. I then looked at all the       23   him in 2017? To Mr. Sood.
 24    presentations. I then looked at every single      24      A. I'm asking him, what's the -- what's
 25    piece of documentation that we had. And I saw     25   this mean? I discovered the Merge software we
                                                                            40 (Pages 157 to 160)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                        EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD             Document 79-3     08/13/19 Page 41 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                             Page 161                                                 Page 163
  1    purchased was recalled days after we bought it,    1   duplicate containers?
  2    and weeks after our installation they never        2     A. Oh. Um -- can ask you the question
  3    notified us. See the link below. Have a great      3   again in a --
  4    weekend. Like, what does that mean? Because        4     Q. Yeah. Do you have any contemporaneous
  5    he has FDA-approved products and software, so I    5   documents at Trinity that show, um -- the
  6    wanted to ask what I thought was an expert at      6   duplicate container defect and finding out
  7    the time.                                          7   about it?
  8       Q. And, um -- what did he tell you?             8     A. Um -- I -- I do believe so.
  9       A. Um -- he said that it's very, um --          9     Q. And have those been provided?
 10    man, I don't remember the exact details of the    10     A. Presented to Merge and provided to
 11    conversation. Um --                               11   you. Yes.
 12       Q. So you don't know what his response         12     Q. Okay. All right. Um -- who told you
 13    was?                                              13   about the duplicate specimen duplicate
 14       A. I don't remember off the top of my          14   container defect?
 15    head what his response was, no.                   15     A. First time I hard about it, it was in
 16       Q. Okay. Now, you say you discovered.          16   one of our Monday morning meetings, the
 17    Did you personally discover it, or did somebody   17   executive team. Um -- I think it was probably
 18    else discover this?                               18   Chad Howell. And then I might have talked to
 19       A. I personally discovered this.               19   Shea Spruill about it, and then we talked to
 20       Q. And you discovered it on Saturday,          20   Michelle about it on how to handle it.
 21    the, um -- 4th of March 2017?                     21     Q. And when was that?
 22       A. Yes.                                        22     A. I don't remember.
 23       Q. Okay. And you discovered it on that         23     Q. Okay. Do you know what patient
 24    link -- on that website link?                     24   samples it affected?
 25       A. I was, um -- I was doing research on        25     A. Um -- at Trinity in regards to
                                             Page 162                                                 Page 164
  1    Merge and FDA-approved processes, because one      1   Performance Labs? I do not know.
  2    of the things that Merge always old us was that    2      Q. Okay. You can't identify -- Trinity
  3    because they were FDA approved they couldn't       3   can't identify any samples that were deleted
  4    make these modifications in their software,        4   because of it, or created because of the
  5    that their change order process was very           5   duplicate container defect?
  6    detailed. And it flew in the face of what I        6      A. Not at this time, no.
  7    knew about patient safety. Because they were       7      Q. Okay. Not at any time; right?
  8    doing things that were hurting patients.           8      A. I don't believe so, no.
  9           So I was, like, how in the heck can         9      Q. Okay. What -- never mind.
 10    this be real? So I started researching FDA. I     10          Okay. Let me show you the next
 11    started researching FDA regulations, products,    11   document. It's going to be Exhibit 6.
 12    just learning about it, because it's like, I      12   (Tendering.)
 13    have to be able to speak these folks' language    13          (Exhibit 6 was marked for
 14    in order to communicate with them. So I           14   identification and is attached hereto.)
 15    started learning FDA language.                    15          MR. STEWART:
 16           So this was part of me -- I never read     16             When do you want to break for
 17    a book on how to rate a laboratory, but I         17          lunch, Steve?
 18    Googled a whole lot of it. So I was just          18          MR. KUPPERMAN:
 19    basically Googling information on this day. I     19             I don't know. Give me a little
 20    remember where I was whenever this happened.      20          while. It won't be too long.
 21       Q. Where were you?                             21   EXAMINATION BY MR. KUPPERMAN:
 22       A. I was in the bathroom.                      22      Q. You recognize this as an e-mail from
 23       Q. I won't ask any more about that.            23   Jamie Catalanotto to you?
 24           Do you have any contemporaneous            24      A. Yes.
 25    e-mails or documents that show the creation of    25      Q. Okay. And this document talks about
                                                                             41 (Pages 161 to 164)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 42 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                April 10, 2019

                                                Page 165                                                 Page 167
  1    the versions of Merge that you all had.                1      Q. Do you think Jamie Catalanotto would
  2    Correct?                                               2   have given you bad or incorrect information?
  3       A. Um --                                            3      A. No. What I'm saying is is there's
  4       Q. You all meaning Trinity.                         4   one, two, three, four -- four different names
  5       A. Yes.                                             5   of different pieces of software that I do not
  6       Q. Okay. And it shows the version and               6   recognize, that have a version number that I
  7    the install date. Correct?                             7   also do not recognize. And what I would want
  8       A. Um -- yes.                                       8   to do is see the version of the actual
  9       Q. Okay. So all versions of this are 4.1            9   software.
 10    and higher. Correct?                                  10      Q. Uh-huh.
 11       A. Um -- correct.                                  11      A. I don't even know if this is a
 12       Q. And the bottom part of that I think is          12   software that's names are reported to the FDA.
 13    a screen shot of the About, um -- section of          13   So I have doubt that this document contains
 14    the software. Do you see that?                        14   accurate information in regards to the name of
 15       A. Yes.                                            15   the version that was recalled on the contract.
 16       Q. And that also shows Version 4.1 and             16   Yes. I doubt it.
 17    higher. Correct?                                      17      Q. That was recalled on the contract?
 18       A. Yes. Correct.                                   18      A. The version that's on the contract on
 19       Q. Do you have any doubt that Trinity              19   the FDA's website.
 20    actually obtained Version 4.1?                        20      Q. Uh-huh.
 21          MR. STEWART:                                    21      A. Can I have --
 22              Object to form.                             22      Q. That's 3.8, I think you told me
 23    EXAMINATION BY MR. KUPPERMAN:                         23   earlier.
 24       Q. And higher.                                     24      A. Yeah, I said 3.8.
 25          MR. STEWART:                                    25         MR. STEWART:
                                                Page 166                                                 Page 168
  1              Object.                                      1            Did you have a copy of the sales
  2       A. Do I have doubt in -- in -- in the               2         contract that you can show him?
  3    version that -- based on what I'm looking at           3         MR. KUPPERMAN:
  4    right now, the, um -- the date, 4/11/2016, the         4            Probably. We'll get to it later.
  5    install date, reflects eSuite Version 4.1. I'm         5   EXAMINATION BY MR. KUPPERMAN:
  6    not sure what Fflex eSuite is, or Common Lib,          6      Q. Okay. Basically, you're -- I don't
  7    or the Scheduler, or the Data Server, or the           7   want to belabor this, and I think we're getting
  8    SCHEMA. I'm not quite sure what those are.             8   there, but essentially, your only basis for
  9    Um -- they look like different programs.               9   saying Trinity did not get 4.1 or higher is
 10    EXAMINATION BY MR. KUPPERMAN:                         10   something that you see on the contract.
 11       Q. Okay. But my question was, do you               11   Correct?
 12    have any doubt, um -- that in fact what Trinity       12         MR. STEWART:
 13    received was Version 4.1 and higher?                  13            Object to form. I think that
 14            MR. STEWART:                                  14         mischaracterizes his testimony.
 15              Object.                                     15         MR. KUPPERMAN:
 16       A. I do have doubt.                                16            I'm asking the question.
 17    EXAMINATION BY MR. KUPPERMAN:                         17   EXAMINATION BY MR. KUPPERMAN:
 18       Q. Okay. And is that based on what?                18      Q. Sir, can you answer?
 19       A. That's based on me not being able to            19      A. I need -- I need a minute to look at
 20    see right now, um -- what -- the name that was        20   something. Would you give me a minute to look
 21    actually for the software that was on the             21   at something real quick?
 22    contract.                                             22      Q. Sure.
 23       Q. Okay.                                           23         MR. STEWART:
 24       A. Do you have a contract? Can we look             24            Do you have a copy of the sales
 25    at it, and I can --                                   25         contract?
                                                                                 42 (Pages 165 to 168)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                             EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3    08/13/19 Page 43 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                              April 10, 2019

                                               Page 169                                                Page 171
  1           MR. KUPPERMAN:                               1      Q. -- um, software. Right?
  2               Yeah. We do, someplace.                  2      A. Yes.
  3           MR. STEWART:                                 3      Q. Okay. Have you ever been told that
  4               If you want to take a break, we          4   the lab violated the FDA?
  5           can get it and take a look at it. he's       5      A. Um -- Sandy Pearson told us that we
  6           just trying to refresh his memory for        6   needed to, um -- report these findings to the
  7           what is on it.                               7   FDA -- Merge to the FDA.
  8           MR. KUPPERMAN:                               8      Q. Who's Sandy Pearson?
  9               Yeah. Well, we will have to come         9      A. She was the regional inspector of
 10           back because I can't find it right          10   Region 6. She told me in an e-mail, report
 11           here.                                       11   your findings to the FDA.
 12    EXAMINATION BY MR. KUPPERMAN:                      12      Q. That's CMS?
 13        Q. Let me ask you a couple of real quick       13      A. CMS. Yes, sir.
 14    questions. You talked about FDA approval of        14      Q. And did you report it?
 15    the Merge software?                                15      A. Um -- we went on, um -- I went on the
 16        A. Yes.                                        16   website of the FDA to look through it, and --
 17        Q. What does that mean, FDA approval?          17   and they've like a burden of, like, the amount
 18    What is your understanding? What is Trinity's      18   of hours that it would take to be bow able to
 19    understanding of what means?                       19   go through that. And so we started the
 20        A. Trinity's understanding of that is          20   process, and, um -- did not finish it.
 21    that, um -- merge has gone through the required    21      Q. So you never did report it to the FDA.
 22    documentation by the FDA to get approval for,      22      A. Not to the FDA.
 23    um -- in this case, um -- patient testing.         23      Q. Okay. Um -- have you ever been told
 24    It's safe for human beings to be able to have      24   that, um -- your labs violated any FDA
 25    reports on it.                                     25   standard?
                                               Page 170                                                Page 172
  1       Q. And that's why it's important, because        1       A. Um -- not that I'm aware of.
  2    you want the FDA to say patient safety?             2       Q. Okay. Have you ever been told that
  3       A. For -- for Trinity, speaking for              3   Merge software violated the FDA standard?
  4    Trinity --                                          4       A. Um -- I don't know how to answer this
  5       Q. Yeah.                                         5   one because of, um --
  6       A. -- and Performance Labs, we had just,         6       Q. I guess it's easy. Have you been told
  7    um -- did everything we possibly could to do it     7   that?
  8    right. And we still at the end of 2015 were         8       A. I have been told that.
  9    shut down.                                          9       Q. By whom?
 10       Q. Uh-huh.                                      10       A. Um -- for -- there's some -- for
 11       A. All right? So we gave, like, A+              11   the -- for the amount that I can speak to it,
 12    effort, in our opinion, and it just didn't work    12   there's from federal laws that I say can't
 13    out. So when we shifted to looking towards an      13   really speak to from whom.
 14    FDA product, um -- there's -- there's a            14       Q. I don't understand. Can I see what
 15    rigorous amount of documentation and processes     15   you're pointing to? I see your lawyer gave you
 16    and auditing that need to be done for you to       16   something so.
 17    have FDA approval. So by buying Merge, we were     17          MR. STEWART:
 18    effectively buying a regulatory, um -- and it      18             (Tendering.) 27.
 19    was going to compress time on our ability to be    19          MR. KUPPERMAN:
 20    able to perform patient testing. That's why we     20             Yeah. Okay.
 21    thought. Long answer. Sorry about that.            21   EXAMINATION BY MR. KUPPERMAN:
 22       Q. No, that's okay. I want the right            22       Q. I don't understand. Can you explain
 23    answer. So it was important to get the             23   it to me?
 24    FDA-approved --                                    24          MR. STEWART:
 25       A. Yes.                                         25             Well, we've objected.
                                                                              43 (Pages 169 to 172)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                           504 219-1993
                                                                                           EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3    08/13/19 Page 44 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                           April 10, 2019

                                               Page 173                                             Page 175
  1         MR. KUPPERMAN:                                 1   patients, that it was the laboratory's
  2             I know.                                    2   responsibility per CLIA to notify the company
  3         MR. STEWART:                                   3   and also to notify the FDA. I remember
  4             He's told you --                           4   something around that.
  5         MR. KUPPERMAN:                                 5         I've done research with, um -- with
  6             And I'd like an explanation -- I           6   many, um -- professionals that, um -- led my
  7         don't understand why something                 7   own beliefs to believe that it's noncompliant
  8         prevents him from talking to me and            8   with FDA.
  9         telling me that, and I'd like an               9      Q. Okay. So no one told you it was
 10         explanation.                                  10   noncompliant.
 11         MR. STEWART:                                  11      A. Michelle Spruill told us that if it
 12             I don't know that he can put the          12   was going to hurt a patients, and patient
 13         explanation on the record. If you             13   safety was at risk, that we -- that it was not
 14         like, we take it off the record and we        14   compliant with FDA.
 15         can discuss all that, but I'm going to        15      Q. Okay. But she did not tell you that,
 16         object and instruct him not to answer.        16   in fact, the Merge LIS software was not
 17         MR. KUPPERMAN:                                17   compliant; correct?
 18             Okay. Um -- okay. Why don't we            18      A. Um -- no. As a group of
 19         go off the record.                            19   professionals, in -- in March and April --
 20         THE VIDEOGRAPHER:                             20   into, you know, February and March when we were
 21             We're going off the record. The           21   looking at all the issues with Merge --
 22         time is 12:30.                                22      Q. You're talking about 2017.
 23         (Lunch break.)                                23      A. -- 2017, um -- we -- we felt that
 24         THE VIDEOGRAPHER:                             24   Merge's software was not FDA compliant.
 25             We are back on the record. The            25      Q. No, I understand that. But
                                               Page 174                                             Page 176
  1          time is 1:16.                                 1   Ms. Spruill never told you that, in fact, the
  2    EXAMINATION BY MR. KUPPERMAN:                       2   Merge LIS software was noncompliant. Is that
  3       Q. Um -- sir, I understand while you've          3   correct?
  4    been out for lunch that you found the               4      A. That's correct.
  5    information as to who counsel was for               5      Q. Okay. That was a conclusion you
  6    Linebacker and that was Scott Galante. Is that      6   reached, but no one actually told you that.
  7    correct?                                            7   Scratch it. I don't care about it.
  8       A. That is correct.                              8         Um -- the Drummond report you
  9       Q. Okay. And you were also going to              9   mentioned, that was not authored by Merge.
 10    check with lawyers, um -- about what you said      10   Correct?
 11    you couldn't tell us.                              11      A. That was authored by Drummond.
 12       A. Um -- so, um -- can you repeat the           12      Q. Okay. You don't have any claim of
 13    question that was -- just so that way it flows?    13   misrepresentation because of that; correct?
 14    I'm sorry.                                         14         MR. STEWART:
 15          MR. KUPPERMAN:                               15            I object to form.
 16             I don't know if I can.                    16      A. I don't know what that means, Steve.
 17             Is there any way you can find it          17   EXAMINATION BY MR. KUPPERMAN:
 18          and read it back?                            18      Q. Well, there's nothing in the report
 19    EXAMINATION BY MR. KUPPERMAN:                      19   that gives rise to your misrepresentation or
 20       Q. Let me just go back. Let me ask this:        20   omission claims. Correct?
 21    Who told you that it was FDA noncompliant, the     21         MR. STEWART:
 22    Merge LIS software?                                22            Object to form.
 23       A. So, um -- I remember receiving notice        23      A. As I understand it, correct.
 24    from Michelle Spruill that if we found a Class     24   EXAMINATION BY MR. KUPPERMAN:
 25    2 medical device that, um -- could harm            25      Q. Okay. What happened to that Drummond
                                                                             44 (Pages 173 to 176)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                        504 219-1993
                                                                                        EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 45 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                 April 10, 2019

                                                Page 177                                                  Page 179
  1    report? I don't recall that it has been                1      Q. Um -- he's going to calculate damages
  2    produced.                                              2   as high as he can; correct?
  3       A. Um -- I saved it as a document. I can            3         MR. STEWART:
  4    send it to you.                                        4             Object to form.
  5       Q. Please do.                                       5      A. Um --
  6           You mentioned very early on today               6   EXAMINATION BY MR. KUPPERMAN:
  7    that, um -- the documents you reviewed and             7      Q. That's your understanding.
  8    listed are some that your expert looked at or          8      A. Actually, no.
  9    relied on. Do you recall that?                         9      Q. Okay. He's going to calculate
 10       A. What expert?                                    10   damages; right?
 11       Q. Have you spoken to an expert?                   11      A. He's going to calculate accurate
 12       A. Um --                                           12   damages.
 13           MR. STEWART:                                   13      Q. Okay. Now, um -- you keep talking
 14              Object to form.                             14   about patient safety. What do you mean by
 15    EXAMINATION BY MR. KUPPERMAN:                         15   that?
 16       Q. For this litigation.                            16      A. It's a laboratory term that they use.
 17       A. Um -- an expert in regards to what?             17   If you -- if you cannot -- for example, if you
 18       Q. Anything.                                       18   cannot verify QC on a sample and results that
 19       A. Yes.                                            19   are produced --
 20       Q. Okay. Who?                                      20      Q. QC meaning?
 21       A. Harold Asher.                                   21      A. Quality control. Yeah, good call.
 22       Q. Okay. And he's an accountant.                   22      Q. Yeah.
 23       A. Yes, sir.                                       23      A. Quality control. Um -- then you may,
 24       Q. Okay. So you've talked to him about             24   will, misreport the data that the physicians
 25    damage calculations?                                  25   use to be able to prescribe medical care.
                                                Page 178                                                  Page 180
  1       A. Yes, sir.                                        1      Q. What data?
  2       Q. Okay. And what did you -- what did he            2      A. Um -- laboratory results.
  3    say to you, and what did you say to him?               3      Q. What laboratory results. All of them,
  4       A. Lots. I -- can you -- um --                      4   are particular ones?
  5           MR. STEWART:                                    5      A. All of them.
  6              Can you be more specific?                    6      Q. Okay. And tell me how that comes
  7           MR. KUPPERMAN:                                  7   about again?
  8              No. I just want to get in                    8      A. Okay. So on a daily basis --
  9           general.                                        9      Q. Yeah.
 10    EXAMINATION BY MR. KUPPERMAN:                         10      A. -- you are -- every morning, you wake
 11       Q. What did y'all talk about?                      11   up, you come into the laboratory, you run QC.
 12       A. We spoke about, um -- documents,                12   QC is a daily game. Quality control. It's a
 13    checking accounts, profit and loss statements,        13   daily game. Um -- you run QC for the day, and
 14    passwords with QuickBooks, getting access to          14   you compare it with the QC that you ran on your
 15    all the information, tracking down Skip,              15   lot. So your lot would be the lot of reagents
 16    tracking down Wegmann Dazet, lost profits             16   that you're using.
 17    calculations, a very profitable business in           17      Q. Lot?
 18    2015, um -- yep.                                      18      A. Lot. L-O-T, lot. Like a lot of
 19       Q. Okay. Any -- did he, um -- tell you             19   reagents. So you mix a batch or reagents.
 20    what he was going to do for you as an expert?         20   Okay? That's the chemicals that you use to be
 21       A. Um -- what he told me what he was               21   able to, um -- do the scientific work. I'm
 22    going to do for me as an expert? He, um -- I          22   gonna use general terms, 'cause I'm not a
 23    mean, it's my understanding that his role is to       23   degreed scientist, I'm a general studies major.
 24    be an expert witness in the case. So he's             24          So just general terms here: So the
 25    going to be an expert witness in the case.            25   lot allows us to be able to run the equipment
                                                                                 45 (Pages 177 to 180)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                              504 219-1993
                                                                                             EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                  Document 79-3   08/13/19 Page 46 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                               April 10, 2019

                                               Page 181                                                 Page 183
  1    and get the results that we need. We run QC on        1   different -- or 12 panels is what they call it.
  2    the lot, and then daily, we run QC on the piece       2   It could be opiates, it could be elicits, it
  3    of equipment to make sure that it is aligned          3   could be THC, could be benzos, it could be the
  4    and in range with what that lot was.                  4   different families of the drugs.
  5          You want to make sure that it doesn't           5      Q. Panels are simply the tests.
  6    spoil, it's -- it's -- there's a lot of rules         6      A. That's right.
  7    around that. If QC misreports, then your              7      Q. Okay. The screening for a particular
  8    results are out of range. If you go back and          8   item like THC.
  9    you look at your report and you don't actually        9      A. Like Coca-Cola. Right? And what the
 10    have QC, and you're not running -- you don't         10   confirmatory test is gonna do, and where you
 11    have quality control that you can look at, or        11   have a lot there too, the confirmatory test is
 12    you can trust, then all of your reports can be       12   going to tell you that this was not only
 13    out of range, as I understand it. Which would        13   Coca-Cola, but it was Diet Coke, and it was
 14    mean, as blood, that's PT/INR, that's                14   bottled on a specific day. And so it's greater
 15    testosterone, estrogen, thyroid, and                 15   specificity. You order those tests mainly from
 16    toxicology. That's -- that's any run based           16   a company called Cerilliant. But you have to
 17    test.                                                17   actually mix it at certain levels. Okay? So
 18       Q. Okay. When you say you run QC, you             18   if you've ever seen scientists that have, like,
 19    said you run it on the lots and you run it on        19   pipettes, and so what they're doing is they're
 20    the equipment. Correct?                              20   literally making a batch. They have to create
 21       A. Yes.                                           21   the chemicals at the exact right levels that
 22       Q. Every morning.                                 22   are based on the validation studies that they
 23       A. Yes.                                           23   did to even validate the equipment that were
 24       Q. Okay. What do you mean run QC on               24   approved by either COLA or CLIA, and -- and the
 25    lots?                                                25   testing methodology.
                                               Page 182                                                 Page 184
  1       A. So whenever you makes your batch,               1           So your QC is like your daily gut
  2    that's your controls. Right? So you are --            2   check to put your ranges back in order.
  3    you have a control that you're basically              3   It's -- it's one of the biggest pieces of the
  4    testing all the patient samples against.              4   laboratory business is to be able to know and
  5       Q. What do you mean mix your batch?                5   verify QC.
  6       A. Um -- that's -- that's where my                 6       Q. Well, what does that mean, to run QC,
  7    general talk stops. You'd have to talk to a           7   or verify it? What does it do?
  8    scientist.                                            8           MR. STEWART:
  9       Q. Okay. But what do you mean by it?               9               Object. I think he's already
 10       A. What do I mean by it is that there             10           answered the question.
 11    are, um -- there are reagents that you order         11       A. Yeah.
 12    from --                                              12   EXAMINATION BY MR. KUPPERMAN:
 13           THE WITNESS:                                  13       Q. How does it do it? When you say you
 14              You need me to slow down?                  14   run QC, is it a button you push? Is it
 15       A. There are reagents that you order              15   something you have to check on? Is it some
 16    from, um -- companies like Thermo Fisher.            16   chemical that you need to feed into a machine?
 17    EXAMINATION BY MR. KUPPERMAN:                        17   What is run QC?
 18       Q. The reagents you said were chemicals?          18           MR. STEWART:
 19       A. Yes. Reagents are chemicals.                   19               Again, object. I think he's
 20       Q. Okay.                                          20           already answered your questions to the
 21       A. All right. So in an AU400, which is            21           best of his knowledge. He's a
 22    the immunoassay analyzer, that's the screening       22           generalist.
 23    instrument, that's very profitable, um -- that       23           MR. KUPPERMAN:
 24    screening instrument actually, um -- when            24               Well, I'm here for Trinity.
 25    you -- you're going to run maybe, like, 12           25       A. Sure.
                                                                                46 (Pages 181 to 184)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                            504 219-1993
                                                                                            EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3    08/13/19 Page 47 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                               Page 185                                              Page 187
  1           MR. KUPPERMAN:                               1   one day to the next?
  2              And I think he needs to answer on         2      A. Calibrating the equipment.
  3           behalf of the entire company. So I           3         MR. STEWART:
  4           would like to know and I didn't              4             Object. I think he's answered
  5           understand running QC on the lot.            5         that already. You've asked the same
  6           So --                                        6         question in different ways multiple
  7       A. So there's a gap between your -- your         7         times, Steve. He's already answered
  8    knowledge of science and my ability to be able      8         it.
  9    to, um -- educate you in science. Right? And        9         MR. KUPPERMAN:
 10    so somebody that is of a greater skill set and     10             I don't think so.
 11    scientist would probably be able to answer         11   EXAMINATION BY MR. KUPPERMAN:
 12    these questions better. So I would ask             12      Q. But go ahead.
 13    Michelle Spruill, so that way you can              13      A. Every -- you are -- first off, it's a
 14    understand what QC is.                             14   CLIA regulation. So being able to run QC and
 15           I understand it the way that I'm            15   produce QC is a -- is an actual, real,
 16    saying it. I don't think I'm gonna be able to      16   regulatory, like, noted CFR. You have to be
 17    explain it to you he way that you're going to      17   able to produce QC for all the samples that you
 18    see it, because I'm not that good at that          18   report on. It doesn't matter my knowledge of
 19    particular piece of it.                            19   it. That's what you have to do to run a lab.
 20    EXAMINATION BY MR. KUPPERMAN:                      20      Q. I'm understand, but I'm not asking
 21       Q. Why do you need to run QC on lot if          21   what you have to do to run a lab. I'm asking
 22    every -- scratch that.                             22   you if running the QC on the lot is simply
 23       A. I thought -- it's CLIA -- it's CLIA          23   making sure that the chemical mix one day is
 24    regulations. It's the law.                         24   the same chemical mix that you used another day
 25       Q. You use the same chemicals or mix of         25   for the same test.
                                               Page 186                                              Page 188
  1    chemicals to do the same type of test day after     1      A. That's a great question.
  2    day; correct?                                       2         MR. STEWART:
  3       A. Correct.                                      3             I'm gonna object.
  4       Q. Okay. So those mix of chemicals               4         THE WITNESS:
  5    should always be identical from day to day for      5             Sorry.
  6    a particular test. Correct?                         6      A. I understand it now.
  7          MR. STEWART:                                  7         Yes.
  8             Object to form.                            8   EXAMINATION BY MR. KUPPERMAN:
  9       A. Yeah. So --                                   9      Q. Okay. So when you're running the QC
 10    EXAMINATION BY MR. KUPPERMAN:                      10   on a lot every day, all you're doing is
 11       Q. Is that correct?                             11   checking to make sure that the mixture has been
 12       A. Um -- it's such a -- it's such a basic       12   mixed appropriately by your personnel.
 13    question that isn't relative to the science.       13   Correct?
 14    What you're saying is correct, but there are so    14         MR. STEWART:
 15    many safeguards in place that you have to do       15             Object to form.
 16    for patient safety.                                16      A. Quality control. Yes.
 17       Q. I'm not asking about those. I'm just         17   EXAMINATION BY MR. KUPPERMAN:
 18    asking you if the chemicals, the mix of            18      Q. Okay. Now, when you run QC on
 19    chemicals, is always going to be the same for      19   equipment, what is that? How do you do that?
 20    the same test day after day.                       20      A. So the two -- the two are hand in
 21       A. They should.                                 21   hand. All right? So your equipment could not
 22       Q. Okay. And so what is QC doing on a           22   be calibrated correctly, so you run QC.
 23    lot when you're running QC, whatever that          23   Because you have the chemical mixture, and then
 24    means? Are you just simply checking to make        24   you have the piece of equipment, and you have
 25    sure that the chemical mixture is the same from    25   to make sure that you're able to produce the
                                                                             47 (Pages 185 to 188)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3     08/13/19 Page 48 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                              April 10, 2019

                                              Page 189                                                 Page 191
  1    results that you intend, based on the ranges       1      A. I need to -- 'cause -- 'cause of the
  2    that you've set, between the two. QC is part       2   way you're -- you're saying when you're running
  3    of that process.                                   3   QC on equipment.
  4       Q. So the QC just checks to make sure           4      Q. Yes.
  5    that the lab has calibrated its equipment          5      A. And you know how you're on a box, in a
  6    correctly.                                         6   box, outside of a box? Like, that's the wrong
  7       A. It ensures that the patients' results        7   language to use whenever you're describing it.
  8    are being reported out correctly.                  8   Like, you don't run the QC on equipment; you
  9       Q. Yes. But you said you ran QC on              9   run QC on your testing process. It'll alert
 10    equipment. So I'm just trying to find out what    10   you that -- if your equipment is not calibrated
 11    exactly does that mean. And my question is,       11   correctly.
 12    does it simply mean that in running QC you're     12      Q. Okay.
 13    trying to determine whether the lab has in fact   13      A. And a better scientist -- since I'm
 14    calibrated the equipment it is going to use for   14   not one -- would be much better to answer these
 15    tests?                                            15   particular questions.
 16       A. It's -- Steve, it's called quality          16      Q. Okay. Well, I don't have a better
 17    control. It's all the parts of the process.       17   scientist, all I have is you here to testify
 18    It would -- it would let you know human error,    18   you know behalf of the company, um -- as to all
 19    it would let you know equipment error, it would   19   knowledge the company had. And by the way,
 20    let you know specimen prep error, it is the       20   you're the one I think who used run QC on
 21    way -- there are so many factors that come into   21   equipment, which is why I keep using the
 22    it. So your QC takes into -- apart the method     22   phrase. And I apologize if it is the wrong
 23    and the process by which that you are approving   23   phrase.
 24    the samples.                                      24      A. I apologize if I gave you the wrong
 25       Q. Okay. And that would be something           25   phrase.
                                              Page 190                                                 Page 192
  1    that would be in your manuals?                     1      Q. So run QC, other than running it on
  2       A. Sure.                                        2   the lot, is simply to test to see that your
  3       Q. Okay. So running QC does what with           3   process is accurate.
  4    your written manuals? I don't understand.          4      A. Correct.
  5          MR. STEWART:                                 5      Q. Okay. Now that doesn't mean that,
  6             Object to form. Can you reask             6   um -- it is guaranteeing that your personnel
  7          that question? I'm not sure I                7   will in fact accurately follow the process.
  8          understand what you're asking.               8   Correct?
  9          MR. KUPPERMAN:                               9         MR. STEWART:
 10             I know what I'm trying to, but           10             Object to form.
 11          I'm not sure I can explain it or            11      A. Um -- actually, it's the opposite of
 12          restate it.                                 12   that. When your QC is accurate, it is
 13    EXAMINATION BY MR. KUPPERMAN:                     13   guaranteeing that they're following the
 14       Q. Let me just go back to this one. You        14   process.
 15    said there are lot of things that can go wrong    15      Q. On the test that is run for the QC;
 16    with equipment. Okay? So when you're running      16   correct?
 17    QC on equipment, are you doing -- you're          17      A. That's right.
 18    checking calibration on the equipment.            18      Q. It does not guarantee that later tests
 19    Correct?                                          19   that they run during the course of the day is
 20       A. Uh-huh. I'm sorry.                          20   done according to your process; correct?
 21       Q. You have to answer yes or no.               21      A. If the -- if QC is correct, and
 22       A. So you -- you're -- you're --               22   reports are generated outside of the range of
 23       Q. Can you just answer my question first?      23   QC, they will not be approved, they will be
 24       A. I can't.                                    24   rerun.
 25       Q. Okay.                                       25         Rerunning tests is also a problem
                                                                             48 (Pages 189 to 192)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                           504 219-1993
                                                                                          EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                 Document 79-3    08/13/19 Page 49 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                April 10, 2019

                                               Page 193                                                  Page 195
  1    inside of Merge. But they would be rerun.            1        please?
  2       Q. Okay. Now, running QC to check                 2        THE REPORTER:
  3    calibration, which is one of the things you          3           "When you run QC with regard to
  4    said happened, tells you that the equipment is       4        the calibration of the equipment, that
  5    calibrated correctly as of the time of the           5        does not tell you that the equipment
  6    test. Correct? The QC test.                          6        will function according to that
  7       A. As a generalist, as I understand it,           7        calibration later in the course of the
  8    yes.                                                 8        day, does it?"
  9       Q. And it does not tell you that the              9        MR. STEWART:
 10    equipment -- it doesn't correct if the              10           And I'm going to maintain the
 11    equipment, later that day, changes calibration      11        objection. I still don't understand
 12    or modifies its calibration. Correct?               12        what the question means.
 13          MR. STEWART:                                  13           You can answer it to the extent
 14              Object to the form.                       14        that you understand it.
 15    EXAMINATION BY MR. KUPPERMAN:                       15     A. Um -- I mean, there's no double
 16       Q. Because the QC has already been run.          16   negative in there, it's just -- it's -- it's
 17       A. You stated that. I don't even know if         17   confusing. I'm gonna say, um --
 18    it was a question.                                  18        MR. STEWART:
 19       Q. It is.                                        19           And if you don't understand it
 20       A. You answered it.                              20        you can say that.
 21       Q. I'm asking.                                   21        THE WITNESS:
 22       A. Please ask it again.                          22           No, I want to get -- I want to
 23       Q. Okay. When you run QC with regard to          23        get an answer that he -- that he --
 24    the calibration of the equipment, that does not     24        that he --
 25    tell you that the equipment will function           25   EXAMINATION BY MR. KUPPERMAN:
                                               Page 194                                                  Page 196
  1    according to that calibration later in the           1      Q. Let me ask it this way:
  2    course of the day, does it?                          2      A. Sure. Please.
  3          MR. STEWART:                                   3      Q. This may be easier for you.
  4             Object to form. Steve, can you              4      A. Yeah.
  5          ask it as a question that he can               5      Q. You run a QC with regard to the
  6          answer.                                        6   calibration of the equipment at 8:00 am, say.
  7       A. It, um --                                      7      A. Uh-huh.
  8          MR. STEWART:                                   8      Q. Okay? That does not tell you that a
  9             Steve, you want to restate the              9   test run on that same equipment at 5:00 in the
 10          question --                                   10   evening is in fact calibrated correctly; is
 11          MR. KUPPERMAN:                                11   that correct?
 12             No, I don't.                               12      A. Steve, I have never once in my life
 13          MR. STEWART:                                  13   ever run QC.
 14             -- in the form of a question?              14      Q. Okay.
 15          MR. KUPPERMAN:                                15      A. I am not -- cannot manipulate patient
 16             That is a form of a question.              16   samples, I can't prep samples, I've never
 17       A. I mean, you made a statement, and then        17   poured a cup of pee. So we are not asking me
 18    you said, do you agree with me? I don't think       18   questions that I can -- I can answer right now.
 19    the statement is -- is -- is correct at all.        19   At the time that I had my laboratory I had a
 20    EXAMINATION BY MR. KUPPERMAN:                       20   team of scientific licensed professionals,
 21       Q. Then tell me how you disagree.                21   Ph.Ds, pathologists, to be able to pull this
 22       A. Okay. So, one, um --                          22   information from. Today, it's just me. I
 23          MR. STEWART:                                  23   can't still run a laboratory --
 24             Well, let's stop.                          24      Q. Uh-huh.
 25             Can you reread the question,               25      A. -- by myself.
                                                                               49 (Pages 193 to 196)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                            EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3    08/13/19 Page 50 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                              Page 197                                                Page 199
  1       Q. Uh-huh. And you're here to testify on        1      Q. Okay. And was the Ron Poe to Rick
  2    behalf of all the knowledge the corporation,       2   Ornelas e-mail before or after?
  3    the company, has, Trinity Medical Services,        3      A. Before.
  4    LLC. So I'm simply asking you my question.         4      Q. Okay. Keep going.
  5          Can you answer the question?                 5      A. In -- in, um -- Merge's marketing
  6       A. No.                                          6   materials it markets itself as an industry
  7       Q. Okay. Did Merge ever promise that its        7   leader, scalable -- I mean, its own words, it
  8    software would make Trinity compliant with all     8   puts out there that it is -- it's compliant
  9    applicable regulations?                            9   with -- to the laboratory testing, as well as
 10       A. I don't remember one that they said         10   FDA compliant.
 11    they wouldn't, so I would say --                  11      Q. Does it -- does it say that it is
 12       Q. I'm not asking that. I'm asking if          12   compliant with all applicable regulations?
 13    they ever made the promise to you, to Trinity,    13      A. Um -- I mean, again, that's a --
 14    that the software would make Trinity compliant    14   that's a big term.
 15    with all applicable regulations.                  15      Q. Yes, sir. That's what I'm asking.
 16       A. I do the remember those words being         16      A. I mean, it comp -- is it -- with the
 17    used.                                             17   United States -- with the IRS Tax Code as a
 18       Q. Okay. Or anything similar to those          18   regulations? Or are you talking about
 19    words. Correct?                                   19   laboratory regulations?
 20       A. Um -- no, there were similar                20      Q. All lab, food, drug, anything of that
 21    statements made.                                  21   nature.
 22       Q. Tell me by whom, and exactly what they      22      A. Um -- I do not remember seeing those
 23    said.                                             23   words used in its marketing materials.
 24       A. Sure.                                       24      Q. Okay. Anything else that you need
 25       Q. And then when, as well, if you'd add        25   tell me other than the Ron Poe to Rick
                                              Page 198                                                Page 200
  1    that.                                              1   Ornelas --
  2       A. Sure. There is an e-mail, um --              2      A. There -- there are several e-mails
  3    circulated by Ron Poe, specifically addressed      3   where Ron is communicating with us that this
  4    to Rick Ornelas, where Rick talks about, um --     4   system is compliant, this system works. And we
  5    all of the testing that needs to be done at        5   addressed our concerns to them because of how
  6    CVDL. And Ron Poe's answer is, we can do all       6   we went through the Medicare -- the CMS audit.
  7    of those tests that you mentioned below inside     7   And he said that this is -- this is IBM, man.
  8    of one system. Um --                               8      Q. Compliant.
  9       Q. Okay.                                        9      A. This is compliant.
 10       A. The, um -- the -- the entire                10      Q. Okay. And so everything that you know
 11    presentation that was done on January 11 th,      11   about the communication where you think Merge
 12    maybe January 20th, that was done by Diana        12   talked about being compliant is in those
 13    Powell and Ron Poe --                             13   e-mails?
 14       Q. Of what?                                    14      A. Yes.
 15       A. -- of the Merge presentation after the      15      Q. Okay. Now, um -- I think you
 16    install --                                        16   indicated Merge said that its -- I'm sorry, I
 17       Q. I'm sorry. I'm trying to get a date.        17   think you indicated that, um -- a version of
 18       A. Okay. And I'm giving you a range of         18   the Merge software was recalled by the FDA.
 19    dates. Around January.                            19   Correct?
 20       Q. Of?                                         20         MR. STEWART:
 21       A. 2017. Excuse me -- 2016.                    21            Object to form.
 22       Q. Was that after or before the Merge          22      A. Um -- I don't remember if I -- how I
 23    system was bought?                                23   used those words.
 24       A. Uh -- it was after the Merge system         24   EXAMINATION BY MR. KUPPERMAN:
 25    was bought.                                       25      Q. Well, was it the FDA recall? Or was
                                                                             50 (Pages 197 to 200)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 51 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                              April 10, 2019

                                               Page 201                                                Page 203
  1    it some other recall?                                  1      A. Correct.
  2       A. Um -- from my understanding, it was a            2      Q. Okay. All right. Now, I think that
  3    an FDA -- it was a FDA recall, a self-reported         3   if you -- let me ask -- first let me find it.
  4    recall by Merge.                                       4   Um -- there's an allegation in the Second
  5       Q. Okay. I'm sorry. A self what?                    5   Amended Complaint that Trinity would not have
  6       A. Um -- the document that I've read                6   purchased the Merge LIS software because of the
  7    since talks about the FDA is in agreement with         7   software's historical results.
  8    Merge's decision to recall its product, da, da,        8         MR. STEWART:
  9    da, da, da.                                            9             Can you point to where you're
 10       Q. So Merge decided to recall it, the FDA          10         talking about?
 11    didn't force it -- force a recall. Correct?           11   EXAMINATION BY MR. KUPPERMAN:
 12       A. That's correct.                                 12      Q. 57. And it says the historical
 13          MR. STEWART:                                    13   results ran directly against Merge's
 14              Object to form.                             14   representations regarding the product's
 15    EXAMINATION BY MR. KUPPERMAN:                         15   capabilities.
 16       Q. Okay. And the FDA did not shut down             16         Do you see that? Do you recall that?
 17    Performance Labs. Correct?                            17      A. Yes.
 18       A. Um -- that's correct.                           18      Q. Okay. What do you mean by software's
 19       Q. CMS shut it down.                               19   historical results?
 20       A. What date?                                      20      A. Um -- the -- after, um -- knowledge
 21       Q. Um -- December 2015?                            21   that we gained after Merge's software was found
 22       A. Yes, sir.                                       22   noncompliant by my laboratory director, when we
 23       Q. Okay. How about after December of               23   started digging into the historical results of
 24    2015? The FDA still never shut down                   24   Merge, we did recognize that the FDA had sent a
 25    Performance Labs; correct?                            25   warning letter to IBM, um -- basically saying
                                               Page 202                                                Page 204
  1       A. That's correct.                                  1   that Merge wasn't, um -- doing things inside of
  2       Q. Okay. Did CMS shut down Performance              2   their Milwaukee factory, I believe -- I could
  3    Labs?                                                  3   be wrong on that -- that followed FDA, um --
  4       A. When?                                            4   guidelines. So there was a warning letter sent
  5       Q. After December of 2015.                          5   to Merge pre $1 billion buy. There was also a
  6       A. Um -- no.                                        6   warning letter sent to IBM about it.
  7       Q. Okay. It gave permission to start up             7         Um -- and so if Merge would have clued
  8    again in late January of 2017; correct?                8   us in that they had some problems with the FDA,
  9       A. Actually --                                      9   since we were adamant about buying a
 10          MR. STEWART:                                    10   FDA-approved software, then, um -- we would not
 11              Object to form.                             11   have purchased it.
 12    EXAMINATION BY MR. KUPPERMAN:                         12         It also would have sped up our
 13       Q. That's the confirmatory.                        13   decision -- like, we constantly thought that
 14       A. Actually -- for the confirmatory                14   Merge was helping us. I mean, now we look
 15    testing?                                              15   through the discovery and I realize that they
 16       Q. Yes.                                            16   weren't even paying attention to us. We were
 17       A. Yes.                                            17   documenting complaints -- per the FDA, you're
 18       Q. Yeah, and I think you told me                   18   supposed to document all complaints, complaints
 19    earlier -- and correct me if I'm wrong, just to       19   that you overhear, complaints that you read,
 20    make sure I'm on the right page with you --           20   complaints that you see. And they didn't
 21    that in August, CMS said you could do screen --       21   document any of 'em.
 22    screenings -- screen testing.                         22         And so, you know, that -- that big
 23       A. Uh-huh.                                         23   indicator right there, their communication, if
 24       Q. But that was fairly de minimis on your          24   they would have told me, hey, we have problems
 25    part. Correct?                                        25   at our factory and we're not really FDA
                                                                                51 (Pages 201 to 204)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                            504 219-1993
                                                                                           EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3    08/13/19 Page 52 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                               Page 205                                              Page 207
  1    approved, it's on a recall, in June I could         1   had audit logs, didn't have a major security
  2    have made a decision to pivot.                      2   risk, didn't risk patient safety, if it was
  3       Q. Well, let me ask you this: Because            3   actually the software that they told us they
  4    I'm not sure I got an answer to that. What          4   were, that they market and that they sold us
  5    was --                                              5   on, I would have had no problems and would have
  6       A. I'm sorry.                                    6   ran a successful laboratory.
  7       Q. -- the historical result, the result,         7   EXAMINATION BY MR. KUPPERMAN:
  8    historically, that, um -- you're referring to?      8      Q. Okay. Now what you're talking about,
  9          MR. STEWART:                                  9   though, is software's historical results, and
 10              Object. He has answered the              10   you pegged that as a letter from the FDA to IBM
 11          question.                                    11   with regard the problems at the Milwaukee
 12       A. I went on a tangent after, but I did         12   plant. Do you recall that?
 13    answer the question.                               13      A. Yes.
 14          Their, um -- the way that they handled       14      Q. Okay. So if the version that you got
 15    FDA policies and procedures inside of their        15   had solved whatever the issues were at the
 16    Milwaukee --                                       16   Milwaukee plant such that that FDA letter had
 17    EXAMINATION BY MR. KUPPERMAN:                      17   been satisfied, then am I correct that the
 18       Q. Okay.                                        18   historical results would not have mattered to
 19       A. -- facility, the letter from IBM --          19   you?
 20    excuse me, from the FDA to IBM warning them        20          MR. STEWART:
 21    about that, um -- and the FDA recall that had      21             I'm gonna object. That's a
 22    actually occurred, um -- if they would have        22          mischaracterization of his testimony.
 23    warned me of that, those were their historical     23          He gave you three independent
 24    results in regard to the FDA.                      24          historical results.
 25       Q. If, in fact, the version that you            25   EXAMINATION BY MR. KUPPERMAN:
                                               Page 206                                              Page 208
  1    received had none of those problems that you're     1      Q. Okay. Can you go ahead and answer my
  2    referring to --                                     2   question?
  3       A. Uh-huh.                                       3      A. Um -- the reputation that we were
  4       Q. -- then, um -- you wouldn't have had a        4   presented and the reputation that existed were
  5    problem with the Merge software, the historical     5   different. And so I do not believe that if
  6    results, it wouldn't have mattered to you.          6   Merge would have told me of their problems with
  7    Right?                                              7   the FDA -- right? -- regardless of how the
  8          MR. STEWART:                                  8   software acted, we would be L.I.M.S. XYZ
  9              Object to form.                           9   customer today.
 10          MR. KUPPERMAN:                               10      Q. Okay.
 11              Yeah. That's a fair objection,           11      A. Which is who Pathway uses now.
 12          since there are a confusing number of        12      Q. Okay. Now, was Trinity, Performance,
 13          questions in there.                          13   Prestige President licensed or approved by the
 14    EXAMINATION BY MR. KUPPERMAN:                      14   FDA?
 15       Q. Let me ask it this way: If, in fact,         15      A. No, sir.
 16    the version of the LIS software that Trinity       16      Q. Okay. None of them.
 17    received did not have any of the issues or         17      A. No, sir.
 18    problems that you just pointed out as              18      Q. Okay. So FDA approval of a lab was
 19    historical results, then you would have been       19   inconsequential to running that lab. Correct?
 20    fine with the, um -- software; correct?            20         MR. STEWART:
 21          MR. STEWART:                                 21             Object to form.
 22              Object to form.                          22      A. Um -- I don't know if inconsequential
 23              But you can answer.                      23   is the right term. But they're not the
 24       A. Um -- if Merge's software did not have       24   governing body over -- over that particular
 25    a duplicate container, actually reported QC,       25   type of laboratory.
                                                                             52 (Pages 205 to 208)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD             Document 79-3     08/13/19 Page 53 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                             Page 209                                                 Page 211
  1    EXAMINATION BY MR. KUPPERMAN:                      1      A. I don't know.
  2       Q. You didn't need an FDA approval to run       2   EXAMINATION BY MR. KUPPERMAN:
  3    a lab; correct?                                    3      Q. Was it important to you whether there
  4       A. That's -- that's correct.                    4   was a recall or not before you bought your car?
  5       Q. You had to comply with CMS and its           5         MR. STEWART:
  6    rules and regulations; correct?                    6            Object.
  7       A. That's correct.                              7      A. It was important for me not to buy a
  8       Q. Okay. All right.                             8   Toyota.
  9       A. Actually, there are certain FDA rules        9   EXAMINATION BY MR. KUPPERMAN:
 10    that you do have to comply with when you're       10      Q. Uh-huh.
 11    running a laboratory. But CMS is still the        11      A. But as far as for the brand of Lexus,
 12    governing body of us.                             12   I'm okay with it.
 13       Q. Okay. And did you comply with               13      Q. Okay. So it didn't matter to you if
 14    whatever those FDA rules are?                     14   it had been recalled before.
 15       A. To the best of my understanding, we         15         MR. STEWART:
 16    did.                                              16            Object.
 17       Q. Okay. And that was with or without          17   EXAMINATION BY MR. KUPPERMAN:
 18    the Merge LIS. Right?                             18      Q. If there had been a recall --
 19       A. I believe so.                               19      A. It does -- yeah, it absolutely -- it
 20       Q. Okay. What kind of car do you drive?        20   absolutely does.
 21          MR. STEWART:                                21      Q. What did you do to check to see if
 22             Object to relevance.                     22   there had been a recall on our Lexus?
 23       A. What kind of car do I drive?                23      A. CARFAX.
 24    EXAMINATION BY MR. KUPPERMAN:                     24      Q. Okay. And does that always report
 25       Q. Yeah.                                       25   recalls?
                                             Page 210                                                 Page 212
  1      A. I drove.                                      1          MR. STEWART:
  2         MR. BURGE:                                    2             Object.
  3             Where's that in your list of              3      A. Are we talking about -- um -- to the
  4         topics?                                       4   best of my knowledge, um -- Kelly Blue Book,
  5         MR. KUPPERMAN:                                5   CARFAX, my father is a used car dealer, um -- a
  6             I'm just asking.                          6   salesman, and, um -- I got -- I have a safe car
  7         MR. BURGE:                                    7   that has a great safety rating.
  8             Where is it in your list of               8   EXAMINATION BY MR. KUPPERMAN:
  9         topics?                                       9      Q. Right.
 10    EXAMINATION BY MR. KUPPERMAN:                     10      A. Because I have a 2-1/2-year-old girl
 11      Q. Can you tell me?                             11   and I didn't want to put her at risk, and I
 12         MR. BURGE:                                   12   feel like this car is a safe car for her. I
 13             Objection. It's not in your list         13   also have a -- a van.
 14         of topics.                                   14      Q. Yeah, I understand. My only question
 15      A. A 2013, um -- Lexus SUV. A white one.        15   is --
 16    EXAMINATION BY MR. KUPPERMAN:                     16      A. A van. They have transmission
 17      Q. Lexus SUV ever been recalled before          17   problems.
 18    you bought it?                                    18          MR. STEWART:
 19      A. Um --                                        19             Steve, you asked the question,
 20      Q. Has there ever been a recall for             20          he's answering. I mean, if you're
 21    Lexus?                                            21          gonna ask, you gotta give him a chance
 22         MR. BURGE:                                   22          to get his entire answer out.
 23             Object.                                  23   EXAMINATION BY MR. KUPPERMAN:
 24         MR. STEWART:                                 24      Q. You have a Toyota van you said?
 25             Object.                                  25      A. No. I don't. I have a Honda.
                                                                             53 (Pages 209 to 212)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                         EXHIBIT A
               Case 3:17-cv-00592-JWD-EWD                Document 79-3   08/13/19 Page 54 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                April 10, 2019

                                                Page 213                                                  Page 215
  1       Q.  Oh, a Honda van.                                1   toxicology laboratory software. It says what
  2       A.  Uh-huh.                                         2   it says.
  3       Q.  Honda ever been recalled?                       3   EXAMINATION BY MR. KUPPERMAN:
  4       A.  Um --                                           4      Q. Okay. And I see what it says. But my
  5          MR. STEWART:                                     5   question to you is, um -- is that what you
  6             Object.                                       6   meant when you put down those words? Or when
  7             To the extent you know, you can               7   your counsel put those words, is that how you
  8          answer the question.                             8   understood it?
  9       A. To the extent that I know, my -- my              9      A. I -- yes.
 10    Honda brand that I have has not been recalled.        10      Q. Okay. So basically, it was another
 11    EXAMINATION BY MR. KUPPERMAN:                         11   way of saying that the Merge software was free
 12       Q. How about an Honda brand, or any Lexus          12   from major defects.
 13    brand?                                                13      A. There's no basic, otherwise we would
 14       A. I -- I do not know.                             14   have put it in there. That's what it says.
 15          MR. STEWART:                                    15   That's what it says.
 16             Object.                                      16      Q. Okay. So if there aren't any major
 17             To the extent --                             17   defects, then that would not be a
 18    EXAMINATION BY MR. KUPPERMAN:                         18   misrepresentation. Correct?
 19       Q. Okay. You did not ask before buying;            19         MR. STEWART:
 20    right? Is that correct?                               20             Object. I'm just not sure I
 21       A. Um -- I, um -- I did Google research            21         understand the question, Steve.
 22    before buying those cars.                             22      A. You're asking me if there's not major
 23       Q. Uh-huh. Did you ask anybody if they             23   defects then it would not be a
 24    had been recalled? That's my question.                24   misrepresentation.
 25       A. I did not.                                      25   EXAMINATION BY MR. KUPPERMAN:
                                                Page 214                                                  Page 216
  1       Q. Okay. And you didn't ask because that            1       Q. Yeah. What you've said here is that
  2    wasn't important to you. Correct?                      2   Merge misrepresented that the software was
  3          MR. STEWART:                                     3   reliable, accurate, secure, and safe --
  4              Object to form, and to relevance,            4       A. Uh-huh.
  5          and because it's outside of the scope            5       Q. -- and that that is another way of
  6          of the 30(b)(6) notice.                          6   saying that it was free from material defects.
  7       A. Um -- it is important to know.                   7          And my question to you simply is, so
  8    EXAMINATION BY MR. KUPPERMAN:                          8   if there weren't any material defects, then
  9       Q. But you never asked.                             9   it's not a misrepresentation. Right?
 10       A. I will now.                                     10       A. That would be correct.
 11       Q. Okay. All right. Now, um -- you say             11       Q. Okay.
 12    in Paragraph 62 that Merge falsely touted its         12       A. Thank you.
 13    LIS software as a reliable, accurate, secure,         13       Q. Okay. When did Trinity first
 14    and safe toxicology laboratory operating              14   experience the duplicate container defect? And
 15    system.                                               15   by experience, I mean did it actually impact
 16          Do you see that?                                16   something Trinity was doing?
 17       A. Yes.                                            17       A. Um -- we -- there is an e-mail that --
 18       Q. Is that just another way, really, of            18   that is -- is between either Shea or Michelle
 19    saying that Merge said its software was free of       19   explaining to us what they found. Um -- I
 20    major defects?                                        20   don't remember the exact date. I believe -- my
 21          MR. STEWART:                                    21   instincts right now tell me that it happened in
 22              Object to form.                             22   Pathway first, um -- as they were, um -- they
 23       A. Um -- it is another way of saying --            23   had live patient samples there.
 24    yeah, it's actually the exact way of saying its       24       Q. Um -- do you remember approximately
 25    reliable, accurate, secure, and -- and safe           25   when that was?
                                                                                 54 (Pages 213 to 216)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                              504 219-1993
                                                                                             EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3   08/13/19 Page 55 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                              Page 217                                               Page 219
  1       A. Um -- August -- no earlier than              1      A. No. We weren't --
  2    August 2016, in my mind. Approximately             2         MR. STEWART:
  3    somewhere between August and, um -- August and     3            Object to the form. It seems
  4    maybe, um -- before October.                       4         like you guys are talking about two
  5       Q. Okay. And what impact did that have          5         different things. You asked about
  6    on Trinity?                                        6         confirmatory --
  7       A. It -- one of the things was when we --       7         MR. KUPPERMAN:
  8    when we -- when we found that, it was a            8            Why don't you let me ask it.
  9    surprise to us, um -- because it was a flaw in     9         MR. STEWART:
 10    this -- in the software. Um -- and so it took     10            Okay.
 11    us a while for us to, um -- to understand the     11   EXAMINATION BY MR. KUPPERMAN:
 12    problem. And we tested it, and we talked about    12      Q. Did the duplicate container defect,
 13    it amongst ourselves, tried to figure out how     13   the one you allege, have any impact on Trinity?
 14    this thing actually happened. We were             14      A. No.
 15    really -- really concerned with this possibly     15      Q. Okay. In fact did -- all of the
 16    causing an anti-kickback -- excuse me, not        16   defects that you allege in the Second Amended
 17    anti-kickback -- a False Claims Act type of       17   Complaint, did any of them actually have an
 18    scenario where you're doing double billing.       18   impact on Trinity?
 19    And so internally, we just put some safeguards    19      A. Yes.
 20    around it, made sure that it wasn't going to,     20      Q. Okay. Which ones?
 21    um -- be a major problem for us. Um --            21      A. Um -- all of them destroyed my
 22           I mean, that's kind of -- that was the     22   business. They did not allow us to be able to
 23    temperature in the room whenever we -- whenever   23   operate a laboratory.
 24    we found it.                                      24      Q. All right. I'll backup and get to it
 25       Q. And did you put in safeguards so it         25   more particularly later.
                                              Page 218                                               Page 220
  1    wasn't a problem for you?                          1     A. Okay.
  2      A. Um -- I believe that the laboratory at        2     Q. Were there any occasions in which
  3    Pathway did do that, yes.                          3   Trinity was precluded from receiving,
  4      Q. Okay. And when did it do that?                4   processing, or tracking individual specimen
  5      A. Uh -- I can't tell you with                   5   containers?
  6    specificity, Steve.                                6         MR. STEWART:
  7      Q. It was sometime between August and            7            Object to the form.
  8    October of 2016?                                   8     A. Can you repeat the question?
  9      A. I believe so.                                 9   EXAMINATION BY MR. KUPPERMAN:
 10      Q. Okay. So it never did impact any             10     Q. I can try. Let me ask it this way:
 11    confirmatory testing. Correct?                    11   Were there any occasions in which Trinity was
 12      A. I can't state that.                          12   precluded from receiving individual specimen
 13      Q. Okay. Well, you don't know of any            13   containers?
 14    confirmatory testing --                           14     A. Are you speaking about duplicate
 15      A. I don't know.                                15   containers or actual spec -- like cups,
 16      Q. -- that it impacted; correct?                16   tubes -- what are you --
 17      A. Not to talk over you. I'm sorry.             17     Q. I'm talking about -- let's talk about
 18          No, I do not know of any. Not at            18   duplicate containers for now.
 19    Pathway.                                          19     A. Okay. So --
 20      Q. Well, but I'm talking Trinity.               20     Q. Any occasions on which a duplicate
 21      A. Trinity. No.                                 21   container defect precluded the receipt of
 22      Q. No impact on Trinity.                        22   individual specimen containers?
 23      A. No impact.                                   23     A. Precluded the receipt?
 24      Q. The duplicate container defect had no        24     Q. Yes.
 25    impact on Trinity.                                25     A. The receipt being like the --
                                                                             55 (Pages 217 to 220)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3    08/13/19 Page 56 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                               Page 221                                                Page 223
  1       Q. Receiving the containers.                     1      Q. Yes.
  2       A. The containers from, like, the mail?          2      A. -- and then once I receive that
  3       Q. (Nods affirmatively.)                         3   container it turns into two containers --
  4       A. Right? Um -- you're not asking a              4      Q. Yes.
  5    question that makes sense.                          5      A. -- it makes it impossible for me to
  6       Q. Okay.                                         6   seamlessly track, receive, or process.
  7       A. And I'm not saying it because of the          7      Q. Okay.
  8    way you're saying it; it's that that's not --       8      A. Because seamless; not seamless.
  9    that wasn't the issue.                              9   (Indicating.) One becomes two.
 10          The containers, like the way that the        10      Q. Okay.
 11    specimens -- Steve, this is just -- the way        11      A. Not seamless.
 12    that the specimens actually come to us, in         12      Q. All right.
 13    cups, that's -- the duplicate container            13      A. One becomes two.
 14    reference is more of a software database           14      Q. And you told me previously that the
 15    reference. It is not a we couldn't get             15   duplicate container defect did not impact
 16    specimens in the mail.                             16   Trinity. Correct?
 17       Q. I understand. Look, if you will, at          17      A. Did not -- we would not -- I told you
 18    Paragraph 64 of your Second Amended Complaint.     18   no.
 19       A. Uh-huh.                                      19      Q. Okay.
 20       Q. Okay? Do you see the first bullet            20      A. The answer to your question is I did
 21    point there? It talks about Ms. Powell made        21   tell you no.
 22    specific material misrepresentations, and one      22      Q. Okay. And in fact, you had figured
 23    of them is the software makes it possible to       23   out a way to solve the duplicate container
 24    accurately and seamlessly receive individual       24   defect by October of 2016. Correct?
 25    specimen containers.                               25      A. There was no solving it.
                                               Page 222                                                Page 224
  1           Do you see that?                             1      Q. Work around it.
  2       A. Uh-huh.                                       2      A. Merge's words that we ended up using
  3       Q. I'm trying to find out from you, how          3   as our own.
  4    is it a misrepresentation; in other words --        4      Q. Okay.
  5    let me ask it this way: The software, in fact,      5      A. A known workaround --
  6    did not make it difficult or impossible to          6      Q. Okay.
  7    accurately receive individual specimens.            7      A. -- to the duplicate container issue
  8    Correct?                                            8   that was recalled, that was supposedly fixed in
  9           MR. STEWART:                                 9   the software version that we had.
 10               Object to the form. The sentence        10      Q. Uh-huh. So you figured out a way of
 11           says, receive, process and track            11   avoiding any problems with the duplicate
 12           individual specimen containers.             12   container defect by October of 2016. Correct?
 13           You're breaking out a part of --            13          MR. STEWART:
 14           MR. KUPPERMAN:                              14            Object to form.
 15               I am. And the reason I'm doing          15      A. Um -- we --
 16           that is 'cause you objected to the          16   EXAMINATION BY MR. KUPPERMAN:
 17           question when I read them all               17      Q. And by you I mean Trinity.
 18           together. So I'm happy to take 'em          18      A. Sure. By Trinity. Trinity --
 19           all together if you would like.             19   Trinity, Prestige Worldwide, Performance Labs,
 20    EXAMINATION BY MR. KUPPERMAN:                      20   all, developed a manageable process for this
 21       Q. How does it make it impossible to            21   particular issue in early October, yeah.
 22    accurately and seamlessly receive, process, and    22      Q. Okay. Of 2016.
 23    tract individual specimen containers?              23      A. Of 2016.
 24       A. If I -- if you send me one                   24      Q. Okay. And the, um -- solution to the
 25    container --                                       25   duplicate container defect problem --
                                                                              56 (Pages 221 to 224)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                           504 219-1993
                                                                                          EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                   Document 79-3    08/13/19 Page 57 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                  April 10, 2019

                                                Page 225                                                   Page 227
  1       A. Uh-huh.                                          1         MR. STEWART:
  2       Q. -- that you've been talking about was            2             I think you're referring to the
  3    simply a change in the lab's process?                  3         first full bullet point on Page 20?
  4       A. Um -- I can't tell you with                      4         MR. KUPPERMAN:
  5    specificity exactly what it was.                       5             I am.
  6       Q. It was not a, um -- software                     6      A. The LIS software allows users to
  7    workaround, the lab simply changed the                 7   accurately establish laboratory-specific assay
  8    procedure that it was using to test, and that          8   control ranges. This a misrepresentation in
  9    solved the problem?                                    9   light of the back-dating defect.
 10       A. We put full-time people watching it.            10      Q. Right. Okay.
 11       Q. Uh-huh.                                         11      A. (Nods affirmatively.)
 12       A. So that way we can -- we can make sure          12      Q. And tell me what that means when you
 13    that we didn't misreport because of Merge's           13   say establish lab-specific assay control
 14    flaws.                                                14   ranges.
 15       Q. Right. But where I'm getting at,                15      A. Um -- do you remember when we were
 16    though, is that you didn't have a problem             16   talking about QC?
 17    because you figured out a workaround that was         17      Q. Yes, sir.
 18    simply a change in the laboratory's process.          18      A. That's it.
 19          MR. STEWART:                                    19      Q. What are assay control ranges?
 20             Object to form.                              20      A. Um -- assay is -- you develop an assay
 21    EXAMINATION BY MR. KUPPERMAN:                         21   to be able to determine, um -- the molecular
 22       Q. The procedure.                                  22   makeup of some type of thing that you're trying
 23       A. We changed a process to manage Merge's          23   to diagnose. You can have an assay to
 24    risk.                                                 24   determine if olive oil is extra virgin or not.
 25       Q. Okay. And the process that we're                25   Uh -- you can have an assay to determine how
                                                Page 226                                                   Page 228
  1    talking about is something that is contained in        1   much aluminum is in the water.
  2    manuals that are procedure manuals?                    2          Um -- our assays were to determine the
  3       A. Should be, yes.                                  3   amount of pharmaceutical concentrations in
  4       Q. Okay. Now, the second bullet point on            4   patients' urine or fluids. So the term assay,
  5    64 talks about the software tracking manual            5   here, is the -- that test that has been
  6    adjustments to patient testing in an audit log?        6   developed to be able to do that.
  7    Do you see that?                                       7          Control ranges goes back to what we
  8       A. Sorry. I moved my microphone. The                8   talked about, QC setting ranges. So each one
  9    second bullet point?                                   9   of the tests, the control range for, um --
 10       Q. Yes.                                            10   neuro hydromorphone is going to be different
 11       A. Yes.                                            11   than the QC range for, um -- the THC. It'll
 12       Q. Okay. And that is a reference to what           12   will different.
 13    you've referred to as the audit tracking              13          So you'll have -- each test has got a
 14    defect? Is that correct?                              14   different control range. So if you're running
 15       A. That's correct.                                 15   a panel that has 88 assays on it, then you have
 16       Q. Okay. And so if there is no audit               16   88 individual control ranges.
 17    tracking defect, then there's no                      17      Q. And the control ranges were to be
 18    misrepresentation. Right?                             18   set -- they were lab specific; right?
 19       A. If -- sure.                                     19      A. Uh -- they're -- yes.
 20       Q. Okay. Um -- then if I flip the page,            20      Q. Each lab might be different.
 21    it says, the software allows users to                 21      A. Absolutely.
 22    accurately establish lab-specific assay control       22      Q. Okay. And that, um -- control ranges
 23    ranges. Um -- that is a reference to what you         23   were to be set by the lab personnel.
 24    term the back-dating defect; is that correct?         24      A. Correct. To be more specific, not
 25       A. What number?                                    25   only are hey lab specific, they could be
                                                                                 57 (Pages 225 to 228)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                               504 219-1993
                                                                                              EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3    08/13/19 Page 58 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                              Page 229                                                Page 231
  1    equipment specific, brand of equipment             1   thousands. Right?
  2    specific. The wattage of the wall could change     2      A. I don't think it will ever be none.
  3    the range on that particular piece of              3      Q. It could be one, it could be
  4    equipment.                                         4   thousands.
  5       Q. Okay. Now, that problem --                   5      A. Yeah. One could kill somebody.
  6       A. This problem makes every single test         6      Q. Okay. I'm not asking you what it
  7    that you report, um -- unbillable. Not             7   could do; I'm asking how many there actually
  8    compliant.                                         8   were. And the answer is, you don't have any
  9       Q. Now --                                       9   idea.
 10       A. Unreliable. Sorry.                          10      A. Correct.
 11          MR. STEWART:                                11      Q. Okay. You'll agree with me, though,
 12             Gentlemen, you've been talking           12   that if there were no manual adjustments, then
 13          over each other a lot. You've each          13   there would be no problem. Correct?
 14          been interrupting each other. Please        14          MR. STEWART:
 15          give each other a chance.                   15             Object to form.
 16       A. Sorry.                                      16      A. Incorrect.
 17    EXAMINATION BY MR. KUPPERMAN:                     17   EXAMINATION BY MR. KUPPERMAN:
 18       Q. How many manual adjustments to              18      Q. Okay. So --
 19    toxicology testing ranges were there?             19      A. Like, it couldn't be more incorrect.
 20       A. How many manual adjustments.                20      Q. So the software automatically tracking
 21       Q. Yes, sir.                                   21   users manual adjustments, you're saying it
 22       A. Are you back here?                          22   didn't matter whether it was manual or not?
 23       Q. No, I'm just asking the question.           23      A. What I'm saying is is the ability for
 24       A. Um -- the -- the -- in Merge's system,      24   somebody to be able to manually adjust data and
 25    as I understand it, the manual defect, the        25   there not be an audit log of it is -- is no
                                              Page 230                                                Page 232
  1    manual backlog defect would happen, kind of        1   bueno.
  2    like the software would misreport the QC ranges    2      Q. Okay. All right. We -- we'll get
  3    and the dates on its own. So I can't -- I          3   back to the audit log. But forget about the
  4    can't calculate how many manual adjustments        4   audit log. Assume there's an audit log. The
  5    there would be.                                    5   fact that -- you're only complaining about
  6       Q. Okay. Well, let me ask this: If you          6   manual adjustments; correct?
  7    look at the second bullet point, for example --    7          MR. STEWART:
  8       A. Uh-huh.                                      8              Object to form. And I think
  9          MR. STEWART:                                 9          that's a misrepresentation of his
 10              What page are you on, Steve?            10          testimony.
 11          MR. KUPPERMAN:                              11          MR. KUPPERMAN:
 12              19.                                     12              I don't.
 13    EXAMINATION BY MR. KUPPERMAN:                     13   EXAMINATION BY MR. KUPPERMAN:
 14       Q. It talks about the software tracking        14      Q. I'm asking right here. I'm looking at
 15    users manual adjustments.                         15   this, and it says that one of the
 16          Do you see that?                            16   misrepresentations is that the software
 17       A. Yes.                                        17   automatically tracks users manual adjustments.
 18       Q. I'm just trying to find out how many        18   So you're not complaining about automatic
 19    manual adjustments were there by users?           19   adjustments, it's just manual user adjustments.
 20       A. Um -- there's -- there's no way for me      20   Is that correct?
 21    to give you an answer on that.                    21          MR. STEWART:
 22       Q. Yeah. Could be a lot, it could be           22              Object to form.
 23    very little. Right?                               23      A. I would agree with what you just said.
 24       A. That's right.                               24   EXAMINATION BY MR. KUPPERMAN:
 25       Q. Okay. It could be none, could be            25      Q. Okay. And the next one also is
                                                                             58 (Pages 229 to 232)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                 Document 79-3   08/13/19 Page 59 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                              April 10, 2019

                                                Page 233                                               Page 235
  1    producing an audit report identifying manual         1      Q. Okay.
  2    adjustments.                                         2      A. Okay. I'll explain. If the
  3          So there's no problem with automatic           3   information that is calculated by Merge is
  4    adjustments, or none adjustments, it's only          4   incorrect -- all right? -- it's incorrect, then
  5    manual adjustments.                                  5   we will always have a problem with there not
  6          MR. STEWART:                                   6   being an audit log.
  7              Steve, I object. In the context            7      Q. Okay.
  8          of this specific allegation which              8      A. So for the automatic.
  9          discusses a specific conversation that         9      Q. Okay. If it's incorrect.
 10          is specifically recorded, these are           10      A. If it's incorrect.
 11          the misrepresentations that are made.         11      Q. Okay. All right. Who was your lab
 12              You can't make the generalized            12   director? You mentioned the lab director. Who
 13          statement that he's not also                  13   was that?
 14          complaining about other                       14      A. At what time period?
 15          misrepresentations that were made over        15      Q. Tell me who all your lab directors
 16          time. So if we're talking about.              16   were and what time.
 17          MR. KUPPERMAN:                                17      A. Um -- Jason Gregario was a start-up.
 18              I'm --                                    18      Q. Who came after Mr. Gregario?
 19          MR. STEWART:                                  19      A. Um -- I believe it was Trey Martin
 20              -- this specific conversation --          20   then. Oh, no. Dr. James Bourland.
 21          MR. KUPPERMAN:                                21         THE REPORTER:
 22              I think --                                22            Borlin?
 23          MR. STEWART:                                  23         THE WITNESS:
 24              -- I think your question is fair.         24            Bourland. B-O-U-R-L-A-N-D.
 25          MR. KUPPERMAN:                                25   EXAMINATION BY MR. KUPPERMAN:
                                                Page 234                                               Page 236
  1              I think you're missing --                  1      Q. Then who?
  2          MR. STEWART:                                   2      A. Then Dr. Trey Martin.
  3              If you're talking about all the            3      Q. Then who?
  4          conversations that occurred over time,         4      A. That's it.
  5          then please just specify what you're           5      Q. Okay. When was Jason Gregario?
  6          talking about.                                 6      A. From the beginning until we hired a
  7          MR. KUPPERMAN:                                 7   full-time laboratory director, which was
  8              I have been specifying. And I              8   Dr. Bourland.
  9          think you're misunderstanding the              9      Q. Okay.
 10          question.                                     10      A. And that was -- I don't remember his
 11    EXAMINATION BY MR. KUPPERMAN:                       11   hire date. I don't. Um --
 12      Q. Can you answer?                                12      Q. How long was he there in that
 13      A. Okay. So what I hear you say was, if           13   capacity?
 14    automatic adjustments were made --                  14      A. About a year.
 15      Q. Let me --                                      15      Q. Okay. And was he there full-time?
 16      A. -- then I would have --                        16      A. Yeah. He was full-time.
 17      Q. Let me -- if there's not a manual              17      Q. Okay. And whe did Mr -- Dr. Martin
 18    adjustment --                                       18   become the lab director?
 19      A. Okay.                                          19      A. I think around October 2015.
 20      Q. -- then there is no problem with the           20      Q. Okay. So it was Dr. Martin who was
 21    audit log, or audit -- lack of audit tracking       21   the lab director at the time CMS shut down the
 22    defect.                                             22   lab.
 23      A. Incorrect.                                     23      A. Dr. Bourland was there for the
 24      Q. Okay.                                          24   inspection in June, and then we had, um -- so
 25      A. There is a problem.                            25   from June until, I don't know, man, it was
                                                                               59 (Pages 233 to 236)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                            504 219-1993
                                                                                           EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                  Document 79-3   08/13/19 Page 60 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                April 10, 2019

                                                Page 237                                                 Page 239
  1    probably like 90 days where it was -- it was          1      Q. No. I'd like you to tell me right
  2    hard conversations back and forth, and we             2   now. That's what you were supposed to be
  3    couldn't figure out -- he couldn't figure out         3   prepared to discuss, among other things.
  4    what to do, so we brought in -- brought in a          4      A. Okay. Um -- previous. Ron Poe.
  5    hired gun Trey Martin.                                5   Um -- I can't tell you right now.
  6       Q. And Dr. Martin remained as your lab             6      Q. Okay. So as far as you're -- as far
  7    director until --                                     7   as Trinity is concerned, these are the only
  8       A. Yes.                                            8   three that were told to it prior to, uh --
  9       Q. -- 2017 when it ceased operating.               9   signing the sales order that you can talk
 10       A. Yes, sir.                                      10   about.
 11       Q. Okay. Um -- all right. Let me ask              11      A. No.
 12    you to look at Paragraph 65.                         12         MR. STEWART:
 13       A. Okay.                                          13            Object. Steve, is your question
 14       Q. And this purports to describe the              14         that these three bullet points
 15    misrepresentations made before Trinity executed      15         describe misrepresentations, or that
 16    the sales order. Correct?                            16         within these three bullet points there
 17       A. Yeah. The sales order was executed in          17         are only three misrepresentations?
 18    what, January 4th, 2016? So all these dates          18         Because I'm counting more.
 19    are before that.                                     19   EXAMINATION BY MR. KUPPERMAN:
 20       Q. Okay. And, um -- there are four                20      Q. Three bullet points contain all of the
 21    bullet points. One is just kind of a catchall        21   misrepresentations that were made prior to
 22    at the bottom. But, um -- are the three bullet       22   execution of the sales order.
 23    points that are listed there all of the              23         MR. STEWART:
 24    misrepresentations made prior to execution of        24            You may answer if you know.
 25    the sales order?                                     25      A. I know that there are more. I just
                                                Page 238                                                 Page 240
  1       A. Yes.                                            1   can't think of them in this moment right now.
  2       Q. Okay.                                           2   EXAMINATION BY MR. KUPPERMAN:
  3       A. You said, were they all, or are these           3      Q. Okay. Um -- you understood you were
  4    all?                                                  4   supposed to come here today prepared to answer
  5       Q. Are these all of the                            5   all questions with regard to the
  6    misrepresentations that were made prior to            6   misrepresentations made to or allegedly made to
  7    execution of the sales order? The first three         7   Trinity. Correct?
  8    bullet points in Paragraph 65.                        8      A. Yes. I answered your question.
  9       A. No. There were more.                            9      Q. Okay. And you did come prepared to
 10       Q. Okay. Tell me what they were.                  10   answer those questions. Right?
 11       A. Um -- there are thousands of e-mails           11      A. I came as prepared as I possibly could
 12    and documents that I -- I've reviewed. I             12   be.
 13    can't -- I can't tell you, uh -- specifically,       13      Q. Okay. And these are the only three --
 14    right now, um -- with -- with great detail. I        14   these three bullet points are the only ones you
 15    can tell you, though, that that last bullet          15   are aware of or can think of now. Correct?
 16    point is true.                                       16      A. Correct.
 17       Q. Uh-huh. Well, I'm trying to find out,          17      Q. Okay. Tell me -- each one of these
 18    because I think I entitled to learn from             18   three bullet points talks about a specific
 19    Trinity all of the misrepresentations that it        19   conversation on or around certain dates. Do
 20    claims were made to it. So we have three of          20   you see that?
 21    them here.                                           21      A. Uh-huh.
 22       A. Uh-huh.                                        22      Q. Were all of those conversations
 23       Q. I'd like to know all of the others.            23   recorded?
 24       A. Okay. Um -- would you like for me to           24      A. I don't know.
 25    produce those for you at later time.                 25      Q. Do you know if any were recorded?
                                                                                60 (Pages 237 to 240)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                            EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3    08/13/19 Page 61 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                             Page 241                                                Page 243
  1       A. Um -- I don't know.                          1      A. Yes.
  2       Q. Okay. Does Trinity have a recording          2      Q. Okay. What -- okay, what lab
  3    for any of them?                                   3   disciplines was Merge not capable of handling?
  4       A. Um -- the one that I know that I've          4      A. Well, all of them?
  5    listened to is, um -- the one that we did after    5      Q. It couldn't handle any of them.
  6    the install.                                       6      A. Not if you misreport data, and QC, and
  7       Q. Okay.                                        7   can't validate or verify your equipment.
  8       A. Um -- so the answer is I don't know.         8      Q. Okay. Do you recall the exact date
  9       Q. Okay. Tell me -- the third bullet            9   when the software went live at Trinity? Or
 10    point there just says that there was a second     10   wherever it was used?
 11    web demo. Can you tell me precisely what          11      A. At Performance Labs? Software went
 12    misrepresentations were made at that demo on or   12   live. There was an install date, and then
 13    around December 28, 2015?                         13   there was a live date. I've seen -- I mean
 14       A. Cannot tell you precisely.                  14   we've seen e-mails with those specific dates.
 15       Q. How about imprecisely? Generally.           15   Off the top of my head, I can't -- they're
 16       A. I can't tell you imprecisely or             16   running together right now, Steve.
 17    precisely.                                        17      Q. Okay.
 18       Q. Okay. Now, in the first bullet point        18         MR. STEWART:
 19    you quote Mr. Poe as saying, we don't use a       19             How we doing, Steve? You want to
 20    cookie-cutter approach, each system is            20         take a break pretty soon?
 21    configured specific to the customer's needs,      21         MR. KUPPERMAN:
 22    and the software is capable of handling all the   22             I can take a break soon if you'd
 23    different lab disciplines. Correct?               23         like. You want to do it now? All
 24       A. Correct.                                    24         right. Let's take five minutes.
 25       Q. Okay. What did you understand him to        25         THE VIDEOGRAPHER:
                                             Page 242                                                Page 244
  1    mean when he said the system is capable of         1             We're going off the record. The
  2    handling all the different lab disciplines?        2         time now is 2:22.
  3       A. Um -- we were -- he'd written an             3             (Brief recess.)
  4    e-mail to Rick Ornelas that was similar to that    4         THE VIDEOGRAPHER:
  5    too, capable of handling all the different lab     5             We are back on the record. The
  6    display. This was in regards to, uh -- CVDL in     6         time is 2:30.
  7    California, which is a laboratory that we          7   EXAMINATION BY MR. KUPPERMAN:
  8    were -- had a purchase agreement on and we were    8      Q. Who is Kris Franklin?
  9    managing. Um -- they had different disciplines     9      A. Kris Franklin was, um -- a member of
 10    besides toxicology. So they had basic             10   Lite. And he was -- used to be a member of
 11    chemistry, they had microbiology, different       11   Lite, and he was, um -- a technical supervisor
 12    disciplines of laboratory science.                12   at Performance Labs from, like, November 2015
 13       Q. Okay. And that was for use only at          13   until probably maybe, I don't know, January or
 14    CVDL?                                             14   July of 20 and, um -- '16.
 15       A. That's correct.                             15      Q. Um -- where is he today?
 16       Q. You never bought CVDL, did you?             16      A. Um -- I believe, based on LinkedIn,
 17       A. No, sir.                                    17   he's in -- he's in Mandeville. He may even run
 18       Q. You never put the Merge system to work      18   and own a laboratory hisself now.
 19    at CVDL, did you?                                 19      Q. Okay. Can tell me what FDA
 20       A. No, sir.                                    20   regulations you believe Merge software
 21       Q. Okay.                                       21   violated, or was noncompliant with?
 22       A. We, um -- we took the CVDL plan and we      22      A. Noncompliant with? Um -- the
 23    put it at Pathway.                                23   misreporting the calculations of, um -- patient
 24       Q. And that was sometime after you had         24   samples. There is an internal calculator
 25    signed the purchase order?                        25   process that did not balance out math
                                                                             61 (Pages 241 to 244)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                        EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                Document 79-3   08/13/19 Page 62 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                              April 10, 2019

                                              Page 245                                                 Page 247
  1    correctly. Um -- the way that it calculated         1      Q. Just give me the --
  2    the math, if you had a, um -- let's just make       2      A. I can give you the company's opinion.
  3    it simple. If you had 1 -- if the numbers that      3   You want the company's opinion?
  4    you needed to have were 1, 3, 3, 3, 7, 9, 9,        4      Q. Are you talking about the same FDA
  5    what it does is is it actually can't -- as I        5   regulation?
  6    understand it, it calculates these 3s just one      6      A. I'm talking about just in general with
  7    time, and it calculates these 9s just one time.     7   what I'm about to rattle off the top of my
  8    And so it doesn't do the math correctly. Um --      8   head.
  9       Q. And that --                                   9      Q. Okay. Go ahead.
 10       A. That would --                                10      A. Yeah. Um -- the, um -- I believe the
 11       Q. That's an FDA regulation?                    11   QC, the misreporting of the QC, is a violation
 12       A. It misreports -- it misreports data.         12   of some FDA reg; um -- I believe the audit
 13    It doesn't do what the FDA approved it to do.      13   logs, or not having to ability to audit, is a
 14    It actually produces -- the calculator doesn't     14   violation of some FDA regs; um -- I believe
 15    do math.                                           15   that the data breach, um -- could also be a
 16       Q. I understand. But I was asking what          16   violation of the FDA reg; um -- the ability to
 17    FDA regulations it's not compliant with.           17   be able to manipulate the data, uh -- the
 18       A. Oh. I'm not an expert in FDA                 18   hierarchy of controls; I believe that the
 19    regulations.                                       19   manual that Merge has produced for laboratories
 20       Q. Okay. You don't know if Trinity --           20   to use is incorrect, uh -- and if you use it
 21    sitting here today's testimony on behalf of        21   the way it's intended, it gives you results
 22    Trinity, up cannot tell me any FDA regulation      22   that are not expected, so I believe that is a
 23    that the Merge software was not compliant with.    23   violation of an FDA reg. Those are off the top
 24    Is that correct?                                   24   of my head.
 25          MR. STEWART:                                 25      Q. All of those you think are violations
                                              Page 246                                                 Page 248
  1             Object to the form. Are you                1   or regulations.
  2          asking for particular CFRs, or --             2      A. I think. My opinion.
  3          MR. KUPPERMAN:                                3      Q. Okay. And now you told us you found
  4             I'm just asking for anything.              4   the duplicate container defect in August of
  5    EXAMINATION BY MR. KUPPERMAN:                       5   2016, approximately. Correct?
  6       Q. You can't tell me, sitting here today,        6      A. Say that again?
  7    on behalf of Trinity, what FDA regulations          7      Q. Yes. You found the duplicate
  8    Merge was not complying with.                       8   container defect around August of 2016;
  9       A. I like Jesse's question. Are you              9   correct?
 10    asking the CFR, or are you asking general?         10      A. As far as the date range, somewhere
 11       Q. I'm asking for any way you can give me       11   around there. I believe so.
 12    the answer.                                        12      Q. Okay. When was that reported by you
 13       A. Okay. So, uh -- the calculator               13   to Merge?
 14    processor.                                         14      A. I know for certain in, um -- October.
 15       Q. Okay. That's an FDA reg?                     15   But I believe we started asking them questions.
 16       A. Uh -- yes.                                   16   I say I know for certain. I'd have to look at
 17       Q. You think?                                   17   the e-mails and tell you what I know for
 18       A. Yes. I do believe take violates a FDA        18   certain or not.
 19    reg.                                               19      Q. Okay.
 20       Q. Okay.                                        20      A. The e-mails exist to be able to verify
 21       A. All right?                                   21   all of these dates. The test of my memory as
 22       Q. Anything else.                               22   for as the transactions, I had 150 employees,
 23       A. Um -- um -- this is my opinion: I            23   and now it's just me so.
 24    can't give you complete certainty on it. I         24      Q. Okay. Let me show you what I've
 25    can't give you complete certainty on it.           25   marked as Exhibit 7. (Tendering.) Um -- you
                                                                              62 (Pages 245 to 248)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                           504 219-1993
                                                                                          EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 63 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                               April 10, 2019

                                                Page 249                                                Page 251
  1    recognize this as a letter sent by your counsel        1     Q. Yeah. Just at the top.
  2    to us? I just have a couple of quick                   2     A. Just see attached?
  3    questions.                                             3     Q. Yeah.
  4          (Exhibit 7 was marked for                        4     A. That's what you're asking for?
  5    identification and is attached hereto.)                5     Q. Yeah.
  6       A. I don't -- I can't say that I've                 6     A. Sure.
  7    ever -- I've ever seen this before so.                 7     Q. Okay. Nowhere in here is there any
  8    EXAMINATION BY MR. KUPPERMAN:                          8   misrepresentation by Merge, is there?
  9       Q. Okay. Well, um -- you trust whatever             9        MR. STEWART:
 10    your lawyer said in the letter; right? As             10            Steve, I'm going to object. I
 11    being your position?                                  11        mean, you've produced -- you've
 12       A. Yeah.                                           12        provided him a document that is not
 13       Q. Okay. Um -- so if you notice on the             13        from Merge. The first bullet point
 14    front page, they -- the lawyers say that the          14        here is quoting a document from --
 15    documents that are the basis of these                 15        quoting a Merge document. It's in our
 16    allegations which are referred to previously up       16        complaint. There seems to be a
 17    above, are identified by the following Bates          17        discrepancy between the Bates number
 18    numbers, and then he gives us four TRINITY            18        and the quote. But as he said, this
 19    Bates numbers. Right?                                 19        is first time he's seeing these. This
 20       A. I don't know what Bates numbers is.             20        was a letter prepared by counsel.
 21       Q. Bates numbers are those numbers that            21        MR. KUPPERMAN:
 22    come after the TRINITY --                             22            Uh-huh.
 23       A. Okay.                                           23        MR. STEWART:
 24       Q. -- like --                                      24            We can have a conversation about
 25       A. 01575?                                          25        locating the proper document, but --
                                                Page 250                                                Page 252
  1       Q. Right.                                           1        MR. KUPPERMAN:
  2       A. Correct.                                         2           Well, part of he problem is we've
  3       Q. You agree with me on those; right?               3        been relying on the letter, um -- all
  4          MR. STEWART:                                     4        this time, and I just want to find
  5             What is the question?                         5        out -- you have these things, and I
  6    EXAMINATION BY MR. KUPPERMAN:                          6        don't see either the quote or the
  7       Q. Yeah. These are the documents that               7        document on here. I don't see any
  8    have been represented to us were produced by,          8        misrepresentation or omission, and
  9    um -- Trinity, and these four documents form           9        that's what this is supposed to be. I
 10    the basis for the allegations. Correct?               10        just want to make sure that I'm
 11       A. Yes.                                            11        reading these correctly.
 12       Q. Okay. Now, I'm going to show you four           12   EXAMINATION BY MR. KUPPERMAN:
 13    documents which I've marked in globo as 8.            13     Q. You don't see any misrepresentation or
 14    (Tendering.) And I just have some real quick          14   omission by Merge in this document, do you?
 15    questions for you.                                    15        MR. STEWART:
 16          The first one is an e-mail at the top           16           I think a pretty easy way to
 17    from Aurora to Kris, you, Chad and others --          17        clear this up is by writing a letter
 18    Rhett, with a copy to Dr. Martin. Correct?            18        back to me saying, Hey, Jesse, I don't
 19          (Exhibit 8 was marked for                       19        see this particular quoted language
 20    identification and is attached hereto.)               20        that you have on this letter in this
 21       A. Correct.                                        21        document --
 22    EXAMINATION BY MR. KUPPERMAN:                         22        MR. KUPPERMAN:
 23       Q. And then there's a response from                23           Yeah. Can I just ask my
 24    Michelle Spruill to Kris Franklin. Right?             24        question?
 25       A. Uh -- the response.                             25        MR. STEWART:
                                                                                63 (Pages 249 to 252)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                            504 219-1993
                                                                                            EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                Document 79-3   08/13/19 Page 64 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                              April 10, 2019

                                              Page 253                                                 Page 255
  1              You can answer the question.              1   EXAMINATION BY MR. KUPPERMAN:
  2        A. Yeah. This is a, um --                       2      Q. The next one which is TRINITY 13958
  3    EXAMINATION BY MR. KUPPERMAN:                       3   also does not contain any Merge --
  4        Q. You don't see a misrepresentation by         4      A. It does not.
  5    Merge in there, do you?                             5      Q. -- misrepresentation. Okay.
  6        A. I don't see Merge at all in here.            6          Now, um -- all right. Let me go
  7        Q. Okay. The next document which bears          7   through this.
  8    Bates No. 157543, um -- and it's just this one      8          Bear with me a minute.
  9    page.                                               9          Okay. Let me show you this document
 10        A. This right here?                            10   which we will mark as Exhibit 9, I guess.
 11        Q. No misrepresentation by Merge.              11   (Tendering.) Okay. And you recognize this as
 12        A. I don't know. I'd have to think about       12   a, um -- Merge document?
 13    it.                                                13          (Exhibit 9 was marked for
 14          Can you ask the question again?              14   identification and is attached hereto.)
 15        Q. No misrepresentation; right?                15      A. Merge and IBM Company. Yes.
 16        A. No.                                         16      Q. Okay. And have you ever seen this
 17          MR. STEWART:                                 17   before?
 18              Same objection.                          18      A. I do vaguely remember seeing it.
 19    EXAMINATION BY MR. KUPPERMAN:                      19      Q. Do you know if Trinity or any of the
 20        Q. Same thing with the next document,          20   plaintiffs received this document, um -- at any
 21    TRINITY 229769, which goes through 229777,         21   time prior to deciding on the purchase or
 22    contains that?                                     22   signing the sales order?
 23          If you look at 229777, there's no            23      A. Um -- I don't, but the date on here
 24    misrepresentation there. Correct?                  24   says October 6th, 2016, so I don't think
 25        A. I don't see it. I'm sorry. I don't          25   that's --
                                              Page 254                                                 Page 256
  1    have it.                                            1      Q. It would have been after.
  2      Q. It's in this.                                  2      A. Yes.
  3      A. Oh, it's in there. Oh.                         3      Q. Do you remember if you received
  4      Q. It's a document.                               4   anything similar prior to that?
  5      A. I'm sorry. Okay.                               5      A. Yes. I do.
  6      Q. It is the page that says Federation of         6      Q. And what was that?
  7    State Medical Boards?                               7      A. Um -- it was -- it was marketing
  8      A. Yeah. This does not look like a                8   materials. It was basically an explanation of
  9    misimpression.                                      9   the system, some flow charts and diagrams,
 10          MR. STEWART:                                 10   um --
 11              Again, Steve, I'm going to make          11      Q. Similar?
 12          the same objection. The quoted               12      A. Very similar, yeah.
 13          language is obviously a clue to you          13      Q. Okay. All right. Do you know what
 14          regarding what we're after. The              14   the purpose of this document was?
 15          numbers, again, seem to be incorrect.        15      A. Um -- no, I don't. As far as Merge's
 16          And this was a letter drafted by             16   intent?
 17          counsel, so it would seem that the           17      Q. I mean, did anybody ever say anything
 18          appropriate follow-up would be to send       18   about what that was for?
 19          a letter back asking, hey, where are         19      A. Um -- it was maybe a pre sales type
 20          these quotes that you appear to be           20   of, um -- packet for them to give to us.
 21          directing us to?                             21      Q. Was there anything -- any presentation
 22          MR. KUPPERMAN:                               22   made by Merge on or about October 6th, 2016?
 23              You're wasting my time here. I           23      A. Um -- I don't remember.
 24          just want to ask questions. I                24      Q. Okay. Let me --
 25          understand your position.                    25      A. I definitely wasn't a part of it on
                                                                              64 (Pages 253 to 256)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                           504 219-1993
                                                                                          EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                  Document 79-3    08/13/19 Page 65 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                April 10, 2019

                                               Page 257                                                   Page 259
  1    October 6th, 2016, personally. It doesn't mean        1      A. And there was like six months of
  2    that the meeting didn't happen.                       2   trying to figure out how to fix our statements
  3       Q. Okay. Let me show you one that I am             3   because of it. So, um -- yeah.
  4    gonna mark as Exhibit 10. I just got a quick          4      Q. Yeah. But my question, I think, was
  5    question for you on 10. (Tendering.) Um --            5   that Merge in fact eventually said to you it
  6    actually, I think I gave you the wrong                6   could not install or calibrate the interface in
  7    document. I tell you what, let me have that           7   the time frame you wanted. Right?
  8    back.                                                 8      A. Um -- yes.
  9       A. Yes. I agree -- this isn't what you             9      Q. And then Trinity --
 10    wanted me to read?                                   10      A. In the time frame that they previous
 11       Q. Nah, I gave you the wrong document.            11   told us.
 12       A. The broken product one?                        12      Q. Which is the time frame you wanted.
 13       Q. Yeah.                                          13   Correct?
 14       A. Merge saying that?                             14      A. The time frame that we agreed to, yes.
 15       Q. Yeah.                                          15      Q. Yes. Okay. And so, in fact, Trinity
 16       A. Okay.                                          16   canceled the order. Right?
 17       Q. That's not what I wanted.                      17      A. Yes.
 18          MR. STEWART:                                   18      Q. So Trinity never did purchase a
 19              Are you sure? I got a few                  19   reference lab interface from Merge. Correct?
 20          questions about that.                          20      A. Um -- I don't believe so.
 21          MR. KUPPERMAN:                                 21      Q. And what is happening here is Ron Poe
 22              No, I figured you would, but               22   is trying to get a refund on the convenience
 23          that's okay, because I wanted to look          23   fees for Trinity. Correct?
 24          at something else and ask you.                 24      A. Correct.
 25    EXAMINATION BY MR. KUPPERMAN:                        25      Q. Okay. All righty. How long did it
                                               Page 258                                                   Page 260
  1       Q. Well, I tell you what, let my just ask          1   take from the purchase in January of 2016 of
  2    you something about this.                             2   the Merge system to go live with Merge?
  3       A. Sure.                                           3      A. The install -- excuse me. The
  4       Q. I don't want to clutter it up, so I'm           4   install, um -- we purchased in January 2016. I
  5    not going to mark it as an exhibit, but it's          5   believe the install happened around April.
  6    MERGE 5468 --                                         6   Um -- and then the go live date, I guess
  7       A. Okay.                                           7   Performance Labs -- if you're Trinity,
  8       Q. -- et seq. My question to you is,               8   Performance Labs didn't happen until -- we were
  9    um -- this is talking about a reference lab           9   live validating the AUs, I want to say, late
 10    interface, isn't it?                                 10   June, early July. And then we were able to get
 11       A. Yes.                                           11   approval from, you know, CMS to be able to
 12       Q. And in fact, Trinity was told by Merge         12   start doing screening like in August. That's
 13    that it couldn't install or calibrate an             13   kinda how it worked.
 14    interface in the time frame Trinity wanted.          14      Q. Okay. So from January when you signed
 15    Correct?                                             15   the deal, to June or July when you went live.
 16       A. Uh -- incorrect.                               16      A. That's right.
 17       Q. All right. Um -- Trinity, in fact,             17      Q. Okay. What implementation testing was
 18    canceled the order for the reference lab             18   performed during that time?
 19    interface?                                           19      A. Um -- what do you mean?
 20       A. Um -- Merge represented to us that             20      Q. What testing was done to make sure
 21    they could, and then -- then came back and said      21   that the instruments worked with the software
 22    that they couldn't, and I personally have read       22   and rendered correct results and workflow?
 23    a lot of conversation between Ron and his            23      A. Um -- the testing that's required for
 24    people internally about this.                        24   you to be able to do testing underneath CLIA
 25       Q. Uh-huh.                                        25   and CMS.
                                                                                65 (Pages 257 to 260)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                              504 219-1993
                                                                                             EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                  Document 79-3    08/13/19 Page 66 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                 April 10, 2019

                                               Page 261                                                    Page 263
  1       Q. And what --                                     1   last names on Paula and Connie.
  2       A. Validation studies, stability studies,          2      Q. Okay. Thank you.
  3    all of the pre-analytical work, analytical,           3          Is Trinity in possession of documents
  4    post-analytical, all that.                            4   that show the validation testing that's
  5       Q. Can you tell me exactly what those              5   verified by somebody at Trinity?
  6    tests are, for implementing?                          6      A. Um -- I don't know if -- I don't know
  7       A. Um -- no.                                       7   if I have the books or not. Oh, it would be in
  8       Q. Okay. And was all of this done                  8   the e-mail. Because we had to send them off to
  9    between January and June of 2016?                     9   Dr. Martin and to -- to Sandy and those folks.
 10       A. No, it was all done from -- we didn't          10   We had to send those tests off. So I can do an
 11    get the system until April.                          11   e-mail search and -- and get it.
 12       Q. So it was done between April and               12      Q. Um -- so you can give me documents, or
 13    June --                                              13   tell me the Bates numbers of documents, that
 14       A. Uh-huh.                                        14   already have been produced, um -- where -- that
 15       Q. -- of 2016?                                    15   show Trinity validation testing that is
 16       A. Uh-huh.                                        16   verified by somebody at Trinity?
 17       Q. Okay. And who did all this testing?            17      A. Verified by somebody at Trinity --
 18       A. Mainly Michelle Spruill, Lynn, Connie.         18      Q. Yes.
 19    Paula -- oh, I don't know if Paula was working       19      A. -- like today, or back then?
 20    for us. Um -- some Shea.                             20      Q. Back at the time.
 21       Q. Okay. Who is Lynn?                             21      A. Back then? I believe I can.
 22       A. Lynn, uh -- I mispronounced her name           22      Q. Okay. I'd like those, please.
 23    earlier.                                             23      A. Okay.
 24           MR. STEWART:                                  24      Q. Did Trinity share any of that
 25              Scariano?                                  25   validation testing with Merge?
                                               Page 262                                                    Page 264
  1       A. Scariano.                                       1      A. I don't believe so.
  2    EXAMINATION BY MR. KUPPERMAN:                         2      Q. Okay. Did --
  3       Q. Okay. What about Connie?                        3         MR. STEWART:
  4       A. Yeah. Ms. Connie was one of our                 4             And just to be clear, what time
  5    techs.                                                5         frame are you requesting, Steve?
  6       Q. Connie who?                                     6         MR. KUPPERMAN:
  7       A. I don't remember Connie's last name             7             Well, I think the witness has
  8    off the top of my head right now. I can get it        8         already told me that all this
  9    for you.                                              9         validation testing occurred between
 10       Q. Paula who?                                     10         May and June of 2016.
 11       A. Um -- Paula -- I think we let Paula go         11      A. Pre go live.
 12    in December. I don't think we kept Paula. So         12   EXAMINATION BY MR. KUPPERMAN:
 13    she wasn't there. I misspoke when I said             13      Q. Correct.
 14    Paula's name.                                        14      A. The validation testing that we needed
 15       Q. December of '15?                               15   to do to go live.
 16       A. Yes, sir.                                      16      Q. Right.
 17       Q. Okay. What was her last name?                  17      A. Okay.
 18       A. Paula? Paula Bearb.                            18      Q. Any of that validation testing
 19       Q. Beer?                                          19   identify issues, um -- in resolutions or proof
 20       A. Bearb, I believe. B-E, uh -- A-R-B,            20   of retests with the resolutions?
 21    Bearb.                                               21      A. I don't know.
 22       Q. Oh, Beard.                                     22      Q. Okay. Um --
 23       A. Bearb, with a B at the end.                    23      A. For the screening go live date was
 24       Q. Okay.                                          24   what we're focusing on right now?
 25       A. I'll get you the definitive -- the             25      Q. I'm just talking about the
                                                                                 66 (Pages 261 to 264)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                               504 219-1993
                                                                                             EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD             Document 79-3     08/13/19 Page 67 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                             Page 265                                                Page 267
  1    implementation testing.                            1      A. Yes.
  2       A. Implementation testing? I don't know.        2      Q. Okay. And who did that?
  3       Q. Did the documentation that you talked        3      A. It would have been your, um --
  4    about identify the issues that were found in       4   technical supervisor on testing personnel.
  5    testing resolution, fixes, or proof of retests     5      Q. And that was Michelle Spruill?
  6    with the resolutions?                              6      A. Uh-huh. It was -- it was Kris
  7       A. I don't know. I'm gonna have to go           7   Franklin for a little bit, and then it was back
  8    look at the documents, look at -- I have not       8   to Michelle Spruill.
  9    placed physical eyes on those documents. I am      9      Q. And when was that done?
 10    making an assumption that they exist because we   10      A. It would have been -- it's done in the
 11    sent them to Dr. Martin and to Sandy Pearson.     11   hiring and the training phase. You're talking
 12    So the inspectors were reviewing all of that      12   about proficiency testing for proficiency of,
 13    stuff so.                                         13   uh --
 14       Q. Okay. Are any of the defects alleged        14      Q. Proficiency training.
 15    in the suit identified -- were they identified    15      A. Proficiency training. It would have
 16    during the initial implementation testing?        16   been handled by the technical supervisor.
 17       A. Um -- we were just -- we were just          17      Q. Okay. But --
 18    trying to get our arms around the software. I     18      A. Or the laboratory director.
 19    don't think we had -- we had really identified    19      Q. When was that done?
 20    anything in implementation.                       20      A. It -- I can't tell you.
 21       Q. Okay. Did you ever identify it --           21      Q. Was it -- do you know if it -- if
 22    never mind.                                       22   proficiency training or testing of the staff to
 23          Did anybody on behalf of Trinity            23   ensure they knew how to use Merge correctly was
 24    verify that workflow or software instruments      24   done periodically, or was it just done on one
 25    were validated and ready for accepting patient    25   occasion?
                                             Page 266                                                Page 268
  1    samples?                                           1      A. Um -- oh, we had the training from the
  2       A. Yes.                                         2   install guys. And then apparently we were slow
  3       Q. Who was that?                                3   learners, so we had to ask more questions. And
  4       A. Michelle.                                    4   we -- we, uh -- I think we ended up having
  5       Q. And when?                                    5   another training date. Um --
  6       A. Um -- through the validation process         6      Q. So you had two training dates --
  7    to get approved by -- so it would have been --     7      A. I believe we had two --
  8    it would have been approved by -- by Michelle      8      Q. -- from Merge.
  9    first, then did Dr. Martin, um -- with the two     9      A. I think so.
 10    consultants Patty and Aurora McKinney, and then   10      Q. Okay. And what about any Trinity
 11    presented to the inspector Alexa Little at the    11   training?
 12    CLIA office in Baton Rouge, copying Lane Vause,   12      A. Yeah. Internally, we, um -- had Lynn,
 13    Capt. Hesselgesser -- I think it's                13   because she was a very savvy IT person, um --
 14    Lt. Commander Lane Vause, Capt. Daniel            14   basically do internal training and do videos to
 15    Hesselgesser, and Sandy Pearson. So there was     15   be able to show other folks how to use Merge.
 16    some people that were looking at it.              16          We had, like, a whole, like, Merge
 17       Q. And this would have been -- the             17   focus group of people who we trained internally
 18    verifications that the workflow software and      18   to be Merge experts. And they were the go-to
 19    instruments were validated and ready for          19   to some all of Merge's problems that they
 20    accepting patient samples would have been done    20   caused, 'cause there was a lot of 'em.
 21    sometime between April and June of 2016?          21      Q. Do you have those training videos?
 22       A. It would have been done before the go       22      A. They are. They're -- I believe I
 23    live date.                                        23   still have a couple of 'em, yes.
 24       Q. Okay. Did Trinity perform proficiency       24      Q. Okay. And I'm talking about your
 25    training?                                         25   internal training videos.
                                                                             67 (Pages 265 to 268)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                  Document 79-3   08/13/19 Page 68 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                April 10, 2019

                                              Page 269                                                   Page 271
  1       A. Yeah. From Lynn. Yeah.                          1   the guideline that it was okay to wait a day
  2       Q. Okay. And do you know if they've been           2   before import ing the result?
  3    provided?                                             3      A. Uh -- it's a pretty standard practice.
  4       A. Uh -- I do not know.                            4      Q. Standard by whom?
  5       Q. Okay. What sources did, um -- oh, by            5      A. By the -- by the actual workflow. Can
  6    the way, did you have to produce any                  6   I give you a for example?
  7    proficiency testing documentation for                 7      Q. Well, is it standard at Performance
  8    regulators, or regulatory review?                     8   Labs?
  9       A. I'm pretty sure.                                9      A. Um -- it's a -- okay. If on Friday,
 10       Q. Okay. Um -- so Trinity should have             10   like in your example, Day 1, Day 2. So let's
 11    that.                                                11   say on Friday you run our results. Okay? And
 12       A. Sure.                                          12   the basically runs for 12 hours, 14 hours,
 13       Q. Okay. What sources did Trinity rely            13   throughout the night. Saturday goes, Sunday
 14    on to establish its lab workflow?                    14   goes. On Monday, you wake up, you hit the
 15          MR. STEWART:                                   15   imported button, that's -- that's a weekend
 16             Object to form.                             16   that -- that occurs there. So there's weekends
 17       A. What sources did they rely on?                 17   and holidays, or just from day to day, you're
 18    EXAMINATION BY MR. KUPPERMAN:                        18   busy, um -- it may carry over to the next.
 19       Q. Yeah.                                          19   Day, because you put your -- it takes all day
 20       A. Dr. Trey Martin.                               20   long to get the, um -- the specimens on the
 21       Q. Okay. So he's the one who established          21   actual equipment, on the LCMS, and then it
 22    how specimens should be collected and tested         22   takes could be 8 to 18 hours, just depending on
 23    and processed?                                       23   your method of how long it takes to be able to
 24       A. He's ultimately responsible for                24   get those results. So they'll carry over to
 25    everything that you just said.                       25   the next day. This is what Merge didn't
                                              Page 270                                                   Page 272
  1       Q. Yeah. But I mean, did he create                 1   understand whenever they developed the
  2    documentation that establishes that workflow?         2   software.
  3       A. Between he and Michelle, yes.                   3      Q. Uh-huh.
  4       Q. Okay. Have you, um -- scratch that.             4      A. And they admitted to us.
  5           Now, certain specimens were run, um --         5      Q. And, um -- who -- what other labs are
  6    on instruments at Performance Labs, but the           6   you aware of that wait a day for the
  7    results weren't sent to the Merge software on         7   importation into the LIS software?
  8    the same date as the samples were tested.             8      A. I haven't heard one that it wouldn't
  9    Correct?                                              9   happen to. They-
 10       A. That's correct.                                10      Q. Have you heard any that it did?
 11       Q. Okay. And whose decision was that not          11      A. Um -- meaning that they did -- that
 12    to send them on the date of the test?                12   they import the same day?
 13       A. What do you -- what do you mean?               13      Q. No. Another day.
 14       Q. Okay. Lab results. There was a lab             14      A. On another day? No, I'm saying,
 15    test with lab results on Day 1, for example.         15   I've -- I know of laboratories -- that's --
 16       A. Uh-huh.                                        16   that's a -- that's just a lab workflow
 17       Q. And then the results were imported             17   practice.
 18    into Merge on Day 2.                                 18      Q. Okay. And I'm asking what labs, other
 19       A. Okay.                                          19   than Performance Labs, do you know of for a
 20       Q. You with me?                                   20   fact that says it's okay to import on a
 21       A. Yes.                                           21   subsequent date?
 22       Q. And that happened. Right?                      22      A. Pathway and Phoenix.
 23       A. Yes.                                           23          THE REPORTER:
 24       Q. Okay. Who established the guideline            24              Who?
 25    that it was okay -- who at Trinity established       25          MR. KUPPERMAN:
                                                                                68 (Pages 269 to 272)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                            EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3    08/13/19 Page 69 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                              Page 273                                               Page 275
  1              Pathway and Phoenix.                     1   and work at places like Alere, work a places,
  2          THE REPORTER:                                2   um -- that were hired by us to approve samples
  3              Thank you.                               3   remotely.
  4    EXAMINATION BY MR. KUPPERMAN:                      4      Q. Okay.
  5       Q. Any other than your own labs.                5      A. And so that's -- that knowledge comes
  6          MR. STEWART:                                 6   from other employees that work at other
  7              Object to the form of the                7   laboratories.
  8          question.                                    8      Q. Okay. Who at Ameritox and Alere?
  9       A. Um -- I don't intimately know the            9      A. I have to get you the names. They
 10    workflow of other laboratories besides any own    10   were on our roster. We paid 'em as employees
 11    labs.                                             11   or consultants. Patrita is one of the girls'
 12    EXAMINATION BY MR. KUPPERMAN:                     12   names. Um -- um -- I think there's a guy named
 13       Q. Okay. You don't know what is standard       13   Daniel who was an approval scientist. But --
 14    in the industry --                                14      Q. Okay.
 15       A. No, I do --                                 15      A. -- my scientists worked at other labs.
 16       Q. -- other than what is your labs.            16        Dr. Bourland was, um -- a Ph.D. who
 17          MR. STEWART:                                17   was a laboratory -- chief laboratory officer at
 18              Object to the form of the               18   Ameritox. Um -- Shea and Michelle came from
 19          question. Mischaracterization --            19   Alere, and Ameritox. Um -- so we just -- I
 20          MR. KUPPERMAN:                              20   mean, people in the industry. I'm sorry.
 21              Well, I'm asking.                       21      Q. Okay. Did Trinity expect Merge to
 22          THE REPORTER:                               22   customize the Merge manual for Trinity-specific
 23              Excuse me. That's three people          23   workflow?
 24          talking at the same time now.               24      A. No.
 25          MR. KUPPERMAN:                              25      Q. Okay. Did Trinity create any of its
                                              Page 274                                               Page 276
  1              Okay.                                    1   own manuals or a customize Merge's manual to
  2       A. As I understand the question, you            2   fit Trinity's workflow?
  3    asked me specific labs, and then you said, you     3      A. No.
  4    don't know industry standards.                     4      Q. Did Trinity perform positive and
  5           That's not the same thing.                  5   negative testing on the Merge system?
  6    EXAMINATION BY MR. KUPPERMAN:                      6      A. What does that mean?
  7       Q. Yes. I'm asking the question. You            7      Q. Did Trinity, um -- perform tests to
  8    don't know industry standards on importation;      8   show that a function would work in a specific
  9    correct?                                           9   situation but not work in other situations?
 10       A. I do know industry standards --             10      A. I can't -- I can't answer that. I
 11       Q. And from --                                 11   don't know.
 12       A. -- on importation.                          12      Q. Okay. Okay. All right. Turn, if you
 13       Q. And from where do you obtain that           13   will, to the Second Amended Complaint. And
 14    information, since you have only been involved    14   actually, I think I have this right. Turn if
 15    with the labs we have talked about?               15   you will to Page 22. And my question there is,
 16       A. In talking to other scientists, in,         16   in Paragraph 76, um -- there is a listing of
 17    um -- in -- in -- in Louisiana, it's tough for    17   defects in the Merge system. Correct?
 18    you to get scientists that can actually do        18      A. Yes.
 19    approvals. Okay? Because of the education         19      Q. And --
 20    requirements and the licensing. So we             20          MR. STEWART:
 21    developed a system where we got scientists from   21             And it continues to Page 23.
 22    Texas that work at other laboratories to remote   22          Correct?
 23    in to our lab to be able to do approvals. This    23      A. Correct.
 24    is in 2015. So I learned from other approving     24   EXAMINATION BY MR. KUPPERMAN:
 25    scientists that work at places like Ameritox,     25      Q. It's Paragraph 76, which continues
                                                                             69 (Pages 273 to 276)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                        EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 70 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                April 10, 2019

                                                Page 277                                                 Page 279
  1    from 22 to 23.                                         1   EXAMINATION BY MR. KUPPERMAN:
  2           You didn't have trouble understanding           2      Q. Tell me when -- were all -- were all
  3    that, did you?                                         3   of these known or discovered by Trinity or any
  4        A. No. I was just looking at -- I was              4   plaintiff, um -- prior to Performance Labs
  5    just looking at Page 22.                               5   actually employing the Merge system with, um --
  6        Q. Okay.                                           6   tests in 2016 and '17?
  7        A. Sorry.                                          7          MR. STEWART:
  8        Q. And in addition to the ones that are            8             Object to the form.
  9    listed here by bullet point, I believe there is        9             You can answer it if you
 10    also the duplicate container defect, um --            10          understand it.
 11    which is referenced in the, um -- introductory        11   EXAMINATION BY MR. KUPPERMAN:
 12    section. Right?                                       12      Q. Did you understand that?
 13        A. Correct.                                       13      A. I do, but break it up.
 14        Q. Oh, and then there's the averaging             14      Q. I'll try.
 15    number defect that is not listed here.                15      A. Yeah. You want me to try to answer
 16    Correct?                                              16   it? I think I got it.
 17        A. Correct.                                       17      Q. Okay.
 18        Q. And, um -- other than the averaging            18          MR. STEWART:
 19    number, the duplicate container, and then each        19             Well, let him answer it again.
 20    one of these bullet points, these are, in fact,       20          THE WITNESS:
 21    all of the defects that, um -- Trinity or any         21             Okay. Sure.
 22    plaintiff found in the Merge system about which       22   EXAMINATION BY MR. KUPPERMAN:
 23    it is making complaints. Correct?                     23      Q. Well, all I'm trying to do is find out
 24        A. Where's the -- where's the security            24   when all of these were learned by Trinity or
 25    breach? The security defect?                          25   any plaintiff. And my understanding is it was
                                                Page 278                                                 Page 280
  1          MR. LESUEUR:                                     1   sometime after the Merge system went live, but
  2              In paragraph 77.                             2   before Performance Labs started testing.
  3       A. Paragraph 77? Okay.                              3       A. It was, um -- it was gradual. Uh --
  4    EXAMINATION BY MR. KUPPERMAN:                          4   it -- it happened -- we knew half of 'em in
  5       Q. Okay. And 77, the security.                      5   October, and we communicated that to Merge.
  6       A. Uh-huh.                                          6   And then, um -- there was very little
  7       Q. Okay.                                            7   conversation. And then whenever Performance
  8       A. I would -- I'd need to compare it to             8   Labs, you know, turned the lights on in
  9    what Merge, um -- the back and forth that we           9   January, we started gearing up for it, and
 10    had with Merge, but it appears to be what you         10   that's when, um -- we started finding even
 11    just said. Yes.                                       11   more -- more issues.
 12       Q. Yeah, and I think that the                      12           And then once we found the QC issue,
 13    representation from your counsel has been that        13   Dr. Martin and Aurora, and Patty, and Michelle,
 14    that subsumes everything. I just want to make         14   um -- that's when we -- we really dug in and we
 15    sure that we're foreclosing anything outside of       15   started taking the system apart piece by piece.
 16    this. So --                                           16           So it was -- really, some of the worst
 17       A. Okay.                                           17   ones, Steve, we found, um -- after Performance
 18       Q. -- you agree with the stipulation by            18   Labs suspended testing in February. They've
 19    counsel?                                              19   all bad, but --
 20          MR. STEWART:                                    20       Q. When was the QC issue found?
 21              Yes. We've stipulated that those            21       A. That was found in an, uh -- so part of
 22          are the universe of defects that, in            22   the quality management process that we have,
 23          addition to the one that's outside the          23   the technical supervisor and the laboratory
 24          complaint that we talked about with             24   director meet weekly, and they review.
 25          the averaging numbers.                          25   Basically, they do a laboratory audit every
                                                                                 70 (Pages 277 to 280)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                             EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3    08/13/19 Page 71 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                               Page 281                                               Page 283
  1    week. So they were doing a laboratory audit         1   comments?
  2    every single week. And in that audit, it            2      A. Um -- Michelle.
  3    produced QC, and it looked like QC was out of       3      Q. All right. What about the incorrect
  4    range. And Michelle had seen that that was a        4   sample date?
  5    possible problem. She couldn't put her finger       5      A. Um -- I don't know off the top of my
  6    on it, and so she started printing out QC           6   head.
  7    whenever she was -- when she was doing it.          7      Q. Um -- what would you do to find out?
  8    Um -- so that's when.                               8      A. Um -- I would go back and read e-mail
  9       Q. Can you give me an approximate time?          9   and find out who's the one who first discovered
 10       A. Um -- that would be February -- call         10   it. But at the end of the day it's on the
 11    it February 13th, 2017, is whenever we did a --    11   report. It was discovered by Trinity at the
 12    there's a root cause analysis and a corrective     12   time.
 13    action on the QC. It's voluminous. It's well       13      Q. Okay. And what about the rejected --
 14    documented.                                        14   the no rejected samples defect, who discovered
 15       Q. And which of these defects that are          15   that?
 16    listed here do you refer to as a QC problem?       16      A. Um -- the team at Trinity.
 17       A. The backdating defect.                       17      Q. Um --
 18       Q. That's the QC problem.                       18      A. Prestige Worldwide.
 19       A. Uh-huh.                                      19         THE REPORTER:
 20       Q. Okay.                                        20            I'm sorry.
 21       A. And it's compounded by the audit             21      A. The team at Prestige Worldwide. I
 22    tracking defect.                                   22   mean the employees of either Performance Labs
 23       Q. Okay. So the lack of audit tracking,         23   or --
 24    um -- who -- well, let me ask you this: All of     24   EXAMINATION BY MR. KUPPERMAN:
 25    these defects, duplicate container, security,      25      Q. Who?
                                               Page 282                                               Page 284
  1    averaging, and all the ones with the bullet         1      A. The team. I can just the team right
  2    points, are they -- were they all discovered by     2   now.
  3    Chad Howell?                                        3      Q. Who's the team?
  4       A. Uh -- no. They were discovered by the         4      A. Um -- either Danny, Jamie, Kyle, Chad,
  5    team.                                               5   Michelle, Lynn, or Shea.
  6       Q. Okay. Tell me individually who                6      Q. All right. Who discovered the
  7    discovered the duplicate container defect.          7   re preparation sample limbo defect?
  8       A. Oh, that would probably be a mixture          8      A. Same ones I just gave you.
  9    between testing personnel and Jamie and Danny.      9      Q. Who discovered he no disabled users
 10       Q. And who were the testing personnel?          10   defect?
 11       A. Um -- I'd have to look at the roster         11      A. Uh -- that would be either Kyle
 12    of people that were there at Pathway.              12   Mouton, um -- either Kyle Mouton or Chad
 13       Q. All right. What about the lack of            13   Howell.
 14    audit tracking; who discovered that?               14      Q. All right. What about the rejected
 15       A. Um -- I could give that one to Chad          15   report defect?
 16    Howell.                                            16      A. I don't know.
 17       Q. Pardon?                                      17      Q. And the backdating defect?
 18       A. Yeah, I would say Chad Howell.               18      A. That was in -- very detailed, uh --
 19       Q. Okay. And what about the user manual?        19   Michelle Spruill.
 20       A. That was people who were actually            20      Q. And, um -- the average defect? The
 21    trying to read the manual and have it do what      21   average defect?
 22    it did.                                            22      A. That was between, I think, Connie and
 23       Q. And who were they?                           23   Shea.
 24       A. Lynn, Michelle -- testing personnel.         24      Q. And finally, the security.
 25       Q. Okay. What about the illegible               25      A. Um -- that was Ben Caston.
                                                                              71 (Pages 281 to 284)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                  Document 79-3   08/13/19 Page 72 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                               April 10, 2019

                                               Page 285                                                 Page 287
  1       Q. Okay. Um -- tell me when the -- you             1   have hierarchy of controls. When they list it
  2    said the duplicate container defect, that was         2   as a defect, it's probably just a lack that it
  3    found around February of 2017; right?                 3   has it. But if you're -- if I'm your boss and
  4       A. No. That was the QC, I said.                    4   you could only do a certain amount of stuff, if
  5       Q. I'm sorry. Okay.                                5   I give you a log-in to Merge to do your job,
  6       A. Hey, I'm still paying attention.                6   you can -- you have a full range of controls.
  7    That's good.                                          7   So there's --
  8       Q. Good. I'm glad one of us is.                    8      Q. Okay.
  9          The lack of audit tracking defect was           9      A. Yeah.
 10    discovered when?                                     10      Q. Okay.
 11       A. I don't know.                                  11      A. As I understand it.
 12       Q. When was the user manual defect                12      Q. Did you ever come up with a workaround
 13    discovered?                                          13   for that?
 14       A. Categorically, I can't give you a              14      A. For lack of audit controls?
 15    specific date on any of these things were            15      Q. Yes.
 16    discovered, just in the normal course of             16      A. There's no workaround for a lack of
 17    business as we were doing testing. And we            17   audit a control, that I'm aware of.
 18    reported them to Merge as we found them.             18      Q. Okay. Let's talk about the user
 19       Q. Okay. So if I find a document where            19   manual.
 20    you reported this to Merge, that would tell me       20      A. Did Merge know of a workaround for
 21    approximately the date on which you found it.        21   lack of audit control?
 22       A. Yes, sir.                                      22      Q. What is the user manual defect?
 23       Q. So any report to Merge, say, the               23      A. Okay. So when you read the manual and
 24    discovery of the defect would be within a day        24   you do what he manual says --
 25    or so prior to that.                                 25      Q. And you're talking about Merge's
                                               Page 286                                                 Page 288
  1        A. There could have been be little bit of         1   manual.
  2    testing internally first. There may have been         2      A. Merge's manual. When you read Merge's
  3    some phone calls between Chris Floyd and Lynn         3   manual and you do what the manual says, um --
  4    to try to work it out. Um -- we would have            4   the software does something differently.
  5    reached out to Merge's point person, I think          5      Q. Uh-huh. So am I correct that what
  6    it's -- her last name was Lloyd, um --                6   you're talking about here is that the user
  7    specifically. Yeah.                                   7   manual incorrectly described how to manually
  8        Q. Okay. On the lack of audit tracking,           8   change QC ranges?
  9    can you tell me exactly what's missing from the       9      A. Um -- the -- there's instances where
 10    audit report?                                        10   the user manual doesn't align with what the
 11        A. Being able to know that a user logged         11   software is supposed to do.
 12    into the system, and what they did inside of         12      Q. Okay. And what are they?
 13    the system.                                          13      A. Michelle videotaped them -- screen
 14        Q. Okay. And, um -- how does that impact         14   recorded 'em, and notated them. They're
 15    the sample --                                        15   available.
 16        A. You can't --                                  16      Q. And what are they?
 17        Q. -- the test?                                  17      A. I don't know off the top of my head.
 18        A. Yeah. You can't guarantee that, um --         18      Q. Okay. Does that, um -- user manual
 19    a that a non testing personnel didn't modify         19   defect impact QC only, or other things?
 20    the samples.                                         20      A. Um -- specifically, I'm not saying
 21        Q. And one way to solve that would be to         21   that the user manual defect impacts QC or
 22    restrict access to the samples so only               22   anything specifically. I just know that the
 23    authorized personnel could access it. Correct?       23   user manual defect does exist.
 24        A. No. No. Um -- because when you give           24      Q. Okay. So you don't know -- you -- you
 25    somebody a log-in, they -- Merge also doesn't        25   on behalf of Trinity cannot tell me how that
                                                                                72 (Pages 285 to 288)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                            504 219-1993
                                                                                           EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3   08/13/19 Page 73 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                              Page 289                                               Page 291
  1    impacted Trinity; correct?                         1      A. Yes.
  2       A. Not today.                                   2      Q. Okay. And when was that discovered?
  3       Q. Okay. Is there any way to identify           3      A. Um -- I think I remember that one
  4    patients or accessions that were negatively        4   being in the February or March area, maybe, of
  5    impacted by the user manual defect if in fact      5   2017.
  6    any were?                                          6      Q. Okay. And how did that impact
  7       A. Um --                                        7   Trinity?
  8           MR. STEWART:                                8      A. Well, it's -- it's more the being able
  9             Object to form.                           9   to actually see what the, um -- the workaround
 10       A. I don't know.                               10   that Merge had told us for one of these defects
 11    EXAMINATION BY MR. KUPPERMAN:                     11   was just to go in and put in comments. But it
 12       Q. Okay. What was the workaround for           12   would actually overwrite your comments. So you
 13    that?                                             13   couldn't do it. So then you would -- you'd
 14       A. Um -- we worked with Merge to show          14   basically -- the workaround that Merge told us
 15    them exactly what we were doing as far as         15   to do, we found actually wasn't a workaround,
 16    touching the buttons. So then we figured out      16   it was actually another defect in the software.
 17    that where the manual was wrong we had to go in   17      Q. Uh-huh.
 18    and write a new SOP so that the manual would be   18      A. And so the way it would impact Trinity
 19    right.                                            19   is not being able to actually read what those
 20       Q. Okay. And you did that.                     20   comments were to correct the other defect.
 21       A. Yeah.                                       21      Q. Because it printed over something
 22       Q. And when was that? Was that in the          22   else?
 23    August to October 2016 time frame?                23      A. Stacked defects. Yes.
 24       A. Um -- no, that would have been              24      Q. Okay. And, um -- did you correct that
 25    whenever we found that the user manual wasn't     25   through your own workflow?
                                              Page 290                                               Page 292
  1    lined up. So after we realized, hey, when we       1      A. There was no workflow to correct that,
  2    hit these buttons the system doesn't do what       2   as I understood it.
  3    the manual says --                                 3      Q. Okay. How did Trinity lose money as a
  4        Q. Uh-huh. When was that?                      4   result of that?
  5        A. Um -- whenever we found it. After           5      A. Um -- Trinity lost money because
  6    August 2016.                                       6   Performance Labs wasn't able to, um -- test.
  7        Q. Okay. Before you started testing            7   We weren't able to use the system to safely
  8    again in January of 2017.                          8   test.
  9        A. Um --                                       9      Q. Well, you could use the system,
 10        Q. The confirmatory testing.                  10   according to this, you just couldn't read the
 11        A. Steve, I don't know the date on that       11   illegible comments. Right?
 12    off the top of my head.                           12      A. You couldn't -- the workaround that
 13        Q. Okay.                                      13   they gave us for our QC did not work because --
 14        A. The documents show it, but I don't         14      Q. Because it printed over.
 15    know the date.                                    15      A. Because it printed over. So we could
 16        Q. Yeah. You keep saying documents show       16   not -- we could not produce an audit to --
 17    it, but I don't see the documents that show it,   17   yeah.
 18    which is why I'm here to ask you all these        18      Q. Okay. And my question is, then, um --
 19    questions. And you were supposed to be            19   can you identify patients or accessions that
 20    prepared to answer 'em. So that's why I'm         20   were negatively impacted?
 21    asking.                                           21      A. No.
 22        A. Okay.                                      22      Q. Can you identify customers or clients
 23        Q. Okay. The illegible comments defect.       23   that Trinity lost as a result?
 24    Am I correct that that's simply something         24      A. When we went live in January, when we
 25    prints over something else?                       25   found that these were major issues in February,
                                                                             73 (Pages 289 to 292)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3   08/13/19 Page 74 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                              Page 293                                               Page 295
  1    we were not putting patients at risk so.           1   exist, the root cause analysis and being able
  2       Q. Uh-huh. Can you identify any                 2   to try to find out, like, what was actually
  3    particular patients that you lost as a result      3   going on, it was so ridiculous that this is
  4    of the illegible comments defect?                  4   actually what we purchased, and we could not
  5          MR. STEWART:                                 5   find all of these at the same time, and one
  6              Object to form. Patients that            6   would lead to another.
  7          they lost?                                   7         So does that answer your question?
  8    EXAMINATION BY MR. KUPPERMAN:                      8      Q. No.
  9       Q. Yeah. Any -- any --                          9      A. Okay. Sorry.
 10       A. Providers?                                  10      Q. Let me ask you this:
 11       Q. Customers.                                  11      A. Sure.
 12       A. Doctors. Providers.                         12      Q. Can you identify any customers that
 13       Q. Whoever you customers are?                  13   you lost as a result of the incorrect sample
 14       A. Yeah.                                       14   date defect?
 15       Q. Can you identify any that you lost as       15      A. I cannot.
 16    a result of the illegible comments defect?        16         THE REPORTER:
 17       A. No.                                         17             Steve, if you find a good place
 18       Q. Okay. The incorrect sample date             18         to find soon --
 19    defect. Is that the run versus import issue       19         MR. KUPPERMAN:
 20    that we talked about? In other words you run      20             Pause.
 21    the test one day and import it into the system    21         THE VIDEOGRAPHER:
 22    on a subsequent one?                              22             We're going off the record. The
 23       A. I don't think so. I think this might        23         time is 3:25.
 24    be a, um -- um -- I think that might have         24             (Brief recess.)
 25    been -- there was a couple different ways where   25         THE VIDEOGRAPHER:
                                              Page 294                                               Page 296
  1    the wrong date would appear on the -- on the       1             We are back on the record. The
  2    test, where the run date wasn't actually the       2          time is 3:35.
  3    run date. And so there was several -- several      3   EXAMINATION BY MR. KUPPERMAN:
  4    ways that the incorrect sample date defect came    4      Q. Okay. Let's look at the no rejected
  5    into -- into impact.                               5   samples defect. Can tell me if you can
  6       Q. Okay. And how did that impact                6   identify any customers that were lost as a
  7    Trinity? Did you lose any -- can you identify      7   result of that?
  8    any patient or accessions that were negatively     8      A. Um -- no, sir.
  9    impacted?                                          9      Q. Can you, um -- tell me how much money
 10       A. You couldn't -- you could not, um --        10   was lost as a result of that?
 11    go out and, um -- and market to -- me, as the     11      A. We were never able to start testing
 12    owner of Performance Labs, could not go out and   12   because of it.
 13    market to customers until we fixed this.          13      Q. Okay. The re preparation sample limbo
 14       Q. Okay. When was it discovered?               14   defect. What is re preparation?
 15       A. Um -- I don't remember.                     15      A. Um -- if for some reason a specimen
 16       Q. Sometime before January of 2017?            16   fails to run, in the line, or the, um -- the
 17       A. Either before or after. Yeah.               17   scientist feels like something is wrong with
 18       Q. Well, that doesn't really help narrow       18   the results, out of range, something happened,
 19    it down.                                          19   um -- a glitch, whatever it is, they'll re prep
 20       A. Sorry.                                      20   that sample and then run it again.
 21       Q. Can you tell me?                            21      Q. And so what is the defect here?
 22       A. Um -- this particular incorrect sample      22      A. Yeah. So it's -- it's -- it hits it
 23    date defect may have been tied into the QC --     23   right on the head right here. I'll just read
 24    so when you're using a system that is -- you're   24   it. Uh -- a defect making it impossible to
 25    operating every day and all of these problems     25   designate a specimen portion as saved for
                                                                             74 (Pages 293 to 296)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                 Document 79-3   08/13/19 Page 75 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                              April 10, 2019

                                              Page 297                                                  Page 299
  1    re preparation, a standard process whereby a         1   online?
  2    specimen portion is set aside for a second           2       A. Uh -- yeah. That would be just a
  3    round of testing in order to confirm the             3   situation where you actually could not, and the
  4    results of the original toxicology testing,          4   defect making it appear as a former
  5    exposing the saved specimen portion to               5   laboratory --
  6    unintended testing that could result in              6          THE REPORTER:
  7    incorrect patient reporting, thus, risking           7             Whoa, whoa, whoa, whoa, whoa.
  8    laboratory reliability, testing accuracy, and        8          THE WITNESS:
  9    patient safety.                                      9             I'm sorry.
 10       Q. That's all you can tell me about that         10          THE REPORTER:
 11    defect?                                             11             Man.
 12       A. It's a really good explanation of it.         12          THE WITNESS:
 13       Q. Okay. What else can you tell me about         13             I apologize.
 14    it? Anything?                                       14          THE REPORTER:
 15       A. Nothing that would add to what I just         15             I'm trying to write this.
 16    read.                                               16   EXAMINATION BY MR. KUPPERMAN:
 17       Q. Okay. Can you identify any, um --             17       Q. Let me just say, you don't have to
 18    clients that were lost as a result of that          18   read it to me. I was asking you in particular
 19    defect?                                             19   if that was the occasion when there was a
 20       A. No, sir.                                      20   discovery that a former employee could access,
 21       Q. Okay.                                         21   um -- information.
 22       A. Trinity -- Trinity as a holding               22       A. Yes.
 23    company didn't have any clients.                    23       Q. Okay. And that happened on one
 24       Q. Uh-huh.                                       24   occasion?
 25       A. So --                                         25       A. Um -- my understanding is yes.
                                              Page 298                                                  Page 300
  1       Q. How 'bout any clients by any                   1      Q. And there was no monetary loss from
  2    plaintiff?                                           2   that one occasion. Correct?
  3       A. By any other plaintiffs? Um --                 3      A. Not that I understand. No.
  4    Prestige Worldwide lost a client. Pathway.           4      Q. Okay. And there was no loss or theft
  5    Um --                                                5   of information on that one occasion. Correct?
  6       Q. Well, Prestige lost Pathway because            6      A. Not that we can discover, no.
  7    you sold Pathway. Right?                             7      Q. Okay. And you're not aware of any
  8       A. Prestige lost Pathway because we               8   other occasion when that happened. Correct?
  9    couldn't operate Merge.                              9      A. No, sir.
 10       Q. Uh-huh. Okay. And what did that have          10      Q. No, sir meaning I'm correct?
 11    to do with the re preparation in particular?        11      A. You are correct.
 12       A. Um -- it caused, um -- more time,             12      Q. Okay. And was a workaround created?
 13    um -- more resources to create more SOPs, more      13      A. I don't know the specifics on how the
 14    people, more labor, more expensive to be able       14   workaround was created.
 15    to run the process.                                 15      Q. But there was one that solved the
 16       Q. And you sold Pathway. Right?                  16   problem.
 17       A. Um -- I never owned Pathway. We found         17      A. I don't know if we ever did solve the
 18    investors for Pathway. Pathway's owners sold        18   problem. We changed the password. That was
 19    Pathway.                                            19   the workaround. There was a password change.
 20       Q. Okay. And upon the sale it terminated         20      Q. Okay.
 21    the agreement with Prestige?                        21      A. Yeah.
 22       A. Yes, sir.                                     22      Q. All right. The rejected report
 23       Q. Okay. The no disabled users defect.           23   defect. Um --
 24    Um -- is that the situation where a former          24      A. Other -- one of the problems with that
 25    employee was able to access, um -- something        25   workaround, though, is -- because it's not
                                                                               75 (Pages 297 to 300)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                            504 219-1993
                                                                                           EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                   Document 79-3    08/13/19 Page 76 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                  April 10, 2019

                                               Page 301                                                    Page 303
  1    listed here is, you remember password are              1   single test that you do in toxicology. So on
  2    unencrypted in the database? So if you did             2   every specimen that you run in toxicology. It
  3    have access, like a Merge employee or somebody         3   makes sure that it's actually a human sample.
  4    who had access to the database would be able to        4          So my understanding is that if the
  5    see the disabled person's password, and use it,        5   sample fails validity, that it would still be,
  6    and come in and come out, and you would never          6   possibly -- and you rejected it, it would still
  7    know. So -- because there's no audit tracking.         7   be -- could be resulted out.
  8       Q. And you had a workaround for that.               8       Q. Yeah. So does this defect apply only
  9    Right?                                                 9   where there is an individual lab test with
 10       A. Well, if you change the password, the           10   regard to a panel lab test that had already
 11    threat of the fact that the passwords are             11   been conducted?
 12    unencrypted in the database still exists. So          12          MR. STEWART:
 13    there is no workaround for that particular --         13             Object to form.
 14    Again, another one of those multi-level               14       A. I don't know the many ways in which
 15    problems with the program.                            15   the Merge system caused this defect in all the
 16       Q. Okay. The rejected report defect.               16   different areas. I just know that we had real
 17    Can you tell me exactly what that did, without        17   instances where we discovered that rejected
 18    reading it to me?                                     18   samples were being reported inside of the Merge
 19       A. I'll read it first and then tell you.           19   system to physicians. And on the second page,
 20          It couldn't reject, um -- the defect            20   it said, specification failed validity. So
 21    causes the deleted or rejected toxicology test        21   it's being presented in a way that the specimen
 22    to be reported. So you would -- you would             22   had actual reports and it failed validity. So
 23    delete the test, or -- or reject the sample           23   that's what this is documenting.
 24    from a validity standpoint, and the results           24       Q. And the failed validity was part of
 25    could still go out to the -- to the physician,        25   the report?
                                               Page 302                                                    Page 304
  1    and the physician could, um -- prescribe health        1      A. Yes.
  2    care on a rejected sample.                             2      Q. So the doctor who received the report
  3        Q. And that only applied, though, if               3   would see that it failed validity.
  4    there were individual lab tests as well as             4      A. On the second page.
  5    panel lab tests? Is that correct?                      5      Q. Yes.
  6        A. Um -- I don't know.                             6      A. Yeah.
  7        Q. Okay. Do you know what panel lab                7      Q. And doctors are fully capable of
  8    tests are?                                             8   turning a page. Right?
  9        A. Please define.                                  9      A. Uh -- maybe so.
 10        Q. Um -- what is a panel? Do you know?            10      Q. Okay. Can you tell me what if any
 11        A. For me, a panel is like a panel of             11   patient or customers you lost --
 12    tests. If you have 12 -- a 12-test panel. But         12      A. So you understand, you should not
 13    it is -- it is a word that's used in many             13   report out any data, zero data, on a failed --
 14    different instances. So what instance are you         14   on a failed test.
 15    using it in right now?                                15      Q. Yeah. I understand what you're
 16        Q. In that.                                       16   telling me.
 17        A. Okay.                                          17      A. It -- it -- it -- it should be
 18        Q. Okay. So that reported -- rejected             18   rejected, it should be not reported out.
 19    report defect, though, that applies only when         19      Q. Uh-huh. Which is something a doctor
 20    there is a panel test, and then an individual         20   could easily see if he looked at the second
 21    lab test, one of the tests already done in the        21   page when it said validity.
 22    panel, is also done. Correct?                         22      A. No.
 23        A. It would be if you are running                 23         MR. STEWART:
 24    validity, um -- you do a valid test, like             24             Object to the form.
 25    specific gravity, PH, any adulterants, on every       25      A. You shouldn't -- you shouldn't report
                                                                                 76 (Pages 301 to 304)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                               504 219-1993
                                                                                              EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                 Document 79-3   08/13/19 Page 77 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                              April 10, 2019

                                                Page 305                                               Page 307
  1    the -- any of the medications that -- any of         1   workaround developed for this one. That's my
  2    the test results at all.                             2   understanding.
  3    EXAMINATION BY MR. KUPPERMAN:                        3      Q. Okay. And the backdating defect,
  4        Q. Right.                                        4   which we've talked some about, can you identify
  5        A. Because it's a failed sample.                 5   any clients or customers that were lost as a
  6        Q. Right. I understand. But when the             6   result of that?
  7    doctor looks at the second page, it tells him        7      A. That's -- it's a game changer. You
  8    it's a failed sample.                                8   can't -- you can't operate with that. Um --
  9        A. It says it's a failed sample, but it's        9      Q. Can you name me any specific customers
 10    also reporting out on what else it found.           10   that were lost?
 11        Q. Okay.                                        11      A. No.
 12        A. Which are not reliable.                      12      Q. Okay. And I think you've already told
 13        Q. Okay.                                        13   me you're unaware of the workaround for that.
 14        A. So.                                          14   Right?
 15        Q. Um -- and all I'm saying is the              15      A. That's correct.
 16    doctor, from seeing it's a failed test, would       16      Q. Okay. The averaging number defect.
 17    know that it's not reliable.                        17      A. The workaround -- actually, I did
 18        A. I'm sayings it's bad medical practice        18   mention that one of the workarounds that --
 19    and it puts patients at risk.                       19   would be to print out, in paper, the QC on the
 20        Q. I hear what you're telling me, but can       20   day. So I am aware of a workaround that we
 21    you answer my question?                             21   figured out at a later time, where you can
 22        A. Yes.                                         22   actually print it out. I'm not quite sure how
 23        Q. A doctor looking at the second page          23   that was used internally, but.
 24    would be able to see that it was a failed           24      Q. So you could just print it out, and
 25    sample, and he shouldn't rely on it. Is that        25   that would solve the problem.
                                                Page 306                                               Page 308
  1    correct?                                             1      A. You'd have to -- you'd print out QC
  2           MR. STEWART:                                  2   that you did on that day, and then have that
  3              Object to form.                            3   collected, so that way whenever you got audited
  4       A. Yes.                                           4   you'd have to present it.
  5    EXAMINATION BY MR. KUPPERMAN:                        5      Q. Okay. And did you all do that?
  6       Q. Okay. All right. Can you identify              6      A. That's how we got -- if I'm not
  7    any patients or customers that were lost as a        7   mistaken, that's how we got Sandy Pearson to
  8    result of this rejected report defect?               8   approve us to be able to use the system again.
  9       A. Um -- Cochise is coming to mind.               9      Q. Okay. Averaging number defect. Um --
 10    Cochise had, um -- quite a few issues and           10   what is that?
 11    problems. This may have been lost by Pathway,       11      A. That's, um -- well, I just explained
 12    Trinity. So one of the -- Prestige loses            12   with the 1, plus 3, plus 3, plus 3, those 3s
 13    Pathway. Pathway loses I think Cochise. And         13   are only counted as one 3.
 14    this is one of the problems that we discovered      14      Q. Okay.
 15    over there. We'll check and see.                    15      A. And then divided wrong.
 16       Q. Trinity didn't lose an customer.              16      Q. And can you identify any customers or
 17       A. That's right.                                 17   clients that were lost as a result of that?
 18       Q. And Performance Labs didn't lose any          18      A. No. A of them's patient care would be
 19    customer.                                           19   impacted, but no.
 20       A. That's correct.                               20      Q. Okay. And, um -- was there a
 21       Q. Okay. Was a workaround created for            21   workaround for that?
 22    that problem?                                       22      A. To fix its math computation? No.
 23       A. I think this is one of the ones that          23      Q. Okay. The security defect, um -- that
 24    the workaround was Merge removing their             24   you claim. Um -- well, can you describe
 25    product. I don't think there was ever a             25   exactly what that is?
                                                                               77 (Pages 305 to 308)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                           504 219-1993
                                                                                           EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                  Document 79-3   08/13/19 Page 78 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                               April 10, 2019

                                                Page 309                                                 Page 311
  1        A. Yeah. So, um -- the version of the             1   created?
  2    software that Merge uses is an older version          2      A. Um -- Ban Caston would know that
  3    of, um -- Tomcat, or Apache, or Java. It's a          3   answer, what he did to able to secure it.
  4    very, very old version. And it allows you to          4      Q. Okay. But on behalf of Trinity, you
  5    be able to -- there are known vulnerabilities.        5   don't know that answer.
  6    Um -- and the reasons why you update software         6      A. On behalf of Trinity, I don't know
  7    is because those vulnerabilities become known.        7   how -- how to fix that security flaw.
  8    They're actually out there on Google. You can         8      Q. Okay. You don't know of any actual
  9    just search how to be able to do it, and they         9   compromise of the data through this defect, do
 10    walk you through, step by step, how to go ahead      10   you?
 11    and attack that system.                              11      A. It's impossible to know. That's the
 12           Every Merge system that has a server,         12   problem with it.
 13    from my understanding, has that vulnerability.       13      Q. You don't know of any, though.
 14           So the security threat would allow            14      A. I don't know of any.
 15    somebody to be able to walk through your server      15      Q. Okay. And you have not seen any
 16    door, um -- and remember, this is complicated.       16   evidence that any system of yours was hacked.
 17    I'll get to that point. But walk in through          17   Correct?
 18    your server, um -- be able to manipulate             18      A. Um -- no. I don't have any evidence
 19    data -- it's complicated because there is no         19   of that.
 20    audit logs to know that they came in, they'd be      20      Q. And there's there evidence that any
 21    able to put up a shell, and effectively, um --       21   information was stolen from you.
 22    leave and you'd never know that they were            22      A. No. No. We don't know.
 23    there.                                               23      Q. Okay. What was -- what did Merge say
 24           It's also further complicated and made        24   about the security of the LIS system before you
 25    simpler -- excuse me. It's made simpler              25   bought it?
                                                Page 310                                                 Page 312
  1    because Merge's help desk used the same               1      A. Um -- I believe it said, safe, secure,
  2    administrative passwords for every single site        2   up to date, with all of the basic security
  3    location. So the password at our location was         3   requirements.
  4    actually the same password at multiple                4      Q. Okay. And, um -- did you tell CMS of
  5    locations. And so basic password security             5   this security defect?
  6    wasn't being used there. So that's -- that's          6      A. In the, um --
  7    why it was, like -- yeah.                             7      Q. At any time.
  8       Q. And all this information was available          8      A. Yes. We did let them know.
  9    on the internet?                                      9      Q. Okay. Did CMS shut you down as a
 10       A. The information on how to, um -- get           10   result?
 11    to the vulnerabilities of --                         11      A. No.
 12          THE WITNESS:                                   12      Q. Did it shut Merge down -- or your use
 13              Is it Tomcat? Sorry. Can I ask             13   of the Merge software down?
 14          you?                                           14      A. I don't remember -- let me replace
 15          MR. STEWART:                                   15   what I just said. I don't remember when we
 16              I don't know. I believe so.                16   told CMS about the security flaw. Um -- it may
 17          THE WITNESS:                                   17   have been even after we decided that we weren't
 18              Yeah.                                      18   going to use Merge at all anymore --
 19       A. All those vulnerabilities were --              19      Q. Okay.
 20    EXAMINATION BY MR. KUPPERMAN:                        20      A. -- after March. But I'm not sure when
 21       Q. Did anybody for Trinity or any of the          21   we told CMS about it.
 22    plaintiffs check the internet for that before        22      Q. But CMS did not shut you down.
 23    buying Merge?                                        23      A. No.
 24       A. Uh -- no.                                      24      Q. And CMS did not shut down use of the
 25       Q. Okay. Did, uh -- was a workaround              25   Merge software either, did it?
                                                                                78 (Pages 309 to 312)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                            EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 79 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                 April 10, 2019

                                                Page 313                                                  Page 315
  1       A. No.                                              1   please insert detail here -- Data Breach:
  2       Q. Okay. Okay. All right. I'm just                  2   Jamie/Ben please insert detail here. Incorrect
  3    trying to find the next one.                           3   flagging for run site. Like, this is --
  4          Um -- while we're doing that, have you           4   those -- this is a draft.
  5    talked to any experts other than Harold Asher?         5       Q. Okay. I don't believe we have seen a
  6       A. Um -- no.                                        6   final. So if you've got a final, again, I'd
  7       Q. Okay.                                            7   appreciate it.
  8       A. Retained experts? No.                            8       A. Okay.
  9       Q. Any experts, retained or not?                    9       Q. Um -- let me ask you, who created the
 10       A. I mean, I talk to experts all the time          10   document?
 11    in the laboratory business.                           11       A. This would have been a team effort.
 12       Q. Well, about this case.                          12       Q. Okay. And it's the same team you told
 13       A. No.                                             13   me about earlier?
 14       Q. Okay. Has any expert other than                 14       A. Yes.
 15    Harold been engaged?                                  15       Q. And was this done for use in
 16       A. No.                                             16   litigation?
 17       Q. Okay.                                           17       A. Uh -- this was, um -- probably so.
 18       A. I talked to a, uh -- excuse me. I               18       Q. Okay.
 19    talked to a billing company -- not a billing          19       A. We had, uh -- we didn't have any
 20    company, but a billing auditor about taking on        20   employees that were going to be left. So
 21    the, uh -- the case and providing some expert         21   getting ahead of it, I wanted to make sure that
 22    witness testimony for me, but they said it            22   the company had a memory that was better than
 23    wasn't the right fit for them.                        23   my own.
 24       Q. Okay. Let me show you what I will               24       Q. Okay.
 25    mark as Exhibit 11? 11 is next? Or is it 10?          25       A. A lot of hits to the head.
                                                Page 314                                                  Page 316
  1          MR. STEWART:                                     1      Q. Now, it says at the bottom of that
  2              I don't know that you introduced             2   first paragraph there, that one of
  3          10.                                              3   corrective -- well, I'm sorry. It says, in the
  4          MR. KUPPERMAN:                                   4   second sentence, after receiving condition
  5              Yeah. So we'll go with 10.                   5   level deficiencies that ultimately led to a
  6          MR. STEWART:                                     6   suspension of patient testing at Performance
  7              10 was your best exhibit all day.            7   Labs -- do you see that?
  8          I don't know why you're not using it.            8          The very first paragraph?
  9          I liked 10.                                      9      A. Uh-huh.
 10          MR. KUPPERMAN:                                  10      Q. The second sentence. You got that?
 11              I thought you would.                        11      A. Yes.
 12    EXAMINATION BY MR. KUPPERMAN:                         12      Q. That's suspension we're talking about
 13       Q. Okay. Let me show you what I have               13   was the one that occurred in 2015?
 14    marked as 10 -- a new 10.                             14      A. Yes, sir.
 15          You recognize this as a document that           15      Q. Okay. And then it says, one of the
 16    was put out by Performance Labs on or about           16   corrective actions in place was to change the
 17    May 3, 2017; correct?                                 17   LIS from the current system in place to the
 18          (Exhibit 10 was marked for                      18   FDA-approved Merge LIS.
 19    identification and is attached hereto.)               19          Do you see that?
 20       A. It's incomplete. But yes, I do. I do            20      A. Yes, sir.
 21    recognize this.                                       21      Q. And the current system was the Trinity
 22    EXAMINATION BY MR. KUPPERMAN:                         22   1.0 or 2.0?
 23       Q. What is incomplete about it?                    23      A. It would have been the 1.0 still.
 24       A. Um -- there's a finished document that          24      Q. Okay.
 25    actually has Ben's -- where it says, Jamie, Ben       25      A. 2.0 is still on the shelf.
                                                                                 79 (Pages 313 to 316)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                              504 219-1993
                                                                                             EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3    08/13/19 Page 80 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                               Page 317                                               Page 319
  1       Q. Okay. Um -- okeydokey.                        1   mentioned that before, by making copies and
  2          Now, it says in here, in the second           2   keeping them?
  3    paragraph, that this details the                    3      A. That's right.
  4    ineffectiveness of Merge software when              4      Q. Okay. So, um -- Performance was able,
  5    monitoring and tracking, and the inability to       5   in fact, to prove the acceptability of the QC
  6    prove acceptable control run each day, and then     6   results by keeping manual records.
  7    it says it will also detail additional defects      7      A. That's correct.
  8    found in the software in the course of usage        8      Q. Okay. Um -- so, um --
  9    and further investigation.                          9      A. Laboratory information paper system.
 10          Can you tell me which of these defects       10      Q. All right. All right. Let me do
 11    that are listed by bullet points were found in     11   this: All right. Let me ask you this: I'm
 12    the further investigation?                         12   going to show you what we've marked as
 13       A. I -- let me see. These additional            13   Exhibit 11. (Tendering.) This is the
 14    defects were found in the course of usage and      14   Solutions Design Document, um -- that you
 15    further investigation into quality control         15   received from Merge. Correct?
 16    issues. Um -- I think the computed mean was        16         (Exhibit 11 was marked for
 17    actually -- no, let me go through this one by      17   identification and is attached hereto.)
 18    one.                                               18      A. Yes, sir.
 19          The data breach was further                  19   EXAMINATION BY MR. KUPPERMAN:
 20    investigation. The data breach. Due to the         20      Q. Bear with me a minute. Well, I'm all
 21    password issue Merge has left the door open to     21   out of order, that's why. Keep bearing with me
 22    a data breach and a HIPAA violation. We didn't     22   here.
 23    find that in common usage; we actually             23         Now, you're aware of the fact that
 24    investigated and started really looking into       24   this Solutions Design Document was created
 25    things.                                            25   based on information Trinity sent to Merge.
                                               Page 318                                               Page 320
  1       Q. So it was outside of the --                   1   Correct?
  2       A. Normal course of --                           2      A. Correct.
  3       Q. -- regular operations.                        3      Q. And this document was acceptable to
  4       A. That's right. Yeah.                           4   Trinity and the plaintiffs?
  5       Q. You kinda had to look for that one.           5      A. Um -- yes, sir.
  6       A. Yeah.                                         6      Q. Okay. So if any information in hear
  7       Q. Okay. Anything else?                          7   was incorrect, you would have corrected it to
  8       A. Um -- passwords in plain text. We             8   make sure the product was configured correctly.
  9    found that whenever we were asking Merge to         9   Right?
 10    help us with, um -- with, um -- somebody who       10         MR. STEWART:
 11    couldn't log in at one of our sites, um -- so      11             Object to form.
 12    that could be -- that could be in -- right now,    12      A. Um -- yes.
 13    so you can move forward, the, um -- the further    13   EXAMINATION BY MR. KUPPERMAN:
 14    investigation would be the data breach.            14      Q. Okay.
 15       Q. Okay. Um -- in talking about the,            15      A. Our objective was to have a great
 16    um -- user manual, and audit tracking, if you      16   roll-out, so we would have done what we needed
 17    look at Page 5, right before it shows              17   to do to make sure we got in step.
 18    workarounds --                                     18      Q. Okay. There is an operational summary
 19       A. Sure.                                        19   on Page 3. You with me?
 20       Q. -- it says, Performance Labs is only         20      A. Yep.
 21    able to prove the acceptability of QC results      21      Q. And that shows that, um --
 22    because of manual records?                         22         MR. KUPPERMAN:
 23          Do you see that?                             23             By the way that has Paracelsus
 24       A. Yes.                                         24         spelled out.
 25       Q. So -- and I think you may have               25   EXAMINATION BY MR. KUPPERMAN:
                                                                              80 (Pages 317 to 320)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                          EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                 Document 79-3    08/13/19 Page 81 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                April 10, 2019

                                               Page 321                                                   Page 323
  1       Q. Um -- but the shows that you were              1      Q. Okay. Now, turn if will to Page 10.
  2    anticipating annualized collections of $425,000      2   And do you see at the bottom it says known
  3    split between two laboratory sites, one              3   caveats and assumptions?
  4    Performance and the other Central Valley?            4      A. Yes, sir.
  5           MR. STEWART:                                  5      Q. Okay. And Trinity then was going to
  6              Object to form.                            6   provide all the specs to meet or exceed the
  7       A. That's not, um -- I don't believe              7   guidelines. Correct?
  8    that's, um -- dollars.                               8      A. Correct.
  9    EXAMINATION BY MR. KUPPERMAN:                        9      Q. And Trinity was going to provide the
 10       Q. Where it says Estimated Annual                10   network or certifications for
 11    Collections. What else was that?                    11   inter-connectivity right?
 12       A. It pay actually be samples collected,         12      A. That's correct.
 13    or tests ran.                                       13      Q. And Trinity was going to calibrate,
 14       Q. Okay.                                         14   correlate, um -- and all those other things,
 15       A. Yeah.                                         15   the instruments --
 16       Q. And that's split between both                 16      A. Uh-huh.
 17    entities.                                           17      Q. -- um -- as described on Page 10.
 18       A. Yeah. Yeah.                                   18   Correct?
 19       Q. And only one entity was there. Right?         19         MR. STEWART:
 20    Only one entity actually existed.                   20             Object to form.
 21       A. That's right. Yeah.                           21   EXAMINATION BY MR. KUPPERMAN:
 22       Q. All right.                                    22      Q. All right, let me reask it. Trinity
 23           MR. STEWART:                                 23   was responsible for the instruments being
 24              Just to clarify, when you're              24   calibrated, correlated, reagents on board, and
 25           asking about only one entity, Steve,         25   ready to run samples. Correct?
                                               Page 322                                                   Page 324
  1           where are you referring to?                   1         MR. STEWART:
  2           MR. KUPPERMAN:                                2            Object to form.
  3               Well, you see how it says 425,000         3      A. Um -- this document explains the
  4           split across the two laboratory sites?        4   relationship, that's what it says, I agree with
  5           And the labs are mentioned above being        5   you. Yes.
  6           Performance and Central Valley.               6   EXAMINATION BY MR. KUPPERMAN:
  7           MR. STEWART:                                  7      Q. Okay. And you knew that Trinity had
  8               And so what is your question              8   to do that because it was required for
  9           regarding one entity?                         9   instrument validation. Right?
 10           MR. KUPPERMAN:                               10      A. That's correct.
 11               Well, I think it's already been          11         MR. STEWART:
 12           answered, so I don't really have a           12            Object to form.
 13           question pending. But Jesse, all I           13   EXAMINATION BY MR. KUPPERMAN:
 14           was saying is the 425 was not per lab,       14      Q. And you knew that all of that, the
 15           it was with both of them together.           15   calibration, et cetera, had to be accomplished
 16           MR. STEWART:                                 16   before the installer arrived. Correct?
 17               So 425,000 between Performance           17         MR. STEWART:
 18           Labs in Mandeville, Louisiana, and           18            Object to form.
 19           Central Valley Diagnostics Labs in           19      A. Um -- I do believe so.
 20           Merced, California.                          20   EXAMINATION BY MR. KUPPERMAN:
 21        A. Yes. And it's not -- I don't believe         21      Q. Okay. And you also knew that Trinity
 22    it's dollars.                                       22   was responsible for training the lab staff on
 23    EXAMINATION BY MR. KUPPERMAN:                       23   the operation of the equipment. Right?
 24        Q. Yeah. You said that.                         24         MR. STEWART:
 25        A. Yeah. It's testing. Yeah.                    25            Object to form.
                                                                                81 (Pages 321 to 324)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                            EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 82 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                April 10, 2019

                                                Page 325                                                 Page 327
  1       A. Correct.                                         1      A. No, sir.
  2    EXAMINATION BY MR. KUPPERMAN:                          2         MR. STEWART:
  3       Q. Okay. Also, if you flip the page,                3            Object to form. There's been no
  4    you'll see that the system being sold to you           4         explanation for the reason for that in
  5    all was in its currently released software             5         the lawsuit. What are you referring
  6    version. Correct?                                      6         to when you're talking about the
  7       A. What page is that?                               7         lawsuit?
  8       Q. The very next one.                               8   EXAMINATION BY MR. KUPPERMAN:
  9       A. 11?                                              9      Q. You've never seen an affidavit or a
 10       Q. Flip it over. Yes.                              10   pleading filed in this lawsuit that explains
 11           MR. STEWART:                                   11   that?
 12             I object to the form.                        12      A. No, sir.
 13       A. Currently released software version in          13      Q. Okay. You received this Solutions
 14    its present state of development. Yes.                14   Design Document before the to move forward
 15    EXAMINATION BY MR. KUPPERMAN:                         15   with, um -- buying the Merge system; correct?
 16       Q. Okay. And now look --                           16      A. Yes, sir.
 17       A. The recalled version?                           17      Q. Okay. And it was -- your decision was
 18       Q. No.                                             18   based, at least in part, on this document.
 19       A. Okay.                                           19   Correct?
 20       Q. Whatever the version was.                       20      A. Yes, sir.
 21           Now look at Page 16.                           21      Q. Okay. Um -- okay. Let's look at the
 22       A. All right.                                      22   next document, which we'll mark as Exhibit 12.
 23       Q. Okay. You there with me on Page 16?             23   (Tendering.) You recognize this as the sales
 24       A. Yes, sir.                                       24   order?
 25       Q. Now, in that bullet point, the last             25         (Exhibit 12 was marked for
                                                Page 326                                                 Page 328
  1    sentence says, currently, Version 4.1.3 of the         1   identification and is attached hereto.)
  2    Merge LIS software. That's what it says;               2      A. Yes, sir.
  3    right?                                                 3   EXAMINATION BY MR. KUPPERMAN:
  4          MR. STEWART:                                     4      Q. And this document date is January of
  5             Object to form.                               5   2016. Correct?
  6       A. Yes, that's what it says.                        6      A. Yes, sir.
  7    EXAMINATION BY MR. KUPPERMAN:                          7      Q. Okay.
  8       Q. Okay. Is there any doubt in your mind            8      A. January 5th, 2016.
  9    that you were receiving Version 4.13 or later?         9      Q. And do you know how much Trinity in
 10       A. Um -- yes.                                      10   fact paid to Merge?
 11       Q. Okay. All right. Um -- when it says,            11      A. Not off the top of my head, no, sir.
 12    the next line, when running in a VM, what is          12      Q. Okay. Now, Chad Howell signed this on
 13    that?                                                 13   behalf of Trinity?
 14       A. Virtual machine?                                14      A. Yes, sir.
 15       Q. Are you guessing?                               15      Q. And you understood that Trinity would
 16       A. I'm guessing.                                   16   be responsible for, um -- complying with all
 17       Q. Okay.                                           17   the obligations, terms, and conditions that are
 18       A. Yeah.                                           18   set forth in this agreement. Correct?
 19       Q. All right. And going back to my prior           19      A. Yes, sir.
 20    question, your doubt as to the version is based       20      Q. Okay. And that includes everything on
 21    on a sales order?                                     21   Exhibit B. Correct?
 22       A. Yes.                                            22      A. Yes, sir.
 23       Q. Okay. And by the way, did you see in            23      Q. And, um -- either you read this or you
 24    the lawsuit the explanation for reason for            24   expected Chad to read this before signing.
 25    that?                                                 25   Correct?
                                                                                 82 (Pages 325 to 328)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                             EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3     08/13/19 Page 83 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                               April 10, 2019

                                               Page 329                                                 Page 331
  1       A. That's correct.                               1       A. The -- I'm looking at a document that
  2       Q. Okay. All right. Okay. And in this            2   you -- that you gave me, that Chad signed,
  3    document only Trinity is mentioned, not, um --      3   that's a sales order. And what you just said
  4    Performance or, um -- Prestige. Correct?            4   is accurate.
  5         MR. STEWART:                                   5   EXAMINATION BY MR. KUPPERMAN:
  6             Object to form.                            6       Q. Okay. And so you were aware and
  7       A. In this document?                             7   Trinity was aware that at the time it signed
  8    EXAMINATION BY MR. KUPPERMAN:                       8   this there was no third-party beneficiary.
  9       Q. Yes, sir.                                     9   Correct?
 10       A. Yes, sir.                                    10          MR. STEWART:
 11       Q. Okay. In fact, in the sales design --        11              Object to form. Requires a legal
 12    the Solutions Design Document that we looked at    12          conclusion.
 13    a minute ago, that does not talk about             13   EXAMINATION BY MR. KUPPERMAN:
 14    Performance or Prestige except in the client       14       Q. Well, that's what it says right there
 15    overview section. Correct?                         15   in Paragraph 11, no third-party beneficiaries.
 16         MR. STEWART:                                  16   Correct?
 17             Object to form.                           17       A. Um -- correct.
 18       A. It actually -- it says it right here.        18       Q. Okay. And it also, in Paragraph 9,
 19    Performance Labs. CBDL.                            19   talks about limitations of liability, doesn't
 20    EXAMINATION BY MR. KUPPERMAN:                      20   it?
 21       Q. What page are you on?                        21       A. Yes, sir.
 22       A. I'm on Page 9.                               22       Q. And it even says that in no event will
 23       Q. Ah. Okay. I missed that one.                 23   Merge's aggregate cumulative monetary
 24       A. Exhibit, uh -- Exhibit 11.                   24   liability, whether in contract, or in tort, or
 25       Q. Yeah, I've got that. I see. All              25   any other theory, exceed the total fees
                                               Page 330                                                 Page 332
  1    right. Well, let's limit it, then. Prestige         1   received by Merge. You see that?
  2    is not mentioned anywhere, is it?                   2      A. That's correct.
  3       A. No, it's not.                                 3      Q. And you agreed to Paragraph 9 and
  4       Q. All right. And looking back at                4   Paragraph 11, didn't you?
  5    Exhibit 3 of what we were talking about, which      5      A. Yes, sir.
  6    is No. 12, I think --                               6          MR. STEWART:
  7       A. Okay.                                         7             Object to form.
  8       Q. -- okay, um -- you'll see -- and look         8   EXAMINATION BY MR. KUPPERMAN:
  9    at Page 9 or 9, Paragraph 11.                       9      Q. Okay. And you fully expected that you
 10       A. Yes.                                         10   would live up to your obligations that you
 11       Q. And you see there that it says,              11   signed and agreed to in this document. Is
 12    nothing in the agreement will be construed as      12   that --
 13    giving any right, remedy, or claim to an entity    13          MR. STEWART:
 14    other than the parties? Do you see that?           14             Object to form.
 15       A. Um -- yes, sir.                              15      A. I fully expected that Merge would live
 16       Q. Okay. And the parties were Trinity           16   up to its obligations in this sales order.
 17    and Merge. Correct?                                17   EXAMINATION BY MR. KUPPERMAN:
 18          MR. STEWART:                                 18      Q. Yes, sir. But I'm asking you, you
 19             Object to form. Requires a legal          19   expected to live up to your obligations.
 20          conclusion.                                  20   Correct?
 21       A. Um --                                        21      A. I --
 22    EXAMINATION BY MR. KUPPERMAN:                      22      Q. You meaning Trinity. Correct?
 23       Q. Can you answer my question, sir?             23      A. Trinity expected to -- to buy a
 24          MR. STEWART:                                 24   compliant piece of software, and we would --
 25             You can answer it if you know it.         25   yes.
                                                                              83 (Pages 329 to 332)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                            504 219-1993
                                                                                           EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 84 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                 April 10, 2019

                                               Page 333                                                   Page 335
  1        Q. Okay.                                           1   was the appropriate manual for the version it
  2        A. Let me just make that --                        2   received. Correct?
  3        Q. And so Trinity understood that there            3      A. Um -- to the best of its knowledge,
  4    was a limitation of liability and no                   4   sure.
  5    third-party beneficiary. Correct?                      5      Q. Okay. Well, I'm -- what motivated a
  6            MR. STEWART:                                   6   change in plans on the Central Valley, um --
  7               Object. It requires a legal                 7   lab?
  8            conclusion.                                    8      A. Um -- CMS's letter to us in
  9    EXAMINATION BY MR. KUPPERMAN:                          9   December 23rd, 2015.
 10        Q. Correct?                                       10      Q. Okay. It didn't have to do with
 11        A. Correct.                                       11   Merge; it had to do with the CMS sanctions?
 12        Q. Thank you. Okay. Let me show you               12      A. Yes.
 13    what I have marked -- I hate doing this because       13      Q. Okay. All right. Let me make sure I
 14    it's a lot of paper, but I'll show what I've          14   got the right one. All right, here's No. 14.
 15    marked as Exhibit 13. (Tendering.) Sir,               15   (Tendering.) And I want to direct your
 16    Exhibit 13.                                           16   attention to one of the last -- or one of the
 17            (Exhibit 13 was marked for                    17   first e-mails, which is on the last pages,
 18    identification and is attached hereto.)               18   May 12, 2016, from Chad to Ron Poe. If you
 19        A. Sure. I was looking for a spot on the          19   see, the e-mail leading up to that is May 11,
 20    misrepresentations. Okay.                             20   from Ron Poe the Chad Howell, and Ron is
 21    EXAMINATION BY MR. KUPPERMAN:                         21   sending him information that is helpful with
 22        Q. Um -- you recognize this document as a         22   regard to instructions for deployment of Merge
 23    series of e-mails followed by the, uh -- user         23   sites and ePortal locations.
 24    manual? Is that correct?                              24          Do you see that?
 25        A. Yes.                                           25          (Exhibit 14 was marked for
                                               Page 334                                                   Page 336
  1       Q. And this is the user manual, as you              1   identification and is attached hereto.)
  2    can see on the top of the e-mail, for, um --           2      A. Yes, sir.
  3    Version 4.1. Correct?                                  3          MR. STEWART:
  4       A. Yes.                                             4             Object to form.
  5       Q. Okay. If you thought you were getting            5   EXAMINATION BY MR. KUPPERMAN:
  6    Version 3.8, did you ask anybody for a                 6      Q. And then on the next e-mail coming
  7    different manual?                                      7   back, Chad thanks Ron for the user guide.
  8       A. No.                                              8   Right?
  9       Q. Okay. You understand that this was               9      A. I don't see it.
 10    the manual that was appropriate for the version       10      Q. You on the page with Bates Nos. 920 at
 11    you were receiving.                                   11   the end?
 12       A. This is the first time I've ever seen           12      A. 920.
 13    the, uh -- the -- this version of this user           13      Q. You see Chad writes back --
 14    manual.                                               14      A. Thank you, Ron, for the user guide
 15       Q. Yes, sir. But it's not the first time           15   materials? Sure.
 16    Trinity has seen it, is it?                           16      Q. Right. Okay. And then, um -- a
 17       A. Trinity has seen this user manual               17   couple of paragraphs later, he says, the part
 18    before.                                               18   that's really bothering me is just not having a
 19       Q. Okay. And, um -- Trinity, who you're            19   full understanding of what it will take to
 20    here to testify on behalf of, did not, um --          20   support Merge across the environment that we
 21    ask why they were getting the manual for the          21   are setting up.
 22    system or version that it didn't have.                22          Do you see this?
 23    Correct?                                              23      A. Yes, sir.
 24       A. That's correct.                                 24      Q. Okay. So, um -- what environment was
 25       Q. Um -- and Trinity understood that this          25   Trinity setting up?
                                                                                 84 (Pages 333 to 336)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                              504 219-1993
                                                                                              EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3    08/13/19 Page 85 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                               Page 337                                               Page 339
  1       A. Um -- the Merge environment.                  1      Q. Okay. And among other things, he
  2       Q. Okay. And so what he's saying here is         2   has -- he doesn't know how many employees
  3    that he doesn't really understand, um -- what       3   they're gonna need. Right?
  4    it will take to operate the Merge system.           4      A. Yeah. He's asking -- he's asking
  5    Correct?                                            5   Merge to tell us the truth now on what we
  6       A. Yes.                                          6   actually bought.
  7           MR. STEWART:                                 7      Q. So as of May 12, 2016, what you're
  8              Object to form.                           8   telling me is you knew, um -- that Merge had
  9       A. If you're asking for my interpretation        9   not been telling you the truth earlier.
 10    of what Chad meant here, I'll answer.              10      A. At this point, what they told us and
 11    EXAMINATION BY MR. KUPPERMAN:                      11   what we got aren't lining up.
 12       Q. Well, you're here for Trinity so.            12      Q. Right.
 13       A. I'm here for Trinity. Yeah, sure.            13      A. So we -- we need to fill in the gap.
 14    Thank you. Uh -- so this was the first time        14      Q. So you were aware as of May 12, 2016,
 15    that, um -- we realized that Merge                 15   that you did not receive what you thought you
 16    misrepresented the seamlessness of its system.     16   were going to receive.
 17    And as we are now installing it, Chris Floyd       17      A. Chad Howell -- Trinity was aware of it
 18    had came in, um -- we did, like, a couple of --    18   at that point. We started to -- yeah. He's
 19    we did a training session. And if I remember       19   asking for more help.
 20    correctly, we did an introduction to the           20      Q. Okay. And how long before this was
 21    system, but basically there was no, um --          21   Trinity aware that?
 22    training. So what Chad's doing in this e-mail      22      A. This is the first time I've seen it.
 23    is asking for some power user training, because    23      Q. Okay. Um -- and does he say in here
 24    the training that Merge gave is on the system      24   that, um -- anywhere, that he doesn't know --
 25    is lacking and does not line up on the sales       25   I'm sorry. Does he say in here that he thinks
                                               Page 338                                               Page 340
  1    order, or the communication from December 31st,     1   Merge lied to him?
  2    2015, of what we were told to expect. The           2      A. He says, I don't want the go into this
  3    expectations were not there.                        3   blind with any assumptions, and I know we are
  4       Q. What is power user training?                  4   not prepared at this point.
  5       A. Well, people that are going to be,            5      Q. Okay. So what he's saying is Trinity
  6    um -- internal, um -- Prestige Worldwide            6   is really not prepared to run this system.
  7    employees that service both Performance Labs,       7   Correct?
  8    and Pathway, and Phoenix, that are Jamie Abney,     8         MR. STEWART:
  9    Danny Bozeman, Michelle Spruill, Shea Spruill,      9             Object to form.
 10    Kyle Mouton, Chad Howell. Like, when you have      10      A. Yes.
 11    multiple users inside of a system, you want        11   EXAMINATION BY MR. KUPPERMAN:
 12    power users, people who are your go-to to          12      Q. Okay. And he doesn't want to make
 13    answer questions. And so we wanted to be able      13   assumptions.
 14    to train our own team to be able to be the         14      A. Correct.
 15    first line of response for our own clients.        15      Q. Um -- okay.
 16       Q. And Mr. Howell is asking, um --              16      A. That's a pretty good e-mail from a guy
 17    Mr. Poe to try to set up some training --          17   who's responsible for the process, getting
 18       A. Yes.                                         18   ahead of it.
 19       Q. -- for power users.                          19      Q. Uh-huh.
 20       A. Yes, sir.                                    20      A. Good job, Chad.
 21       Q. Okay. But my question actually went          21      Q. Okay. Okey-dokey. Have you talked to
 22    to the next part where Mr. Howell is saying he     22   Mr. Howell about this e-mail?
 23    really doesn't have a full understanding as to     23      A. No, sir.
 24    what it will take to support Merge. Right?         24      Q. Okay. So what you're telling me now
 25       A. Yes.                                         25   are your guesses as to what he meant?
                                                                              85 (Pages 337 to 340)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                 Document 79-3   08/13/19 Page 86 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                               April 10, 2019

                                              Page 341                                                  Page 343
  1          MR. STEWART:                                   1   looking for --
  2              Object.                                    2          MR. STEWART:
  3       A. You asked me to give you --                    3              I have patience.
  4    EXAMINATION BY MR. KUPPERMAN:                        4   EXAMINATION BY MR. KUPPERMAN:
  5       Q. Yes.                                           5      Q. Um -- let me ask you this: When did
  6       A. -- Trinity's opinion because they're           6   Trinity, um -- know it was probably going to
  7    here to testify, and I just did that.                7   file suit?
  8       Q. Okay. So where does -- where do you            8      A. Um --
  9    get that information that that's what                9          MR. STEWART:
 10    Mr. Howell was doing?                               10              Object to the extent that it
 11       A. From the words that he wrote down.            11          requires any kind of conversations
 12       Q. Okay.                                         12          with attorneys or counsel.
 13       A. And it's in the e-mail.                       13              You can answer to the extent
 14       Q. It's based on words in the e-mail.            14          that --
 15       A. Yes, sir.                                     15      A. Around -- around the time that we
 16       Q. Not on any external information that          16   started speaking with Pete Nanos.
 17    you have.                                           17   EXAMINATION BY MR. KUPPERMAN:
 18       A. We had meetings back then about the           18      Q. Which was when?
 19    training and getting people ready, and how we       19      A. Around February and March.
 20    didn't get what we needed, and that all the         20      Q. Of 2017?
 21    employees were concerned that they weren't          21      A. Of 2017.
 22    going to be able to know how to operate the         22      Q. Okay. Um -- and what did you do at
 23    Merge system based on the training that we          23   that moment to preserve all records and
 24    received. So he's ringing the bell, saying,         24   documents?
 25    hey, man, don't want to assume it. We're not        25      A. Um -- we -- I instructed, um -- this
                                              Page 342                                                  Page 344
  1    prepared.                                            1   was probably a little bit later, though,
  2       Q. Okay. All right. And when was                  2   because we still had access to the system. But
  3    Trinity prepared?                                    3   I instruct Michelle to, um -- actually document
  4       A. To put patients at risk and at harm?           4   and video the problems with the software so
  5    Never.                                               5   that we would have them preserved. Um --
  6       Q. No, sir. When was Trinity prepared to          6   but -- we just reviewed one of the exhibits
  7    run the system?                                      7   where we had them write up the known Merge
  8       A. Um -- I would say we had problems              8   effects.
  9    running the Merge, um -- we were -- we were --       9      Q. That was the May 3rd document --
 10    we were never prepared.                             10      A. Right.
 11       Q. Okay. Um -- now --                            11      Q. -- that --
 12          MR. STEWART:                                  12      A. That you previously showed any.
 13             Was there the end of your answer?          13      Q. -- is an effect of Merge on
 14    EXAMINATION BY MR. KUPPERMAN:                       14   Performance Labs.
 15       Q. Oh, I'm sorry. I thought that was.            15      A. Yes, sir.
 16       A. Sure.                                         16      Q. So are you telling me that you
 17       Q. You were never prepared. Trinity was          17   undertook to preserve all information and
 18    never prepared to run the Merge system.             18   records on or about May 3rd of 2017?
 19       A. We were never prepared to run the             19      A. Well, we have a -- the whole server
 20    Merge system as it stood, no.                       20   has been backed up. It's on Dropbox. Um --
 21       Q. Okay. Okey-dokey. Now I think you             21   there's a -- there's a -- it's -- it's -- all
 22    told me previously, um -- that -- well, let me      22   the e-mails that I can have access to that were
 23    ask you this: When did -- I'm looking for the       23   saved are saved. All of the company records
 24    document now. I can't find what I was looking       24   and documents are actually on the server, from
 25    for. Now that I can't find the document I'm         25   accounting to billing, to -- everything is
                                                                               86 (Pages 341 to 344)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                            504 219-1993
                                                                                           EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD             Document 79-3     08/13/19 Page 87 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                             Page 345                                                Page 347
  1    basically there that -- it was our -- our          1   materials on the server, et cetera, in order to
  2    process to preserve the records and the            2   respond to discovery?
  3    documents. Except for the taxes, um -- and         3      A. Yes.
  4    Skip Lloyd and Wegmann -- not Wegmann Dazet.       4      Q. Okay. Who responded to discovery, was
  5    Um --                                              5   it you?
  6       Q. Call, Riggs?                                 6      A. Yes.
  7       A. I'll never give 'em credit to remember       7      Q. Okay. And so when we asked for
  8    their name. On the record.                         8   documents, you're the one who actually went
  9          I'm sorry. Um -- except for that, the        9   back and retrieved the documents from the
 10    documentation is preserved.                       10   server?
 11       Q. Okay.                                       11      A. Yes, sir.
 12       A. It didn't take much effort to preserve      12      Q. Okay. And did you make the
 13    the information.                                  13   determination what to provide to the lawyers,
 14       Q. So, um -- what about, say, e-mails          14   or did you just give them the entire server?
 15    that had been deleted off of a computer, were     15      A. A little bit of both.
 16    they also saved even though they had been         16      Q. Okay. Well, how do you -- did you
 17    deleted?                                          17   give them the entire server?
 18          MR. STEWART:                                18      A. We have -- they have access to the
 19             Object to form.                          19   entire Dropbox server, um -- so they can peruse
 20       A. Um -- there was -- our, um --               20   those documents. And then I went through
 21    Microsoft Office account, um -- all -- all        21   and -- what you were asking for, I went through
 22    employees' e-mails, you couldn't delete it off    22   and dragged bulk files into each one of them,
 23    of the computer and it not be in the server.      23   myself. I had 150 employees that were doing
 24    So we had backups that we did. So we do           24   this. Now it's just me so.
 25    have -- we have those backups. It's in our        25      Q. You talked about the Dropbox server.
                                             Page 346                                                Page 348
  1    backups.                                           1      A. Yes.
  2    EXAMINATION BY MR. KUPPERMAN:                      2      Q. Did you actually have the server, or
  3       Q. Okay. And so you have backups as of          3   did you just download material from it into
  4    May 2017?                                          4   Dropbox?
  5       A. Yes.                                         5      A. So I actually have the server. So we
  6       Q. Okay. And what about anything that           6   had a data center that was in Hammond,
  7    happened prior to May 2017, were they backed up    7   Louisiana. And so that -- that data was backed
  8    periodically, or can you retrieve them?            8   up, and it was just recently I believe backed
  9       A. We had, um -- yeah. I can -- I can --        9   up again. Burton Cosse has it.
 10    whatever I have access to right now I can -- I    10      Q. Okay. Um -- there are a lot of
 11    can retrieve.                                     11   documents, um -- with, um -- different names
 12       Q. Yeah. And I'm trying to find out do         12   like @TrinityMS, but there are some from, you
 13    you have access to everything from, say, 2015     13   know, @bellehealth, and @prestige, things of
 14    forward?                                          14   that nature.
 15       A. Um --                                       15         MR. STEWART:
 16       Q. Or was any of it destroyed or lost,         16            I object to form. Steve, can you
 17    or --                                             17         clarify what you mean by documents
 18       A. There was -- there a backup in April        18         that are --
 19    of 2017, and then there was a manual backup       19         MR. KUPPERMAN:
 20    that was done maybe like in September. And        20            Yeah. They're like e-mails or --
 21    just the way that the -- there's some             21         MR. STEWART:
 22    irregularities in the data that I've seen, but    22            You're talking about e-mail
 23    between the two systems I feel like everything    23         handles.
 24    is there.                                         24         MR. KUPPERMAN:
 25       Q. Okay. Did you search all of those           25            Yeah, I'm talking about
                                                                             87 (Pages 345 to 348)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                  Document 79-3   08/13/19 Page 88 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                April 10, 2019

                                               Page 349                                                  Page 351
  1          electronic documents that show that             1      Q. And have you asked that company or
  2          they were coming or going from, um --           2   Dr. Martin for his records?
  3          a TrinityMS location, or a belle                3      A. No, sir.
  4          health location.                                4      Q. Okay. What was the name of that
  5       A. Uh-huh.                                         5   company?
  6    EXAMINATION BY MR. KUPPERMAN:                         6      A. -- oh, John -- John Cangelosi owned
  7       Q. Are they all on the same server?                7   it. Um --
  8       A. Belle Health and Trinity, I believe,            8         MR. STEWART:
  9    are. The -- Pathway is not.                           9            If you know.
 10       Q. Okay. And Phoenix is not?                      10      A. I don't know it off the top of my
 11       A. Phoenix is not.                                11   head.
 12       Q. What about Performance?                        12   EXAMINATION BY MR. KUPPERMAN:
 13       A. Performance was Trinity. I mean, it            13      Q. Okay. What is eHow? Do you know?
 14    was -- it was --                                     14      A. EHow?
 15       Q. You used Trinity --                            15      Q. E, H-O-W.
 16       A. Performance Labs d/b/a Trinity Health.         16      A. Um -- in the lore and the legacy of
 17    Procedural-wide, d/b/a Trinity Health. Trinity       17   Performance Labs, eHow was the first place that
 18    Medical Services d/b/a Trinity Health.               18   we, in 2012, looked at how to, um -- start a
 19       Q. Yeah. But the e-mail address was --            19   toxicology laboratory.
 20       A. TrinityMS.                                     20      Q. That's just, um --
 21       Q. TrinityMS for all of those?                    21      A. A Google search; eHow.
 22       A. Most on the time, yes, sir.                    22      Q. Okay. Um -- is it true that, um --
 23       Q. Okay. Do you know how much -- how              23   from the start Trinity was doomed?
 24    large that volume of material is? Gigabytes,         24         MR. STEWART:
 25    terabytes, anything of that nature?                  25            Object to form.
                                               Page 350                                                  Page 352
  1       A. 9 terabytes.                                    1      A. Um -- you know, different -- different
  2          MR. STEWART:                                    2   times, and with different stresses, I may have
  3              Object to form.                             3   even -- I may have even used those words to,
  4              If you can answer --                        4   um -- to categorize where -- where we were at
  5              What are -- I mean, when you say            5   in the process. Um --
  6          volume of material, what are you                6   EXAMINATION BY MR. KUPPERMAN:
  7          talking about?                                  7      Q. So you did state publicly that Trinity
  8          MR. KUPPERMAN:                                  8   was doomed from the start.
  9              Yeah. On the server.                        9      A. Um -- I don't remember when, I don't
 10       A. I believe it's 9 terabytes.                    10   remember where, but it doesn't sound like
 11    EXAMINATION BY MR. KUPPERMAN:                        11   something that I wouldn't have said if I was,
 12       Q. Okay. What about Dr. Martin? He used           12   um -- angry and mad.
 13    a gmail address. Do you have records of that?        13      Q. So you don't deny that you said it?
 14       A. No, I do not have access to his.               14      A. No, I do not deny that I said it.
 15       Q. Have you asked him for 'em?                    15      Q. Okay. And you would tell the truth.
 16       A. No, sir.                                       16   Right?
 17       Q. Okay.                                          17      A. That what I'm here for.
 18       A. He was not an employee of, um -- of            18         MR. STEWART:
 19    Trinity, as far as his e-mail records go.            19            Object to form.
 20       Q. Um -- he was an employee of Prestige?          20   EXAMINATION BY MR. KUPPERMAN:
 21       A. No. He was -- he was -- laboratory             21      Q. Right. And you told the truth when
 22    directors are typically, um -- hired as              22   you said Trinity was doomed from the start.
 23    consultants. So they -- there was a company          23   Didn't you?
 24    that Dr. Martin worked for that we -- we hired,      24         MR. STEWART:
 25    and they employ Dr. Martin.                          25            Object to form.
                                                                                88 (Pages 349 to 352)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                            EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                   Document 79-3    08/13/19 Page 89 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                 April 10, 2019

                                               Page 353                                                    Page 355
  1       A. Um -- I would -- I would say, um --              1      A. -- fact that I'm, like, with all of
  2    that if I was angry, um -- that what I said in         2   these things that happened.
  3    the heat of that argument, or the heat of that,        3      Q. Uh-huh. But you're saying from the
  4    um -- that anger, um -- was not fact-based, it         4   start Trinity was doomed. You're not saying
  5    was feeling-based.                                     5   years after the start Trinity was doomed;
  6    EXAMINATION BY MR. KUPPERMAN:                          6   right?
  7       Q. Well, what if didn't say it in anger,            7      A. At the end of the -- of the story. If
  8    you just said it.                                      8   you look back and say we were doomed from the
  9           MR. STEWART:                                    9   start, picking Merge did not --
 10              Object.                                     10      Q. Uh-huh.
 11    EXAMINATION BY MR. KUPPERMAN:                         11      A. -- help.
 12       Q. Say you said it on videotape, in front          12      Q. I understand it may not have helped,
 13    of people, that you knew would be made public,        13   but that's not what you said. Right?
 14    and you weren't screaming or yelling, and you         14      A. That's correct.
 15    weren't angry?                                        15      Q. Okay. Now, you, um -- also indicated
 16       A. Uh-huh.                                         16   that you had to borrow a lot of money from
 17       Q. My question to you, sir, is, is what            17   other companies for Trinity. Correct?
 18    you say true?                                         18      A. Um --
 19       A. Yes.                                            19          MR. STEWART:
 20       Q. Okay. So it is true that Trinity was            20             Object to the form.
 21    doomed from the start. Because you made that          21      A. Other banking institutions?
 22    statement. Correct?                                   22   EXAMINATION BY MR. KUPPERMAN:
 23           MR. STEWART:                                   23      Q. You said other companies. That was
 24              Object to form.                             24   going to be my question. Were there companies
 25       A. It is -- it is -- it is true that               25   other than banks that you had to borrow money
                                               Page 354                                                    Page 356
  1    Trinity failed. It is true that Trinity was            1   from for Trinity?
  2    doomed. It's true that we had a CMS audit.             2      A. Um -- not that I recall.
  3    And it's true that we purchased a noncompliant         3      Q. Okay. Do you recall the interest
  4    software. And it's true that with all of that,         4   rates you agreed to pay on the loans to
  5    um -- going against us, that, um -- Trinity was        5   Trinity?
  6    effectively doomed from the start.                     6      A. Um -- the loans from the banks?
  7    EXAMINATION BY MR. KUPPERMAN:                          7      Q. Well, you just told me that you think
  8       Q. Yeah. But, uh -- Merge wasn't there              8   they're the only loans. So --
  9    in the start, was it? Manager didn't come onto         9      A. Yeah. No. That's why I'm asking.
 10    the scene until 2016, and Trinity started in          10   Are you -- you -- I'm asking you to be specific
 11    2012, you told us.                                    11   with your questions so that I can answer them.
 12          MR. STEWART:                                    12   I just want to answer them.
 13              Object to form.                             13      Q. Yeah. I'm just asking about loans.
 14       A. That's correct.                                 14   And you said the only loans are banks. So I'm
 15    EXAMINATION BY MR. KUPPERMAN:                         15   just asking, what were the interest rates on
 16       Q. Okay. So at the start, Merge wasn't             16   the loans?
 17    anywhere on the horizon for Trinity, was it?          17      A. Um -- line of credit, prime plus 1
 18       A. Well --                                         18   percent; um --
 19          MR. STEWART:                                    19      Q. Were there any fixed loans?
 20              Object to form.                             20      A. Sure.
 21       A. -- depending on when I made the                 21      Q. Fixed interest rate.
 22    statement -- you're -- we're Monday morning           22      A. Sure.
 23    quarterbacking the --                                 23      Q. And what were they?
 24    EXAMINATION BY MR. KUPPERMAN:                         24      A. Um -- off the top of my head, I can't
 25       Q. Uh-huh.                                         25   remember what they were.
                                                                                 89 (Pages 353 to 356)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                               504 219-1993
                                                                                              EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD             Document 79-3     08/13/19 Page 90 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                           April 10, 2019

                                             Page 357                                               Page 359
  1       Q. Okay. Now, the ultimate goal that you        1   a problem with Trinity, did you?
  2    had in mind when you formed Trinity was to         2        MR. STEWART:
  3    create the company and then sell Trinity.          3            Object to form.
  4    Correct?                                           4      A. Um -- I was advised by counsel not to
  5           MR. STEWART:                                5   disparage Merge in the public domain.
  6                Object to form.                        6   EXAMINATION BY MR. KUPPERMAN:
  7    EXAMINATION BY MR. KUPPERMAN:                      7      Q. Uh-huh. But you never did mention
  8       Q. A few years down the road you wanted         8   Merge, did you?
  9    to sell it.                                        9      A. I never did disparage Merge in the
 10       A. I don't believe that that was, um --        10   public domain.
 11    something that we were -- we had -- at one time   11      Q. Now, do I understand correctly you
 12    we had a guy come in and let us know how much     12   adopted your daughter around Christmas of 2016?
 13    life insurance we would need, and like a          13        MR. STEWART:
 14    buy/sell agreement, and we did a free cash flow   14            Object to the form. This is not
 15    calculation. There was only one time in the       15        anywhere on the 30(b)(6) notice.
 16    entire time that we operated it that we even      16   EXAMINATION BY MR. KUPPERMAN:
 17    talked about selling it.                          17      Q. Am I correct?
 18       Q. Did you ever state publicly that you        18        MR. STEWART:
 19    wanted to see if you could sell Trinity before    19            Is there -- and what is your
 20    you invested and borrowed money to build it?      20        basis, Steve? Where are you going
 21       A. Um -- did I state publicly that -- I        21        with this?
 22    don't remember.                                   22        MR. KUPPERMAN:
 23       Q. Did you ever try to sell Trinity to         23            You'll find out in the next
 24    Merge?                                            24        question.
 25       A. Um -- Trinity -- we -- we tried to          25      A. September 29th.
                                             Page 358                                               Page 360
  1    sell Merge a solution, and Performance Labs        1   EXAMINATION BY MR. KUPPERMAN:
  2    would have come with it.                           2      Q. Of 2016?
  3       Q. And why would you think Trinity would        3      A. 2016.
  4    be -- I'm sorry. Why do you think Merge would      4      Q. Okay. And then you stated publicly
  5    by interested in owning it's own lab?              5   that after your daughter was adopted you
  6       A. Because Ron Poe told us that.                6   couldn't show up the same way the company
  7       Q. Okay. Did you talk to anyone other           7   needed you pre-daughter. Right?
  8    than Ron Poe about that?                           8      A. That's correct.
  9       A. Um -- conversations with Pete -- Pete        9      Q. Okay. So around the same time Trinity
 10    Nanos about what the team can do, and what -- a   10   was starting to run tests using Merge, in early
 11    laboratory for them to be able to work through    11   2017, you were busy, you weren't always there,
 12    workflows and the problems with Merge, what an    12   because of your daughter. Is the fair?
 13    actual bench laboratory can do to help 'em,       13         MR. STEWART:
 14    yeah.                                             14             Object to the form.
 15       Q. Okay. You recall stating that we            15      A. That's not correct.
 16    spent all our cash, lost any people who were      16   EXAMINATION BY MR. KUPPERMAN:
 17    there to learn together, and wiped our own        17      Q. Okay.
 18    business off the face of the earth?               18      A. Can I explain what that statement is?
 19       A. Uh-huh.                                     19      Q. Sure.
 20       Q. You recall saying that?                     20      A. Um -- my priorities shifted from my
 21          MR. STEWART:                                21   company being my child to actually having a
 22              Object to form.                         22   child. And so we started having more direct
 23       A. I do believe so.                            23   conversations between us and our employees
 24    EXAMINATION BY MR. KUPPERMAN:                     24   about what was required and what was necessary
 25       Q. Okay. And you didn't mention Merge as       25   for us to be able to get the job done. The
                                                                            90 (Pages 357 to 360)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                        EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3    08/13/19 Page 91 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                           April 10, 2019

                                              Page 361                                              Page 363
  1    Blake Bourque that would let things go in 2015,    1   the disease of alcoholism. And I help them
  2    and even in the beginning of 2016, that guy had    2   find clarify in their goals. And I enjoy
  3    disappeared. So I became very focused on           3   speaking publicly about that.
  4    getting the laboratories up and running so that    4   EXAMINATION BY MR. KUPPERMAN:
  5    way I could actually provide for my family.        5      Q. I've noticed. Okay. And so you got
  6       Q. Okay. Now, in May of 2018, you stated        6   off of the drugs and alcohol 277 days before
  7    publicly you had been sober for 277 days.          7   May of 2018.
  8    Correct?                                           8         MR. STEWART:
  9       A. Yes, sir.                                    9             Object.
 10       Q. Okay. So you were not sober at the          10   EXAMINATION BY MR. KUPPERMAN:
 11    time you were dealing with Merge. Correct?        11      Q. Fair?
 12           MR. STEWART:                               12      A. Um -- actually, there was -- there was
 13              Object to form.                         13   lot of, um -- spots where I was looking for a
 14       A. The, um -- no, I was -- I was drinking      14   streak. That was the longest streak at that
 15    socially.                                         15   time, but I'd go 60 or 90 days. The -- the
 16    EXAMINATION BY MR. KUPPERMAN:                     16   main, you know, real drugs and alcohol problems
 17       Q. Okay. Is that what you mean by being        17   for me were done around 2011.
 18    sober 277 days?                                   18         The reason why we started a toxicology
 19       A. Yeah. I hadn't had a drop of alcohol        19   laboratory in the first place was because,
 20    in preparation for a couple of triathlons and     20   um -- of helping physicians- with that
 21    stuff like that. I got very healthy.              21   conversation with patients, so that they would
 22       Q. Okay. Did you ever consider yourself        22   understand that depression plus dependence
 23    an alcoholic?                                     23   equals addiction, and that that dependence
 24           MR. STEWART:                               24   could happen from the loss of a child, the loss
 25              Object to form. Where is this in        25   of a loved one, a divorce, money problems, loss
                                              Page 362                                              Page 364
  1           the 30(b)(6) notice?                        1   of a job.
  2    EXAMINATION BY MR. KUPPERMAN:                      2         And so we were helping physicians have
  3       Q. Can you answer my question?                  3   that crucial, critical, collision-based
  4       A. Sure.                                        4   conversation. And that's how we were able to
  5           MR. STEWART:                                5   grow our samples. Because we weren't in there
  6               Object. Where is it in the              6   saying, hey, look at us; we were in there
  7           30(b)(6) notice?                            7   having a real conversation with physicians
  8           MR. KUPPERMAN:                              8   about how they can help their patients.
  9               I don't have to answer.                 9      Q. Okay. Did Trinity have audited
 10           MR. BURGE:                                 10   financial statements?
 11               Well, he doesn't have to answer        11      A. No, sir.
 12           either.                                    12      Q. Okay. Why don't we take a little
 13    EXAMINATION BY MR. KUPPERMAN:                     13   break.
 14       Q. You can either answer --                    14         THE VIDEOGRAPHER:
 15           MR. KUPPERMAN:                             15             We're going off record. The time
 16               Then you may instruct him not to       16         is 4:51.
 17           answer, and we can go to the               17             (Brief recess.)
 18           Magistrate. That's all.                    18         THE VIDEOGRAPHER:
 19       A. I am 100 percent okay with saying           19             We are back on the record. The
 20    that, um -- after I lost my twin girls, um --     20         time is 5:02.
 21    the dependence on, um -- since you know this,     21   EXAMINATION BY MR. KUPPERMAN:
 22    clearly you listened to some podcasts --          22      Q. Okay. Did Trinity present
 23    dependence on pain medication was a, um -- and    23   documentation to CMS about all the defects in
 24    alcohol was something that I struggled with.      24   the Merge system?
 25    And so, I now counsel men who also suffer from    25      A. Yes.
                                                                            91 (Pages 361 to 364)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                        504 219-1993
                                                                                        EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3     08/13/19 Page 92 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                              Page 365                                                 Page 367
  1       Q. And CMS did not revoke Performance's         1      A. Correct.
  2    CLIA license as a result, did it?                  2      Q. And regulators didn't impose any fines
  3       A. No, sir.                                     3   on any of the plaintiffs because of any defects
  4       Q. And CMS didn't tell Trinity it               4   that you claim are in the Merge system.
  5    couldn't use Merge. Correct?                       5   Correct?
  6          MR. STEWART:                                 6      A. Correct.
  7             Object to form.                           7      Q. And they never -- regulators never
  8       A. Um -- couldn't use Merge without,            8   shut down Trinity, Performance, or Prestige,
  9    um -- the documented workarounds.                  9   because of any defects in Merge. Correct?
 10    EXAMINATION BY MR. KUPPERMAN:                     10      A. That's correct.
 11       Q. It told Trinity that it could not use       11      Q. Did CMS ever tell Performance, or
 12    Merge without the documented workarounds.         12   Prestige, or Trinity, that sanctions would be
 13       A. That's correct.                             13   imposed if they didn't switch away from using
 14       Q. And where did it say that?                  14   Merge?
 15       A. Um -- in the conversation that we had       15      A. No, on the exit interview, um -- for
 16    with -- with CMS, with Sandy Pearson. Um --       16   us, Alexa Little did tell me that she knew that
 17       Q. Anywhere in writing?                        17   there were laboratories that were shut down,
 18       A. Um -- in the -- there was a letter          18   um, that had the Merge system, and they were
 19    that Sandy wrote back to us where she reviewed    19   shut down because of the QC and the lack of
 20    the corrective action report, and she reviewed    20   audit control. But she didn't give me specific
 21    basically the workarounds, and understood why     21   names.
 22    we submitted it, um -- told us to report it to    22      Q. Did she tell you approximately where
 23    the FDA, agreed with us, those types of things.   23   they were?
 24    And then I believe she -- in that -- in that      24      A. Um -- they had to have been in her,
 25    e-mail, I vaguely remember -- I'd have to --      25   uh -- in her region because of, uh --
                                              Page 366                                                 Page 368
  1    I'd have to look at the e-mail, but with the       1      Q. 6.
  2    workarounds in place you can resume testing is     2      A. No. Louisiana. Alexa Little. So
  3    something that I remember.                         3   Alexa -- Alexa was the, um -- was the CLIA
  4        Q. She didn't say you couldn't resume it       4   inspector. So she only has the state of
  5    without the workarounds because you presented      5   Louisiana. So these laboratories would have
  6    it to her with the workarounds. Correct?           6   had to have been in the state of Louisiana.
  7           MR. STEWART:                                7         Aurora McKinney told me, also, that
  8              Object to form.                          8   she knew of laboratories that were -- that had
  9        A. We -- I'm not quite sure how the            9   Merge whenever they got inspected and were shut
 10    process actually went. I'd have to look at the    10   down.
 11    e-mail and see.                                   11         Um -- and I know that there were --
 12    EXAMINATION BY MR. KUPPERMAN:                     12   there was a laboratory in Covington, Labtrust,
 13        Q. All right. So basically, you're just       13   that had Merge as an LIS, and whenever it was
 14    telling me what you remember from the e-mail?     14   shut down it took a, um -- it took the
 15        A. Yes, sir.                                  15   opportunity to switch away from the Merge LIS,
 16        Q. Okay. Um -- CMS didn't tell Pathway        16   and they just -- they built their own system.
 17    or Phoenix it couldn't use Merge; correct?        17   Um -- that's Labtrust in Covington, Louisiana.
 18        A. No, sir.                                   18      Q. And when was that, do you know?
 19        Q. Okay. And no, sir meaning I'm              19      A. Aurora, um -- told -- I think Aurora
 20    correct?                                          20   told, uh -- Aurora told Merge that on one of
 21        A. Meaning you're correct.                    21   the group calls. Also, um -- I think Labtrust
 22        Q. Okay, thanks. Regulators did not           22   was shut down right around the same time that
 23    impose any additional sanctions on any of the     23   we were. Maybe a couple months after. So they
 24    plaintiffs because of the defects that you're     24   have gotten shut down in the beginning of 2016.
 25    talking about in the Merge system; correct?       25   I don't know specifically when.
                                                                             92 (Pages 365 to 368)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                          EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                 Document 79-3   08/13/19 Page 93 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                             April 10, 2019

                                               Page 369                                               Page 371
  1       Q. Okay. You purchased an aircraft in             1          MR. STEWART:
  2    2014 on behalf of Prestige; is that correct?         2            Object to form.
  3       A. Yes.                                           3       A. Um -- no. We actually did a really
  4       Q. Can you tell me why that was needed?           4   good job collecting, um --
  5       A. So, um -- we were, um -- doing a lot           5   EXAMINATION BY MR. KUPPERMAN:
  6    of regional travel. First thing I did was I          6       Q. Um -- United HealthCare. That's a
  7    had a driver, whenever we were starting the          7   private insurer?
  8    businesses. And once our -- my travel and my         8       A. Sure.
  9    sales took me from, um -- the regional               9       Q. And, um -- did you -- did Trinity's
 10    Louisiana, um -- the aircraft that cost maybe       10   UHC account get flagged preventing any claims
 11    like $60,000, um -- because it was a Piper          11   from being processed?
 12    Lance, it wasn't a very expensive aircraft,         12       A. Yes.
 13    um -- that was taking tack us between New           13       Q. Explain that to me, if you will.
 14    Orleans, Lafayette, Houston, um -- Dallas.          14       A. Um -- after the letter came out from,
 15    That was pretty much the route. So it was all       15   um -- from the CMS audit, um -- United took the
 16    regional routes.                                    16   position that, um -- they owed us $1.2 million
 17       Q. Why did Prestige need that?                   17   already, and so they basically said, look,
 18       A. Um -- because of the time that it took        18   we're not going to pay you this because of this
 19    to be able to travel. It was an efficiency          19   letter. And that was their justification for
 20    thing.                                              20   it.
 21       Q. Well, why did Prestige -- where is            21       Q. Okay. And did you ever collect the
 22    Prestige located?                                   22   $1.2 million?
 23       A. Mandeville, Louisiana.                        23       A. No, sir.
 24       Q. So why did you need to travel anyplace        24       Q. Okay. So you were having trouble
 25    as a result of Prestige?                            25   collecting from private insurer?
                                               Page 370                                               Page 372
  1       A. Um --                                          1      A. Um -- with that -- that case, yes,
  2          MR. STEWART:                                   2   sir.
  3             Object to form.                             3      Q. Okay. Did Trinity owe United
  4       A. Because we were helping with sales and         4   HealthCare any money?
  5    the marketing efforts of Performance Labs.           5      A. Um -- there was a, um -- a recoupment
  6    EXAMINATION BY MR. KUPPERMAN:                        6   letter attached in an audit that we were to --
  7       Q. Okay. So it had to do with marketing           7   to fill out. And I don't remember the
  8    for Performance?                                     8   particulars of how -- how Phil and, um -- and
  9       A. Yes, sir.                                      9   Chad turned over the audits.
 10       Q. Okay. Um -- and did Prestige charge           10      Q. Well, my question, though, was whether
 11    back that use of the aircraft to Performance?       11   Trinity owed UHC money.
 12       A. Yeah, I believe -- sometimes we marked        12      A. It would be Performance Labs who owed
 13    Mark Lobell's aircraft, um -- and he sent us --     13   the money. So Trinity did not owe.
 14    he'd send us an invoice for gas. But yeah, it       14      Q. Okay. So Performance Labs owed money
 15    was charged back.                                   15   to UHC.
 16       Q. Okay. Now, Trinity was paying                 16      A. Very well, yes.
 17    DocuSign for services that it really wasn't         17      Q. Did it ever pay UHC?
 18    using in 2016. Correct?                             18      A. The way the recoupment happens is it
 19       A. Correct.                                      19   happens whenever you bill new samples, and
 20          MR. STEWART:                                  20   because we were never able to bill new samples
 21             Object to form.                            21   they never could do an offset. So it just
 22    EXAMINATION BY MR. KUPPERMAN:                       22   stayed where it was at.
 23       Q. And, um -- Trinity also had issues            23      Q. So you never paid them. Correct?
 24    collecting from insurers, um -- in 2016 and         24      A. No.
 25    '17. Correct?                                       25      Q. Performance never paid UHC.
                                                                              93 (Pages 369 to 372)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                           504 219-1993
                                                                                          EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3    08/13/19 Page 94 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                           April 10, 2019

                                              Page 373                                              Page 375
  1       A. No.                                          1   Hancock Bank. Correct?
  2       Q. Okay. There -- in 2017, um -- well,          2      A. Yes.
  3    let me ask you this: Who's -- is it Le Lage --     3      Q. And um -- where does that stand?
  4       A. De Lage.                                     4      A. Um -- currently negotiating a global
  5       Q. -- Land and Financial?                       5   resolution.
  6       A. Yes.                                         6      Q. And how much is owed to Hancock?
  7       Q. And who are they?                            7      A. Above 170, I think it's 178, something
  8       A. They financed Waters.                        8   like that.
  9          THE REPORTER:                                9      Q. Okay. And when was that due,
 10             Spelled?                                 10   originally?
 11          MR. KUPPERMAN:                              11      A. Oh, we have an action against
 12             D-E, another word L-A-G-E. And           12   Hancock -- excuse me -- against Whitney Hancock
 13          then I think it's Landen, L-A-N-D-E-N.      13   and, um -- so we're suing them, and they're
 14       A. Yeah. DLL.                                  14   suing us.
 15    EXAMINATION BY MR. KUPPERMAN:                     15      Q. Okay.
 16       Q. Yeah.                                       16      A. Well, Linebacker is suing them. And
 17       A. Um -- they financed all of the Waters       17   they're suing Trinity.
 18    LCMSs. Waters is a brand of an LCMS.              18      Q. When was that $170000-plus supposed to
 19       Q. Okay. And they were seeking, in March       19   be paid?
 20    of 2017, over $2 million in lease payments from   20      A. Um -- we sold the building, and then
 21    you. Correct?                                     21   there was a deficit of the building sale.
 22       A. That's correct.                             22      Q. That's the building you were in that
 23       Q. Was that from Trinity, or Performance,      23   you told me about earlier?
 24    or both?                                          24      A. Yes, sir.
 25       A. Um -- I believe both.                       25      Q. Okay.
                                              Page 374                                              Page 376
  1       Q. Okay. And why didn't you pay?                1      A. I don't remember the exact date.
  2       A. Merge LIS didn't work.                       2      Q. Was it in 2017?
  3       Q. Yes. But, um -- De Lage was a lease          3      A. No. I believe it was in 2018.
  4    on equipment. Right?                               4      Q. Okay. So you owed the money to
  5       A. Correct.                                     5   Hancock Bank, and a greater amount than the
  6       Q. And you owed it $2 million, and you          6   sale paid off.
  7    didn't pay it.                                     7      A. That's correct.
  8       A. We did not have the money to pay it          8      Q. And you owed them -- when was that due
  9    because our operations --                          9   to be paid, originally? Did you get behind in
 10       Q. Okay.                                       10   payments on that?
 11       A. -- could not be started --                  11      A. Um -- not until after the business was
 12       Q. Okay.                                       12   sold and we shut down Performance Labs. Not
 13       A. -- because of Merge.                        13   until Pathway went on it's way. That's when we
 14       Q. Okay. But you didn't have the money         14   got behind on payments.
 15    to pay the 2 million.                             15      Q. Okay. Um -- now, um -- let me ask --
 16       A. That's correct.                             16   I'd like to ask, but I can't find what I'm
 17       Q. Okay. Have they sued you?                   17   looking for. Just bear with me one sec.
 18       A. Um -- it's been settled.                    18          Okay. Now, I'm going to show you what
 19       Q. Okay. What did you end up paying?           19   I am going to mark as I think No. 15.
 20       A. Um -- we ended up having a, um -- part      20   Okey-dokey. Um -- and you recognize this?
 21    of the Pathway agreement -- Pathway assumed the   21   (Tendering.)
 22    debt, and they ended up settling it.              22          Put that down on there.
 23       Q. Do you know what was paid?                  23          (Exhibit 15 was marked for
 24       A. No, sir.                                    24   identification and is attached hereto.)
 25       Q. Okay. Now, Trinity was also sued by         25      A. Oh, the sticker?
                                                                            94 (Pages 373 to 376)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                        504 219-1993
                                                                                        EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3    08/13/19 Page 95 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                               Page 377                                               Page 379
  1    EXAMINATION BY MR. KUPPERMAN:                       1   that's where it's at. So for '15 -- excuse me.
  2       Q. Yeah.                                         2   For '16, it was showing top line revenue of
  3       A. Okay.                                         3   probably around $9-$10 million.
  4       Q. Thank you. You recognize this as an           4      Q. And are your books kept on a cash or
  5    e-mail from Skip Lloyd to Cathey Saurage at         5   accrual basis?
  6    Hancock-Whitney?                                    6      A. Um -- they're -- they're -- both.
  7       A. Yes, sir.                                     7   He -- Skip would keep accrual-base accounting
  8       Q. And then an e-mail from Skip to               8   and cash-base accounting.
  9    Melanie Maceira, just conveying that e-mail.        9      Q. And the income that was received in
 10    Right?                                             10   '16 was actually accrued for --
 11       A. Yes, sir.                                    11      A. In '15.
 12       Q. Okay. And in that, Mr. Lloyd says,           12      Q. '15.
 13    find attached Performance Labs for-- basically     13      A. Yes, sir.
 14    the calendar year 2016. Do you see that?           14      Q. Okay. In March of 2017, as I
 15       A. Yes, sir.                                    15   understand it, Trinity was negotiating with
 16       Q. And it says, it shows a substantial          16   Home Bank on a loan. Correct?
 17    profit for the year. Correct?                      17      A. Yes, sir.
 18       A. Yes, sir.                                    18      Q. And you decided to sell some equipment
 19       Q. Okay. Can you tell me how -- I mean,         19   to help pay that loan. Correct?
 20    we don't have the attached document to that, so    20      A. Yes, sir.
 21    I don't know what the looks like. But can you      21      Q. And when did you decide to sell that?
 22    tell me, um -- how Performance Labs showed a       22      A. Um -- it was equipment that we had.
 23    substantial profit in 2016?                        23   Um -- it was manufacturing equipment. And,
 24       A. Sure. So there were samples that were        24   um -- we wanted to get it out of the building,
 25    done in 2015 -- done, what I mean is that were     25   so we decided we'd sell it and decrease the
                                               Page 378                                               Page 380
  1    run in 2015, that, um -- during a handheld          1   principal price.
  2    audit, um -- we went through every single           2       Q. Was that in February, March, April?
  3    requisition form, every single HCFA 1500, which     3       A. Um -- I don't remember.
  4    is the billing form that you submit, every          4       Q. Okay. Um -- you, Trinity, didn't have
  5    final report. We matched them all up, and as        5   any accounts receivable in March of 2017;
  6    we were making sure that they were priced           6   correct?
  7    right, they were billed right, it -- was a          7       A. Um -- the repricing of the specimens,
  8    massive, very, very forensic billing audit that     8   because of the way that, um -- when you -- when
  9    we did, we found that the, um -- the L.I.M.S.       9   you reprice a specimen you reset the clock on
 10    system and the Xifin billing system had a          10   the receivable time line. So we would have
 11    flagging error, and we recognized this in the      11   been running out of receivables around that
 12    middle of 2015, but we didn't realize the          12   time. We had some -- we had some worker's comp
 13    extent to it. And so there was, you know,          13   that we had just discovered. And there's no
 14    thousands of specimens that actually were not      14   time out on workers' comp. So we did have
 15    billed, and we found them. And so we organized     15   receivables in March 2017, but they were
 16    a billing effort to be able to start -- you        16   starting to -- to -- to dissipate.
 17    have a timely filing issue. So there's some        17       Q. Okay.
 18    amount of time that you have, as a laboratory,     18       A. I have -- I have a company right now
 19    to be able to actually file and bill. So we        19   that's still working on that AR.
 20    collect another $10 million in 2016. So on an      20       Q. And what company is that?
 21    accrual base accounting method, 2015, we made      21       A. Um -- Trinity -- I have -- I'll get
 22    anywhere between 6 and 10 million bucks.           22   you the -- I'm sorry. It's a law firm. Um --
 23       Q. Uh-huh.                                      23   I'll get you the name of the law firm.
 24       A. So -- 'cause those were all 2015             24       Q. Okay. Now, the loan to Home Bank, you
 25    specimens. So when you book the revenue there,     25   were aware in March of 2017, was going to go
                                                                              95 (Pages 377 to 380)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3    08/13/19 Page 96 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                              Page 381                                               Page 383
  1    into default. Right?                               1      A. We -- we never explored what that
  2       A. Um -- yeah. We had a pretty good idea        2   would look like globally. So I was -- I wanted
  3    that we were running out of cash and we weren't    3   to sit down with an attorney and get counsel.
  4    going to be able to make the payments.             4   I presented that to the team in one of our
  5       Q. Yeah. Um -- the -- walk me through --        5   meetings, let's experience bankruptcy. Fear
  6    I think you've told me that Pathway and Phoenix    6   immediately came over everybody about losing
  7    were sold in April of 2017. Is the fair?           7   their houses, they completely shut down, and we
  8       A. That's fair.                                 8   never -- we never pursued it.
  9       Q. Okay. Walk me through that. How was          9      Q. Yeah. But when you talk about
 10    that sell initiated, why, who was on the other    10   exploring bankruptcy, for what entity?
 11    side, what were the terms?                        11          MR. STEWART:
 12       A. So, um -- I had a very, um -- you just      12             Object. I think he just answered
 13    said, right? -- I mean, I had a different --      13          your question.
 14    different attitude towards what was going on.     14      A. Yeah. We -- yeah, I did.
 15    I'm wanted to get as small as possible. Um --     15   EXAMINATION BY MR. KUPPERMAN:
 16    I wanted to get patients testing again at both    16      Q. So you were just talking about
 17    Pathway and at Performance Labs, and I didn't     17   declaring bankruptcy but not having an idea of
 18    need a big team to do it. So we needed to get     18   what entity?
 19    expenses down as close as possible.               19      A. What I said was we need to explore how
 20          I recommended that had we look at a         20   we can cut our expenses and reorganize this
 21    Chapter 11 bankruptcy. I looked at -- I           21   debt.
 22    recommended us, you know, looking at doing a      22      Q. Okay.
 23    reorg, at least give us some more time to         23      A. That's it.
 24    think. Because Pathway was producing cash         24      Q. But you were just talking about
 25    flow. So um -- my business, uh -- Rhett Bunce     25   Trinity, Performance, Prestige, Pathway,
                                              Page 382                                               Page 384
  1    left in January. As I said at the time was for     1   Phoenix? I'm trying to figure out, were you
  2    health issues. Um -- that's what he told us.       2   talking about all of 'em, or --
  3           Um -- Trinity -- so I wanted to             3      A. This --
  4    terminate -- we have a couple of documents         4      Q. -- any of 'em?
  5    called, you know, bone deep. I wanted to get       5      A. This would have --
  6    down to about 20 employees. And Chad didn't        6         MR. STEWART:
  7    want that. Um -- I wanted to file Chapter 11       7            Object. Steve, you've asked the
  8    bankruptcy, which was going to cause the banks     8         question three different ways. He's
  9    to basically, um -- call guarantors on notes.      9         already answered the question.
 10    And that was going to put Mark Lobell's           10            You can answer it again if you
 11    assets -- and all of us, personally, from a       11         want.
 12    personal guaranty standpoint, you know, right     12      A. Performance and Trinity and Prestige,
 13    there up front.                                   13   at various different levels, have commercial
 14           And so they opted for a different          14   guaranties in various different debts. So we
 15    strategy. And the strategy that they opted for    15   were looking to reorganize the companies' debt.
 16    was to bring in some investors, have somebody     16   EXAMINATION BY MR. KUPPERMAN:
 17    come in and step up and guarantee the notes,      17      Q. Okay. Now, who owned Pathway and
 18    and negotiated, um -- a deal that I thought was   18   Phoenix at that time? Before the sale?
 19    fair for me and would work for me. And, um --     19      A. Um -- Phil Martinez, and, um -- Kyle
 20    kicking and screaming, we executed it and we      20   Mouton, and I believe Shea Spruill.
 21    moved on.                                         21      Q. Okay. And are Pathway and Phoenix
 22       Q. When you said you were talking about        22   labs?
 23    bankruptcy filing, a Chapter 11 --                23      A. Yes.
 24       A. Uh-huh.                                     24      Q. And where were they located?
 25       Q. -- what entity was that for?                25      A. Picayune, Mississippi.
                                                                             96 (Pages 381 to 384)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD               Document 79-3    08/13/19 Page 97 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                               Page 385                                               Page 387
  1       Q. Both of them?                                 1      A. Yes.
  2       A. Yes, sir.                                     2      Q. And it owed, um -- it had a line of
  3       Q. Okay. And in this sale, do I                  3   credit with Whitney of about $540,000 it owed?
  4    understand that, um -- Rob Conrad acquired 10       4      A. Yes.
  5    percent of both entities?                           5      Q. And it owed Iberia about $160,000?
  6       A. Um -- no. This is hearsay: I think            6      A. I don't -- did Performance -- we're
  7    Rob and maybe John Hearn had a piece of it as       7   talking about -- we're asking about
  8    well.                                               8   Performance, but did Performance have a line of
  9       Q. Okay. Um --                                   9   credit with Whitney? Was it commercially
 10       A. At the -- at the closing, though,            10   guarantied on a line of credit with Whitney?
 11    Robco was -- not Rob Conrad, Robco was taking      11      Q. I believe, but I'm asking you.
 12    ownership over those entities. It wasn't an        12      A. I'd have to go back and look. I'm not
 13    individual, it was Robco.                          13   sure.
 14       Q. Okay. And you just don't know who            14      Q. Okay. But those -- Iberia it also
 15    owns Robco.                                        15   owed; correct?
 16       A. That's correct.                              16      A. Yes. Iberia.
 17       Q. But you don't, and to your knowledge         17      Q. Okay. And was Trinity also liable on
 18    Chad doesn't, or anybody like that.                18   all of those debts?
 19       A. That's right.                                19      A. Um -- I don't -- I don't -- I'd have
 20       Q. Okay. Did, um -- Trinity or                  20   to look at the notes and see.
 21    Performance or Prestige get anything out of the    21      Q. Okay. Do you know of any other debts
 22    transfer of ownership in Pathway and Phoenix?      22   that Trinity was liable for?
 23       A. I think we got a reduction of debt.          23      A. No.
 24       Q. And why did you get -- why did those         24      Q. Okay. Um -- can you tell me why
 25    entities get a reduction of debt if they didn't    25   Trinity was a party to the sale agreement
                                               Page 386                                               Page 388
  1    own either Pathway or Phoenix?                      1   between Robco and Pathway and Phoenix?
  2       A. Um -- that was the deal that was              2     A. Because it owned 100 percent of
  3    basically structured. We would give up our          3   Prestige Worldwide.
  4    management contract with Pathway, and that          4     Q. Okay. And Prestige was ending its
  5    Pathway, um -- yeah, we'd just give up the          5   management agreement?
  6    management contract with Pathway, and we            6     A. That's correct.
  7    negotiated that they would step up and take         7     Q. Okay. Okay. Why don't you give me a
  8    over.                                               8   couple of minutes.
  9       Q. Okay. Basically, Performance was              9         MR. STEWART:
 10    trying to liquidated its debts, and Pathway was    10            A couple of minutes?
 11    going to try to service those debts out of its     11         THE VIDEOGRAPHER:
 12    cash flow?                                         12            We're going off the record. The
 13       A. Um -- it wasn't Performance that was         13         time is 5:28.
 14    trying to liquidate its debt. It would be          14            (Brief recess.)
 15    Trinity, Performance had some guaranties, and      15         THE VIDEOGRAPHER:
 16    Prestige may have been on a note or two.           16            We are back on the record. The
 17       Q. Well, Performance owed -- at least as        17         time is 5:32.
 18    of that time in 2017, owed about 1.5 million on    18         MR. LESUEUR:
 19    a home loan? Correct?                              19            We're going to mark all these
 20       A. Uh-huh.                                      20         three as Exhibit 16. They're not
 21       Q. You have to answer orally. Yes or no.        21         Bates'd. They haven't been produced
 22       A. Oh. Yes.                                     22         yet, so they're not Bates range --
 23       Q. And it owed about 2.7 to De Lage?            23         they're not Bates stamped, but we're
 24       A. Yes.                                         24         happy to do that after today. But we
 25       Q. 2.7 million to De Lage?                      25         only have one copy, unfortunately.
                                                                              97 (Pages 385 to 388)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                         EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD                  Document 79-3    08/13/19 Page 98 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                 April 10, 2019

                                               Page 389                                                    Page 391
  1          (Exhibit 16 was marked for                      1      Q. Okay. But they have not been paid.
  2    identification and is attached hereto.)               2      A. I have not paid these invoices.
  3          MR. KUPPERMAN:                                  3      Q. Okay. Thank you very much. I don't
  4             Just -- so one copy -- there are             4   have any other questions.
  5          three that go as part of that.                  5          MR. STEWART:
  6          MR. STEWART:                                    6             We have a few questions.
  7             And when you say they haven't                7          MR. KUPPERMAN:
  8          been produced yet, these are Merge              8             Are you going to ask about these?
  9          documents?                                      9          MR. STEWART:
 10          MR. LESUEUR:                                   10             They're an Exhibit.
 11             They're Merge documents. Right.             11          MR. KUPPERMAN:
 12          MR. STEWART:                                   12             I know. I want to look 'em.
 13             That have not been produced yet.            13   EXAMINATION BY MR. STEWART:
 14          MR. BURGE:                                     14      Q. All right. Just cleaning up a few
 15             Why haven't they been produced?             15   things: We talked a lot about the duplicate
 16          MR. LESUEUR:                                   16   container defect; correct?
 17             They weren't requested.                     17      A. Yes.
 18          MR. BURGE:                                     18      Q. And you discussed a number of the
 19             We didn't request invoices from             19   problems associated with the duplicate
 20          Merge?                                         20   container defect. Correct?
 21             (Off the record due to                      21      A. Yes.
 22          simultaneous discourse of counsel.)            22      Q. And isn't one of the problems also
 23    EXAMINATION BY MR. KUPPERMAN:                        23   that if you deleted the duplicate container it
 24       Q. Let me just ask you a couple questions         24   would also delete the original container?
 25    on this document.                                    25          MR. KUPPERMAN:
                                               Page 390                                                    Page 392
  1          You recognize those as invoices?                1            Object to the form of the
  2       A. This is the first time I'm putting my           2         question.
  3    eyes on them.                                         3      A. As I understand it, yes.
  4       Q. Well, you've seen invoices before from          4   EXAMINATION BY MR. STEWART:
  5    Merge. Right?                                         5      Q. Okay. So that would be in addition to
  6       A. I have seen -- yes, I have. Yes.                6   the defects that you already discussed. Is
  7       Q. Okay. And these appear to be invoices           7   that correct?
  8    from Merge to Trinity?                                8         MR. KUPPERMAN:
  9       A. Yes.                                            9            Object to the form of the
 10       Q. And, um -- those invoices have not             10         question.
 11    been paid, have they?                                11      A. As I understand it, yes.
 12       A. No.                                            12   EXAMINATION BY MR. STEWART:
 13       Q. Okay.                                          13      Q. Okay. Now, we talked a lot about Skip
 14       A. Per Merge.                                     14   Lloyd. Correct?
 15       Q. Pardon?                                        15      A. Yes.
 16       A. There's -- if you can -- you guys, I'm         16      Q. And he was your CPA?
 17    sure, have seen the six months of us trying to       17      A. Yes.
 18    go back and forth to decide and decipher what        18      Q. And you trusted him to prepare your
 19    was actually charged and what wasn't charged         19   taxes?
 20    through the Merge process. So when I say             20      A. Yes.
 21    they're sending us invoices, they've done that       21      Q. And he told you that he prepared your
 22    before and they've been incorrect.                   22   taxes. Correct?
 23       Q. Uh-huh.                                        23      A. Yes.
 24       A. And so, I haven't looked at these to           24      Q. He told others that he prepared your
 25    see of they're correct or not correct.               25   taxes?
                                                                                 98 (Pages 389 to 392)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                              504 219-1993
                                                                                             EXHIBIT A
            Case 3:17-cv-00592-JWD-EWD              Document 79-3    08/13/19 Page 99 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                           April 10, 2019

                                              Page 393                                              Page 395
  1       A. Yes.                                         1         MR. STEWART:
  2       Q. And you believed him when he said            2            17.
  3    that. Correct?                                     3      A. All right.
  4       A. Yes, sir.                                    4   EXAMINATION BY MR. STEWART:
  5       Q. Okay. Talking about the sale of              5      Q. Okay. And you'll remember that this
  6    assets to Pathway that occurred around             6   Exhibit 7 is a letter from me, Jesse Stewart,
  7    April 2017. Correct?                               7   the opposing counsel, and it references some
  8       A. Yes.                                         8   documents in it?
  9       Q. Or I'm sorry. Not the sale to                9      A. Yes.
 10    Pathway; the sale to Robco.                       10      Q. And you remember going through these,
 11          Did Robco also obtain any of                11   and you were shown in globo Exhibit 8.
 12    Performance's on Trinity's equipment?             12   Correct?
 13       A. Yes.                                        13      A. Yes.
 14       Q. And what, um -- what would that             14      Q. And we looked at in globo Exhibit 8,
 15    equipment have been, just generally?              15   and the numbers on in globo Exhibit 8 did not
 16       A. The, um -- well, there was the DLL          16   mark up to the numbers on Exhibit 7. Correct?
 17    equipment that was Performance Labs' that was,    17      A. That's correct.
 18    um -- that was relocated and moved to, um -- to   18      Q. Okay. I'm going to hand you an
 19    Pathway. There was the furnitures, the            19   exhibit that I'm marking as in globo
 20    fixtures, the equipment. Um -- those were the     20   Exhibit 17. (Tendering.)
 21    things that -- those were the assets involved     21         (Exhibit 17 was marked for
 22    in the transaction as I understand it.            22   identification and is attached hereto.)
 23       Q. Okay. Were there any other assets           23      A. Okay.
 24    from Trinity or Performance that may have been    24   EXAMINATION BY MR. STEWART:
 25    conveyed in that sale?                            25      Q. Now, looking at Exhibit 7, first,
                                              Page 394                                              Page 396
  1           MR. KUPPERMAN:                              1   starting, um -- with that first parenthetical,
  2              Object to the form.                      2   it says, stating, quote, the Merge LIS is
  3       A. There was a, um -- there was AR that         3   capable of handling all of the different lab
  4    was supposed to be transferred. There was debt     4   disciplines you have mentioned below in one
  5    that was supposed to be replaced. The              5   system, period.
  6    transaction was set up to where, um -- the         6          Do you see that? In Exhibit 7.
  7    monies that Prestige Worldwide had loaned          7      A. In Exhibit 7 I do see that.
  8    Pathway, that Pathway was in the process of        8      Q. Okay. Now, if you go over here to in
  9    paying back, that effectively Prestige wouldn't    9   globo Exhibit 17, first page, TRINITY ending in
 10    have a claim on Pathway going forward. So they    10   038 --
 11    were going to transfer AR, so that the document   11      A. Uh-huh.
 12    had a fair amount of, um -- the monies that       12      Q. -- the e-mail at the bottom of the
 13    were owed to us, um -- they were attempting to    13   page, it's an e-mail from Ron Poe to Rick
 14    get that perfected in the document. They          14   Ornelas dated November 19th, 2015. Do you see
 15    attempted.                                        15   that?
 16       Q. Okay. Can you find Exhibit 78?              16      A. Yes.
 17    That's the letter from counsel. It looks like     17      Q. And the third paragraph -- do you see
 18    this. (Indicating.)                               18   that?
 19           MR. KUPPERMAN:                             19      A. Yes.
 20              Are you going to mark these in          20      Q. And do you see where it says, the
 21           globo?                                     21   first sentence of that paragraph, the Merge LIS
 22           MR. STEWART:                               22   is capable of handling all the different lab
 23              Yes.                                    23   disciplines you have mentioned below in one
 24           MR. KUPPERMAN:                             24   system?
 25              As what?                                25      A. Yes.
                                                                            99 (Pages 393 to 396)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                        504 219-1993
                                                                                        EXHIBIT A
           Case 3:17-cv-00592-JWD-EWD              Document 79-3     08/13/19 Page 100 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                              Page 397                                               Page 399
  1       Q. Is that the same sentence that appears       1   on Exhibit 7 says, quote, offering a
  2    in Exhibit 7?                                      2   significant incentive for you all to move
  3       A. Yes.                                         3   forward, unquoted.
  4       Q. Okay. Now, the next sentence in              4         Turning to the next page in in globo
  5    Exhibit 7, the next parenthetical, it says,        5   Exhibit 17, which ends in 6614, it says, I
  6    touting, quote, standout features? Do you see      6   would like to offer -- I'm sorry. The second
  7    that?                                              7   sentence of this e-mail from Ron Poe to Chad
  8       A. Yes.                                         8   Howell, dated 12/17/2015, says, I would like to
  9       Q. So flipping a few pages forward in in        9   offer a significant incentive for you to move
 10    globo 17, this is an attachment to that e-mail,   10   forward on the Central Valley LIS project in
 11    do you see where we see TRINITY ending in 4048?   11   2015. Do you see that?
 12    A few more pages.                                 12      A. Yes.
 13       A. Yes.                                        13      Q. And is that the same language that
 14       Q. Okay. And, um -- this is a pdf that's       14   appears in that fourth parenthetical?
 15    been put together. The second paragraph under     15      A. Yes. It is it.
 16    the heading Merge Clinical Lab Solutions. Do      16      Q. Okay. Now, just scanning through the
 17    you see that?                                     17   numbers there are at the bottom of this in
 18       A. Yes.                                        18   globo Exhibit 17, would you agree with me that
 19       Q. And do you see the sentence, the first      19   they're not the same numbers that appear on
 20    sentence of that second paragraph, it says,       20   Exhibit 7?
 21    Merge Clinical Lab Solutions are designed with    21      A. I do agree with you.
 22    significant customer input and reflect the        22      Q. Okay. So would that appear to you to
 23    workflow and specific needs of the lab with       23   be typos?
 24    standout features including modular               24      A. Yes. It would be.
 25    functionality that allows you to grow as needed   25      Q. And you didn't prepare this letter.
                                              Page 398                                               Page 400
  1    and have web-based access for realtime results.    1   Correct?
  2          Do you see that?                             2      A. I did not.
  3       A. Yes.                                         3      Q. Your attorney, me, prepared this
  4       Q. That standout features language, is          4   letter. Correct?
  5    that the same language that is in Exhibit 7?       5      A. Yes, you did.
  6       A. Yes.                                         6      Q. Okay. D you happen to have the Second
  7       Q. Okay. The third parenthetical in             7   Amended Complaint in front of you? It's not an
  8    Exhibit 7 inviting plaintiffs to participate in    8   exhibit, but they offered it to you and you've
  9    a, quote, web demo, do you see that?               9   referenced it quite a few times.
 10       A. Yes.                                        10      A. Second Amended Petition for Damages.
 11       Q. Turning to the next page of in globo        11      Q. Yep. If you go to Paragraph 56, which
 12    Exhibit 17?                                       12   starts on Page 16 and continues onto Page 17 --
 13       A. Okay.                                       13      A. Yes.
 14       Q. The next page. The one that ends 5562       14      Q. -- the first four bullet points on
 15    at the bottom.                                    15   Page 17, they describe a November 19th, 2015,
 16       A. Yes.                                        16   conversation, or e-mail, from Ron Poe in which
 17       Q. Do you see the sentence at the top,         17   the language the Merge LIS system is capable of
 18    please join Merge Healthcare for a Web demo of    18   handling all the different lab disciplines
 19    Merge LIS?                                        19   you've mentioned below in one system, end
 20       A. Yes.                                        20   quote. It goes on. The second paragraph
 21       Q. That term web demo, is that the same        21   references the standout features. The third
 22    term that is in that third parenthetical on       22   paragraph mentions the web demos. And the
 23    Exhibit 7?                                        23   fourth paragraph mentions the offering a
 24       A. Yes.                                        24   significant incentive for you to move forward.
 25       Q. Okay. Now, the fourth parenthetical         25          Do you see that?
                                                                           100 (Pages 397 to 400)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                         EXHIBIT A
           Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 101 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                               April 10, 2019

                                               Page 401                                                 Page 403
  1       A. Yes.                                             1      Q. And how can you say that Merge knew
  2       Q. Are those the same quotes that appear            2   that Performance Labs was the one who performed
  3    in this Exhibit 7?                                     3   toxicology confirmations?
  4       A. Yes.                                             4         MR. KUPPERMAN:
  5       Q. Okay. Thank you. Do you have Exhibit             5            Objection.
  6    12 in front of you? This is the, um -- sales           6      A. Because we presented a document to
  7    agreement from January of 2016.                        7   them, and on another one of these exhibits I
  8       A. Exhibit what?                                    8   was shown today it actually shows the work
  9       Q. Exhibit 12.                                      9   flow.
 10       A. Yeah. Exhibit 12.                               10   EXAMINATION BY MR. STEWART:
 11       Q. You got it?                                     11      Q. And what do you mean, it shows the
 12       A. I have it, yeah.                                12   workflow?
 13       Q. Okay. And you'll recall, I believe,             13      A. Um -- this document right here shows
 14    um -- that Mr. Kupperman asked if Performance         14   Performance Labs.
 15    Labs appears anywhere in this document.               15         MR. KUPPERMAN:
 16          Do you recall something to that                 16            What document is it?
 17    effect?                                               17      A. I'm sorry. This is Exhibit -- Exhibit
 18       A. I do recall that. Yes.                          18   11, December 31, 2015. Exhibit 11. And it --
 19       Q. And do you recall stating that, no,             19   prepared by Merge, it says, Performance Labs
 20    that the term Performance Labs does not appear        20   right there, with the actual equipment that was
 21    in this document?                                     21   going to be used, and how it was going to be
 22       A. That's correct.                                 22   mapped out. And it shows Central Valley
 23       Q. Looking at the first page of that               23   Diagnosis Laboratory. And in here, it says,
 24    document, do you see where there's a section in       24   remote lab in Merced, Central Valley Diagnosis
 25    bold towards the bottom that starts, special          25   Laboratory, as here.
                                               Page 402                                                 Page 404
  1    comments?                                              1         But in here, it says, training and
  2        A. Yes.                                            2   medical services in Mandeville, Louisiana,
  3        Q. And do you see the one, two, three --           3   doing toxicology confirmations, which it
  4    it's about the fourth sentence in, it says,            4   doesn't do because it's not a laboratory, it's
  5    this quote is for a core lab to be established         5   actually Performance Labs.
  6    at Trinity Medical Services in Mandeville,             6         So I can say that they did know that
  7    Louisiana, doing toxicology confirmations?             7   Performance Labs existed because they prepared
  8        A. Yes.                                            8   it with their own writing.
  9        Q. Did Trinity Medical Services ever               9      Q. And just to clarify, that is the
 10    perform toxicology confirmations?                     10   document titled Solutions Design Document.
 11        A. No.                                            11   Correct?
 12        Q. Who performed toxicology                       12      A. That is correct.
 13    confirmations?                                        13      Q. Okay. And that was prepared in
 14        A. Performance Labs.                              14   December of 2015, which was before the sales
 15        Q. And did Merge know that Performance            15   contract in January of 2016. Correct?
 16    Labs performed toxicology confirmations?              16      A. That's correct.
 17           MR. KUPPERMAN:                                 17      Q. Okay. And that particular diagram
 18              Object to the form of the                   18   that you were looking at was on Page 9 of that
 19           question.                                      19   document. Correct?
 20        A. Yes, they did.                                 20      A. That's right. Page 9.
 21           MR. KUPPERMAN:                                 21      Q. Okay. Going back to that sales
 22              There's no way he can tell us               22   contract, turning to Page 4 of that document
 23           what Merge knew or didn't know.                23   where it says that bundled -- under Exhibit A,
 24        A. Yes, I .                                       24   the product list, it says, software 3.8.1.
 25    EXAMINATION BY MR. STEWART:                           25   Correct?
                                                                               101 (Pages 401 to 404)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                            504 219-1993
                                                                                            EXHIBIT A
           Case 3:17-cv-00592-JWD-EWD                    Document 79-3   08/13/19 Page 102 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                 April 10, 2019

                                                Page 405                                                  Page 407
  1           MR. KUPPERMAN:                                   1   EXAMINATION BY MR. STEWART:
  2              I'm sorry. Where are you?                     2      Q. Okay. You were asked, um -- whether
  3           MR. STEWART:                                     3   you ever presented to Merge, in any form, um --
  4              Page 4 on Exhibit 12.                         4   the defects that you experienced at Performance
  5           MR. KUPPERMAN:                                   5   Labs. Correct?
  6              Okay.                                         6         MR. KUPPERMAN:
  7       A. Page 4, Page 4, Page 4. Yes, it does.             7            Object to the form.
  8    EXAMINATION BY MR. STEWART:                             8      A. Correct.
  9       Q. Okay. And you testified that you did              9   EXAMINATION BY MR. STEWART:
 10    your research and you learned, well after the          10      Q. And you said that you did, in various
 11    fact, that this Version 3.8.1 was subject to           11   ways. Correct?
 12    the duplicate container defect product recall.         12         MR. KUPPERMAN:
 13    Correct?                                               13            Object to the form.
 14       A. That's correct.                                  14      A. Correct.
 15       Q. Okay. And opposing counsel was asking            15   EXAMINATION BY MR. STEWART:
 16    you about other versions of the software later         16      Q. In preparation for this, um -- for
 17    on. Correct?                                           17   this deposition, do you recall looking at a
 18       A. Correct.                                         18   document dated October 2016 that stated known
 19       Q. And you were asked whether it was some           19   Merge defects?
 20    version later than this 4.1 that was installed,        20      A. Yes.
 21    um -- at Performance Labs. Correct?                    21      Q. And you're confident that that was
 22       A. Correct. I remember that.                        22   turned over to Merge.
 23       Q. Now, isn't it true that the version              23      A. Yes.
 24    that you received, whether it was 3.8 or 4.1,          24      Q. And did that document describe at
 25    contained the duplicate container defect.              25   least some of the defects that are at issue in
                                                Page 406                                                  Page 408
  1    Correct?                                                1   the compliant?
  2          MR. KUPPERMAN:                                    2          MR. KUPPERMAN:
  3              Object to the form of the                     3             Object to the form.
  4          question.                                         4      A. The document that we sent to Merge --
  5       A. The version -- we did find the                    5   that I sent to Merge in October 2016 did a good
  6    duplicate container defect, period.                     6   job of addressing what we then knew about.
  7    EXAMINATION BY MR. STEWART:                             7   Like, known Merge defects was the proper title
  8       Q. Period. So whatever version it was,               8   for that document because this is what we knew.
  9    it had the duplicate container defect.                  9   EXAMINATION BY MR. STEWART:
 10          MR. KUPPERMAN:                                   10      Q. Okay. Now, you were talking about,
 11              Object to the form of the                    11   um -- earlier -- I'm sorry. Strike that.
 12          question.                                        12          Counsel was asking you questions about
 13       A. Correct.                                         13   what Performance and Trinity and Prestige did
 14    EXAMINATION BY MR. STEWART:                            14   to, um -- to learn the Merge system and to get
 15       Q. And you were never informed of the               15   the Merge system up and running. Correct?
 16    Duplicate container defect at any time prior to        16      A. Correct.
 17    purchasing the product. Correct?                       17      Q. And I'm paraphrasing here, but I
 18          MR. KUPPERMAN:                                   18   believe at one time, um -- counsel asked you
 19              Object to the form of the                    19   the question whether you would have ever been
 20          question.                                        20   prepared to run the Merge system. Correct?
 21       A. Correct. I was not. Did not know                 21      A. Correct.
 22    about the duplicate container defect or any of         22          MR. KUPPERMAN:
 23    the FDA recalls. I was never notified, ever,           23             Object.
 24    about a FDA recall, at all even the ones that          24   EXAMINATION BY MR. STEWART:
 25    happened when we were under contract.                  25      Q. And your answer was that, no, you were
                                                                                102 (Pages 405 to 408)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                              504 219-1993
                                                                                             EXHIBIT A
           Case 3:17-cv-00592-JWD-EWD              Document 79-3     08/13/19 Page 103 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                            April 10, 2019

                                              Page 409                                               Page 411
  1    never prepared to run the Merge system.            1   put patients first, is it fair to say that you
  2    Correct?                                           2   were not prepared to move forward with Merge
  3       A. That's correct.                              3   because of the defects that you discovered, and
  4       Q. Why weren't you ever prepared to run         4   the concerns about risks to patients that would
  5    the Merge system at your labs?                     5   result from using Merge in the field?
  6       A. Um -- because in a -- in a scientific        6         MR. KUPPERMAN:
  7    setting, in a laboratory setting, wherein          7             Object to the form.
  8    you're supposed to take patient safety, um --      8      A. Yes.
  9    as your primary goal, um -- and when you're --     9   EXAMINATION BY MR. STEWART:
 10    when you're looking -- you have to have           10      Q. Now, you were asked a few questions
 11    consistency. And you have to have accuracy.       11   regarding statements you made about whether
 12    And you have to have specificity. And you have    12   Trinity was doomed. Is that correct?
 13    all these regulations.                            13      A. That's correct.
 14           You're never prepared for the Merge        14      Q. Um -- wasn't Trinity actually a
 15    LIS system and what it brought to our doorstep.   15   profitable business in the beginning?
 16    Like, you -- you -- you are never prepared to     16         MR. KUPPERMAN:
 17    every single time you have a problem to find      17             Objection.
 18    out that there's a defect and then they knew      18      A. It was.
 19    about it. Like, we were never prepared to --      19   EXAMINATION BY MR. KUPPERMAN:
 20    to -- to give -- to be able to receive what       20      Q. Okay. And, um -- give me an example.
 21    Merge delivered to us, which was just a           21   Or give me -- give me ballpark. What were the
 22    complete disregard for patient. I was never       22   profits of Trinity in 2014 and 2015?
 23    prepared to see that. Um -- not by IBM, not by    23      A. Um -- 2014, um -- north of a million.
 24    Merge.                                            24   Um -- 2015, um -- on an accrual basis, anywhere
 25           So that's what I meant by we were not      25   between 6 to 10 million.
                                              Page 410                                               Page 412
  1    prepared for the system. We were -- we were        1     Q. Okay. And then, um -- you have
  2    never prepared for how bad the system actually     2   Exhibit 15, which is this e-mail involving Skip
  3    was.                                               3   Lloyd; correct?
  4       Q. So when you say you were never               4     A. Correct.
  5    prepared, did that reflects any kind of lack of    5     Q. And in that e-mail, Skip is showing a
  6    confidence in your team?                           6   substantial profit for the year ending
  7           MR. KUPPERMAN:                              7   12/31/2016?
  8              Object to the form of the                8     A. Yes.
  9           question.                                   9     Q. And this was the year that, um --
 10       A. No. In fact, Merge -- Merge, in their       10   Performance Labs was shut down. Correct?
 11    own words, in their own comments, told us that    11     A. That's correct.
 12    they wished that they had more clients like us,   12     Q. And it still turned a substantial
 13    and they wished that they can work with us in     13   profit for that year. Correct?
 14    the past. They acknowledged that we knew more     14         MR. KUPPERMAN:
 15    than them about the bench, about laboratory       15             Objection.
 16    processes, about workflows.                       16     A. That is correct.
 17           Ron Poe acknowledged that to us, and       17   EXAMINATION BY MR. STEWART:
 18    even pitched us as an idea to his, um -- his,     18     Q. And do you remember to the order of
 19    um -- supervisors as a group that they could      19   what kind of profit it made that year?
 20    work with to be able to fix their broken          20     A. It would have been, um -- this
 21    product. And so, um -- we were -- we were --      21   particular document, I believe, shows anywhere
 22    we were -- we were prepared to put patients       22   between 5 and 8 million.
 23    first. We were not prepared to use Merge in       23     Q. In profit for the year 2016?
 24    that pursuit.                                     24     A. In profit for the year 2016.
 25       Q. So when you say you were prepared to        25     Q. And at the time this documents was
                                                                           103 (Pages 409 to 412)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                          504 219-1993
                                                                                         EXHIBIT A
           Case 3:17-cv-00592-JWD-EWD             Document 79-3     08/13/19 Page 104 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                           April 10, 2019

                                             Page 413                                                Page 415
  1    written, or at least shortly before, in January    1   um -- an e-mail coming from an e-mail address
  2    of 2017, you were still intending to get           2   ending in us.ibm.com. Correct?
  3    Performance Labs back up and running. Correct?     3      A. Correct.
  4           MR. KUPPERMAN:                              4      Q. And based of your understanding, is
  5              Objection to the form.                   5   that an e-mail address that is affiliated with
  6       A. Correct.                                     6   Merge?
  7    EXAMINATION BY MR. STEWART:                        7      A. Correct.
  8       Q. So you anticipated a profit going            8      Q. Okay. Then if you look at the, um --
  9    forward.                                           9   the from line on that e-mail, it's from Lorrie
 10           MR. KUPPERMAN:                             10   Dillon who's the project manager, Merge LIS.
 11              Objection to the form.                  11   Correct?
 12       A. Yes, I did.                                 12      A. Correct.
 13    EXAMINATION BY MR. STEWART:                       13      Q. And right underneath that, it says,
 14       Q. And did anything change after that          14   Merge an, IBM company. Right?
 15    initial January 2017 going forward?               15      A. That's correct. Merge, an IBM
 16       A. Um -- we found the QC defect, and then      16   Company.
 17    we found the -- Merge LIS doesn't do math         17      Q. And on other side of that document, do
 18    correctly and there's no way to release patient   18   you see IBM, the logo, there. Correct?
 19    results to go forward. We found a critical        19      A. That's correct. IBM.
 20    flaw in the Merge system that would not allow     20      Q. Okay. And then the second
 21    us to be able to go forward in any capacity and   21   paragraph -- I'm sorry. The last full
 22    test patient samples. Not at Performance Labs.    22   paragraph that begins, yes I agree. It says,
 23       Q. So at that point was when, um -- you        23   yes I agree the new guy is a Band-Aid who will
 24    realized that you were really at the end of the   24   speed the process yes, but that doesn't
 25    runway --                                         25   eliminate the fact that we are implementing a,
                                             Page 414                                                Page 416
  1          MR. KUPPERMAN:                               1   all caps, broken product. Period, of story.
  2             Objection.                                2         Do you see where it says that?
  3    EXAMINATION BY MR. STEWART:                        3      A. I do see that.
  4       Q. -- for Performance Labs.                     4      Q. And we've been talking about a lot of
  5          MR. KUPPERMAN:                               5   defects in Merge today. Correct?
  6             Sorry. Objection.                         6         MR. KUPPERMAN:
  7       A. At that point is when we were running        7             Objection.
  8    out of capital. Yes.                               8      A. That's correct.
  9    EXAMINATION BY MR. STEWART:                        9   EXAMINATION BY MR. STEWART:
 10       Q. Okay. And I'm going to hand you the         10      Q. Would you agree with that statement
 11    document that counsel -- counsel referenced       11   from Lorrie Dillon on 10/26/2016 regarding
 12    before. Um -- it's Merge 5468. It was not         12   Merge being a broken product?
 13    introduced as an exhibit. Now, this document      13      A. Yes. I would.
 14    that was referenced before, have you seen this    14         MR. KUPPERMAN:
 15    document before?                                  15             Objection.
 16       A. I have.                                     16      A. Absolutely. I would agree with the
 17       Q. Okay. And how did you come to see it?       17   Merge employee.
 18       A. Um -- I saw it whenever I was               18   EXAMINATION BY MR. STEWART:
 19    reviewing and preparing for the case.             19      Q. Okay. Thank you. We have no further
 20       Q. Flipping to -- flipping through this        20   questions.
 21    document, was this document a document that was   21         MR. KUPPERMAN:
 22    prepared by Trinity?                              22             Okay. I've got a few as a
 23       A. Uh -- no.                                   23         follow-up.
 24       Q. Okay. So we have at the very                24   EXAMINATION BY MR. KUPPERMAN:
 25    beginning -- the very first page, we have,        25      Q. Do you know how many users there are
                                                                           104 (Pages 413 to 416)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                         504 219-1993
                                                                                        EXHIBIT A
           Case 3:17-cv-00592-JWD-EWD                  Document 79-3    08/13/19 Page 105 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                               April 10, 2019

                                              Page 417                                                   Page 419
  1    of Merge software?                                    1   stuff that was paid in 2016. Correct?
  2       A. Somewhere around 400.                           2          MR. STEWART:
  3       Q. And do you know how many have, um --            3              Object to form.
  4    expressed defects -- the same defects that you        4              You can answer if you know.
  5    have expressed?                                       5      A. Yes.
  6       A. Um -- I don't know that Merge follows           6   EXAMINATION BY MR. KUPPERMAN:
  7    documenting complaints or defects                     7      Q. Yes. The same dollar amounts; right?
  8    appropriately.                                        8      A. That's right.
  9       Q. Yeah. But my question is, do you know           9      Q. Okay. Now, you said that Mr. Poe
 10    how many people actually, say, using the 4.1 or      10   said -- acknowledged that you all knew more
 11    higher version, in fact, experienced any of the      11   than Merge --
 12    defects that you are now talking about?              12      A. Yes.
 13       A. Our complaints and defects were not            13      Q. -- right?
 14    documented internally, so I couldn't even begin      14          Okay. Anyone other than Mr. Poe?
 15    to fathom how I would be able to come up             15      A. Um -- the actual employees of Merge,
 16    with -- if Merge isn't documenting our               16   on the, um -- one of the last group phone calls
 17    complaints, as many times as we complained, any      17   we had with Patty and Aurora present, um --
 18    statistical mathematical formula to -- it            18   their -- I don't remember hit title, I don't
 19    just -- I'm sorry. My brain has a hard time          19   remember her name, but I do remember her saying
 20    with that one.                                       20   this, and we did record that call, that she see
 21       Q. Okay. So the answer is you don't know          21   said that we don't work with many customers
 22    how many --                                          22   like you, you guys know this stuff, we really
 23       A. The question --                                23   hope we can work with you.
 24       Q. -- of the 400 people or 400 entities           24      Q. Great.
 25    that you believe use this Merge software in          25      A. Yeah.
                                              Page 418                                                   Page 420
  1    fact experienced the same defects.                    1      Q. Okay. And, um --
  2       A. That's right.                                   2      A. Pete Nanos also told me. Pete Nanos
  3       Q. Okay. And wouldn't -- if there was a            3   said, we're not -- we're not lab people; we're
  4    defect in the software, wouldn't you expect           4   software people. He told me he always looks
  5    every one of them to have the same defect?            5   for a subject matter expert, and that's one of
  6       A. Yes.                                            6   the ways that he was able to make his imaging
  7       Q. So you would expect all 400 to                  7   software work, is finding people who can
  8    experience the same thing.                            8   actually do it, because we can do it.
  9       A. Yes.                                            9          So there was several employees at
 10       Q. Okay. Now, you talked about the                10   Merge that told us that we knew what we were
 11    Performance Labs profit in 2016. You recall          11   talking about more than they did.
 12    that?                                                12      Q. Okay. The document that you were
 13       A. Yes.                                           13   shown toward the end that begins with Merge
 14       Q. Okay. We would like that document,             14   5468.
 15    because we don't have it. It wasn't attached         15          MR. STEWART:
 16    to the e-mail. So I'll ask for that.                 16             And we're going to put that in as
 17           But in addition, the profit in 2016,          17          Exhibit 18, so we can just refer to it
 18    just to make sure I have it right from our           18          as 18.
 19    earlier conversation, that was all stuff that        19          (Exhibit 18 was marked for
 20    accrued in 2015 that just was paid in 2016.          20   identification and is attached hereto.)
 21    Correct?                                             21   EXAMINATION BY MR. KUPPERMAN:
 22       A. That's correct.                                22      Q. Okay. Exhibit 18. That's the one
 23       Q. So when you talked about the profit in         23   that talks about the broken product; correct?
 24    2015, which you mentioned was on an accrual          24      A. It says, yes I agree the new guys a
 25    basis, you're actually talking about the same        25   Band-Aid. And it ends with broken product.
                                                                              105 (Pages 417 to 420)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                            EXHIBIT A
           Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 106 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                April 10, 2019

                                               Page 421                                                  Page 423
  1       Q. And this is one that you and I talked            1   were shown, I'd like you to go to the document
  2    about earlier as relating to a product that in         2   that has TRINITY 95662 on it.
  3    fact was never installed at Trinity. Correct?          3      A. 17?
  4       A. Um -- we did -- we did talk about the            4      Q. Yes, sir. It's the one that, um.
  5    reference laboratory module not being something        5      A. What kind is it. What's it titled?
  6    that Merge -- a promise that Merge couldn't            6         MR. STEWART:
  7    deliver on.                                            7            It's the in globo exhibit that we
  8       Q. No, sir. We talked about it in that              8         just discussed with the corrections.
  9    it was never installed. Correct?                       9      A. Oh. I got you. Okay. Sorry.
 10       A. I -- I said that they -- time lines --          10         MR. STEWART:
 11    you said, the time line you wanted. I said the        11            This is it. 95662.
 12    time line that we agreed upon.                        12      A. Okay.
 13       Q. Okay. All right. Well, let me ask it            13   EXAMINATION BY MR. KUPPERMAN:
 14    this way: It was never installed at Trinity,          14      Q. Okay. I know there's a lot of paper.
 15    Performance, or Prestige. Is that correct?            15      A. They got out of order and I hadn't
 16       A. That's correct.                                 16   been able to get 'em back in.
 17       Q. Okay. So this e-mail and the                    17      Q. You looking at that document?
 18    discussion about it has to do with a product          18      A. Yes, sir.
 19    that, in fact, is not at issue here because it        19      Q. There's there misrepresentation on
 20    was never installed. Is that correct?                 20   this page, is there?
 21           MR. STEWART:                                   21      A. There's no -- there's no
 22              Object to form.                             22   misrepresentation on this. It's an invitation
 23       A. I don't know if that's correct or not.          23   to a meeting. It was misrepresentation in the
 24    EXAMINATION BY MR. KUPPERMAN:                         24   call.
 25       Q. Okay. Well, you're not suing that               25      Q. But there's nothing on this document.
                                               Page 422                                                  Page 424
  1    product, are you?                                      1   Right?
  2       A. No, sir.                                         2      A. Um -- the document references the
  3       Q. Okay. Now, you referenced -- what's a            3   GoToMeeting that occurred. But on this
  4    standout feature. Do you know?                         4   particular e-mail, she invites us to a call.
  5       A. Do I know what a standout feature is?            5      Q. Okay. And the call was recorded.
  6       Q. Yes, sir.                                        6   Right?
  7       A. What exhibit are you referencing?                7      A. Yes.
  8       Q. I'm not referencing any. I'm asking              8      Q. Okay. Um -- if you look at the next
  9    you what a standout feature is.                        9   page, which is 96614 --
 10       A. Um --                                           10      A. Okay. Which one you looking at?
 11          MR. STEWART:                                    11      Q. The very next page. Same exhibit.
 12             Object to the form.                          12      A. I don't have the -- it's.
 13       A. The physician portal, the ability to            13      Q. It's 96614. It's not going to be
 14    be able to oversee, um -- several laboratories        14   stapled. It was loose.
 15    at the same time, um -- any of the automation,        15      A. No.
 16    those would be standout features.                     16      Q. You probably --
 17       Q. Okay. Can you define a standout                 17         MR. STEWART:
 18    feature for me?                                       18            Here.
 19       A. I just gave you what I thought                  19   EXAMINATION BY MR. KUPPERMAN:
 20    standout features were.                               20      Q. It is this document right here.
 21       Q. Well --                                         21   (Tendering.)
 22       A. A standout feature would be a feature           22      A. Okay. Yes.
 23    that you purport that is over the industry            23   EXAMINATION BY MR. KUPPERMAN:
 24    standard.                                             24      Q. Okay. There's no misrepresentation on
 25       Q. Okay. Um -- the Exhibit 17 that you             25   that document is there?
                                                                               106 (Pages 421 to 424)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                             504 219-1993
                                                                                             EXHIBIT A
           Case 3:17-cv-00592-JWD-EWD                  Document 79-3    08/13/19 Page 107 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                April 10, 2019

                                               Page 425                                                   Page 427
  1       A. Um -- um -- I'm not an attorney.                1   EXAMINATION BY MR. KUPPERMAN:
  2       Q. Yeah. But I'm asking you. There's               2      Q. But Exhibit 11, um -- you were asked
  3    nothing false in this document; right?                3   about, um -- the documents that is there, and I
  4       A. Is withholding information                      4   think you pointed out Page 9 as the reference
  5    misrepresentations?                                   5   to Performance Lab. Right?
  6       Q. No, sir. No, sir. I'm asking you for            6      A. Yes, sir.
  7    a misrepresentation, not an omission --               7      Q. Nowhere --
  8       A. Okay.                                           8      A. I'm not looking at it, but I remember
  9       Q. -- or anything else --                          9   what you're talking about.
 10       A. As I say, I'm not a lawyer.                    10      Q. Nowhere in this document does it
 11       Q. -- you can come up with. I'm talking           11   indicate that Performance Lab in fact is a
 12    about a misrepresentation. A misstatement. A         12   separate entity than Trinity, does it?
 13    lie. There's nothing in here like that.              13      A. I don't think there's, um --
 14       A. I don't --                                     14      Q. I see your lawyer is trying to point
 15           MR. STEWART:                                  15   something out to you.
 16              Object to form.                            16      A. No. Not at all.
 17       A. I don't see, um -- anything that is a          17      Q. Okay.
 18    lie in here.                                         18      A. Yeah. So, I mean -- I'm trying to get
 19    EXAMINATION BY MR. KUPPERMAN:                        19   the right exhibit, is what we're trying to do.
 20       Q. Okay. And in fact, Mr. Poe is talking          20      Q. Yeah. 11.
 21    about an incentive to move forward on the            21      A. 11. This one right here? Can you
 22    Central Valley project in 2015. Right?               22   point me to what you're --
 23       A. Uh -- that's correct.                          23      Q. Yeah. Page 9 is the one you pointed
 24       Q. You never did move forward with the            24   me to.
 25    Central Valley project, did you?                     25      A. Okay.
                                               Page 426                                                   Page 428
  1       A. Nope.                                           1      Q. There's nothing on Page 9 that
  2       Q. And you didn't do it in 2015 anyway.            2   indicates that Performance Labs is in fact a
  3    Right?                                                3   separate entity on Page 9. Correct?
  4       A. That's correct.                                 4      A. No. On Page 3 -- on Page 3, um --
  5       Q. Okay. Um -- now, in Exhibit 11 --               5   where's it at? Client over -- Trinity Medical
  6       A. We did a change order underneath the            6   Services owns Performance Labs located in
  7    original contract to be able to make Central          7   Mandeville, Louisiana and Central Valley
  8    Valley actually Prestige World -- excuse me,          8   toxicology laboratory in Merced. Performance
  9    um -- Pathway. So we still used the multisite         9   Laboratories is a toxicology laboratory
 10    license.                                             10   performing both screening and -- I mean, it
 11       Q. Yeah. But you didn't do it in 2015,            11   gives a pretty good -- a pretty good, um --
 12    and you didn't do it with Central Valley.            12   description of what Trinity Medical Services
 13    Right?                                               13   is, and it owns Performance Labs. So it says
 14       A. That's correct.                                14   that right there.
 15       Q. Okay. Now, um --                               15      Q. Right.
 16          MR. STEWART:                                   16      A. So on Page 9 the question was what?
 17             Steve, how much longer you got?             17      Q. Okay. It doesn't say anything on Page
 18          MR. KUPPERMAN:                                 18   9 about Performance Labs being a separate
 19             A couple --                                 19   entity; correct?
 20          MR. STEWART:                                   20      A. No. On Page 3 it says that. Page 9
 21             Because you gone beyond --                  21   is a schematic that has pictures of equipment.
 22          MR. KUPPERMAN:                                 22      Q. Okay. And Performance Labs, um -- on
 23             Well, I'm just following up on              23   Page 3, says that the Merge LIS is going to be
 24          you. And I don't think I have gone             24   operated by Trinity employees working in both
 25          over.                                          25   labs. And Performance is going to be a
                                                                               107 (Pages 425 to 428)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                              504 219-1993
                                                                                             EXHIBIT A
           Case 3:17-cv-00592-JWD-EWD                  Document 79-3   08/13/19 Page 108 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                               April 10, 2019

                                               Page 429                                                 Page 431
  1    reference lab for Central Valley. Right?              1   front of you. And I think that your attention
  2       A. That's correct.                                 2   was drawn to that line in the note, special
  3       Q. Okay. Um -- did Trinity employees               3   comment. It says, this quote's for a core lab
  4    actually operate the Merge system?                    4   to be established at Trinity in Mandeville?
  5       A. Um -- Trinity wholly owned Prestige             5         Do you see that?
  6    Worldwide. Prestige Worldwide --                      6      A. Yes.
  7       Q. But Trinity did not.                            7      Q. Okay. That again does not, um -- it
  8       A. Uh -- that would be correct.                    8   talks about a lab being established at Trinity;
  9       Q. Okay. And Performance Labs in fact              9   correct?
 10    was never a reference lab for Central Valley.        10      A. This quote is for a core lab to be
 11    Was it?                                              11   established at Trinity Medical Services in
 12       A. No.                                            12   Lafayette, Louisiana.
 13       Q. Okay. Now, if you turn to Page --              13      Q. No, in Mandeville. Right?
 14       A. Actually --                                    14      A. Yeah, Mandeville. Excuse me.
 15       Q. -- 12 --                                       15   Mandeville, Louisiana, doing toxicology
 16       A. Actually, uh -- I think in 2015,               16   confirmations.
 17    Performance Labs was a reference laboratory          17      Q. You had me going there for a minute
 18    for, um -- for Central Valley.                       18   trying to figure out where Lafayette came from.
 19       Q. Okay. Well, once you acquired the              19      A. It's -- I'm sorry.
 20    Merge system, Performance never acted as a           20      Q. That does not indicate that -- it
 21    reference lab for Central Valley. Correct?           21   doesn't say anything about Performance in terms
 22       A. That's correct.                                22   of a name, does it?
 23       Q. Okay. Now turn to Exhibit 12, if you           23      A. Um -- not here, no.
 24    will.                                                24      Q. And in fact, it -- it gives the
 25       A. Where is it? I remember seeing                 25   impression that the lab is to be run by
                                               Page 430                                                 Page 432
  1    something in here where it said Trinity Medical       1   Trinity. Correct?
  2    Services d/b/a Performance Labs. Anyway, keep         2      A. I would say that, um -- Merge is as
  3    going. I'm sorry.                                     3   bad at writing contracts as they are at
  4       Q. Well, d/b/a connotes the fact that a            4   building software.
  5    company is operating under another name.              5      Q. Okay. But you signed this, right?
  6    Correct?                                              6      A. I did not sign this.
  7       A. Sure.                                           7      Q. Well, Chad Howell signed it.
  8       Q. Okay. But it's not a separate                   8      A. Yes. He did.
  9    company, it's just operating under a name, a          9      Q. And Chad Howell had all the authority
 10    trade name.                                          10   in the world to sign it on behalf of Trinity.
 11       A. Understood.                                    11   Correct?
 12       Q. That's how you understand that?                12      A. Understood.
 13       A. Doing business as.                             13      Q. And, um -- he did this voluntarily,
 14       Q. Yes.                                           14   under no duress or pressure from Merge.
 15       A. Yeah.                                          15   Correct?
 16       Q. Okay. So the reference to Trinity              16      A. It's an incentive.
 17    d/b/a Performance is an indication that Trinity      17      Q. Sir?
 18    is just doing business under the name                18      A. A pricing -- a pricing incentive.
 19    Performance.                                         19      Q. Yes. But you could have easily walked
 20       A. Got you.                                       20   away from the pricing incentive. Right?
 21           MR. STEWART:                                  21      A. I could have.
 22              Object to form.                            22      Q. Okay. So he signed this voluntarily,
 23    EXAMINATION BY MR. KUPPERMAN:                        23   with full authority. Right?
 24       Q. Okay. Now turn to Exhibit 12. And I            24      A. Yes, sir.
 25    think that you were -- that's right there in         25      Q. Okay. And he did so with full
                                                                              108 (Pages 429 to 432)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                            504 219-1993
                                                                                            EXHIBIT A
           Case 3:17-cv-00592-JWD-EWD              Document 79-3    08/13/19 Page 109 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                          April 10, 2019

                                              Page 433                                             Page 435
  1    knowledge, and -- Trinity did so with full         1        fair.
  2    knowledge of the terms and conditions to which     2        MR. BURGE:
  3    it had agreed and was expected to comply with.     3            You're not reading the whole
  4    Correct?                                           4        statement, Steve. It says,
  5       A. Correct.                                     5        Performance Laboratories LLC will be
  6       Q. I don't have any other questions.            6        the reference lab.
  7    Thank you.                                         7        MR. KUPPERMAN:
  8    EXAMINATION BY MR. STEWART:                        8            Yeah. Correct.
  9       Q. Okay. Just two: Turning to                   9        MR. BURGE:
 10    Exhibit 12, first.                                10            So say the LLC part.
 11       A. Uh-huh.                                     11        MR. KUPPERMAN:
 12       Q. Exhibit 12 is a sales contract;             12            Well, he did.
 13    correct?                                          13        MR. BURGE:
 14       A. Correct.                                    14            That's why it's a separate
 15       Q. That was a document that was prepared       15        company.
 16    by Merge; correct?                                16        MR. KUPPERMAN:
 17       A. That's correct.                             17            He did. But I'm just saying --
 18       Q. Turning next to Exhibit 11, the             18        MR. BURGE:
 19    Solutions Design Document. Correct?               19            And I'll --
 20       A. Correct.                                    20        MR. KUPPERMAN:
 21       Q. Page 3. This is a document that was         21            -- that he didn't --
 22    also prepared by Merge; correct?                  22        MR. BURGE:
 23          MR. KUPPERMAN:                              23            -- ask you not to --
 24             Objection.                               24        MR. KUPPERMAN:
 25       A. Correct. It was a document that was         25            -- read the rest.
                                              Page 434                                             Page 436
  1    prepared by Merge.                                 1        MR. BURGE:
  2    EXAMINATION BY MR. STEWART:                        2           -- omit the part that shows it's
  3       Q. And counsel asked you whether there          3        a separate company.
  4    was any indication that Trinity and Performance    4        MR. KUPPERMAN:
  5    were separate entities. Correct?                   5           I'm not omitting anything. He --
  6       A. That's correct.                              6        MR. BURGE:
  7       Q. In that first sentence, you see              7           You omitted LLC.
  8    Trinity Medical Services LLC. Correct?             8        MR. KUPPERMAN:
  9       A. Correct.                                     9           -- read that.
 10       Q. And in the second sentence, you see         10        MR. BURGE:
 11    Performance Labs LLC. Correct?                    11           When you just read it back you
 12       A. Correct.                                    12        said Performance Labs. You omitted
 13       Q. And the last sentence starts, Merge         13        LLC.
 14    LIS will be operated by Trinity Medical           14        MR. KUPPERMAN:
 15    Services LLC employees working in both            15           I'm objecting to the question.
 16    laboratories and Performance Laboratories LLC.    16        MR. BURGE:
 17    Correct?                                          17           Well, I'm objecting to your
 18       A. Right.                                      18        objection.
 19          MR. KUPPERMAN:                              19        MR. STEWART:
 20             And Performance Labs will be a           20           No further questions.
 21          reference lab. Is that --                   21        MR. KUPPERMAN:
 22          MR. STEWART:                                22           Thank you.
 23             I asked the question.                    23        THE VIDEOGRAPHER:
 24          MR. KUPPERMAN:                              24           This concludes this videotaped
 25             Yes. But I don't think it's              25        deposition. We're going off the
                                                                          109 (Pages 433 to 436)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                        504 219-1993
                                                                                       EXHIBIT A
           Case 3:17-cv-00592-JWD-EWD                    Document 79-3          08/13/19 Page 110 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                                                  April 10, 2019

                                                   Page 437                                                                Page 439
  1          record. The time is 6:15.                         1              R E P O R T E R' S P A G E
  2                                                            2
  3                                                            3           I, JOSEPH A. FAIRBANKS, JR., Certified
  4                                                            4     Court Reporter in and for the State of
  5                                                            5     Louisiana, the officer, as defined in Rule 28
  6                                                            6     of the Federal Rules of Civil Procedure and/or
  7                                                            7     Article 1434(B) of the Louisiana Code of Civil
  8                                                            8     Procedure, before whom this sworn testimony was
  9                                                            9     given, do hereby state for the record;
 10                                                           10           That due to the nature of spontaneous
 11                                                           11     discourse in the foregoing proceedings, dashes
 12                                                           12     (--) have been used to indicate pauses, changes
 13                                                           13     in thought, interruptions by other speakers,
 14                                                           14     and/or talkovers;
 15                                                           15           That this is a complete transcription,
 16                                                           16     and that dashes (--) do not indicate that words
 17                                                           17     have been left out of this transcript;
 18                                                           18           That the phrase (spelled phonetically)
 19                                                           19     is used to denote words and/or names which
 20                                                           20     could not be verified through available
 21                                                           21     references resources.
 22                                                           22
 23                                                           23                  _________________________________
 24                                                           24                  JOSEPH A. FAIRBANKS JR., CCR, RPR
 25                                                           25                  CERTIFIED COURT REPORTER #75005
                                                   Page 438                                                                Page 440
  1            WITNESS' CERTIFICATE                             1
                                                                2          REPORTER'S CERTIFICATE
  2                                                             3
                                                                4         NOTE: This transcript certification is
  3             I, BLAKE NICHOLAS BOURGUE, do                       valid only when accompanied by my original
  4    hereby certify that the foregoing testimony was          5   signature over my state seal.
                                                                6
  5    given by me, and that the transcription of said          7         I, JOSEPH A. FAIRBANKS, JR., CCR, RPR,
  6    testimony, with corrections and/or changes, if               Certified Court Reporter in and for the State
                                                                8   of Louisiana, as the officer before whom the
  7    any, is true and correct as given by me on the               foregoing was taken, do hereby certify:
                                                                9         That the witness was sworn by me upon
  8    aforementioned date.                                         authority of R.S. 37:2554 and did testify as
  9                                                            10   set forth in the foregoing pages;
                                                                          That said proceeding and testimony was
 10    ______________      _________________________           11   reported by me in the stenotype reporting
 11    DATE SIGNED          BLAKE NICHOLAS BOURGUE                  method, was thereafter transcribed and prepared
                                                               12   by me or under my personal direction and
 12                                                                 supervision, and is a true and correct
                                                               13   transcription to the best of my ability and
 13    _______ Signed with corrections as noted.                    understanding;
 14                                                            14         That this transcript was prepared in
                                                                    compliance with transcript format guidelines
 15    _______ Signed with no corrections noted.               15   established by statute or by rules of the
 16                                                                 Board;
                                                               16         That I am knowledgeable of the
 17                                                                 arrangements, financial and otherwise, with the
                                                               17   person on entity arranging for reporting
 18                                                                 services, and that I have acted in compliance
 19                                                            18   with the prohibition on contractural
                                                                    relationships as defined by the Louisiana Code
 20                                                            19   of Civil Procedure Article 1434 and in rules
 21                                                                 and advisory opinions of the Board;
                                                               20         That I am not related to counsel or to
 22                                                                 the parties herein, nor am I otherwise
                                                               21   interested in the outcome of this matter.
 23                                                            22
 24                                                            23        ____________________________________
                                                               24        JOSEPH A. FAIRBANKS, JR., CCR, RPR
 25    DATE TAKEN: April 10th, 2018                            25        CERTIFIED COURT REPORTER #75005

                                                                                          110 (Pages 437 to 440)
JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                                                504 219-1993
                                                                                                                   EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 111 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                   April 10, 2019

                                                                                        Page 441

         A               369:19 372:20         84:22 94:1       actions 316:16       5:24
 ab 70:12,14,22          378:16,19             101:8,13,19      active 125:4,4,7   administrative
 abilities 72:5          381:4 409:20          113:11 344:25    activities 32:7      133:12 310:2
 ability 46:4            410:20 413:21         378:21 379:7,8   actual 23:7        admitted 85:20
  76:10 156:6            417:15 420:6        accounts 38:2        58:13 61:1         86:6 141:18
  170:19 185:8           422:14 423:16         92:16,18 93:15     91:24 95:23        272:4
  231:23 247:13          426:7                 178:13 380:5       104:25 108:14    adopted 359:12
  247:16 422:13        abney 20:17,21        accreditation        109:9 167:8        360:5
  440:13                 31:2,3 32:4           74:5 75:9          187:15 220:15    adulterants
 able 24:25 33:21        34:14 98:2          accrediting          271:5,21           302:25
  39:2 46:3,7            338:8                 74:15 75:7         303:22 311:8     advertise 65:25
  47:11 59:24          abruptly 50:12        accrual 378:21       358:13 403:20    advertising 66:4
  60:4,19 65:25        absolutely 15:16        379:5 411:24       419:15           advice 128:21
  70:5,23 72:6           30:6 141:21           418:24           adamant 204:9      advised 60:18
  107:11 108:6           211:19,20           accrualbase        add 197:25           128:18 359:4
  117:16 124:6           228:21 416:16         379:7              297:15           advisory 440:19
  124:18 128:15        academy 7:15          accrued 379:10     added 80:14        affidavit 327:9
  131:7,10               7:16,17               418:20           addiction          affiliated 95:5
  136:20 142:9         acadiana 63:22        accuracy 121:18      363:23             415:5
  144:22 148:14        acceptability           159:22 297:8     addition 60:24     affirmatively
  149:6 151:14           318:21 319:5          409:11             277:8 278:23       142:14 221:3
  151:19,24            acceptable            accurate 139:13      392:5 418:17       227:11
  158:12 162:13          317:6 320:3           139:20 167:14    additional 86:15   aforementioned
  166:19 169:24        accepted 114:2          179:11 192:3       317:7,13           5:4 438:8
  170:20 171:18        accepting               192:12 214:13      366:23           agencies 110:5
  179:25 180:21          265:25 266:20         214:25 216:3     address 6:24       agency 41:15
  180:25 184:4         access 34:3             331:4              31:14 114:15       110:4
  185:8,11,16            90:20 178:14        accurately           349:19 350:13    aggregate
  187:14,17              286:22,23             192:7 221:24       415:1,5            331:23
  188:25 196:21          298:25 299:20         222:7,22         addressed 198:3    ago 157:9
  219:22 227:21          301:3,4 344:2         226:22 227:7       200:5              329:13
  228:6 231:24           344:22 346:10       acknowledged       addressing         agree 194:18
  247:17 248:20          346:13 347:18         410:14,17          408:6              231:11 232:23
  260:10,11,24           350:14 398:1          419:10           adjust 231:24        250:3 257:9
  268:15 271:23        accession 149:4       acquired 385:4     adjustment           278:18 324:4
  274:23 286:11        accessions 289:4        429:19             234:18             399:18,21
  291:8,19 292:6         292:19 294:8        acquisition        adjustments          415:22,23
  292:7 295:1          accident 43:13          145:11             226:6 229:18       416:10,16
  296:11 298:14        accompanied           acronym 42:2         229:20 230:4       420:24
  298:25 301:4           440:4               act 42:9,13          230:15,19        agreed 5:2
  305:24 308:8         accomplished            111:20 217:17      231:12,21          259:14 332:3
  309:5,9,15,18          324:15              acted 208:8          232:6,17,19,19     332:11 356:4
  309:21 311:3         account 345:21          429:20 440:17      233:2,4,4,5        365:23 421:12
  318:21 319:4           371:10              action 1:4 75:19     234:14             433:3
  338:13,14            accountant              75:22,25         administered       agreement
  341:22 358:11          177:22                281:13 365:20      42:12              79:13,25 80:19
  360:25 364:4         accounting              375:11           administering        80:24 83:18,19


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                504 219-1993
                                                                                   EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3     08/13/19 Page 112 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                      Page 442

   83:20,21,25           240:6               anmol 160:18       419:4             278:10 397:1
   84:1,1,13           allow 148:3           annual 101:3      answered           399:14 401:15
   89:11,13              219:22 309:14        117:7,11          132:19 150:19    applicable 197:9
   122:21 133:12         413:20               321:10            151:4 158:9       197:15 199:12
   133:14 201:7        allowed 107:21        annualized         184:10,20        application
   242:8 298:21        allows 60:3            321:2             187:4,7 193:20    56:11 59:4,23
   328:18 330:12         180:25 226:21       answer 5:13 9:4    205:10 240:8      59:23
   357:14 374:21         227:6 309:4          15:4 19:25        322:12 383:12    applied 59:16,17
   387:25 388:5          397:25               33:10 34:16       384:9             59:20,20,21
   401:7               aluminum 228:1         39:9 52:3 54:1   answering 50:14    302:3
 agreements            amended 13:22          58:13 63:9        150:3 212:20     applies 302:19
   45:22 89:18,23        139:6 203:5          64:24 67:13      answers 96:11     apply 74:1,4
 ah 62:5 329:23          219:16 221:18        76:22 77:14      anticipated        75:16 83:3
 ahead 15:4              276:13 400:7         81:1 89:3,4       413:8             303:8
   42:24 107:6           400:10               93:24 96:5,10    anticipating      appointment
   131:2 187:12        amendment              102:14 108:13     321:2             34:19
   208:1 247:9           80:23                110:2 117:22     antikickback      appreciate 40:7
   309:10 315:21       american 56:15         134:8 144:18      217:16,17         81:8 315:7
   340:18                56:19 57:5,10        150:9 152:4      anybody 10:4      apprenticeship
 aircraft 369:1          57:18 58:16          168:18 170:21     85:20 98:16       108:9
   369:10,12             67:16 68:1,4         170:23 172:4      99:11 213:23     approach
   370:11,13             68:11,18 69:5        173:16 185:2      256:17 265:23     241:20
 al 1:5                  71:8,12 76:2         185:11 190:21     310:21 334:6     appropriate
 alamosa 114:9           76:14,16,24          190:23 191:14     385:18            254:18 334:10
 alcohol 361:19          77:8,11 78:6,9       194:6 195:13     anymore 25:21      335:1
   362:24 363:6          78:10,14             195:23 196:18     43:10 90:21      appropriately
   363:16                102:20               197:5 198:6       312:18            188:12 417:8
 alcoholic 361:23      ameritox 274:25        205:4,13         anyplace 369:24   approval 73:13
 alcoholism              275:8,18,19          206:23 208:1     anyway 39:13       100:6 124:16
   363:1               amino 70:2             212:22 213:8      128:20 426:2      145:22,25
 aldous 2:15 6:14      amount 170:15          223:20 230:21     430:2             146:2,5 169:14
 alere 275:1,8,19        171:17 172:11        231:8 234:12     apache 309:3       169:17,22
 alert 191:9             228:3 287:4          239:24 240:4     apart 189:22       170:17 208:18
 alexa 266:11            376:5 378:18         240:10 241:8      280:15            209:2 260:11
   367:16 368:2,3        394:12               246:12 253:1     apologize          275:13
   368:3               amounts 419:7          276:10 279:9      191:22,24        approvals
 algorithms 45:5       analysis 281:12        279:15,19         299:13            274:19,23
 align 288:10            295:1                290:20 295:7     apparently        approve 73:20
 aligned 181:3         analyte 121:19         305:21 311:3,5    268:2             73:25 75:10,11
 allegation 203:4      analytical 261:3       330:23,25        appear 10:5        75:12 76:6,10
   233:8               analyzer 70:2          337:10 338:13     254:20 294:1      76:11,13 107:7
 allegations             182:22               342:13 343:13     299:4 390:7       108:6 148:25
   249:16 250:10       analyzers              350:4 356:11      399:19,22         275:2 308:8
 allege 219:13,16        114:21               356:12 362:3,9    401:2,20         approved 73:9
 alleged 147:14        anger 353:4,7          362:11,14,17     appearances 2:1    74:15,23,24
   265:14              angry 352:12           384:10 386:21    appeared 29:5      75:1 139:9
 allegedly 141:3         353:2,15             408:25 417:21    appears 81:20      145:24 148:9


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                              504 219-1993
                                                                                 EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 113 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                   April 10, 2019

                                                                                        Page 443

   154:14 162:3          57:21 58:1            226:22 227:7       335:16 431:1       280:13 368:7
   183:24 192:23         96:6 145:9,11         227:13,19,20     attitude 381:14      368:19,19,20
   205:1 208:13          145:18 151:4          227:20,23,25     attorney 86:10       419:17
   245:13 266:7,8        152:12 187:5          228:4              383:3 400:3      aus 260:9
 approves 73:24          212:19 214:9        assays 228:2,15      425:1            authored 176:9
 approving               219:5 274:3         assets 65:6        attorneys            176:11
   189:23 274:24         341:3 347:7           137:9,10           343:12           authority 432:9
 approximate             350:15 351:1          382:11 393:6     attributed 65:12     432:23 440:9
   101:2 281:9           384:7 401:14          393:21,23        au 70:3            authorized
 approximately           405:19 407:2        assign 91:25       au400 69:25          139:16 286:23
   216:24 217:2          408:18 411:10       assigned 97:23       70:1 182:21      automatic
   248:5 285:21          427:2 434:3,23        97:25 98:13      audit 31:14          232:18 233:3
   367:22              asking 22:14          assistant 22:5       60:16 74:9         234:14 235:8
 april 1:19 6:4          28:10 30:1          associated           76:20 141:23     automatically
   10:17 11:1,8          33:7 56:10,13         116:12 391:19      149:10 200:6       231:20 232:17
   27:17 53:20           57:14 85:6          assume 9:13          207:1 226:6,13   automation
   103:8 119:9           130:10 144:5,6        232:4 341:25       226:16 231:25      422:15
   175:19 260:5          158:15 159:5        assumed 374:21       232:3,4,4        available 13:4
   261:11,12             160:24 168:16       assumption           233:1 234:21       20:7 91:5,8
   266:21 346:18         186:17,18             265:10             234:21,21          288:15 310:8
   380:2 381:7           187:20,21           assumptions          235:6 247:12       439:20
   393:7 438:25          190:8 193:21          323:3 340:3,13     247:13 280:25    avenue 1:18 2:6
 ar 380:19 394:3         196:17 197:4        attached 12:19       281:1,2,21,23      6:3
   394:11                197:12,12             79:15 113:4        282:14 285:9     average 284:20
 arb 262:20              199:15 210:6          123:13 160:11      286:8,10           284:21
 area 37:17 39:14        215:22 221:4          164:14 249:5       287:14,17,21     averaging
   123:5 291:4           229:23 231:6,7        250:20 251:2       292:16 301:7       277:14,18
 areas 303:16            232:14 245:16         255:14 314:19      309:20 318:16      278:25 282:1
 arent 26:15             246:2,4,10,10         319:17 328:1       354:2 367:20       307:16 308:9
   215:16 339:11         246:11 248:15         333:18 336:1       371:15 372:6     averse 47:20
 argument 353:3          251:4 254:19          372:6 376:24       378:2,8          avocado 46:21
 arms 265:18             272:18 273:21         377:13,20        audited 308:3      avocaydo 46:21
 arrangements            274:7 290:21          389:2 395:22       364:9            avoiding 224:11
   440:16                299:18 318:9          418:15 420:20    auditing 170:16    aware 86:18
 arranging               321:25 332:18       attachment         auditor 313:20       150:15 153:24
   440:17                337:9,23              397:10           audits 372:9         157:5 158:7
 arrived 324:16          338:16 339:4,4      attachments        august 124:15        172:1 240:15
 article 87:16,18        339:19 347:21         113:12             124:17,18          272:6 287:17
   439:7 440:19          356:9,10,13,15      attack 309:11        125:10 126:2,4     300:7 307:20
 articles 61:17          387:7,11            attempted            126:7 202:21       319:23 331:6,7
 asher 177:21            405:15 408:12         394:15             217:1,2,3,3        339:14,17,21
   313:5                 422:8 425:2,6       attempting           218:7 248:4,8      380:25
 aside 297:2           aspects 25:5            394:13             260:12 289:23    awkward
 asked 19:22             109:10              attend 61:16         290:6              149:23
   23:9 31:10          aspirations           attention 61:1     aurora 21:23       awkwardly
   35:25 37:25           116:9                 67:4 146:22        40:12 41:2         149:23
   46:23 52:25         assay 70:2              204:16 285:6       250:17 266:10
                                                                                          B

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                504 219-1993
                                                                                   EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3     08/13/19 Page 114 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                April 10, 2019

                                                                                      Page 444

 b 1:15 3:9             346:7 348:7,8         356:14 382:8     batesd 388:21      82:10 92:22
   110:21 114:24       background            barrasso 2:11     bathroom           93:5,17,24
   214:6 262:23         42:19,20             barry 48:21        162:22            94:8 95:15
   328:21 349:16       backlog 230:1         base 378:21       baton 32:11        98:5,24 99:4
   349:17,18           backup 219:24         based 30:18        266:12            101:10,19
   359:15 362:1,7       346:18,19             117:22 129:9     bear 255:8         102:1,2 112:19
   430:2,4,17          backups 345:24         148:20,20         319:20 376:17     114:2,3,23
   439:7                345:25 346:1,3        166:3,18,19      bearb 262:18,20    117:12 118:7
 baa 111:24            bad 125:25             181:16 183:22     262:21,23         123:1 124:15
 baby 25:24             167:2 280:19          189:1 244:16     beard 262:22       132:16 136:5,9
 back 23:3 34:17        305:18 410:2          319:25 326:20    bearing 319:21     147:24 153:12
   34:24 44:6           432:3                 327:18 341:14    bears 253:7        154:5,7 155:20
   45:9 53:9           baked 73:13            341:23 415:4     becoming 67:25     157:23,25
   54:21 55:21          125:12               basic 31:16,16    beer 262:19        163:8 164:8
   62:23 64:10         balance 244:25         31:17 119:25     beginning 20:11    175:7 204:2
   76:11 77:12         ball 83:4              186:12 215:13     115:7 236:6       208:5 209:19
   89:17 93:20         ballpark 411:21        242:10 310:5      361:2 368:24      216:20 218:2,9
   112:14 123:17       ban 311:2              312:2             411:15 414:25     235:19 244:16
   124:4 125:2,14      bandaid 415:23        basically 23:21   begins 131:23      244:20 246:18
   131:2 149:20         420:25                25:23 45:17       133:23 415:22     247:10,12,14
   158:11,21           bank 18:25 22:1        50:25 57:21       420:13            247:18,22
   169:10 173:25        22:2,3,6,9            73:15 95:1       behalf 6:10        248:11,15
   174:18,20            37:20 44:14,18        100:7 127:12      12:23 150:12      259:20 260:5
   181:8 184:2          44:19 47:11           138:11 162:19     158:15,18         262:20 263:21
   190:14 228:7         92:16,18,20,22        168:6 182:3       185:3 191:18      264:1 268:7,22
   229:22 232:3         92:22 93:7,15         203:25 215:10     197:2 245:21      277:9 310:16
   237:2 244:5          93:22 113:8           256:8 268:14      246:7 265:23      312:1 315:5
   252:18 254:19        126:19 134:11         271:12 280:25     288:25 311:4,6    321:7 322:21
   257:8 258:21         134:12,14             291:14 337:21     328:13 334:20     324:19 348:8
   263:19,20,21         157:16 375:1          345:1 365:21      369:2 432:10      349:8 350:10
   267:7 278:9          376:5 379:16          366:13 371:17    beings 169:24      357:10 358:23
   283:8 296:1          380:24                377:13 382:9     belabor 168:7      365:24 370:12
   326:19 330:4        banker 43:14           386:3,9          belief 73:4        373:25 376:3
   336:7,13             44:9,12 113:8        basics 148:6      beliefs 175:7      384:20 387:11
   341:18 347:9        banking 39:24         basis 32:17       believe 17:17      401:13 408:18
   355:8 364:19         44:8 64:3             101:3 168:8       20:3 28:25        412:21 417:25
   365:19 370:11        93:10,13              180:8 249:15      30:2 31:19       believed 156:14
   370:15 387:12        355:21                250:10 359:20     32:11 34:18,22    393:2
   388:16 390:18       bankruptcy             379:5 411:24      35:14,18 37:6    bell 341:24
   394:9 404:21         44:6 63:3,13          418:25            37:9,11 42:11    belle 113:14
   413:3 423:16         63:17,20 65:6        batch 180:19       42:13 43:1        115:15,16,20
   436:11               65:8 381:21           182:1,5 183:20    48:6 56:18        115:23 119:17
 backdating             382:8,23 383:5       bates 249:17,19    57:12 58:18       119:19 349:3,8
   226:24 227:9         383:10,17             249:20,21         60:10 62:9,11    bellehealth
   281:17 284:17       banks 44:18            251:17 253:8      70:13 71:19,22    348:13
   307:3                92:18,19              263:13 336:10     72:23 73:1       ben 98:17,18,19
 backed 344:20          355:25 356:6          388:22,23         77:6 80:15,22     98:21 144:19


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                              504 219-1993
                                                                                 EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3    08/13/19 Page 115 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                      Page 445

   158:10,10,12          45:15 61:22         bothering        break 61:10         240:14,18
   284:25 314:25       birthday 44:11         336:18           62:15 164:16       241:9,18
   315:2                 63:18               bottled 183:14    169:4 173:23       251:13 277:9
 bench 358:13          bit 45:11 83:2        bottom 131:24     243:20,22          277:20 282:1
   410:15                129:15 267:7         165:12 237:22    279:13 364:13      317:11 325:25
 beneficiaries           286:1 344:1          316:1 323:2     breaking 222:13     400:14
   331:15                347:15               396:12 398:15   breaks 14:3        bunce 48:4,8,10
 beneficiary           blackwell 113:7        399:17 401:25   breaux 39:12        48:10 51:16,17
   331:8 333:5           123:10              boudreaux 94:6   bridge 39:12        52:7,8 53:2,7
 benefits 103:24       blake 1:17 6:15        95:5            brief 32:5 62:21    53:11 68:9
 bens 314:25             6:23 8:3            bought 45:1       112:12 244:3       82:11 114:3
 benzos 183:3            100:15 115:22        48:25 50:8       295:24 364:17      381:25
 best 132:19             361:1 438:3,11       51:8 59:17       388:14            bunces 81:17
   135:7 184:21        blame 26:3,6           65:24 92:5      briefly 43:19      bunch 46:16
   209:15 212:4        blamed 26:11           144:2,7 146:7   bring 382:16        147:22
   314:7 335:3           27:2,4               146:16 161:1    broken 257:12      bundled 404:23
   440:13              blank 19:7             198:23,25        410:20 416:1      burden 171:17
 better 119:24         blanks 152:1           210:18 211:4     416:12 420:23     burge 2:5 6:11
   132:3 134:8         blessed 52:17          242:16 311:25    420:25             210:2,7,12,22
   150:3,9 185:12      blind 340:3            339:6           brother 82:10       362:10 389:14
   191:13,14,16        blood 119:24          bourgue 6:21      154:16             389:18 435:2,9
   315:22                120:1,1 147:22       438:3,11        brought 27:18       435:13,18,22
 beyond 426:21           181:14              bourland          88:25 146:21       436:1,6,10,16
 big 45:18 154:15      blue 86:4,4            235:20,24,24     237:4,4 409:15    burton 99:1
   199:14 204:22         212:4                236:8,23        bucks 121:1         348:9
   381:18              board 323:24           275:16           378:22            business 6:24
 bigger 45:11            440:15,19           bourque 1:17     buddies 46:18       46:12 51:15
 biggest 184:3         boards 254:7           6:15,23 63:1    bueno 232:1         54:4,14 60:14
 bill 121:2,4          bodies 73:22           100:15 361:1    build 25:21         60:23 61:2
   138:20 148:23       body 74:15 75:7       bout 95:20        357:20             64:9,10 68:13
   148:24 372:19         208:24 209:12        298:1           builder 68:15       107:1 125:5,7
   372:20 378:19       boilerplate           bow 171:18       building 57:8,15    125:9,25
 billed 378:7,15         136:11              box 191:5,6,6     57:16 72:15,17     129:10,14,24
 billing 33:14,16      bold 401:25           boys 128:20       102:19 114:9       137:17 178:17
   106:2 118:9,12      bone 382:5            bozeman 21:6      125:15 375:20      184:4 219:22
   118:14,15,22        book 162:17            31:24 32:2,10    375:21,22          285:17 313:11
   119:12,13,15          212:4 378:25         34:21 98:2       379:24 432:4       358:18 376:11
   120:16 217:18       books 61:17,20         338:9           built 25:15,24      381:25 411:15
   313:19,19,20          87:14 95:3,3        brain 58:13       117:17 130:1       430:13,18
   344:25 378:4,8        101:9 104:19         417:19           368:16            businesses 55:12
   378:10,16             263:7 379:4         brand 211:11     bulk 347:22         63:21,25 65:9
 billion 26:22         borlin 235:22          213:10,12,13    bullet 221:20       65:11,15
   145:10,12,14        borrow 355:16          229:1 373:18     226:4,9 227:3      118:21 369:8
   145:15 204:5          355:25              breach 247:15     230:7 237:21      busy 271:18
 bills 118:24          borrowed               277:25 315:1     237:22 238:8       360:11
 binder 107:10           357:20               317:19,20,22     238:15 239:14     button 25:20
 biometric 44:22       boss 287:3             318:14           239:16,20          184:14 271:15


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                              504 219-1993
                                                                                 EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 116 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                    April 10, 2019

                                                                                         Page 446

 buttons 150:5      242:7 322:20             capable 241:22     catalanotto         certainly 146:25
  289:16 290:2    call 46:17 94:20             242:1,5 243:3      164:23 167:1      certainty 246:24
 buy 87:1 204:5     94:21,21 95:1              304:7 396:3,22   catchall 237:21       246:25
  211:7 332:23      96:19,21,22,24             400:17           categorically       certificate 74:1
  357:14            101:15 102:7             capacity 8:9         285:14              138:25 139:4
 buying 145:1       179:21 183:1               33:8,9 41:17     categorize 66:18      438:1 440:2
  170:17,18         281:10 345:6               121:2 138:24       66:21 352:4       certification
  204:9 213:19      382:9 419:20               151:16 236:13    cathey 377:5          440:4
  213:22 310:23     423:24 424:4,5             413:21           caught 31:11        certifications
  327:15          called 11:3 16:6           capital 16:17,18     139:21,24           323:10
 byline 157:4,11    41:3 43:23                 45:21 50:7       cause 29:3 95:11    certified 1:25
                    44:23 45:20                86:13,15,22        113:20 180:22       5:23 439:3,25
         C          46:21 68:22                414:8              191:1,1 222:16      440:7,25
 c 2:12 45:16       69:25 70:12              caps 416:1           268:20 281:12     certify 438:4
 cajun 43:24        72:16 82:15              capt 266:13,14       295:1 378:24        440:8
   63:22,22         147:13 183:16            capturing            382:8             cetera 324:15
 calculate 141:9    189:16 382:5               126:17           caused 27:3           347:1
   179:1,9,11     calling 85:3               car 209:20,23        148:22 268:20     cfo 94:4,5,10,11
   230:4          calls 286:3                  211:4 212:5,6      298:12 303:15       94:23 95:9
 calculated         368:21 419:16              212:12,12        causes 301:21         96:6,7
   104:25 235:3   cambridge                  care 54:14 68:3    causing 217:16      cfr 187:16
   245:1            45:12                      176:7 179:25     caveats 323:3         246:10
 calculates 245:6 canceled 258:18              302:2 308:18     cbdl 329:19         cfrs 246:2
   245:7            259:16                   career 44:9        ccr 1:24 5:22       chad 20:15
 calculation      cangelosi 351:6            carfax 211:23        439:24 440:7        25:11,15,15,23
   357:15         cant 9:7,9 28:11             212:5              440:24              27:10,21,22
 calculations       28:12 36:21              carolina 44:3      ceased 66:22          44:25 46:16
   177:25 178:17    89:3 96:16               carr 21:20,21        237:9               48:4,24 49:1,5
   244:23           100:21 164:2,3             37:3 38:8        ceh 82:7              49:6 53:14
 calculator 23:8    169:10 172:12            carry 271:18,24    center 41:11          68:2 98:14
   38:18 244:24     190:24 196:16            cars 213:22          348:6               115:22 116:14
   245:14 246:13    196:23 218:5             case 7:9 8:16,20   central 321:4         153:19 163:18
 calendar 377:14    218:12 225:4               19:16 25:4         322:6,19 335:6      250:17 282:3
 calibrate 258:13   230:3,4 233:12             30:2 138:14        399:10 403:22       282:15,18
   259:6 323:13     238:13,13                  169:23 178:24      403:24 425:22       284:4,12
 calibrated         239:5 240:1                178:25 313:12      425:25 426:7        328:12,24
   188:22 189:5     241:16 243:7               313:21 372:1       426:12 428:7        331:2 335:18
   189:14 191:10    243:15 245:5               414:19             429:1,10,18,21      335:20 336:7
   193:5 196:10     246:6,24,25              cash 86:23         centralized           336:13 337:10
   323:24           249:6 267:20               357:14 358:16      103:21 105:19       338:10 339:17
 calibrating        276:10,10                  379:4 381:3,24   ceo 94:15             340:20 372:9
   187:2            285:14 286:16              386:12           cerilliant 183:16     382:6 385:18
 calibration        286:18 307:8,8           cashbase 379:8     certain 121:3         399:7 432:7,9
   190:18 193:3     342:24,25                caston 98:17,18      183:17 209:9      chads 337:22
   193:11,12,24     356:24 376:16              98:19,19,21        240:19 248:14     challenges 39:1
   194:1 195:4,7 capabilities                  144:19 158:13      248:16,18         chalmette 31:20
   196:6 324:15     203:15                     284:25 311:2       270:5 287:4       chance 212:21
 california 127:9

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                 504 219-1993
                                                                                    EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3       08/13/19 Page 117 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                    April 10, 2019

                                                                                         Page 447

   229:15                190:18                217:17 238:20     close 67:1 77:22     134:4
 change 74:3           checks 189:4            371:10              95:3 381:19      collect 371:21
   83:4,7,8,11         chemical 121:22       clarification       closed 51:14         378:20
   158:23 162:5          184:16 186:25         35:13               66:24 67:3       collected 269:22
   225:3,18 229:2        187:23,24           clarify 88:7          78:18              308:3 321:12
   288:8 300:19          188:23                102:23 110:19     closing 385:10     collecting
   301:10 316:16       chemicals               124:13 321:24     clue 254:13          370:24 371:4
   335:6 413:14          180:20 182:18         348:17 363:2      clued 204:7          371:25
   426:6                 182:19 183:21         404:9             clutter 258:4      collections
 changed 80:20           185:25 186:1,4      class 45:14         cms 41:7,9,15,20     321:2,11
   83:12 148:15          186:18,19             174:24              57:22 67:18      college 43:21
   225:7,23            chemistries           cleaning 391:14       73:9,15,24         63:2,14 64:6,7
   300:18                120:1               clear 252:17          76:1,25 78:19    collisionbased
 changer 307:7         chemistry               264:4               78:21 110:17       364:3
 changes 193:11          119:25 242:11       clearly 143:19        111:9,13         com 415:2
   438:6 439:12        chevron 45:23           362:22              114:18 122:24    come 49:3 77:11
 chapter 381:21          45:25 46:10,20      clia 41:19 42:2,5     127:10 135:11      80:3 89:17
   382:7,23              47:2 67:8             42:5 56:11          171:12,13          95:2 148:13
 charge 27:1           chiappinelli            59:21,23,25         200:6 201:19       149:20 153:10
   105:13 121:1          17:2                  60:1,3,5,9          202:2,21 209:5     169:9 180:11
   370:10              chief 275:17            73:22,25 74:1       209:11 236:21      189:21 221:12
 charged 105:9         child 52:17             74:4 75:9,16        260:11,25          240:4,9 249:22
   370:15 390:19         360:21,22             75:23,24 76:4       312:4,9,16,21      287:12 301:6,6
   390:19                363:24                76:5,9,10,13        312:22,24          354:9 357:12
 charles 1:18 2:6      choice 77:10            76:19,20 77:1       335:11 354:2       358:2 382:17
   6:3                 chris 100:4             78:1 83:3           364:23 365:1,4     414:17 417:15
 charlotte 81:24         286:3 337:17          128:12 139:1        365:16 366:16      425:11
   82:1,4 88:12        christmas               149:19 175:2        367:11 371:15    comes 47:20
   89:5,9 90:4           359:12                183:24 185:23     cmss 123:4           74:6 180:6
   94:1 100:18         christopher             185:23 187:14       335:8              275:5
 chart 113:22            17:2                  260:24 266:12     cocacola 183:9     coming 306:9
 charts 113:2,17       chromatograp...         365:2 368:3         183:13             336:6 349:2
   119:3 256:9           79:6 140:4          clias 78:11         cochise 306:9,10     415:1
 chase 43:14           circulated 198:3      client 119:1          306:13           commander
 chased 43:25          circumstances           298:4 329:14      code 12:5            266:14
   44:2                  149:24 150:14         428:5               199:17 439:7     comment 431:3
 cheaper 128:8           151:2,6             clients 14:9          440:18           comments 283:1
   129:16,18           cities 44:2             15:24,24 16:4     coder 54:19          290:23 291:11
 check 35:16           city 24:9               18:4 119:2,5      coke 183:13          291:12,20
   113:24 141:24       civil 1:4 5:6           292:22 297:18     cola 73:22 74:5      292:11 293:4
   146:1 174:10          439:6,7 440:19        297:23 298:1        74:6,16 75:7,8     293:16 402:1
   184:2,15 193:2      claim 176:12            307:5 308:17        75:17 76:15,17     410:11
   211:21 306:15         308:24 330:13         338:15 410:12       76:20 77:1       commercial
   310:22                367:4 394:10        cliff 46:9            183:24             68:15 93:21,22
 checked 146:4         claimant 7:10         clinical 42:9       colaapproved         115:2,3 384:13
 checking 178:13         7:11                  397:16,21           75:4             commercially
   186:24 188:11       claims 176:20         clock 380:9         collaboration        387:9


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                 504 219-1993
                                                                                    EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 118 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                   April 10, 2019

                                                                                        Page 448

 commissions             175:2 183:16          197:8,14 199:8   confident            24:14 40:22
   48:3                  185:3 191:18          199:10,12          407:21           consultants 41:3
 common 77:20            191:19 197:3          200:4,8,9,12     configured           266:10 275:11
   166:6 317:23          255:15 297:23         229:8 245:17       241:21 320:8       350:23
 communicate             313:19,20             245:23 332:24    confirm 297:3      consulting 16:5
   21:23 39:21           315:22 344:23         408:1            confirmation         99:20 100:3,12
   162:14                350:23 351:1,5      complicated          121:10,13,16       133:11 138:5
 communicated            357:3 360:6,21        309:16,19,24     confirmations      consultive 16:18
   280:5                 380:18,20           complied 72:1        402:7,10,13,16   contain 239:20
 communicating           415:14,16             72:10              403:3 404:3        255:3
   200:3                 430:5,9 435:15      comply 71:21         431:16           contained
 communication           436:3                 72:23 128:5,25   confirmatory         129:23 139:16
   21:4 24:17          companys 247:2          209:5,10,13        121:16,25          226:1 405:25
   35:2 41:6             247:3                 433:3              124:19,20,22     container
   77:13 200:11        compare 180:14        complying            125:3,17           141:10 147:13
   204:23 338:1          278:8                 246:8 328:16       183:10,11          147:20,21,25
 communicatio...       competitive           compounded           202:13,14          148:2,6,21,22
   35:4 97:2             134:18,22             281:21             218:11,14          149:12,17,22
   155:12              complained            compress             219:6 290:10       149:25 150:4,6
 comp 199:16             417:17                170:19           confused 49:24       151:6,12 163:6
   380:12,14           complaining           compromise           85:9               163:14 164:5
 companies               232:5,18              311:9            confusing 9:10       206:25 216:14
   10:13 45:9            233:14              computation          195:17 206:12      218:24 219:12
   63:22 66:8          complaint 13:22         308:22           conjunction          220:21 221:13
   101:20 103:20         139:7 147:18        computed             130:7              222:25 223:3
   116:3 133:18          203:5 219:17          317:16           connected 40:25      223:15,23
   138:20 153:7          221:18 251:16       computer           connie 261:18        224:7,12,25
   154:19,22             276:13 278:24         345:15,23          262:3,4,6          248:4,8 277:10
   182:16 355:17         400:7               concentrations       263:1 284:22       277:19 281:25
   355:23,24           complaints              228:3            connies 262:7        282:7 285:2
   384:15                204:17,18,18        concerned          connotes 430:4       391:16,20,23
 company 13:8            204:19,20             139:20 217:15    conrad 385:4,11      391:24 405:12
   16:12,17 39:18        277:23 417:7          239:7 341:21     consent 88:5         405:25 406:6,9
   39:19 41:3            417:13,17           concerns 200:5       89:12              406:16,22
   45:2,19 50:17       complete 246:24         411:4            consider 55:8,11   containers
   52:24 84:5,6          246:25 409:22       concludes            125:6 153:7        150:16 151:11
   84:10,18 87:9         439:15                436:24             361:22             163:1 220:5,13
   88:13 89:6,7        completely            conclusion 85:4    considered           220:15,18,22
   90:15 91:19           53:14 57:9            176:5 330:20       85:13,16 87:13     221:1,2,10,25
   95:6 100:4            383:7                 331:12 333:8     consistency          222:12,23
   104:12 111:20       compliance            condition 316:4      409:11             223:3
   115:25 131:3          47:19 100:8         conditions         constantly         contains 167:13
   131:20 134:15         127:19,22             328:17 433:2       204:13             253:22
   136:9,20              154:16 440:14       conducted          construed          contemplated
   138:12,22             440:17                303:11             330:12             137:18
   150:12,13,14        compliant 25:22       confidence         consult 61:17      contemporane...
   157:6 160:19          175:14,17,24          155:20 410:6     consultant 16:1      162:24 163:4


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                504 219-1993
                                                                                   EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 119 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                      Page 449

 context 233:7           46:20 161:11          89:6 96:3         228:24 231:10     367:6,9,10
 continues               233:9,20              105:21,22         231:13 232:6      369:2 370:18
   276:21,25             240:19 251:24         111:9 113:14      232:20 237:16     370:19,25
   400:12                258:23 280:7          113:16,18         240:7,15,16       372:23 373:21
 contract 27:21          363:21 364:4,7        115:8 116:24      241:23,24         373:22 374:5
   67:7 122:14           365:15 400:16         117:2 118:5       242:15 245:24     374:16 375:1
   138:5,8 143:21        418:19                123:11,14         248:5,9 250:2     376:7 377:17
   144:4 158:22        conversations           127:3 129:2       250:10,18,21      379:16,19
   159:2 166:22          22:19 23:19           133:15 135:18     253:24 258:15     380:6 385:16
   166:24 167:15         26:17 32:3,5          138:17,18,21      259:13,19,23      386:19 387:15
   167:17,18             34:23 40:1            139:17 145:5,6    259:24 260:22     388:6 390:25
   168:2,10,25           50:10 159:3           146:8,17          264:13 270:9      390:25 391:16
   331:24 386:4,6        234:4 237:2           148:11 152:6,9    270:10 274:9      391:20 392:7
   404:15,22             240:22 343:11         152:23 153:1,4    276:17,22,23      392:14,22
   406:25 426:7          358:9 360:23          153:5 154:19      277:13,16,17      393:3,7 395:12
   433:12              conveyed                154:23,24         277:23 286:23     395:16,17
 contracted 95:1         393:25                155:2,8,9         288:5 289:1       400:1,4 401:22
 contractor            conveying 377:9         156:4,8,11,15     290:24 291:20     404:11,12,15
   68:16               cookiecutter            156:18,24         291:24 292:1      404:16,19,25
 contracts 432:3         241:20                157:6,7,11,12     300:2,5,8,10      405:13,14,17
 contractural          copies 319:1            157:15,18,19      300:11 302:5      405:18,21,22
   440:18              copy 79:12              158:1 165:2,7     302:22 306:1      406:1,13,17,21
 contrary 141:22         140:13 168:1          165:10,11,17      306:20 307:15     407:5,8,11,14
 contributions           168:24 250:18         165:18 168:11     311:17 314:17     408:15,16,20
   86:14,15,22           388:25 389:4          174:7,8 175:17    319:7,15 320:1    408:21 409:2,3
 control 106:19        copying 266:12          176:3,4,10,13     320:2 323:7,8     411:12,13
   149:15 179:21       core 402:5 431:3        176:20,23         323:12,18,25      412:3,4,10,11
   179:23 180:12         431:10                179:2 181:20      324:10,16         412:13,16
   181:11 182:3        corporate 9:18          186:2,3,6,11      325:1,6 327:15    413:3,6 415:2
   188:16 189:17         21:7 32:18            186:14 188:13     327:19 328:5      415:3,7,11,12
   226:22 227:8          33:2,25 34:25         190:19 192:4,8    328:18,21,25      415:15,18,19
   227:13,19             95:9,23,25            192:16,20,21      329:1,4,15        416:5,8 418:21
   228:7,9,14,16         103:1 104:19          193:6,10,12       330:17 331:9      418:22 419:1
   228:17,22           corporation             194:19 196:11     331:16,17         420:23 421:3,9
   287:17,21             197:2                 197:19 200:19     332:2,20,22       421:15,16,20
   317:6,15            correct 9:19,20         201:11,12,17      333:5,10,11,24    421:23 425:23
   367:20                12:25 13:4            201:18,25         334:3,23,24       426:4,14 428:3
 controller              22:11,12 29:16        202:1,8,19,25     335:2 337:5       428:19 429:2,8
   113:10                41:22 42:16           203:1 206:20      340:7,14          429:21,22
 controls 70:15          49:20 54:7,8          207:17 208:19     353:22 354:14     430:6 431:9
   182:2 247:18          54:24,25 55:24        209:3,4,6,7       355:14,17         432:1,11,15
   287:1,6,14            55:25 56:5,9          213:20 214:2      357:4 359:17      433:4,5,13,14
 convenience             59:9 62:1,5           215:18 216:10     360:8,15 361:8    433:16,17,19
   259:22                63:4,5 66:15          218:11,16         361:11 365:5      433:20,22,25
 conversation            73:7 75:1             222:8 223:16      365:13 366:6      434:5,6,8,9,11
   19:14,14 24:19        79:20 84:7,11         223:24 224:12     366:17,20,21      434:12,17
   25:6 31:3             85:14 88:14           226:14,15,24      366:25 367:1,5    435:8 438:7


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                               504 219-1993
                                                                                  EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 120 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                April 10, 2019

                                                                                      Page 450

   440:12                33:2,9,25             149:25 150:5       275:22 276:1    90:22 221:14
 corrected 320:7         34:25 174:5           183:20 270:1     cut 137:2 383:20  301:2,4,12
 correcting              215:7 249:1           275:25 298:13    cvdl 103:20      databases 31:13
   123:23                251:20 254:17         357:3              198:6 242:6,14 date 28:12,14
 corrections             278:13,19           created 40:16        242:16,19,22    94:14 159:15
   423:8 438:6,13        343:12 359:4          56:7 68:25                         165:7 166:4,5
   438:15                362:25 383:3          72:10 134:1,5            D         198:17 201:20
 corrective              389:22 394:17         148:4,7 149:21   d 3:1,9 45:16     216:20 236:11
   281:12 316:3          395:7 405:15          150:15 164:4       110:21 275:16   243:8,12,13
   316:16 365:20         408:12,18             300:12,14          349:16,17,18    248:10 255:23
 correctly 88:2          414:11,11             306:21 311:1       400:6 430:2,4   260:6 264:23
   138:12 141:9          434:3 440:20          315:9 319:24       430:17          266:23 268:5
   143:25 188:22       count 80:10           creating 116:15    da 201:8,8,9,9,9  270:8,12
   189:6,8 191:11      counted 308:13          116:19           dads 44:10        272:21 283:4
   193:5 196:10        counterintuitive      creation 162:25    daily 32:7 180:8  285:15,21
   245:1,8 252:11        128:11              credit 345:7         180:12,13       290:11,15
   267:23 320:8        counting 239:18         356:17 387:3,9     181:2 184:1     293:18 294:1,2
   337:20 359:11       country 128:3           387:10           dallas 123:2,5    294:3,4,23
   413:18                135:8               critical 156:21      369:14          295:14 312:2
 correlate 323:14      couple 8:25 14:9        364:3 413:19     damage 177:25     328:4 376:1
 correlated              43:25 44:1          cross 86:4         damages 179:1     438:8,11,25
   323:24                46:10 60:13         crucial 364:3        179:10,12      dated 396:14
 cosse 99:1 348:9        119:1 150:20        crying 38:20         400:10          399:8 407:18
 cost 125:24             169:13 249:2        crystal 140:3      daniel 21:6 98:2 dates 88:21
   128:8 369:10          268:23 293:25       cumulative           266:14 275:13   198:19 230:3
 costs 104:22            336:17 337:18         331:23           danny 23:20       237:18 240:19
   129:17                361:20 368:23       cup 196:17           31:24 32:2      243:14 248:21
 couldnt 19:25           382:4 388:8,10      cups 147:24          34:23 282:9     268:6
   26:24 58:3            389:24 426:19         220:15 221:13      284:4 338:9    daughter 359:12
   75:17,18 88:4       course 90:1           curb 25:25         darren 17:2       360:5,12
   142:3 162:3           192:19 194:2        current 10:12      dashes 439:11    david 8:3
   174:11 221:15         195:7 285:16          316:17,21          439:16         day 38:17 46:17
   231:19 237:3,3        317:8,14 318:2      currently 37:1     data 23:12 33:20  46:19 150:2,2
   243:5 258:13        courses 43:6            325:5,13 326:1     38:22 70:16,21  162:19 180:13
   258:22 281:5        court 1:1,25            375:4              70:23 74:8      183:14 186:1,2
   291:13 292:10         5:23 7:22 9:8       customer 47:4        108:8 166:7     186:5,5,20,20
   292:12 294:10         103:2 114:16          208:9 306:16       179:24 180:1    187:1,23,24
   298:9 301:20          439:4,25 440:7        306:19 397:22      231:24 243:6    188:10 192:19
   318:11 345:22         440:25              customers 31:13      245:12 247:15   193:11 194:2
   360:6 365:5,8       cover 10:22 32:1        151:11 241:21      247:17 304:13   195:8 270:15
   366:4,17              67:10                 292:22 293:11      304:13 309:19   270:18 271:1
   417:14 421:6        covington               293:13 294:13      311:9 315:1     271:10,10,17
 counsel 5:3 6:7         368:12,17             295:12 296:6       317:19,20,22    271:17,19,19
   8:2,4 14:6 19:1     cpa 21:18 36:23         304:11 306:7       318:14 346:22   271:25 272:6
   19:2,3,4,6 20:5       96:16 392:16          307:5,9 308:16     348:6,7         272:12,13,14
   21:7,14 30:11       cpas 12:4 94:4          419:21           database 23:21    283:10 285:24
   30:13 32:19         create 72:1           customize            31:6,17 34:4    293:21 294:25
                                                                  70:4,5,16

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                              504 219-1993
                                                                                EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 121 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                   April 10, 2019

                                                                                        Page 451

  307:20 308:2          255:21                300:23 301:16      345:22 391:24      106:16 237:14
  314:7 317:6          decipher 390:18        301:20 302:19     deleted 148:15      239:15 308:24
 days 14:11 16:8       decision 92:6,8        303:8,15 306:8     164:3 301:21       400:15 407:24
  83:1 108:1,4          92:14 129:6           307:3,16 308:9     345:15,17         described 61:5
  111:21 161:1          201:8 204:13          308:23 311:9       391:23             145:15 147:17
  237:1 361:7,18        205:2 270:11          312:5 391:16      deletion 149:2      288:7 323:17
  363:6,15              327:17                391:20 405:12     deliver 421:7      describing
 daytoday 71:1         decisions 88:17        405:25 406:6,9    delivered 39:24     191:7
  95:4 109:16          declared 63:17         406:16,22          409:21            description
 dazet 101:16          declaring              409:18 413:16     demo 241:11,12      428:12
  178:16 345:4          383:17                418:4,5            398:9,18,21       design 154:13
 db 31:16 32:4         decrease 379:25       defects 214:20     demos 400:22        319:14,24
 de 126:5 202:24       dedicated              215:12,17,23      denham 32:12        327:14 329:11
  373:4,12 374:3        105:10                216:6,8 219:16    denote 439:19       329:12 404:10
  386:23,25            dedicating             265:14 276:17     deny 352:13,14      433:19
 deal 26:2 38:25        105:11                277:21 278:22     department         designate
  45:18 260:15         deep 382:5             281:15,25          41:18 97:15        296:25
  382:18 386:2         default 381:1          291:10,23          104:20 113:11     designated 9:25
 dealer 212:5          defect 141:10          317:7,10,14        113:11 118:15      88:13
 dealing 361:11         147:13 148:2          364:23 366:24      119:12,13,16      designed 397:21
 dealt 153:14           148:21,22             367:3,9 392:6     departments        designee 1:16
 debris 44:1            150:4,6 151:12        407:4,19,25        118:20            desk 31:12
  65:18                 163:6,14 164:5        408:7 411:3       dependence          310:1
 debt 374:22            216:14 218:24         416:5 417:4,4      362:21,23         desktop 23:14
  383:21 384:15         219:12 220:21         417:7,12,13        363:22,23         destroyed
  385:23,25             223:15,24             418:1             depending           219:21 346:16
  386:14 394:4          224:12,25            defendants 2:10     46:22 271:22      detail 102:3,16
 debts 65:5             226:14,17,24          6:14               354:21             142:22 238:14
  384:14 386:10         227:9 229:25         deficiencies       deployment          315:1,2 317:7
  386:11 387:18         230:1 234:22          316:5              335:22            detailed 106:14
  387:21                248:4,8 277:10       deficit 375:21     deponent 5:10       151:7 162:6
 december 43:3          277:15,25            define 41:9        deposed 7:3         284:18
  63:2 78:20            281:17,22             302:9 422:17      deposit 22:6       details 161:10
  114:17 124:11         282:7 283:14         defined 83:18       38:2 70:4          317:3
  127:11 201:21         284:7,10,15,17        439:5 440:18      deposition 1:15    determination
  201:23 202:5          284:20,21            definitely 91:12    5:4,14 6:2 8:16    347:13
  241:13 262:12         285:2,9,12,24         256:25             8:24 12:14,15     determine
  262:15 335:9          287:2,22             definitive          12:25 13:12        144:22 158:12
  338:1 403:18          288:19,21,23          262:25             14:6,15 15:19      189:13 227:21
  404:14                289:5 290:23         degree 42:21        18:6 407:17        227:24,25
 decide 379:21          291:16,20             64:9,11            436:25             228:2
  390:18                293:4,16,19          degreed 180:23     depositions 10:1   determined
 decided 47:23          294:4,23             degrees 148:18      16:3 19:17         57:20
  114:18 201:10         295:14 296:5         delegated 94:3     depovue 1:22       develop 16:19
  312:17 379:18         296:14,21,24         delegation         depression          73:10 116:9
  379:25                297:11,19             106:24             363:22             227:20
 deciding 44:5          298:23 299:4         delete 301:23      describe 96:12     developed


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                504 219-1993
                                                                                   EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 122 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                      Page 452

   154:11 224:20         353:7 354:9         direction 440:12   discuss 18:24     167:13 177:3
   228:6 272:1           358:25 365:4        directive 75:21      20:1 36:2       201:6 204:18
   274:21 307:1          366:4,16 367:2        75:25              173:15 239:3    204:21 251:12
 development             367:13,20           directly 75:23     discussed         251:14,15,25
   54:13 325:14          374:1,2,7,14          100:11 155:16      156:22 391:18   252:7,14,21
 device 160:18           378:12 380:4          203:13             392:6 423:8     253:7,20 254:4
   174:25                381:17 382:6        director 52:18     discusses 233:9   255:9,12,20
 diagnose 227:23         385:25 389:19         106:19 203:22    discussion 29:17  256:14 257:7
 diagnosis               399:25 402:23         235:12,12          421:18          257:11 285:19
   403:23,24             426:2,11,12           236:7,18,21      discussions       314:15,24
 diagnostics             435:21                237:7 267:18       14:14 15:20     315:10 319:14
   322:19              diet 183:13             280:24             32:14 34:2      319:24 320:3
 diagram 404:17        difference            directors 235:15     36:17 37:23     324:3 327:14
 diagrams 256:9          127:18                350:22             38:11 86:9      327:18,22
 diana 198:12          different 19:2,4      disabled 284:9       126:18          328:4 329:3,7
 dictated 138:6          38:13 44:2            298:23 301:5     disease 363:1     329:12 331:1
 didnt 15:11             57:7,9 76:19        disagree 194:21    disparage 359:5   332:11 333:22
   25:20 38:14           80:25 108:24        disappeared          359:9           342:24,25
   44:4 47:4,7,19        109:2,3 117:23        361:3            display 242:6     344:3,9 377:20
   51:10 58:2,12         127:21,24           disciplines        disregard         389:25 394:11
   60:11,14 64:9         136:21 147:23         241:23 242:2,9     409:22          394:14 401:15
   67:1 73:5             166:9 167:4,5         242:12 243:3     dissipate 380:16  401:21,24
   77:11 90:14           183:1,4 187:6         396:4,23         distracted 10:23  403:6,13,16
   94:23 97:19           208:5 219:5           400:18           distributions     404:10,10,19
   104:21 105:5,7        228:10,12,14        discourse            87:12           404:22 407:18
   110:9 118:3,13        228:20 241:23         389:22 439:11    district 1:1,2    407:24 408:4,8
   125:6,20 126:3        242:2,5,9,11        discover 26:13     div 45:14         412:21 414:11
   128:25 138:25         293:25 302:14         159:11 161:17    diversified       414:13,15,21
   139:3 140:25          303:16 334:7          161:18 300:6       131:5           414:21,21
   141:5,6,7,15          348:11 352:1,1      discovered         divided 308:15    415:17 418:14
   141:16,20,21          352:2 381:13          160:25 161:16    division 95:9     420:12 423:1
   143:8 147:8           381:14 382:14         161:19,20,23     divorce 363:25    423:17,25
   149:9 170:12          384:8,13,14           279:3 282:2,4    dll 373:14        424:2,20,25
   185:4 201:11          396:3,22              282:7,14 283:9     393:16          425:3 427:10
   204:20 207:1,2        400:18                283:11,14        doctor 304:2,19   433:15,19,21
   209:2 211:13        differently             284:6,9 285:10     305:7,16,23     433:25
   212:11 214:1          288:4                 285:13,16        doctors 293:12   documentation
   225:13,16           difficult 222:6         291:2 294:14       304:7           29:13 33:21
   231:22 257:2        digging 203:23          303:17 306:14    document 80:4     40:15 58:14
   260:8 261:10        diligence 17:5          380:13 411:3       84:15 88:16,16  96:15,22
   271:25 277:2        dillon 415:10         discovering          88:21 112:24    101:12 158:25
   286:19 297:23         416:11                125:12             123:8 124:14    169:22 170:15
   306:16,18           direct 95:7,8         discovery 24:2       129:23 131:23   265:3 269:7
   315:19 317:22         335:15 360:22         204:15 285:24      132:2,15,19,25  270:2 345:10
   332:4 334:22        directed 23:19          299:20 347:2,4     133:1 134:7     364:23
   335:10 341:20         75:19               discrepancy          158:1 160:7    documented
   345:12 352:23       directing 254:21        251:17             164:11,25       159:13 281:14


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                              504 219-1993
                                                                                 EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 123 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                       Page 453

  417:14                243:19 260:12          157:24 159:14     312:15 314:2,8    263:9 265:11
 documenting            281:1,7 285:17         161:10,12,14      315:5 321:7       266:9 269:20
  204:17 303:23         289:15 313:4           163:22 164:8      322:12,21         275:16 280:13
  417:7,16              333:13 337:22          164:19 167:11     336:9 340:2       350:12,24,25
 documents 36:6         341:10 347:23          168:6 172:4,14    341:25 351:10     351:2
  36:18 81:2            369:5 381:22           172:22 173:7      352:9,9,13       draft 315:4
  102:4 130:10          402:7 404:3            173:12,18         357:10,22        drafted 122:21
  132:5 159:22          430:13,18              174:16 176:7      362:9 364:12      254:16
  162:25 163:5          431:15                 176:12,16         368:25 372:7     dragged 347:22
  177:7 178:12         dollar 145:10           177:1 181:9,10    376:1 377:20     dramatically
  238:12 249:15         419:7                  185:16 187:10     377:21 380:3      88:25 114:20
  250:7,9,13           dollars 26:23           190:4 191:8,16    385:14,17        drawn 431:2
  263:3,12,13           145:13,14,16           193:17 194:12     387:6,19,19      drinking 361:14
  265:8,9 290:14        321:8 322:22           194:18 195:11     388:7 391:3      drive 209:20,23
  290:16,17            domain 359:5            195:19 197:10     417:6,21         driver 369:7
  343:24 344:24         359:10                 200:22 208:22     418:15 419:18    drop 23:14
  345:3 347:8,9        donated 87:4            211:1 212:25      419:18,21         361:19
  347:20 348:11        dont 7:25 8:10          216:20 218:13     421:23 424:12    dropbox 24:22
  348:17 349:1          8:22 9:11,13           218:15 219:8      425:14,17         344:20 347:19
  382:4 389:9,11        10:23 18:15            231:2,8 232:12    426:24 427:13     347:25 348:4
  395:8 412:25          20:3 22:12             236:10,11,25      433:6 434:25     drove 210:1
  427:3                 28:14 29:23,24         240:24 241:1,8   doomed 351:23     drug 46:23
 docusign 370:17        32:9 34:17             241:19 244:13     352:8,22          199:20
 doesnt 149:18          35:18,20 37:16         245:20 249:6      353:21 354:2,6   drugs 121:15
  181:5 187:18          42:7 48:18             249:20 252:6,7    355:4,5,8         183:4 363:6,16
  192:5 193:10          50:8,18 57:25          252:13,18         411:12           drummond
  245:8,13,14           58:12 60:7             253:4,6,12,25    door 46:24         143:16,16
  257:1 286:25          64:16 73:17            253:25 255:23     78:11 309:16      176:8,11,25
  288:10 290:2          75:10 77:8,13          255:24 256:15     317:21           ds 196:21
  294:18 331:19         78:12 80:12            256:23 258:4     doorstep 409:15   due 17:4 53:12
  337:3 338:23          82:13 84:22,24         259:20 261:19    dormant 57:21      65:8 317:20
  339:2,24              86:2,23 87:10          262:7,12 263:6    78:2,15           375:9 376:8
  340:12 352:10         87:10 89:19            263:6 264:1,21   double 148:23      389:21 439:10
  362:11 385:18         90:20,25 91:8          265:2,7,19        195:15 217:18    dug 280:14
  404:4 413:17          91:10,10,11,11         273:9,13 274:4   doublecheck       duly 6:18
  415:24 428:17         93:21 94:13            274:8 276:11      130:23           duplicate
  431:21                95:15 96:16            283:5 284:16     doubt 165:19       141:10 147:13
 doing 17:4 26:14       101:1,6 102:1          285:11 288:17     166:2,12,16       147:19,19
  46:19 63:19           102:12,21,25           288:24 289:10     167:13,16         148:2,3,6,7,10
  107:8 124:7,20        114:2 117:12           290:11,14,17      326:8,20          148:21,22
  143:2 145:4           122:22 127:17          293:23 294:15    download 348:3     149:12,16,22
  151:22,23             129:21 130:14          299:17 300:13    downsize 114:19    149:25 150:3,5
  161:25 162:8          131:9,12,13            300:17 302:6     dozens 97:3        150:16 151:6
  183:19 186:22         132:2 134:9            303:14 306:25    dr 48:21,25        151:12 163:1,6
  188:10 190:17         136:5 140:14           310:16 311:5,6    235:20 236:2,8    163:13,13
  204:1 216:16          140:21 144:21          311:8,13,14,18    236:17,20,23      164:5 206:25
  217:18 222:15         146:3 147:3            311:22 312:14     237:6 250:18      216:14 218:24


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                               504 219-1993
                                                                                  EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3     08/13/19 Page 124 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                  April 10, 2019

                                                                                       Page 454

  219:12 220:14      401:17                   39:22,23,25      employees 10:24      347:14,17,19
  220:18,20        effectively 14:12          90:19,22 92:12     11:3 98:11         357:16
  221:13 223:15      46:14 78:22              113:1 123:10       103:8 104:4,9    entities 104:23
  223:23 224:7       95:3 98:13               123:24 124:1       104:14 105:6       105:20 118:15
  224:11,25          104:1 106:20             131:13 160:8       105:10 107:3       155:13 321:17
  248:4,7 277:10     118:19 120:16            164:22 171:10      110:16 118:18      385:5,12,25
  277:19 281:25      126:16 147:18            198:2 199:2        118:19 119:10      417:24 434:5
  282:7 285:2        149:5 170:18             216:17 242:4       119:11 133:2,3   entitled 133:11
  391:15,19,23       309:21 354:6             250:16 263:8       137:11 145:7       238:18
  405:12,25          394:9                    263:11 283:8       145:18 146:4     entity 33:14
  406:6,9,16,22    effects 344:8              334:2 335:19       146:13,21,22       50:3 59:7
 duress 432:14     efficiency                 336:6 337:22       146:25 147:1,3     82:14 83:5,24
 duties 94:4         369:19                   340:16,22          248:22 275:6       105:8 112:17
  106:24           effort 170:12              341:13,14          275:10 283:22      115:17,20,23
                     315:11 345:12            348:22 349:19      315:20 338:7       117:4 118:1,9
         E           378:16                   350:19 365:25      339:2 341:21       118:23 132:23
 e 3:1,1,9,9       efforts 370:5              366:1,11,14        345:22 347:23      155:1,5 157:18
   351:15 439:1,1 ehow 351:13,14              377:5,8,9          360:23 382:6       321:19,20,25
   439:1             351:17,21                396:12,13          419:15 420:9       322:9 330:13
 earlier 51:3 63:1 eight 105:7                397:10 399:7       428:24 429:3       382:25 383:10
   64:2 157:21     either 53:15               400:16 412:2,5     434:15             383:18 427:12
   160:15 167:23     77:16 78:3               415:1,1,5,9      employing            428:3,19
   202:19 217:1      90:18 107:4              418:16 421:17      279:5              440:17
   261:23 315:13     153:4 183:24             424:4            employment         environment
   339:9 375:23      216:18 252:6            emailed 90:12       103:18             336:20,24
   408:11 418:19     283:22 284:4            emails 30:8,23    ended 50:12          337:1
   421:2             284:11,12                34:9,15 35:20      113:21 154:3     eportal 335:23
 early 82:25         294:17 312:25            40:6 91:12         224:2 268:4      equal 97:18,20
   115:7 177:6       328:23 362:12            162:25 200:2       374:20,22          97:21
   224:21 260:10     362:14 386:1             200:13 238:11    ends 132:7         equals 363:23
   360:10          electronic 349:1           243:14 248:17      398:14 399:5     equipment
 earned 48:1       elicits 183:2              248:20 333:23      420:25             59:18 69:25
 earth 37:18       eliminate                  335:17 344:22    energy 60:20         70:15 99:25
   358:18            415:25                   345:14,22          105:11             109:8,9,11
 easier 196:3      em 11:24 69:8              348:20           engage 104:14        115:11 120:6
 easily 304:20       70:6 95:14,16           empire 16:1       engaged 16:5         120:23 121:9
   432:19            95:17,21 96:7           employ 350:25       313:15             126:14,25
 east 103:2          105:13 204:21           employed 11:4,5   engine 117:17        127:13,15
   114:16            222:18 268:20            11:7 18:9 37:6     117:19             128:4 151:25
 easy 25:20 172:6    268:23 275:10            67:9 98:11       engineer 39:17       180:25 181:3
   252:16            280:4 288:14            employee 10:12    english 42:25        181:20 183:23
 eaves 17:3          290:20 345:7             10:16,19,25      enjoy 363:2          187:2 188:19
 educate 185:9       350:15 358:13            47:5 105:18      ensure 267:23        188:21,24
 education 43:7      384:2,4 391:12           111:20 149:13    ensures 189:7        189:5,10,14,19
   274:19            423:16                   298:25 299:20    entire 132:6         190:16,17,18
 educational       email 24:18                301:3 350:18       152:17 185:3       191:3,8,10,21
   42:20             31:14 35:1,4             350:20 416:17      198:10 212:22      193:4,10,11,24
 effect 344:13

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                               504 219-1993
                                                                                  EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3    08/13/19 Page 125 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                      Page 455

   193:25 195:4,5      everybody               156:12,19        319:19 320:13      179:17 230:7
   196:6,9 229:1         383:6                 157:3 158:4      320:25 321:9       270:15 271:6
   229:1,4 243:7       evidence 5:15           160:5,13         322:23 323:21      271:10 411:20
   271:21 324:23         311:16,18,20          164:21 165:23    324:6,13,20      exceed 323:6
   374:4 379:18        exacerbated             166:10,17        325:2,15 326:7     331:25
   379:22,23             149:17                168:5,17         327:8 328:3      exchange 86:24
   393:12,15,17        exact 7:25 28:11        169:12 172:21    329:8,20         excuse 17:25
   393:20 403:20         28:12 46:19           174:2,19         330:22 331:5       23:2 60:17
   428:21                114:14 159:15         176:17,24        331:13 332:8       93:7 107:3
 equity 50:7             161:10 183:21         177:15 178:10    332:17 333:9       198:21 205:20
   53:17                 214:24 216:20         179:6 182:17     333:21 336:5       217:16 260:3
 equivital 45:13         243:8 376:1           184:12 185:20    337:11 340:11      273:23 309:25
 error 189:18,19       exactly 121:12          186:10 187:11    341:4 342:14       313:18 375:12
   189:20 378:11         189:11 197:22         188:8,17         343:4,17 346:2     379:1 426:8
 errors 140:2            225:5 261:5           190:13 193:15    349:6 350:11       431:14
 especially              286:9 289:15          194:20 195:25    351:12 352:6     executed 84:13
   118:16                301:17 308:25         200:24 201:15    352:20 353:6       237:15,17
 esquire 2:4,5,13      examination 3:3         202:12 203:11    353:11 354:7       382:20
   2:14,15               6:20 12:21            205:17 206:14    354:15,24        execution
 essentially 88:3        15:3,10 17:8          207:7,25 209:1   355:22 357:7       237:24 238:7
   168:8                 17:21 18:19           209:24 210:10    358:24 359:6       239:22
 establish 41:6          21:1,15,24            210:16 211:2,9   359:16 360:1     executive
   226:22 227:7          28:16 29:25           211:17 212:8     360:16 361:16      104:20 163:17
   227:13 269:14         31:1 32:24            212:23 213:11    362:2,13 363:4   executives
 established             36:5 39:11            213:18 214:8     363:10 364:21      104:19,20
   269:21 270:24         40:10 41:14           215:3,25         365:10 366:12    exhibit 3:11,12
   270:25 402:5          42:6 48:11            219:11 220:9     370:6,22 371:5     3:13,14,15,16
   431:4,8,11            52:6 54:3             222:20 224:16    373:15 377:1       3:17,18,19,20
   440:15                61:15 62:25           225:21 229:17    383:15 384:16      3:21,22,23,24
 establishes             63:12 65:3            230:13 231:17    389:23 391:13      3:25 4:1,2,3,4
   270:2                 66:13,20 69:19        232:13,24        392:4,12 395:4     12:15,18 79:11
 estimated               72:7 79:18            234:11 235:25    395:24 402:25      79:14 80:25
   321:10                81:12 88:1,11         239:19 240:2     403:10 405:8       112:25 113:3
 estrogen 181:15         89:24 91:17           244:7 246:5      406:7,14 407:1     123:8,12
 esuite 166:5,6          94:22 97:5            249:8 250:6,22   407:9,15 408:9     140:18 160:7
 et 1:5 258:8            98:15 105:1           252:12 253:3     408:24 411:9       160:10 164:11
   324:15 347:1          108:17 110:8          253:19 255:1     411:19 412:17      164:13 248:25
 evaluate 74:11          112:16 113:6          257:25 262:2     413:7,13 414:3     249:4 250:19
 evaluated               117:24 123:15         264:12 269:18    414:9 416:9,18     255:10,13
   142:15,17             129:7 130:25          273:4,12 274:6   416:24 419:6       257:4 258:5
 evaluating 17:4         132:13 133:25         276:24 278:4     420:21 421:24      313:25 314:7
   28:23                 136:2 140:12          279:1,11,22      423:13 424:19      314:18 319:13
 evening 196:10          141:1 143:10          283:24 289:11    424:23 425:19      319:16 327:22
 event 31:15             144:11,24             293:8 296:3      427:1 430:23       327:25 328:21
   331:22                146:12 147:2,7        299:16 305:3     433:8 434:2        329:24,24
 eventually              150:22 151:9          306:5 310:20   examined 6:18        330:5 333:15
   119:20 259:5          152:15 153:2          314:12,22      example 105:5        333:16,17


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                              504 219-1993
                                                                                 EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3     08/13/19 Page 126 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                  April 10, 2019

                                                                                        Page 456

   335:25 376:23         103:24 381:19       extent 14:24       304:3,13,14         157:22 158:20
   388:20 389:1          383:20                32:19 81:7       305:5,8,9,16        162:3,10,11,15
   391:10 394:16       expensive               89:22 91:3,4     305:24 354:1        167:12 169:14
   395:6,11,14,15        142:19 154:8          195:13 213:7,9 fails 296:16          169:17,22
   395:16,19,20          298:14 369:12         213:17 343:10    303:5               170:2,14,17
   395:21,25           experience              343:13 378:13 failure 65:13          171:4,7,7,11
   396:6,7,9             48:12 53:21         external 341:16    66:19               171:16,21,22
   397:2,5 398:5         54:6 67:24          extra 227:24     fair 29:19 30:3,6     171:24 172:3
   398:8,12,23           68:2,10 216:14      eyes 95:22 265:9   77:15 81:22         174:21 175:3,8
   399:1,5,18,20         216:15 383:5          390:3            89:12 206:11        175:14,24
   400:8 401:3,5         418:8                                  233:24 360:12       199:10 200:18
   401:8,9,10          experienced                    F         363:11 381:7,8      200:25 201:3,3
   403:17,17,18          107:16 407:4        face 162:6         382:19 394:12       201:7,10,16,24
   404:23 405:4          417:11 418:1          358:18           411:1 435:1         203:24 204:3,8
   412:2 414:13        expert 41:23          facility 205:19  fairbanks 1:24        204:17,25
   420:17,19,22          55:9,11 102:12      fact 29:2 59:4     5:22 439:3,24       205:15,20,21
   422:7,25 423:7        161:6 177:8,10        90:7 134:21      440:7,24            205:24 207:10
   424:11 426:5          177:11,17             141:21 143:18 fairly 202:24          207:16 208:7
   427:2,19              178:20,22,24          146:16 156:13 falcon 56:18           208:14,18
   429:23 430:24         178:25 245:18         159:9 166:12     59:10,12,12,20      209:2,9,14
   433:10,12,18          313:14,21             175:16 176:1     60:8,12             244:19 245:11
 exhibits 344:6          420:5                 189:13 192:7   fall 140:9            245:13,17,18
   403:7               experts 150:1           196:10 205:25 false 217:17           245:22 246:7
 exist 66:23             268:18 313:5,8        206:15 219:15    425:3               246:15,18
   248:20 265:10         313:9,10              222:5 223:22   falsely 214:12        247:4,12,14,16
   288:23 295:1        explain 49:22           232:5 258:12   familiar 73:15        247:23 365:23
 existed 208:4           55:19 136:20          258:17 259:5     73:17 117:10        406:23,24
   321:20 404:7          172:22 185:17         259:15 272:20    147:14            fdaapproved
 existence 94:12         190:11 235:2          277:20 289:5   families 121:15       25:19 26:21
   155:8                 360:18 371:13         301:11 319:5     183:4               75:2 161:5
 existing 87:2         explained               319:23 328:10 family 14:10,13        162:1 170:24
 exists 131:14           308:11                329:11 355:1     15:21 109:21        204:10 316:18
   301:12              explaining              405:11 410:10    361:5             fdas 167:19
 exit 46:14 50:13        216:19                415:25 417:11 far 139:19 152:3     fear 383:5
   367:15              explains 324:3          418:1 421:3,19   211:11 239:6,6    feasibility 45:24
 exited 53:8,9,12        327:10                425:20 427:11    248:10 256:15     feature 422:4,5
   53:14               explanation             428:2 429:9      289:15 350:19       422:9,18,22,22
 expect 16:24            173:6,10,13           430:4 431:24   father 69:17        features 397:6
   275:21 338:2          256:8 297:12        factbased 353:4    82:10 212:5         397:24 398:4
   418:4,7               326:24 327:4        factoring 17:24 fathom 417:15          400:21 422:16
 expectations          explore 383:19        factors 129:5    fatigue 45:6          422:20
   338:3               explored 383:1          189:21           46:7              february 113:17
 expected 247:22       exploring             factory 204:2,25 fda 23:7 141:6        144:20 159:15
   328:24 332:9          383:10              facts 15:7         142:25 145:22       175:20 280:18
   332:15,19,23        exposing 297:5        fail 47:4,5        145:24,25           281:10,11
   433:3               expressed 417:4       failed 65:15,20    146:2,5,15,23       285:3 291:4
 expenses 67:11          417:5                 66:2,9,15        146:23 154:14       292:25 343:19
                                               303:20,22,24

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                504 219-1993
                                                                                  EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 127 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                    April 10, 2019

                                                                                         Page 457

    380:2              finance 44:5            380:22,23           148:18 217:9     foot 129:17
 federal 5:6 7:22        65:14 113:10        first 6:18 25:16      311:7 312:16     football 64:7,8
    41:21 42:10,13       157:13,17             26:11 27:23         413:20             114:7
    72:24 172:12       financed 373:8          30:4 44:12       flaws 58:5          force 201:11,11
    439:6                373:17                48:12 53:9          225:14           forced 25:17,17
 federation 254:6      financial 22:8          62:2,11 114:15   flew 162:6            25:25
 fee 104:8               33:20 95:4            121:14 123:24    flexible 154:13     forecasting
 feed 184:16             157:4,9 364:10        163:15 187:13    flip 226:20           129:10,13,23
 feel 42:15              373:5 440:16          190:23 203:3        325:3,10           130:11
    159:15 212:12      financials 36:10        216:13,22        flipping 397:9      foreclosing
    346:23               38:6 104:25           221:20 227:3        414:20,20          278:15
 feelingbased            152:13                238:7 241:18     floor 1:18 2:6,16   foregoing 438:4
    353:5              financiers 138:7        250:16 251:13    flow 256:9            439:11 440:8
 feels 296:17          financing               251:19 266:9        357:14 381:25      440:10
 fees 259:23             157:17                283:9 286:2         386:12 403:9     forensic 378:8
    331:25             find 36:25              301:19 316:2,8   flows 11:14         forget 114:14
 fell 46:9               108:19 110:7          334:12,15           174:13             232:3
 felt 128:16             130:24 145:1          335:17 337:14    floyd 286:3         form 5:12 9:7
    175:23               146:2,5,5,14          338:15 339:22       337:17             41:1 51:19,23
 fflex 166:6             147:8 151:19          351:17 363:19    fluent 54:16,19       53:25 56:11
 field 48:13 53:22       151:20 169:10         369:6 390:2      fluid 135:7           66:12,17 72:4
    411:5                174:17 189:10         395:25 396:1,9   fluids 228:4          104:16 129:4
 fields 111:15           203:3 222:3           396:21 397:19    focus 268:17          143:7 144:9
 figure 50:2             230:18 238:17         400:14 401:23    focused 361:3         146:10,19
    217:13 237:3,3       252:4 279:23          410:23 411:1     focusing 264:24       152:11,25
    259:2 384:1          283:7,9 285:19        414:25 433:10    folder 29:4           156:10,17
    431:18               295:2,5,17,18         434:7            folks 22:23           157:1 158:3
 figured 223:22          313:3 317:23        fisher 182:16         46:11 110:3        165:22 168:13
    224:10 225:17        342:24,25           fishman 1:17          162:13 263:9       176:15,22
    257:22 289:16        346:12 359:23         2:3                 268:15             177:14 179:4
    307:21               363:2 376:16        fit 276:2 313:23   follow 12:4           186:8 188:15
 figures 46:13           377:13 394:16       five 14:3 114:15      107:1 121:3        190:6 192:10
 file 23:14,14           406:5 409:17          243:24              132:6 141:7        193:14 194:4
    74:4 343:7         finding 163:6         fix 77:17 78:3,5      192:7              194:14,16
    378:19 382:7         280:10 420:7          78:10 259:2      followed 204:3        200:21 201:14
 filed 44:6 63:3       findings 76:19          308:22 311:7        333:23             202:11 206:9
    63:13,20 90:19       171:6,11              410:20           following             206:22 208:21
    95:12 327:10       fine 206:20           fixed 224:8           192:13 249:17      214:4,22 219:3
 files 34:7 347:22     fines 367:2             294:13 356:19       426:23             220:7 222:10
 filing 97:9 139:7     finger 281:5            356:21           follows 6:19          224:14 225:20
    139:9,16           finish 9:4,5 64:9     fixes 265:5           417:6              231:15 232:8
    378:17 382:23        171:20              fixing 78:13       followup 254:18       232:22 246:1
 fill 339:13 372:7     finished 64:11        fixtures 393:20       416:23             250:9 269:16
 final 79:19,21          124:1 314:24        flagged 371:10     fond 58:5             273:7,18 279:8
    100:22 142:23      firm 16:6 21:18       flagging 315:3        147:11             289:9 293:6
    315:6,6 378:5        36:23 50:7,8          378:11           food 199:20           303:13 304:24
 finally 284:24          94:18 96:16         flaw 141:13        fooled 111:16         306:3 320:11


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                 504 219-1993
                                                                                    EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3     08/13/19 Page 128 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                      Page 458

   321:6 323:20          413:9,15,19,21        287:6 336:19     182:7 246:10       107:13 123:20
   324:2,12,18,25        425:21,24             338:23 415:21    247:6              123:23 124:15
   325:12 326:5        found 38:17,18          432:23,25      generalist           167:2 438:5,7
   327:3 329:6,17        78:16 147:4           433:1            184:22 193:7       439:9
   330:19 331:11         150:20 158:20       fullservice      generalized        gives 176:19
   332:7,14 336:4        174:4,24              136:18           233:12             247:21 249:18
   337:8 340:9           203:21 216:19       fulltime 225:10  generally 23:5       428:11 431:24
   345:19 348:16         217:8,24 248:3        236:7,15,16      96:12 241:15     giving 134:14
   350:3 351:25          248:7 265:4         fully 304:7        393:15             198:18 330:13
   352:19,25             277:22 280:12         332:9,15       generate 103:16    glad 285:8
   353:24 354:13         280:17,20,21        function 70:25     105:24           glitch 296:19
   354:20 355:20         285:3,18,21           193:25 195:6   generated 104:9    global 104:25
   357:6 358:22          289:25 290:5          276:8            192:22             375:4
   359:3,14              291:15 292:25       functionality    gentlemen          globally 383:2
   360:14 361:13         298:17 305:10         397:25           229:12           globo 250:13
   361:25 365:7          317:8,11,14         funding 47:12    getting 26:15        394:21 395:11
   366:8 370:3,21        318:9 378:9,15        58:24            47:5 125:15        395:14,15,19
   371:2 378:3,4         413:16,17,19        furnitures         135:11 137:14      396:9 397:10
   392:1,9 394:2       four 29:4 116:3         393:19           168:7 178:14       398:11 399:4
   402:18 406:3          128:22 167:4,4      further 43:7       225:15 315:21      399:18 423:7
   406:11,19             237:20 249:18         309:24 317:9     334:5,21         gmail 350:13
   407:3,7,13            250:9,12              317:12,15,19     340:17 341:19    go 8:24 13:11
   408:3 410:8           400:14                318:13 416:19    361:4              15:4 19:23
   411:7 413:5,11      fourth 398:25           436:20         gigabytes            23:3 31:2
   419:3 421:22          399:14 400:23                          349:24             34:17,24 38:20
   422:12 425:16         402:4                       G        girl 212:10          39:9 42:24
   430:22              frame 258:14          g 439:1          girls 275:11         43:17 44:5,18
 forma 129:25            259:7,10,12,14      gained 203:21      362:20             45:17 64:25
 formal 43:7             264:5 289:23        galante 174:6    give 28:11,12        70:16 75:14
 formalities 5:8       franklin 100:4        game 180:12,13     34:16 42:2         77:12 78:13
 format 440:14           244:8,9 250:24        307:7            60:19 78:1         93:20 102:5
 formed 52:22            267:7               gap 64:12,13       101:2 111:19       107:5 110:6
   116:11 357:2        free 214:19             185:7 339:13     134:7 164:19       128:18 131:16
 former 28:7             215:11 216:6        gas 45:16 370:14   168:20 212:21      149:11 171:19
   96:7 298:24           357:14              gather 20:5 24:1   229:15 230:21      173:19 174:20
   299:4,20            freeman 2:11            65:22 124:22     246:11,24,25       181:8 187:12
 formula 417:18        friday 271:9,11         125:19           247:1,2 256:20     190:14,15
 forth 237:2           friendly 25:5         gathering 23:24    263:12 271:6       208:1 247:9
   278:9 328:18        front 249:14          gearing 280:9      281:9 282:15       255:6 260:2,6
   390:18 440:10         353:12 382:13       general 13:11      285:14 286:24      262:11 264:11
 forward 25:18           400:7 401:6           19:24 31:10      287:5 341:3        264:15,23
   129:10,13             431:1                 32:2 42:21       345:7 347:14       265:7 266:22
   131:16 318:13       fulfill 22:21           68:16 77:25      347:17 367:20      283:8 289:17
   327:14 346:14       fulfilled 23:22         99:13 103:24     381:23 386:3,5     291:11 294:11
   394:10 397:9          92:3                  108:21 109:12    388:7 409:20       294:12 301:25
   399:3,10            fulfilling 22:7         109:14 123:5     411:20,21,21       309:10 314:5
   400:24 411:2        full 6:22 227:3         178:9 180:22   given 1:17 77:7      317:17 340:2
                                               180:23,24

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                              504 219-1993
                                                                                 EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3     08/13/19 Page 129 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                       Page 459

   350:19 361:1          349:2 354:5         governmental      guarantors         haitz 17:1
   362:17 363:15         355:24 359:20         41:15            93:21 382:9       half 44:20 51:1
   380:25 387:12         364:15 371:18       governments       guaranty 382:12     114:22 280:4
   389:5 390:18          376:18,19             72:25           guess 46:21 50:6   hammond 99:5
   396:8 400:11          380:25 381:4        grab 23:13         105:14 109:15      348:6
   413:19,21             381:14 382:8        gradual 280:3      116:8 129:22      hancock 375:1,6
   423:1                 382:10 386:11       graduate 43:2      155:22 172:6       375:12,12
 goal 357:1 409:9        388:12,19           graduated 63:2     255:10 260:6       376:5
 goals 363:2             391:8 394:10          63:14           guesses 340:25     hancockwhitn...
 goes 126:21             394:11,20           granted 60:5,8    guessing 326:15     377:6
   228:7 253:21          395:10,18           gras 39:5          326:16            hand 188:20,21
   271:13,14             403:21,21           gravelles 1:7     guide 336:7,14      395:18 414:10
   400:20                404:21 413:8        gravity 302:25    guidebooks         handbooks
 going 10:4,5,7          413:15 414:10       great 19:9 39:8    110:15             110:15 111:12
   14:15,18,23           420:16 424:13         62:17 127:12    guideline 270:24   handheld 378:1
   16:2,7 18:15          428:23,25             161:3 188:1      271:1             handle 163:20
   19:19 22:9            430:3 431:17          212:7 238:14    guidelines 73:14    243:5
   31:12 32:17           436:25                320:15 419:24    111:12 121:3      handled 205:14
   47:15 61:9          gonna 85:22           greater 183:14     127:20,21          267:16
   62:19 64:25           180:22 183:10         185:10 376:5     128:12 204:4      handles 149:2
   84:6 85:2             185:16 188:3        gregario 235:17    323:7 440:14       348:23
   87:12 92:2            195:17 207:21         235:18 236:5    guidry 22:3        handling 241:22
   107:5 109:1           212:21 257:4        group 45:11        37:19 39:21,24     242:2,5 243:3
   112:8,10              265:7 339:3           59:14 82:23     gulf 45:20,21       396:3,22
   114:18 118:23       good 6:21 9:17          83:1 116:14      46:11 49:17,24     400:18
   120:17 124:22         13:10 60:1            142:22,23        50:5,8,12 51:3    hands 102:15
   127:8 131:15          179:21 185:18         157:4 160:14     51:8 67:7,8,9     happen 108:3
   154:1,6 157:16        285:7,8 295:17        160:16 175:18    67:10              127:5 148:5
   160:6 164:11          297:12 340:16         268:17 368:21   gun 237:5           151:8 230:1
   170:19 173:15         340:20 371:4          410:19 419:16   guru 118:8,8,9,9    257:2 260:8
   173:21 174:9          381:2 408:5         groups 45:16       118:11,16,22       272:9 363:24
   175:12 178:20         428:11,11           grow 364:5         119:8              400:6
   178:22,25           goods 7:18              397:25          gut 184:1          happened 26:3,6
   179:1,9,11          google 213:21         growing 118:17    guy 49:10,12        27:13,14 49:22
   182:25 183:12         309:8 351:21        grunts 9:7         155:23 275:12      50:3,16 53:17
   185:17 186:19       googled 162:18        guarantee 138:7    340:16 357:12      57:17 78:7
   189:14 195:10       googling 162:19         192:18 286:18    361:2 415:23       90:14 96:7
   199:4 217:20        goto 268:18             382:17          guys 140:7          119:8 162:20
   228:10 244:1          338:12              guaranteeing       142:20 219:4       176:25 193:4
   250:12 251:10       gotomeeting             192:6,13         268:2 390:16       216:21 217:14
   254:11 258:5          424:3               guarantied         419:22 420:24      260:5 270:22
   295:3,22            gotta 212:21            387:10                              280:4 296:18
   312:18 315:20       gotten 368:24         guaranties                H           299:23 300:8
   319:12 323:5,9      governing               87:11 384:14    h 2:13 3:9          346:7 355:2
   323:13 326:19         208:24 209:12         386:15          hacked 311:16       406:25
   338:5 339:16        government            guarantor 93:23   hadnt 137:18       happening
   341:22 343:6          59:24                 113:25            141:14 361:19     259:21
                                                                 423:15

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                               504 219-1993
                                                                                  EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 130 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                   April 10, 2019

                                                                                        Page 460

 happens 106:20         119:19 371:6           99:9 169:5       historically        48:4,24 49:5,6
  372:18,19             372:4 398:18           173:4 177:22       205:8             49:9 52:7,8
 happy 222:18          healthy 361:21          178:24 179:1,9   history 43:18       53:1,8 67:23
  388:24               hear 234:13             179:11 184:9       142:24            68:25 71:25
 hard 24:24             305:20 320:6           184:19,21        hit 25:20 271:14    82:6 97:14
  163:15 237:2         heard 272:8,10          187:4,7 212:20     290:2 419:18      98:14 116:14
  417:19               hearn 86:7              233:13 244:17    hits 296:22         153:19 155:13
 hardware 46:5          385:7                  244:17 251:19      315:25            155:14,18,22
 harm 174:25           hearsay 385:6           269:21,24        hmm 66:18           163:18 282:3
  342:4                heart 94:15             337:2 339:4,4    hold 43:8 102:15    282:16,18
 harming 131:17        heat 353:3,3            339:18 340:5       116:3             284:13 328:12
 harold 177:21         heavy 154:1,5           341:24 384:8     holding 104:12      335:20 338:10
  313:5,15             heck 162:9            hesselgesser         115:25 138:22     338:16,22
 harry 16:22           hed 242:3               266:13,15          297:22            339:17 340:22
 hate 333:13            370:14               hey 34:3 145:12    holdings 113:22     341:10 399:8
 hats 16:22            held 6:2                154:12 204:24    holidays 271:17     432:7,9
 havent 25:11          help 31:12 45:21        228:25 252:18    home 43:23         howells 81:16
  40:6 272:8            110:7 294:18           254:19 285:6       65:22 92:22      hr 52:18
  388:21 389:7          310:1 318:10           290:1 341:25       93:7,10,22       huge 141:13
  389:15 390:24         339:19 355:11          364:6              99:3,5 113:8     human 169:24
 haygood 2:3            358:13 363:1         hierarchy            126:18 134:10     189:18 303:3
 hayood 1:17            364:8 379:19           149:15 247:18      134:12 379:16    hundred 74:13
 hcfa 378:3            helped 23:24            287:1              380:24 386:19    hundreds 152:2
 head 9:8 21:5          41:6 100:6           high 49:7,7        hometown            152:2,3
  131:20 161:15         355:12                 114:7 128:13       128:20           hunted 36:21,21
  243:15 247:8         helpful 335:21          179:2            honda 212:25       hurricane 44:3
  247:24 262:8         helping 16:19         higher 75:8,9        213:1,3,10,12    hurt 175:12
  283:6 288:17          204:14 363:20          165:10,17,24     hope 419:23        hurting 131:17
  290:12 296:23         364:2 370:4            166:13 168:9     horizon 354:17      162:8
  315:25 328:11        henry 44:24             417:11           horseback 39:10    hydromorpho...
  351:11 356:24         48:21,25             hipaa 111:25       hospital 94:15      228:10
 heading 87:22         heres 335:14            317:22             95:10
  397:16               hereto 5:3 12:19      hire 94:14 95:7    hospitals 41:18            I
 headquarters           79:15 113:4            95:8 236:11        41:20,21         iberia 22:3
  114:11                123:13 160:11        hired 107:16       hour 18:23           37:20 44:17,18
 health 41:18,20        164:14 249:5           110:4 111:18       61:10 112:8        92:20 93:4,6
  41:21 43:12           250:20 255:14          236:6 237:5      hourlong 126:18      93:10 387:5,14
  53:12 54:14           314:19 319:17          275:2 350:22     hours 14:4 20:8      387:16
  68:2 86:5,5           328:1 333:18           350:24             107:25 171:18    ibm 26:22
  110:22 113:14         336:1 376:24         hiring 267:11        271:12,12,22       145:11,14
  115:15,16,20          389:2 395:22         hisself 24:12      houses 383:7         154:15,16,18
  115:23 302:1          420:20                 244:18           houston 24:8,9       154:21 200:7
  349:4,8,16,17        hes 14:24 19:6        historical 203:7     24:10 369:14       203:25 204:6
  349:18 382:2          24:14 27:16            203:12,19,23     howell 20:15         205:19,20
 healthcare 1:9         37:6,9,11,13           205:7,23 206:5     24:15 27:10        207:10 255:15
  33:16 48:13           37:18,18 39:13         206:19 207:9       29:11,12,15        409:23 415:2
  55:12 119:17          39:17 48:23            207:18,24          30:8 44:25         415:14,15,18
                                                                                     415:19

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                504 219-1993
                                                                                   EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 131 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                   April 10, 2019

                                                                                        Page 461

 id 33:10 35:9        279:14 296:23            191:13 193:21      380:22 381:15      272:7 274:8,12
    40:7 58:14        301:19 309:17            195:10,17          384:1 387:11     imported
    77:12 93:20       333:14 337:10            197:4,12,12        387:12 390:2       270:17 271:15
    99:7 113:24       345:7 380:21             198:17,17,18       390:16 393:9     impose 366:23
    142:11 148:19     380:23 418:16            199:15 200:16      395:18,19          367:2
    173:6,9 238:23    435:19                   201:5 202:19       399:6 403:17     imposed 367:13
    239:1 248:16   illegible 282:25            202:20 205:4,6     405:2 408:11     impossible
    253:12 263:22     290:23 292:11            207:21 210:6       408:17 414:10      222:6,21 223:5
    278:8 282:11      293:4,16                 211:12 215:20      415:21 417:19      296:24 311:11
    315:6 363:15   im 11:9,9,10                218:17,20          422:8,8 425:1    imprecisely
    365:25 366:1      13:15 14:15,23           220:17 221:7       425:2,6,10,11      241:15,16
    366:10 376:16     16:1 18:15               222:3,15,18        426:23 427:8     impression
    387:12,19         22:9 24:9                225:15 229:23      427:18 430:3       154:1 431:25
    423:1             28:10 29:14              230:18 231:6,7     431:19 435:17    improvement
 idea 44:23 58:24     30:1 32:17               231:23 232:14      436:5,15,17        42:9 43:23
    118:19 127:12     33:5,6 36:4              232:14 233:18    imagine 84:2         65:23
    231:9 381:2       41:23 42:17              238:17 239:18    imaging 420:6      inability 317:5
    383:17 410:18     47:19 48:18              245:18 246:4     immediately        inaccurate
 identical 148:11     49:23 50:2               246:11 247:6,7     53:15 383:6        101:23,25
    186:5             53:2 54:16,19            250:12 251:10    immunoassay          102:1
 identification       62:5 68:7                252:10 253:25      182:22           incentive 399:2
    12:19 79:15       76:22 84:21,21           254:5,11 258:4   impact 216:15        399:9 400:24
    113:4 123:13      85:2,6,22                264:25 265:7       217:5 218:10       425:21 432:16
    160:11 164:14     86:18 102:7              268:24 269:9       218:22,23,25       432:18,20
    249:5 250:20      103:10 105:21            272:14,18          219:13,18        inclination
    255:14 314:19     106:3 108:19             273:21 274:7       223:15 286:14      143:8
    319:17 328:1      113:19,19                275:20 279:23      288:19 291:6     include 36:7
    333:18 336:1      115:4 120:23             283:20 285:5,6     291:18 294:5,6   included 115:21
    376:24 389:2      126:23 132:4             285:8 287:3,17   impacted           includes 84:10
    395:22 420:20     132:21 136:24            288:20 290:18      151:12 218:16      328:20
 identified           137:22 140:1             290:20 299:9       289:1,5 292:20   including 53:2
    249:17 265:15     141:25 144:3,5           299:15 300:10      294:9 308:19       397:24
    265:15,19         144:6,10 149:8           305:15,18        impacts 288:21     income 11:14,16
 identify 164:2,3     151:20 153:24            307:22 308:6     implement 26:1       99:16 104:8,9
    264:19 265:4      155:11 158:15            312:20 313:2     implementation       379:9
    265:21 289:3      158:18 160:6             316:3 319:11       260:17 265:1,2   incomplete
    292:19,22         160:24 166:3,5           319:20 326:16      265:16,20          101:24 102:2
    293:2,15 294:7    166:8 167:3              329:22 331:1     implementing         314:20,23
    295:12 296:6      168:16 172:1             332:18 335:5       261:6 415:25     inconsequential
    297:17 306:6      173:15 174:14            337:13 339:25    import 271:2         126:6 208:19
    307:4 308:16      180:21,22,23             342:15,23,25       272:12,20          208:22
 identifying          184:24 185:15            345:9 346:12       293:19,21        incorporation
    233:1             185:16,18                348:25 352:17    important            91:20
 ill 9:3 49:23        186:17,17                355:1 356:9,10     156:15 170:1     incorrect 141:24
    56:14 88:15       187:20,20,21             356:13,14          170:23 211:3,7     167:2 231:16
    140:9 219:24      188:3 189:10             358:4 366:9,19     214:2,7            231:19 234:23
    235:2 262:25      190:7,10,11,20           376:16,18        importation          235:4,4,9,10


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                504 219-1993
                                                                                   EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 132 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                    April 10, 2019

                                                                                          Page 462

   247:20 254:15         117:21                286:12 303:18      266:19 270:6        310:9,22
   258:16 283:3        information             338:11             323:15,23         interpretation
   293:18 294:4          13:3 20:6,7         inspected 78:8     insurance 43:13       337:9
   294:22 295:13         22:21 24:1            368:9              86:5 138:20       interrupting
   297:7 315:2           32:21 36:11,22      inspection 57:19     357:13              229:14
   320:7 390:22          36:24 38:7            74:12,13 76:17   insurer 371:7,25    interruptions
 incorrectly             39:25 68:23           78:6 236:24      insurers 106:8        439:13
   288:7                 70:3 73:23          inspector 74:16      370:24            interview
 independent             99:24 116:9           78:1 171:9       integrate 70:5        367:15
   207:23                141:3,17              266:11 368:4       70:17,20          intimately 54:23
 independently           152:18 157:10       inspectors         integrated 69:24      273:9
   37:6                  162:19 167:2          265:12             70:9              intricately 54:23
 indicate 427:11         167:14 174:5        inspects 74:7      integration         intrinsically
   431:20 439:12         178:15 196:22       install 127:9        23:13 45:4,4        45:14,15
   439:16                235:3 274:14          154:5 165:7        49:17 54:17,22      160:17
 indicated 6:5           299:21 300:5          166:5 198:16     integrations        introduce 6:8
   200:16,17             310:8,10              241:6 243:12       54:18             introduced
   355:15                311:21 319:9          258:13 259:6     intend 189:1          314:2 414:13
 indicates 428:2         319:25 320:6          260:3,4,5        intended 9:15       introduction
 indicating 25:8         335:21 341:9          268:2              59:13 116:2         337:20
   135:25 223:9          341:16 344:17       installation         247:21            introductory
   394:18                345:13 425:4          138:3 161:2      intending             277:11
 indication            informed 29:8         installed 138:9      138:16 413:2      invested 357:20
   430:17 434:4          61:18 406:15          144:13,15        intense 26:18       investigate
 indicator 204:23      informing 30:3          146:6,16         intent 36:6           46:25
 indirectly            ing 271:2               405:20 421:3,9     256:16            investigated
   100:12              ingram 21:20,21         421:14,20        interconnectiv...     317:24
 individual 97:22        37:3 94:20          installer 324:16     323:11            investigation
   220:4,12,22         inherently 54:14      installing         interest 87:6         317:9,12,15,20
   221:24 222:7        inhouse 94:23           337:17             356:3,15,21         318:14
   222:12,23             94:25               instance 302:14    interested 358:5    investments
   228:16 302:4        initial 86:13         instances 288:9      440:21              16:1
   302:20 303:9          89:11,13              302:14 303:17    interests 86:20     investor 86:11
   385:13                265:16 413:15       instincts 216:21     87:1              investors 27:18
 individually          initials 79:4         institutions       interface 258:10      60:18 82:24
   13:6 282:6          initiated 381:10        355:21             258:14,19           87:8 88:24
 individuals 29:7      injuries 8:13         instruct 173:16      259:6,19            298:18 382:16
   81:20 97:24         input 397:22            344:3 362:16     internal 244:24     invitation
   110:10              inr 181:14            instructed           268:14,25           423:22
 induced 141:4         insert 315:1,2          343:25             338:6             invites 424:4
 industry 199:6        inside 26:11          instructions       internally          inviting 398:8
   273:14 274:4,8        31:9 70:10            91:25 335:22       217:19 258:24     invoice 370:14
   274:10 275:20         73:12 98:13         instrument           268:12,17         invoices 389:19
   422:23                104:18 127:20         182:23,24          286:2 307:23        390:1,4,7,10
 ineffectiveness         136:8 149:10          324:9              417:14              390:21 391:2
   317:4                 193:1 198:7         instruments        internet 143:11     involved 19:19
 infirmit 117:17         204:1 205:15          260:21 265:24      143:13 145:1        54:23 55:1,3,6


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                  504 219-1993
                                                                                    EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 133 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                            April 10, 2019

                                                                                 Page 463

    62:3 66:9            329:25 333:14  jobs 71:1           217:22 230:1      149:14,21
    67:25 68:14          334:12 339:22  jogging 23:25       237:21 343:11     150:13,23,25
    69:4 82:9            346:22 363:5   john 17:6,6 86:7    410:5 412:19      153:15,17,18
    274:14 393:21        416:22           115:24 351:6,6    423:5             153:22 155:7
 involvement           iwatch 45:10       385:7           kinda 260:13        156:15 158:13
    77:1                                join 92:7 398:18    318:5             161:12 163:23
 involving 412:2                J       joseph 1:24 5:22 knew 15:14 33:8      164:1,19
 ip 116:12             j 41:3,5           439:3,24 440:7    38:25 50:9,15     167:11 172:4
 irregularities        jaltek 160:14,16   440:24            83:3 141:17       173:2,12
    346:22               160:19         jpmorgan 43:14      162:7 267:23      174:16 175:20
 irs 97:6 199:17       james 235:20       44:14             280:4 324:7,14    176:16 184:4
 isabel 44:3           jamie 20:17,19   jr 1:24 2:14 5:22   324:21 339:8      185:4 189:18
 isnt 88:16              20:23,25,25      439:3,24 440:7    353:13 367:16     189:19,20
    108:15 186:13        23:20 31:2,3     440:24            368:8 402:23      190:10 191:5
    257:9 258:10         32:3 34:17     judge 1:7           403:1 408:6,8     191:18 193:17
    391:22 405:23        98:2 164:23    july 244:14         409:18 410:14     200:10 204:22
    417:16               167:1 282:9      260:10,15         419:10 420:10     208:22 211:1
 issue 38:18             284:4 314:25   june 205:1        know 8:10 9:12      213:7,9,14
    77:19 86:4           315:2 338:8      236:24,25         16:2,7,12         214:7 218:13
    131:14 221:9       january 19:17      260:10,15         19:18 22:12       218:15,18
    224:7,21             53:13 123:11     261:9,13          23:20 24:21       236:25 238:23
    280:12,20            123:19 124:6,9   264:10 266:21     26:19 29:1,10     239:24,25
    293:19 317:21        124:11,21      justification       29:13,23 30:5     240:24,25
    378:17 407:25        126:2,4,7        371:19            30:10 31:15       241:1,4,8
    421:19               127:6 198:11                       35:20 36:21       244:13 245:20
 issued 151:7            198:12,19              K           37:16 44:1        248:14,16,17
 issues 38:16            202:8 237:18   k 45:12             46:8 47:11        249:20 253:12
    53:12 58:6           244:13 260:1,4 keep 179:13         50:9 57:25        255:19 256:13
    78:16 125:11         260:14 261:9     191:21 199:4      64:24 73:19       260:11 261:19
    175:21 206:17        280:9 290:8      290:16 319:21     75:3 77:13        263:6,6 264:21
    207:15 264:19        292:24 294:16    379:7 430:2       82:13 84:23,24    265:2,7 267:21
    265:4 280:11         328:4,8 382:1 keeping 319:2,6      87:10,11 88:20    269:2,4 272:15
    292:25 306:10        401:7 404:15   kelly 113:7         90:21 91:8,10     272:19 273:9
    317:16 370:23        413:1,15         123:10 212:4      91:11 93:21       273:13 274:4,8
    382:2              jason 2:5 6:11   kept 28:19 90:9     94:8 96:16        274:10 276:11
 item 183:8              13:18,24 15:5    91:22 262:12      97:6,11 102:13    280:8 283:5
 itll 191:9 228:11       235:17 236:5     379:4             103:23 104:24     284:16 285:11
 itrelated 54:13       java 309:3       key 46:10           105:7 111:2,21    286:11 287:20
 ivan 44:2             jesse 2:4 6:10   kick 25:23          119:15,25         288:17,22,24
 ive 22:22 29:3          13:18,24 15:6 kicked 112:19        122:22 130:14     289:10 290:11
   65:12 102:11          81:5 252:18    kicking 382:20      130:23 131:9      290:15 300:13
   112:24 158:19         322:13 395:6   kill 231:5          131:12,13         300:17 301:7
   175:5 196:16        jesses 246:9     killer 131:3,20     133:2,3 134:10    302:6,7,10
   201:6 238:12        jo 52:11 53:2    kind 32:20          134:11 136:21     303:14,16
   241:4 243:13        job 44:15 47:6     43:18 46:24       141:17 145:3      305:17 309:20
   248:24 249:6,7        287:5 340:20     59:14 100:1       146:20 147:3,9    309:22 310:16
   250:13 272:15         360:25 364:1     126:5 136:19      148:19 149:6      311:2,5,6,8,11
                         371:4 408:6      209:20,23

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                          504 219-1993
                                                                             EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 134 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                      Page 464

  311:13,14,22           12:21 15:1,3          177:15 178:7      306:5 310:20      412:14 413:4
  312:8 314:2,8          15:10 17:8,21         178:10 179:6      314:4,10,12,22    413:10 414:1,5
  328:9 330:25           18:16,19 21:1         182:17 184:12     319:19 320:13     416:6,14,21,24
  339:2,24 340:3         21:15,24 28:9         184:23 185:1      320:22,25         419:6 420:21
  341:22 343:6           28:16 29:25           185:20 186:10     321:9 322:2,10    421:24 423:13
  348:13 349:23          30:15,21 31:1         187:9,11 188:8    322:23 323:21     424:19,23
  351:9,10,13            32:22,24 35:17        188:17 190:9      324:6,13,20       425:19 426:18
  352:1 357:12           36:5 39:11            190:13 193:15     325:2,15 326:7    426:22 427:1
  362:21 363:16          40:4,10 41:14         194:11,15,20      327:8 328:3       430:23 433:23
  368:11,18,25           48:11 51:20,24        195:25 200:24     329:8,20          434:19,24
  374:23 377:21          52:6 54:3             201:15 202:12     330:22 331:5      435:7,11,16,20
  378:13 381:22          61:12,15 62:14        203:11 205:17     331:13 332:8      435:24 436:4,8
  382:5,12               62:25 63:10,12        206:10,14         332:17 333:9      436:14,21
  385:14 387:21          65:3 66:13,20         207:7,25 209:1    333:21 336:5   kyle 23:2 38:9
  391:12 402:15          69:19 72:7            209:24 210:5      337:11 340:11     38:11,14 39:25
  402:23 404:6           79:18 81:4,12         210:10,16         341:4 342:14      86:8 115:24
  406:21 416:25          85:5 87:24            211:2,9,17        343:4,17 346:2    284:4,11,12
  417:3,6,9,21           88:1,9,11             212:8,23          348:19,24         338:10 384:19
  419:4,22               89:15,24 90:24        213:11,18         349:6 350:8,11
  421:23 422:4,5         91:6,17 94:22         214:8 215:3,25    351:12 352:6            L
  423:14                 97:5 98:15            219:7,11 220:9    352:20 353:6   l 2:12,12 5:1
 knowing 83:6            105:1 108:17          222:14,20         353:11 354:7      25:16,16,25
 knowledge               110:8 112:16          224:16 225:21     354:15,24         28:23 68:22
  29:20 67:24            113:6 117:24          227:4 229:17      355:22 357:7      69:4,21,22
  72:11,12               123:15 129:7          230:11,13         358:24 359:6      70:7,9 71:5,15
  130:19 184:21          130:16,21,25          231:17 232:11     359:16,22         71:20 72:15,17
  185:8 187:18           132:11,13             232:13,24         360:1,16          73:8,16 74:11
  191:19 197:2           133:22,25             233:17,21,25      361:16 362:2,8    74:14,20 79:2
  203:20 212:4           136:2 140:6,10        234:7,11          362:13,15         101:11 116:7
  275:5 335:3            140:12,19,24          235:25 239:19     363:4,10          116:11,15,20
  385:17 433:1,2         141:1 143:10          240:2 243:21      364:21 365:10     118:16 136:4
 knowledgeable           144:11,24             244:7 246:3,5     366:12 370:6      142:20 153:9
  440:16                 146:9,12 147:2        249:8 250:6,22    370:22 371:5      153:11,14,23
 known 112:17            147:7 150:22          251:21 252:1      373:11,15         154:10,11
  141:6,8 143:14         151:9 152:15          252:12,22         377:1 383:15      155:11 156:3,6
  224:5 279:3            153:2 156:12          253:3,19          384:16 389:3      156:23 208:8
  309:5,7 323:2          156:19 157:3          254:22 255:1      389:23 391:7      378:9
  344:7 407:18           158:4 160:3,5         257:21,25         391:11,25      lab  17:9 47:16
  408:7                  160:13 164:18         262:2 264:6,12    392:8 394:1,19    55:16,22 56:2
 knows 150:13            164:21 165:23         269:18 272:25     394:24 401:14     56:4,8,24 59:1
  158:17                 166:10,17             273:4,12,20,25    402:17,21         61:18,20,25
 kris 244:8,9            168:3,5,15,17         274:6 276:24      403:4,15 405:1    62:2,6 77:2
  250:17,24              169:1,8,12            278:4 279:1,11    405:5 406:2,10    100:9,10
  267:6                  172:19,21             279:22 283:24     406:18 407:6      106:13,21
 kupperman               173:1,5,17            289:11 293:8      407:12 408:2      107:1,12,12,22
  2:11,13 3:4,6          174:2,15,19           295:19 296:3      408:22 410:7      108:10,15
  6:12,13,20             176:17,24             299:16 305:3      411:6,16,19       109:17 114:12
                                                                                   119:24 120:17

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                              504 219-1993
                                                                                 EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 135 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                   April 10, 2019

                                                                                        Page 465

   120:20,21        74:7 76:16                 78:7,8,14          404:5,7 405:21     191:7 252:19
   171:4 187:19     98:11 99:24                82:15,16,19,20     407:5 409:5        254:13 398:4,5
   187:21 189:5     100:7 106:1,3              83:6,13,21         412:10 413:3       399:13 400:17
   189:13 199:20    106:4,19,20,22             93:23 99:17        413:22 414:4     large 349:24
   208:18,19        107:4 108:5                103:19 104:6       418:11 428:2,6   lasted 50:25
   209:3 225:7      109:2,11,16                105:4 111:7        428:13,18,22     late 115:7 124:9
   228:18,20,23     111:5 114:10               112:18,19,20       428:25 429:9       128:22 202:8
   228:25 235:11    116:9 120:15               114:19 115:5       429:17 430:2       260:9
   235:12,15        120:19,23,25               118:17,24          434:11,20        laurence 2:14
   236:18,21,22     127:16 128:19              123:17 124:5,8     436:12           law 5:7 185:24
   237:6 241:23     131:11,14                  125:5 126:12     labspecific          380:22,23
   242:2,5 243:2    136:19 139:2               126:15 134:16      226:22 227:13    laws 47:21 128:6
   258:9,18         151:23 162:17              134:22 135:3,4   labtrust 368:12      172:12
   259:19 269:14    179:16 180:2,3             135:15,16,20       368:17,21        lawsuit 326:24
   270:14,14,15     180:11 184:4               136:16,17,18     lacey 52:11,16       327:5,7,10
   272:16 274:23    196:19,23                  137:25 138:4,9     53:2             lawyer 172:15
   302:4,5,7,21     199:9,19                   151:15 152:8     laceys 52:24         249:10 425:10
   303:9,10         203:22 207:6               152:12,19,21     lack 119:23          427:14
   322:14 324:22    208:25 209:11              154:25 159:20      234:21 281:23    lawyers 174:10
   335:7 358:5      214:14 215:1               164:1 170:6        282:13 285:9       249:14 347:13
   396:3,22         218:2 219:23               171:24 201:17      286:8 287:2,14   lcms 70:10,11
   397:16,21,23     236:7 242:7,12             201:25 202:3       287:16,21          79:5 271:21
   400:18 402:5     244:18 267:18              224:19 225:3       367:19 410:5       373:18
   403:24 420:3     275:17,17                  243:11 244:12    lacking 337:25     lcmss 114:20
   427:5,11 429:1   280:23,25                  260:7,8 270:6    lacombe 94:16        120:4 373:18
   429:10,21        281:1 297:8                271:8 272:5,18   lafayette 6:16     le 6:13 373:3
   431:3,8,10,25    299:5 313:11               272:19 273:5       7:1,21 37:10     lead 154:7 295:6
   434:21 435:6     319:9 321:3                273:11,16          39:14 42:22      leader 199:7
 labor 129:17       322:4 350:21               274:3,15           43:24 48:23      leadership 43:6
   298:14           351:19 358:11              275:15 279:4       53:10 369:14     leading 335:19
 laboratories       358:13 363:19              280:2,8,18         431:12,18        lean 132:8
   16:18 17:3       368:12 378:18              283:22 292:6     lafleur 52:10,11   learn 54:15
   75:8,11 77:21    403:23,25                  294:12 306:18    lage 373:3,4,12      238:18 358:17
   147:22 247:19    404:4 409:7                314:16 316:7       374:3 386:23       408:14
   272:15 273:10    410:15 421:5               318:20 322:5       386:25           learned 26:9,9
   274:22 275:7     428:8,9 429:17             322:18,19        laid 73:14 95:22     274:24 279:24
   361:4 367:17   laboratorys                  329:19 338:7     lance 369:12         405:10
   368:5,8 422:14   175:1 225:18               344:14 349:16    land 373:5         learners 268:3
   428:9 434:16   laboratoryspe...             351:17 358:1     landen 373:13      learning 162:12
   434:16 435:5     227:7                      370:5 372:12       373:13             162:15
 laboratory 17:6 labs 10:1 16:20               372:14 376:12    landry 102:5,6     lease 120:6
   23:24 24:14      17:7,23,24                 377:13,22        lane 6:16 7:1        373:20 374:3
   25:15,22 27:20   38:2 56:13,18              381:17 384:22      114:16 266:12    leased 126:15
   39:2 41:7 42:9   57:11 58:21                393:17 401:15      266:14           leases 102:24
   47:14,24 52:16   60:5,17 62:4               401:20 402:14    language 88:23       128:8 129:16
   56:12 59:5       67:25 68:3,10              402:16 403:2       88:24 89:14      leasing 10:2
   68:23 73:10      75:15 76:11                403:14,19          162:13,15          11:4 99:16


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                504 219-1993
                                                                                   EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3       08/13/19 Page 136 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                     April 10, 2019

                                                                                          Page 466

 leave 309:22          licensed 196:20       lis 68:19 69:3        280:6 286:1         114:12 115:4,5
 leaving 64:18,20         208:13                74:25 79:2         344:1 347:15        120:5 369:22
 led 44:8 175:6        licenses 43:9            84:11,14,17,20     364:12 367:16       384:24 428:6
   316:5               licensing 274:20         92:6 127:7         368:2             locating 251:25
 left 27:9 28:4        lie 425:13,18            137:23,24        live 74:9 151:13    location 44:13
   29:11,14 94:14      lied 340:1               145:14 149:25      151:18 216:23       57:6 114:10,23
   315:20 317:21       life 43:12 196:12        150:15 152:5       243:9,12,13         310:3,3 349:3
   382:1 439:17           357:13                154:16,17          260:2,6,9,15        349:4
 legacy 351:16         light 99:21,23           155:10 157:22      264:11,15,23      locations 46:2,2
 legal 85:3               154:12 227:9          174:22 175:16      266:23 280:1        103:3 310:5
   330:19 331:11       lights 123:17            176:2 203:6        292:24 332:10       335:23
   333:7                  124:4 125:2,13        206:16 209:18      332:15,19         log 31:15 141:25
 lesueur 2:14             280:8                 214:13 227:6     lives 24:10 31:19     226:6 231:25
   39:6 278:1          liked 44:15              272:7 311:24       39:4                232:3,4,4
   388:18 389:10          154:13 314:9          316:17,18        llc 1:5,16 9:23       234:21 235:6
   389:16              limbo 284:7              326:2 368:13       10:1,2 45:2         318:11
 letter 78:21             296:13                368:15 374:2       79:13 82:15       logged 286:11
   203:25 204:4,6      limit 330:1              396:2,21           83:21 91:20       login 286:25
   205:19 207:10       limitation 333:4         398:19 399:10      116:20 138:13       287:5
   207:16 249:1        limitations              400:17 409:15      197:4 434:8,11    logo 415:18
   249:10 251:20          331:19                413:17 415:10      434:15,16         logs 141:23
   252:3,17,20         limits 72:16             428:23 434:14      435:5,10 436:7      207:1 247:13
   254:16,19           line 296:16           list 21:3 210:3,8     436:13              309:20
   335:8 365:18           326:12 337:25         210:13 287:1     lloyd 21:13,17      lon 6:13
   371:14,19              338:15 356:17         404:24             35:3 36:8 37:2    london 45:12
   372:6 394:17           379:2 380:10       listed 12:25 18:6     38:7 39:21,23     long 14:2 18:22
   395:6 399:25           387:2,8,10            119:2 177:8        94:18 102:8         39:20 107:20
   400:4                  415:9 421:11          237:23 277:9       286:6 345:4         107:23 164:20
 letters 114:15           421:12 431:2          277:15 281:16      377:5,12            170:21 236:12
 letting 134:14        linebacker 19:6          301:1 317:11       392:14 412:3        259:25 271:20
 level 41:19              113:21 114:1,4     listened 29:3       llp 1:17 2:3          271:23 339:20
   42:12 50:6             114:5,6,23,25         241:5 362:22     loan 87:13 93:22    longer 131:9
   75:8 155:23            115:9 174:6        listing 276:16        379:16,19           154:7 426:17
   316:5                  375:16             lit 125:15            380:24 386:19     longest 363:14
 levels 183:17,21      linebackers           lite 99:19,22,24    loaned 394:7        look 26:13 30:25
   384:13                 114:7                 100:3,12,19,24   loans 87:9,13         34:17,24 58:14
 lexus 210:15,17       lined 290:1              101:9,10,14,22     93:16,19 356:4      74:7 81:11
   210:21 211:11       lines 421:10             105:7 244:10       356:6,8,13,14       83:18 101:11
   211:22 213:12       lining 339:11            244:11             356:16,19           104:17 115:15
 liability 331:19      link 24:22 161:3      literally 114:21    lobell 18:13,20       143:11 145:8,9
   331:24 333:4           161:24,24             183:20             19:10 86:7          145:11,18
 liable 387:17,22      linkedin 244:16       litigation 177:16   lobells 370:13        160:4 166:9,24
 lib 166:6             liquid 79:6              315:16             382:10              168:19,20
 license 43:13            140:3,4            little 45:11 83:2   locate 89:22          169:5 171:16
   59:25 60:2,3,6      liquidate 386:14         129:15 157:8     located 56:21         181:9,11
   60:9 84:25          liquidated               164:19 230:23      57:5 102:17         204:14 221:17
   365:2 426:10           386:10                266:11 267:7       103:2 114:11        230:7 237:12


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                  504 219-1993
                                                                                     EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3        08/13/19 Page 137 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                April 10, 2019

                                                                                      Page 467

   248:16 253:23       lorrie 415:9             181:19,25     153:11,14,23        127:18 153:25
   254:8 257:23          416:11              louisiana 1:2,19 154:10,11           280:22 386:4,6
   265:8,8 282:11      lose 149:6,8                           155:11 156:3,6
                                                2:7,17 5:24 6:4                   388:5
   296:4 318:5,17        292:3 294:7            6:16 7:2,21   156:23 208:8       manager 52:16
   325:16,21             306:16,18              31:20 32:12   378:9               88:13 89:5,7
   327:21 330:8        loses 306:12,13          39:9 42:22   maceira 113:9        89:25 100:5
   355:8 364:6         losing 383:6             43:24 44:13   377:9               354:9 415:10
   366:1,10            loss 178:13              48:23 56:22  machine 184:16      managing 242:9
   371:17 381:20         300:1,4 363:24         94:9 98:22,24 326:14             mandeville
   383:2 387:12          363:24,25              99:5 102:18  mad 352:12           23:23 37:11,12
   387:20 391:12       lost 96:24               107:4 122:25 magistrate 1:9       56:21 94:8
   415:8 424:8           119:11 178:16          127:20,25     362:18              98:21,24
 looked 26:10            292:5,23 293:3         128:2,11,16  mail 221:2,16        102:18 103:6
   36:15 142:18          293:7,15               129:1 274:17 main 363:16          126:12 127:1
   142:21 143:13         295:13 296:6           322:18 348:7 maintain 195:10      128:21 244:17
   146:14 158:21         296:10 297:18          368:2,5,6,17 maintained           322:18 369:23
   158:22,22,23          298:4,6,8              369:10,23     92:23               402:6 404:2
   158:24 177:8          304:11 306:7           402:7 404:2  maintaining          428:7 431:4,13
   281:3 304:20          306:11 307:5           428:7 431:12  109:9               431:14,15
   329:12 351:18         307:10 308:17                       major 180:23
                                                431:15 439:5,7                   manipulate 31:8
   381:21 390:24         346:16 358:16          440:8,18      207:1 214:20        106:22 107:6
   395:14                362:20              loved 363:25     215:12,16,22        128:14,15
 looking 17:9          lot 26:3,6,16         lt 266:14        217:21 292:25       196:15 247:17
   81:2 83:17            33:4 96:11                          majority 127:13
                                             ltl 52:10,23 53:7                    309:18
   84:12 113:19          118:17,18              53:9 80:14   makeup 53:3         manipulating
   129:10,14             124:23,23              86:1          227:22              149:13
   131:1 132:4           125:8 126:21        lucrative 124:23making 67:2,5       manner 9:6 41:1
   139:22,25             135:1 141:18        lunch 159:25     67:13 113:19       manual 141:7
   142:17 154:15         141:18 148:4           164:17 173:23 118:20 183:20       226:5 229:18
   166:3 170:13          152:1 154:6,13         174:4         187:23 265:10       229:20,25
   175:21 232:14         162:18 180:15       lynn 98:2,23     277:23 296:24       230:1,4,15,19
   266:16 277:4,5        180:15,15,17           261:18,21,22  299:4 319:1         231:12,21,22
   305:23 317:24         180:18,18,18           268:12 269:1  378:6               232:6,17,19
   330:4 331:1           180:18,25              282:24 284:5 man 46:20            233:1,5 234:17
   333:19 342:23         181:2,4,6              286:3         161:10 200:7        247:19 275:22
   342:24 343:1          183:11 185:5                         236:25 299:11       276:1 282:19
   363:13 376:17         185:21 186:23              M         341:25              282:21 285:12
   381:22 384:15         187:22 188:10       m 3:1 25:16,16  manage 95:3          287:19,22,23
   395:25 401:23         190:15 192:2         25:25 28:23     127:14 225:23       287:24 288:1,2
   404:18 407:17         229:13 230:22        68:22 69:4,21 manageable            288:3,3,7,10
   409:10 423:17         258:23 268:20        69:22 70:7,9    224:20              288:18,21,23
   424:10 427:8          315:25 333:14        71:5,15,20     managed 88:3         289:5,17,18,25
 looks 305:7             348:10 355:16        72:15,17 73:8 management            290:3 318:16
   377:21 394:17         363:13 369:5         73:16 74:11,14  27:21 40:14         318:22 319:6
   420:4                 391:15 392:13        74:20 79:2      46:10 54:17         333:24 334:1,7
 loose 424:14            416:4 423:14         116:7,11,15,20  68:23 87:23         334:10,14,17
 lore 351:16           lots 178:4             118:16 136:4    106:25 116:10       334:21 335:1
                                              142:20 153:9

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                              504 219-1993
                                                                                 EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3     08/13/19 Page 138 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                       Page 468

  346:19                395:21 420:19         440:21            332:22 366:19     medication
 manually              market 44:17          mattered 206:6     366:21             362:23
  231:24 288:7          116:10 117:9          207:18           meaningful         medications
 manuals 110:15         207:4 294:11         matters 33:1,6     143:19             305:1
  111:3,11 112:3        294:13               mckinney 21:23    means 8:10         meet 13:23
  190:1,4 226:2        marketing              40:12 41:2        70:21 83:20        48:24 90:7
  226:2 276:1           42:25 199:5,23        266:10 368:7      123:18 124:3       280:24 323:6
 manufacturer           256:7 370:5,7        mean 15:14 25:9    169:19 176:16     meeting 60:18
  156:14               marketready            26:4,7 47:5       186:24 195:12      91:23,25 257:2
 manufacturing          117:9                 59:22 60:2        227:12             423:23
  379:23               markets 199:6          61:19 70:20      meant 131:19       meetings 87:23
 mapped 403:22         marking 395:19         76:1 83:25        215:6 337:10       90:6,13 153:24
 march 44:10,10        markup 103:22          85:3 88:8 93:9    340:25 409:25      156:23 163:16
  53:10 144:20         married 52:13          105:2 117:13     measured 46:4       341:18 383:5
  159:16 161:21         99:9,10               118:23 120:18    meaux 1:22         melanie 113:9
  175:19,20            martin 235:19          131:4 136:19     mechanical          377:9
  291:4 312:20          236:2,17,20           139:15 143:4      39:17             member 85:21
  343:19 373:19         237:5,6 250:18        154:2 160:25     medicaid 41:11      94:1 244:9,10
  379:14 380:2,5        263:9 265:11          161:4 169:17      41:16 138:21      members 81:21
  380:15,25             266:9 269:20          178:23 179:14    medical 1:4,16      90:6,7 92:7,9
 mardi 39:5             280:13 350:12         181:14,24         6:25 9:18,23       115:21
 margins 134:24         350:24,25             182:5,9,10        11:2,11 12:4      memory 23:25
 marian 114:15          351:2                 184:6 189:11      27:11 53:22        169:6 248:21
 mark 12:15            martinez 21:7          189:12 192:5      58:24 60:17        315:22
  18:13 19:15           32:13,18,25           194:17 195:15     68:6 77:20        men 362:25
  86:6 114:2            86:6,10 384:19        199:7,13,16       79:13,25 83:1     mention 307:18
  115:24 140:14        mass 79:6 140:3        203:18 204:14     83:9,24 85:22      358:25 359:7
  255:10 257:4          140:5                 212:20 216:15     86:16,24 87:14    mentioned
  258:5 313:25         massive 378:8          217:22 224:17     92:25 100:13       101:10 157:20
  327:22 370:13        master 45:22           242:1 243:13      100:18 101:17      176:9 177:6
  376:19 382:10        matched 378:5          251:11 256:17     103:1 104:10       198:7 235:12
  388:19 394:20        material 156:21        257:1 260:19      104:11,13          319:1 322:5
  395:16                216:6,8 221:22        270:1,13          107:4,5 115:18     329:3 330:2
 marked 12:18           348:3 349:24          275:20 276:6      115:22 116:1       396:4,23
  79:11,14              350:6                 283:22 313:10     116:22 122:12      400:19 418:24
  112:25 113:3         materials 199:6        317:16 348:17     138:13 174:25     mentions 400:22
  123:8,12              199:23 256:8          349:13 350:5      179:25 197:3       400:23
  140:17 160:7          336:15 347:1          361:17 377:19     254:7 305:18      merced 322:20
  160:10 164:13        math 244:25            377:25 381:13     349:18 402:6,9     403:24 428:8
  248:25 249:4          245:2,8,15            403:11 427:18     404:2 428:5,12    merely 83:23
  250:13,19             308:22 413:17         428:10            430:1 431:11      merge 1:9 23:17
  255:13 314:14        mathematical          meaning 13:14      434:8,14           24:25 25:18,23
  314:18 319:12         417:18                40:17 45:16      medicare 41:16      26:9,20 27:3
  319:16 327:25        matt 15:25             55:24 74:19       106:10 138:20      27:12,23 28:24
  333:13,15,17         matter 7:8             136:14 143:4      200:6              29:2 31:9,11
  335:25 370:12         187:18 211:13         165:4 179:20     medicarespeci...    31:12 32:7
  376:23 389:1          231:22 420:5          272:11 300:10     117:15             38:14 39:1


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                               504 219-1993
                                                                                  EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3     08/13/19 Page 139 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                  April 10, 2019

                                                                                       Page 469

   71:11,14 74:25        252:14 253:5,6       368:9,13,15,20   met 13:18           412:22
   75:13,15 84:11        253:11 255:3         374:2,13 389:8    143:18            millionplus 51:4
   84:14,16,17,20        255:12,15            389:11,20        metabolite         milwaukee
   84:25 85:8,14         256:22 257:14        390:5,8,14,20     121:19             204:2 205:16
   92:5 97:23,25         258:6,12,20          396:2,21         metabolize 46:4     207:11,16
   98:14 125:11          259:5,19 260:2       397:16,21        methane 45:17      mind 22:10,23
   127:7,9 131:10        260:2 263:25         398:18,19        method 189:22       46:25 112:6
   131:11,14             267:23 268:8         400:17 402:15     271:23 378:21      153:10 164:9
   135:12 137:21         268:15,16,18         402:23 403:1      440:11             217:2 265:22
   137:22,22,24          270:7,18             403:19 407:3     methodology         306:9 326:8
   138:16 141:3,4        271:25 275:21        407:19,22         183:25             357:2
   142:14,17,17          275:22 276:5         408:4,5,7,14     methods 151:24     minds 127:8
   142:22 143:12         276:17 277:22        408:15,20        metrics 129:11     minimis 126:5
   143:18 144:14         278:9,10 279:5       409:1,5,14,21     129:14,24          202:24
   145:1,8,10,14         280:1,5 285:18       409:24 410:10     130:11            minority 88:22
   145:19,23             285:20,23            410:10,23        mexico 123:1       minors 42:23,24
   146:14,22             286:25 287:5         411:2,5 413:17   michelle 98:10     minute 42:19
   147:1,20              287:20 289:14        413:20 414:12     99:9 109:4         168:19,20
   148:13 149:1          291:10,14            415:6,10,14,15    150:8 163:20       255:8 319:20
   149:11,25             298:9 301:3          416:5,12,17       174:24 175:11      329:13 431:17
   150:15,21             303:15,18            417:1,6,16,25     185:13 216:18     minutes 90:9
   152:5,18 153:8        306:24 309:2         419:11,15         250:24 261:18      91:1,22 92:11
   154:3,16,18,20        309:12 310:23        420:10,13         266:4,8 267:5      107:25 243:24
   155:10,11             311:23 312:12        421:6,6 428:23    267:8 270:3        388:8,10
   156:1,6,23            312:13,18,25         429:4,20 432:2    275:18 280:13     mischaracteri...
   157:6,14,22           316:18 317:4         432:14 433:16     281:4 282:24       63:7 77:5
   159:5 160:25          317:21 318:9         433:22 434:1      283:2 284:5,19     207:22 273:19
   162:1,2 163:10        319:15,25            434:13            288:13 338:9      mischaracteri...
   165:1 169:15          326:2 327:15        merged 117:8       344:3              28:7 168:14
   169:21 170:17         328:10 330:17       merges 142:24     microbiology       misimpression
   171:7 172:3           332:1,15             149:18 175:24     242:11             254:9
   174:22 175:16         335:11,22            199:5 201:8      microphone         mispronounced
   175:21 176:2,9        336:20 337:1,4       203:13,21         226:8              261:22
   193:1 197:7           337:15,24            206:24 224:2     microsoft          misreport
   198:15,22,24          338:24 339:5,8       225:13,23         345:21             179:24 225:13
   200:11,16,18          340:1 341:23         229:24 256:15    middle 1:2          230:2 243:6
   201:4,10 203:6        342:9,18,20          268:19 276:1      60:15 94:14       misreporting
   203:24 204:1,5        344:7,13 354:8       286:5 287:25      378:12             244:23 247:11
   204:7,14 206:5        354:16 355:9         288:2,2 310:1    mile 114:22        misreports
   208:6 209:18          357:24 358:1,4       331:23           million 45:23,24    181:7 245:12
   214:12,19             358:12,25           message 24:18      46:14 101:4        245:12
   215:11 216:2          359:5,8,9            24:24 34:23       371:16,22         misrepresenta...
   235:3 242:18          360:10 361:11       messages 28:14     373:20 374:6       176:13,19
   243:3 244:20          364:24 365:5,8       30:8,13 34:14     374:15 378:20      215:18,24
   245:23 246:8          365:12 366:17        34:18 35:1,19     378:22 379:3       216:9 222:4
   247:19 248:13         366:25 367:4,9       35:24 36:7        386:18,25          226:18 227:8
   251:8,13,15           367:14,18            96:9              411:23,25          232:9 251:8


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                               504 219-1993
                                                                                  EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 140 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                  April 10, 2019

                                                                                       Page 470

  252:8,13 253:4       mixture 186:25         13:21 24:6         345:8 351:4      needs 185:2
  253:11,15,24          188:11,23             139:21,24          380:23 419:19     198:5 241:21
  255:5 423:19          282:8                 163:16 180:10      430:5,9,10,18     397:23
  423:22,23            mobile 39:7            181:22 354:22      431:22           negative 195:16
  424:24 425:7         model 70:13           motivated 335:5    named 6:17 17:6    276:5
  425:12               modern 69:17          mouton 23:2         69:8 83:6        negatively 289:4
 misrepresenta...      modification           38:9,12 39:3       275:12            292:20 294:8
  221:22 232:16         149:2,12              39:22 86:8        names 83:12       negotiated
  233:11,15            modifications          284:12,12          110:5 167:4,12    382:18 386:7
  237:15,24             162:4                 338:10 384:20      263:1 275:9,12   negotiating
  238:6,19             modified 88:24        move 19:19          348:11 367:21     375:4 379:15
  239:15,17,21         modifies 193:12        25:18 126:10       439:19           neither 112:21
  240:6 241:12         modify 148:14          126:24 127:17     nanos 159:17       112:23
  333:20 425:5          286:19                128:24 130:3,6     343:16 358:10    network 323:10
 misrepresented        modular 397:24         131:18 318:13      420:2,2          neuro 228:10
  216:2 337:16         module 421:5           327:14 399:2,9    narrow 294:18     never 11:2,7
 missed 18:11          molecular 16:18        400:24 411:2      nature 199:21      29:17 50:10
  329:23                16:20 227:21          425:21,24          348:14 349:25     58:1,19 59:4,8
 missing 38:6          moment 240:1          moved 50:14         439:10            59:16,18 71:11
  234:1 286:9           343:23                53:9 114:21       near 32:11         72:14 73:3,3,6
 mission 56:18         monday 163:16          126:12,16,25      necessary 61:2     74:22,23,24
  58:21 59:15,19        271:14 354:22         128:4 226:8        360:24            83:12 112:5
  60:5                 monetary 300:1         382:21 393:18     need 8:23 15:11    120:15 150:4
 missions 58:25         331:23               moving 83:2         21:5 58:14        151:13,18
 mississippi           money 45:1             127:12             76:10 77:17,17    159:9 161:2
  23:23 27:20           47:25 67:2,5         multilevel          101:11 105:5,7    162:16 164:9
  99:4 120:5            67:14,15,20           301:14             113:24 129:21     171:21 176:1
  126:10,13,16          87:12 103:16         multiple 92:3       134:10 140:14     196:12,16
  126:24 127:1          120:22 292:3,5        97:2,2,3 187:6     140:21 168:19     201:24 214:9
  127:14,22             296:9 355:16          310:4 338:11       168:19 170:16     218:10 242:16
  128:1,5,6,9,10        355:25 357:20        multisite 138:2     181:1 182:14      242:18 259:18
  128:13,19,24          363:25 372:4          426:9              184:16 185:21     265:22 296:11
  129:16 130:3,6        372:11,13,14                             191:1 199:24      298:17 301:6
  384:25                374:8,14 376:4               N           209:2 278:8       309:22 327:9
 misspoke              monies 394:7,12       n 1:17 3:1,1,1,9    339:3,13          342:5,10,17,18
  262:13               monitor 45:15           5:1               357:13 369:17     342:19 345:7
 misstatement           46:7                 nah 257:11          369:24 381:18     359:7,9 367:7
  425:12               monitoring            name 6:22 19:7      383:19            367:7 372:20
 mistaken 308:7         44:23 61:23            19:8 45:13       needed 15:6        372:21,23,25
 misunderstan...        317:5                  81:25 83:4,7,8    26:18 27:22       383:1,8,8
  234:9                monitors 45:10          83:11 84:7,10     83:3,4 110:13     406:15,23
 mix 180:19            month 86:3              84:19 85:10       134:12 138:7      409:1,14,16,19
  182:5 183:17         months 97:2             92:24 96:17       171:6 245:4       409:22 410:2,4
  185:25 186:4          108:2,4 131:9          115:12 149:4      264:14 320:16     421:3,9,14,20
  186:18 187:23         259:1 368:23           166:20 167:14     341:20 360:7      425:24 429:10
  187:24                390:17                 261:22 262:7      369:4 381:18      429:20
 mixed 188:12          morning 6:21            262:14,17         397:25           new 1:18 2:7,17
                                               286:6 307:9

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                               504 219-1993
                                                                                  EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 141 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                   April 10, 2019

                                                                                         Page 471

   6:3 37:8 50:3,6      387:20                 146:10,19          359:3,14         occurs 271:16
   80:19 96:23         notice 5:7 12:14        147:6 152:11       360:14 361:13    ochsner 95:9,10
   114:10,12            12:25 13:14,16         152:25 156:10      361:25 362:6     october 62:12
   115:17,23            15:19 18:6             156:17 157:1       363:9 365:7        217:4 218:8
   123:1 289:18         19:12 158:21           158:3 165:22       366:8 370:3,21     223:24 224:12
   314:14 369:13        159:10 174:23          166:1,15           371:2 383:12       224:21 236:19
   372:19,20            214:6 249:13           168:13 173:16      384:7 392:1,9      248:14 255:24
   415:23 420:24        359:15 362:1,7         176:15,22          394:2 402:18       256:22 257:1
 nextphase 118:1       noticed 159:7,9         177:14 179:4       406:3,11,19        280:5 289:23
   118:4                363:5                  184:9,19 186:8     407:7,13 408:3     407:18 408:5
 nextphasemd           notified 14:9           187:4 188:3,15     408:23 410:8     offer 135:16,17
   117:5,5,6            15:24 97:7             190:6 192:10       411:7 419:3        399:6,9
 nicholas 6:15,23       161:3 406:23           193:14 194:4       421:22 422:12    offered 400:8
   438:3,11            notify 175:2,3          200:21 201:14      425:16 430:22    offering 135:4,5
 night 271:13          november                202:11 205:10    objected 172:25      399:1 400:23
 nimble 154:12          244:12 396:14          206:9,22           222:16           office 41:7 75:24
 nods 9:7 142:14        400:15                 207:21 208:21    objecting            95:2 103:1,4
   221:3 227:11        number 57:7             209:22 210:23      436:15,17          266:12 345:21
 noel 46:21             70:13 101:2            210:25 211:6     objection 15:9     officer 275:17
 non 286:19             132:10 149:4           211:16 212:2       108:12 195:11      439:5 440:8
 noncompliant           159:1,2 167:6          213:6,16 214:4     206:11 210:13    offices 123:4
   174:21 175:7         206:12 226:25          214:22 215:20      253:18 254:12    official 74:9
   175:10 176:2         251:17 277:15          219:3 220:7        403:5 411:17       91:21
   203:22 244:21        277:19 307:16          222:10 224:14      412:15 413:5     officiated 5:24
   244:22 354:3         308:9 391:18           225:20 231:15      413:11 414:2,6   offset 372:21
 nope 18:7 426:1       numbers 70:6            232:8,22 233:7     416:7,15         offshore 45:18
 normal 285:16          245:3 249:18           239:13 246:1       433:24 436:18    oh 17:1 23:1
   318:2                249:19,20,21           251:10 269:16    objections 5:11      39:4 69:12
 north 24:9,10          249:21 254:15          273:7,18 279:8   objective 320:15     81:1 127:2
   37:13 44:3           263:13 278:25          289:9 293:6      obligations 22:8     131:9 141:20
   56:15,19 57:4        395:15,16              303:13 304:24      22:21 328:17       159:13 163:2
   57:10,17 58:16       399:17,19              306:3 320:11       332:10,16,19       213:1 235:20
   67:15 68:1,4        nurses 52:15            321:6 323:20     obtain 59:25         245:18 254:3,3
   68:10,18 69:5       nutshell 19:21          324:2,12,18,25     274:13 393:11      261:19 262:22
   71:8,11 76:2                                325:12 326:5     obtained 165:20      263:7 268:1
   76:14,16,24                 O               327:3 329:6,17   obviously            269:5 277:14
   77:8,11 78:5,9      o 3:1 5:1 439:1         330:19 331:11      254:13             282:8 342:15
   78:10,14            oath 5:25 6:19          332:7,14 333:7   occasion 267:25      351:6 375:11
   102:19 411:23       object 14:23            336:4 337:8        299:19,24          376:25 386:22
 nos 336:10              15:9 28:6             340:9 341:2        300:2,5,8          423:9
 notated 288:14          29:22 32:17,21        343:10 345:19    occasions 220:2    ohh 87:10
 note 92:1,4             51:19,23 53:25        348:16 350:3       220:11,20        oil 46:9 227:24
   114:1 386:16          63:7 66:12,17         351:25 352:19    occurred 33:1      okay 7:12,14,24
   431:2 440:4           72:4 77:4 85:2        352:25 353:10      205:22 234:4       8:8,15,22,22
 noted 187:16            88:7 104:16           353:24 354:13      264:9 316:13       9:15,17,25
   438:13,15             110:1 129:4           354:20 355:20      393:6 424:3        10:4,7,10,11
 notes 382:9,17          140:23 143:7          357:6 358:22     occurring 86:24      10:15,18,22
                         144:9,17

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                 504 219-1993
                                                                                   EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 142 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                      Page 472

   11:12 12:6,13         73:2,5,8,19,25        130:6,9,9,15      191:12,16         247:9 248:3,12
   13:2,10,17            74:25 75:3,7          131:22 132:17     192:5 193:2,23    248:19,24
   14:5,13,19            75:12 76:4,24         132:22 133:4,8    194:22 196:8      249:9,13,23
   15:2,17,23            77:15 79:1,4          133:17 134:1,5    196:14 197:7      250:12 251:7
   16:4 17:11,22         79:10 80:8,12         134:16 135:1,3    197:18 198:9      253:7 254:5
   18:1,3,8,12           80:14,17,23           135:14,19         198:18 199:1,4    255:5,9,11,16
   19:2 20:1,4,14        81:3 82:3,14          136:1 137:4,9     199:24 200:10     256:13,24
   20:16 22:13,24        82:14,22 84:3         137:11,16,19      200:15 201:5      257:3,16,23
   23:3 24:15            84:17 85:11,16        137:21 138:19     201:16,23         258:7 259:15
   25:2 27:6,9,13        85:20 86:9,13         138:23 139:3,6    202:2,7 203:2     259:25 260:14
   28:1,17 29:7          86:19 87:1,8          139:9,12,15,19    203:18 205:18     260:17 261:8
   29:11,19 30:1         87:15 89:8,23         141:2,19          207:8,14 208:1    261:17,21
   30:7,7,10,14          90:3,11,23            143:11 144:1      208:10,12,16      262:3,17,24
   31:2,18,21,24         91:16,18 92:5         144:25 145:7      208:18 209:8      263:2,22,23
   32:10,23 33:11        92:10,13,21,23        145:17,21         209:13,17,20      264:2,17,22
   33:23 34:1,6,8        93:1,15,18,25         146:1,4 147:10    211:12,13,24      265:14,21
   34:21,25 35:3         94:17 95:11           148:23 149:11     213:19 214:1      266:24 267:2
   35:9,10,11            96:6,10 97:12         149:20 150:23     214:11 215:4      267:17 268:10
   36:4,8,12,16          97:12,22 98:7         151:10 153:3,6    215:10,16         268:24 269:2,5
   37:2,15,17,19         98:16,20,25           153:6,13,20       216:11,13         269:10,13,21
   38:9 39:15            99:13 100:11          154:9 155:10      217:5 218:4,10    270:4,11,14,19
   40:3,11,20            100:24 101:5,7        156:5,20 157:4    218:13 219:10     270:24,25
   41:20 42:7,14         101:13,18             157:8,16,20       219:15,20         271:1,9,11
   42:18 43:2,4,8        102:3,17,22           158:7,15          220:1,19 221:6    272:18,20
   43:17 48:12           103:12 105:21         159:11,19,24      221:20 223:7      273:13 274:1
   49:9,9,16,19          105:23 106:12         160:2,20          223:10,19,22      274:19 275:4,8
   50:21,25 51:3         107:11 108:3          161:16,23         224:4,6,22,24     275:14,21,25
   51:10,12,14,25        108:10,14,18          163:12,23         225:25 226:4      276:12,12
   52:5,9 53:4,7         108:20,22,25          164:2,7,9,10      226:12,16,20      277:6 278:3,5
   54:4,6,9,10,21        109:12 110:12         164:25 165:6,9    227:10 228:22     278:7,17
   55:1,8,14,21          110:14,24,25          166:11,18,23      229:5 230:6,25    279:17,21
   56:1,6,15,19          111:1,6,8,11          168:6 170:22      231:6,11,18       281:20,23
   56:23 57:1,4          111:23 112:3,5        171:3,23 172:2    232:2,25          282:6,19,25
   57:24 58:10,16        112:6,24 113:7        172:20 173:18     234:13,19,24      283:13 285:1,5
   58:19,21 59:3         113:12 114:5          173:18 174:9      235:1,2,7,9,11    285:19 286:8
   59:7,10,19,22         114:25 115:9          175:9,15 176:5    236:5,9,15,17     286:14 287:8
   60:1,5,11 61:4        115:13,15,19          176:12,25         236:20 237:11     287:10,18,23
   61:7,22 62:2          116:2,6 117:3         177:20,22,24      237:13,20         288:12,18,24
   62:10,13 64:1         118:3,6,11,22         178:2,19 179:9    238:2,10,24       289:3,12,20
   64:5,21,25            119:2,5,8,13          179:13 180:6,8    239:4,6 240:3     290:7,13,22,23
   65:4,15 66:3,7        119:17,22             180:20 181:18     240:9,13,17       291:2,6,24
   66:7,14,24            120:10 121:12         181:24 182:9      241:2,7,9,18      292:3,18
   67:5,12,15,23         122:5,8,11,17         182:20 183:7      241:25 242:13     293:18 294:6
   68:4,7,13,18          122:24 123:4,7        183:17 186:4      242:21 243:2,2    294:14 295:9
   68:21 69:2,20         123:16 125:1          186:22 188:9      243:8,17          296:4,13
   70:7 71:2,7,11        126:5,9 127:2         188:18 189:25     244:19 245:20     297:13,17,21
   71:14,25 72:20        128:23 129:19         190:3,16,25       246:13,15,20      298:10,20,23


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                               504 219-1993
                                                                                  EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 143 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                  April 10, 2019

                                                                                       Page 473

   299:23 300:4,7        352:15 353:20         421:13,17,25      55:15,20         opposing 8:4
   300:12,20             354:16 355:15         422:3,17,25      operate 39:2        395:7 405:15
   301:16 302:7          356:3 357:1           423:9,12,14       56:7 58:23       opposite 192:11
   302:17,18             358:7,15,25           424:5,8,10,22     59:1 62:10       opted 382:14,15
   304:10 305:11         360:4,9,17            424:24 425:8      106:21 128:8     option 77:7 78:2
   305:13 306:6          361:6,10,17,22        425:20 426:5      131:10 219:23    oral 135:7
   306:21 307:3          362:19 363:5          426:15 427:17     298:9 307:8      orally 386:21
   307:12,16             364:9,12,22           427:25 428:17     337:4 341:22     orchard 28:25
   308:5,9,14,20         366:16,19,22          428:22 429:3,9    429:4              142:21 153:9
   308:23 310:25         369:1 370:7,10        429:13,19,23     operated 59:8       153:16,23,25
   311:4,8,15,23         370:16 371:21         430:8,16,24       83:14 119:14       154:4 155:11
   312:4,9,19            371:24 372:3          431:7 432:5,22    131:11 357:16      156:3,6,23
   313:2,2,7,14          372:14 373:2          432:25 433:9      428:24 434:14    order 19:16
   313:17,24             373:19 374:1        okeydokey          operating 40:17     142:9 149:3
   314:13 315:5,8        374:10,12,14          71:20 140:13      40:19 50:19        151:14 162:5
   315:12,18,24          374:17,19,25          147:12 317:1      56:24 60:12        162:14 182:11
   316:15,24             375:9,15,25           340:21 342:21     72:17 76:5         182:15 183:15
   317:1 318:7,15        376:4,15,18           376:20            78:11 79:12,25     184:2 237:16
   319:4,8 320:6         377:3,12,19         oklahoma 123:2      80:19,24 83:19     237:17,25
   320:14,18             379:14 380:4        old 39:5 63:16      83:20 84:1,13      238:7 239:9,22
   321:14 323:1,5        380:17,24             63:18 66:21       89:11,13,18,23     242:25 255:22
   324:7,21 325:3        381:9 383:22          162:2 309:4       106:18 111:3,8     258:18 259:16
   325:16,19,23          384:17,21           older 309:2         134:17 137:6       297:3 319:21
   326:8,11,17,23        385:3,9,14,20       olive 227:24        214:14 237:9       326:21 327:24
   327:13,17,21          386:9 387:14        olympus 70:1        294:25 430:5,9     331:3 332:16
   327:21 328:7          387:17,21,24        omission 176:20    operation 66:25     338:1 347:1
   328:12,20             388:4,7,7             252:8,14 425:7    95:4 109:16        412:18 423:15
   329:2,2,11,23         390:7,13 391:1      omit 436:2          324:23             426:6
   330:7,8,16            391:3 392:5,13      omitted 141:3      operational       ordered 58:6
   331:6,18 332:9        393:5,23              141:18 436:7      112:22,23        orders 148:14
   333:1,12,20           394:16 395:5          436:12            135:13 320:18      158:23
   334:5,9,19            395:18,23           omitting 436:5     operations        organization
   335:5,10,13           396:8 397:4,14      once 13:25          106:17 109:15      76:19 150:2
   336:16,24             398:7,13,25           196:12 223:2      117:6 137:8      organizational
   337:2 338:21          399:16,22             280:12 369:8      318:3 374:9        113:2
   339:1,20,23           400:6 401:5,13        429:19           opiates 183:2     organizations
   340:5,12,15,21        404:13,17,21        ones 63:24 64:1    opinion 29:24       81:22
   340:24 341:8          405:6,9,15            101:20 180:4      170:12 246:23    organized
   341:12 342:2          407:2 408:10          219:20 240:14     247:2,3 248:2      378:15
   342:11,21             411:20 412:1          277:8 280:17      341:6            original 5:9
   343:22 345:11         414:10,17,24          282:1 284:8      opinions 440:19     86:21 297:4
   346:3,6,25            415:8,20              306:23 406:24    opportunities       391:24 426:7
   347:4,7,12,16         416:19,22           online 299:1        130:2,4            440:4
   348:10 349:10         417:21 418:3        open 95:2          opportunity       originally 51:11
   349:23 350:12         418:10,14             124:12 132:21     368:15             52:16 375:10
   350:17 351:4          419:9,14 420:1        317:21           opposed 93:16       376:9
   351:13,22             420:12,22           opened 46:25        132:20           orleans 1:19 2:7


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                               504 219-1993
                                                                                  EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3     08/13/19 Page 144 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                April 10, 2019

                                                                                      Page 474

   2:17 6:3 37:8         298:18               133:18 335:17     397:15,20         424:4
   369:14              ownership              397:9,12          400:11,20,22     particularly
 ornelas 198:4           77:20 87:5,6         440:10            400:23 415:21     219:25
   199:2 200:1           99:19 100:17        paid 87:4,5        415:22           particulars
   242:4 396:14          113:13,14,16         103:25 106:7     paragraphs         372:8
 orthopedic              119:21 385:12        137:14 275:10     336:17           parties 5:3
   44:22 48:15           385:22               328:10 372:23    paraphrasing       330:14,16
 osha 111:25           owning 358:5           372:25 374:23     408:17            440:20
 outcome 144:21        owns 15:25 17:7        375:19 376:6,9   pardon 51:21      partner 17:12
   440:21                160:17 385:15        390:11 391:1,2    139:23 282:17     27:10,15,16
 outside 191:6           428:6,13             418:20 419:1      390:15            52:14,22,24
   192:22 214:5        oxygen 46:5           pain 362:23       parenthetical      90:13 104:22
   278:15,23                                 panel 228:15       396:1 397:5       155:24
   318:1                       P              302:5,7,10,11     398:7,22,25      partnered 44:21
 overhear 204:19       p 5:1 101:11           302:11,12,20      399:14            45:8,19 47:18
 oversee 422:14          439:1,1              302:22 303:10    part 5:14 26:5     48:14
 overview 329:15       packet 256:20         panels 135:7       46:24 53:5       partners 47:22
 overwrite             page 3:3,11            183:1,5           65:8 73:10        49:18 50:3
   291:12                81:14 83:17         paper 59:8         85:8 101:17       82:24 97:18,21
 owe 372:3,13            87:18,19 132:7       307:19 319:9      162:16 165:12    partnership
 owed 371:16             132:10 133:9         333:14 423:14     189:2 202:25      11:13 59:12,13
   372:11,12,14          133:21 202:20       paracel 69:14      222:13 252:2      80:15
   374:6 375:6           226:20 227:3        paracelsus 69:8    256:25 280:21    partnerships
   376:4,8 386:17        230:10 249:14        69:18,23,24       303:24 327:18     80:11
   386:18,23             253:9 254:6          70:2,22 71:2      336:17 338:22    parts 189:17
   387:2,3,5,15          276:15,21            71:17 320:23      374:20 389:5     party 143:14
   394:13                277:5 303:19        paradigm 45:3,4    435:10 436:2      387:25
 owned 12:3              304:4,8,21           48:1 49:17,19    participant       passed 76:17
   38:14 41:2            305:7,23             49:22 50:9,16     56:11             103:13 104:10
   49:17 68:5            318:17 320:19        50:25 51:7,14    participants      passthrough
   69:25 84:6,9          323:1,17 325:3       52:14,20,22       155:15            99:15,15 118:1
   84:18,25 85:14        325:7,21,23          53:22 54:22      participate       password
   85:18 86:20           329:21,22            55:2,3 61:22      47:12 54:12       300:18,19
   102:24 114:8          330:9 336:10         66:7,14 67:6      155:16 398:8      301:1,5,10
   114:23 115:1,9        396:9,13             67:14 160:16     particular 30:2    310:3,4,5
   116:20,22,25          398:11,14           paradigms          61:17 80:15       317:21
   117:1,5 118:11        399:4 400:12         67:11             88:17 121:22     passwords
   126:15 138:3,4        400:12,15           paragraph 84:4     126:22 136:10     178:14 301:11
   154:14,21             401:23 404:18        126:17,22         148:18 180:4      310:2 318:8
   155:1,4 298:17        404:20,22            214:12 221:18     183:7 185:19     pasted 137:3
   351:6 384:17          405:4,7,7,7          237:12 238:8      186:6 191:15     pathologists
   388:2 429:5           414:25 423:20        276:16,25         208:24 224:21     196:21
 owner 11:9,10           424:9,11 427:4       278:2,3 316:2     229:3 246:2      pathway 27:19
   12:8,9,10 17:5        427:23 428:1,3       316:8 317:3       252:19 293:3      27:24 38:14
   82:3,6 114:4          428:4,4,16,17        330:9 331:15      294:22 298:11     53:16 98:12
   151:15 294:12         428:20,20,23         331:18 332:3,4    299:18 301:13     103:19 105:5
 owners 87:2             429:13 433:21        396:17,21         404:17 412:21     118:25 119:11
                       pages 84:4 87:20

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                              504 219-1993
                                                                                 EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3     08/13/19 Page 145 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                April 10, 2019

                                                                                      Page 475

  119:14,16,21          121:18 131:17         108:15 109:3      118:17,24,25      418:11 421:15
  119:22,23             141:15 152:3,4        110:7 120:20      122:17 123:17     427:5,11 428:2
  120:3,7,12            162:8 175:1,12        128:14 156:1      124:4,8,12        428:6,8,13,18
  121:6 122:6,15        189:7 228:4           225:10 258:24     125:5,7,14        428:22,25
  122:18 125:13         289:4 292:19          266:16 268:17     126:4,12,15       429:9,17,20
  130:1,4,7             293:1,3,6             273:23 275:20     134:16 135:3      430:2,17,19
  131:6 132:5           305:19 306:7          282:12,20         135:15,20         431:21 434:4
  133:15 138:5,9        342:4 363:21          298:14 338:5      136:16,17,18      434:11,16,20
  208:11 216:22         364:8 381:16          338:12 341:19     137:25 138:3,9    435:5 436:12
  218:3,19              410:22 411:1,4        353:13 358:16     151:15 152:8     performances
  242:23 272:22        patrita 275:11         417:10,24         152:12,19,21      365:1 393:12
  273:1 282:12         patty 266:10           420:3,4,7         154:25 157:10    performed
  298:4,6,7,8,16        280:13 419:17        percent 80:16      159:20 164:1      260:18 402:12
  298:17,18,19         paula 261:19,19        100:21 103:23     170:6 201:17      402:16 403:2
  306:11,13,13          262:10,11,11          139:12,20         201:25 202:2     performer
  338:8 349:9           262:12,18,18          142:10 144:1,3    208:12 224:19     44:15
  366:16 374:21         263:1                 144:6,10,12       243:11 244:12    performing
  374:21 376:13        paulas 262:14          155:19 356:18     260:7,8 270:6     428:10
  381:6,17,24          pause 295:20           362:19 385:5      271:7 272:19     period 39:2
  383:25 384:17        pauses 439:12          388:2             279:4 280:2,7     159:17 235:14
  384:21 385:22        pay 34:5,6 85:15      percentages        280:17 283:22     396:5 406:6,8
  386:1,4,5,6,10        104:3,4 120:25        89:1              292:6 294:12      416:1
  388:1 393:6,10        321:12 356:4         perfect 84:15      306:18 314:16    periodically
  393:19 394:8,8        371:18 372:17        perfected          316:6 318:20      267:24 346:8
  394:10 426:9          374:1,7,8,15          122:23 394:14     319:4 321:4      permission
 pathways               379:19               perform 60:4       322:6,17 329:4    202:7
  298:18               payer 103:21           138:24 170:20     329:14,19        permitted 5:5
 patience 343:3         105:19                266:24 276:4,7    338:7 344:14      138:19
 patient 23:17         paying 204:16          402:10            349:12,13,16     person 18:11,21
  54:2 58:6             285:6 370:16         performance        351:17 358:1      31:12 32:4
  62:11 74:16           374:19 394:9          10:1,8,19         367:8,11 370:5    74:9 109:7
  125:11 141:9         payments 87:11         11:19,22 12:2     370:8,11          268:13 286:5
  149:3,4 151:14        373:20 376:10         12:10 18:10       372:12,14,25      440:17
  151:18 162:7          376:14 381:4          38:2 55:15        373:23 376:12    personal 8:8
  163:23 169:23        payroll 105:9          56:1,6,12 57:2    377:13,22         11:17,20 44:12
  170:2,20             pdf 397:14             57:11 60:17       381:17 383:25     81:25 95:22
  175:12 179:14        pearson 171:5,8        62:4,8 71:3,8     384:12 385:21     382:12 440:12
  182:4 186:16          265:11 266:15         71:15 75:13,15    386:9,13,15,17   personalinjury
  196:15 207:2          308:7 365:16          78:7,7,14,16      387:6,8,8         7:9
  216:23 226:6         pee 196:17             78:18,23,25       393:17,24        personally 8:13
  244:23 265:25        pegged 207:10          93:23 99:17       401:14,20         13:7 142:5
  266:20 294:8         pending 322:13         101:21 103:14     402:14,15         161:17,19
  297:7,9 304:11       people 14:10           103:19 104:6      403:2,14,19       257:1 258:22
  308:18 316:6          16:14,21 18:4         105:4,23,24       404:5,7 405:21    382:11
  409:8,22              22:22 29:15,20        111:6,7 114:10    407:4 408:13     personnel 104:2
  413:18,22             30:3 86:19            114:12,19         412:10 413:3      104:8 106:13
 patients 107:3         88:25 92:3            115:5 116:25      413:22 414:4      107:10 109:24


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                              504 219-1993
                                                                                 EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3       08/13/19 Page 146 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                   April 10, 2019

                                                                                         Page 476

  188:12 192:6           301:25 302:1          130:11 242:22     points 237:21,23    241:14,17
  228:23 267:4           422:13              plans 137:19         238:8 239:14      precluded 220:3
  282:9,10,24          physicianowned          335:6              239:16,20          220:12,21,23
  286:19,23              47:10,13,15         plant 207:12,16      240:14,18         predaughter
 persons 301:5         physicians            platte 39:19         277:20 282:2       360:7
 peruse 347:19           47:18 117:8,15      play 148:14          317:11 400:14     predict 45:5
 pete 159:14,17          179:24 303:19       played 64:7         policies 111:19    preemployment
  343:16 358:9,9         363:20 364:2,7      pleading 327:10      205:15             46:23 47:3,6
  420:2,2              picayune 120:5        please 6:7 9:1,11   portal 422:13      preference 78:1
 petition 400:10         127:13 384:25         17:15 76:8        portfolio 16:20    prep 189:20
 ph 16:6 196:21        picked 26:20            177:5 193:22       17:3               196:16 296:19
  275:16 302:25        picking 355:9           195:1 196:2       portion 100:12     preparation
 pharmaceutical        pictures 428:21         229:14 234:5       121:14 296:25      13:25 20:9
  228:3                piece 69:24             263:22 302:9       297:2,5            40:1 284:7
 phase 267:11            158:25 181:2          315:1,2 398:18    position 47:8       296:13,14
 phil 33:3 86:6          185:19 188:24       plug 60:21           94:15 249:11       297:1 298:11
  115:24 372:8           229:3 280:15        plugged 46:6         254:25 371:16      361:20 407:16
  384:19                 280:15 332:24       plus 308:12,12      positioned 26:21   prepare 13:12
 philip 21:6             385:7                 308:12 356:17     positive 144:1,3    392:18 399:25
 phinance 16:6         pieces 167:5            363:22             144:6,10,12       prepared 12:23
  16:10,11,16            184:3               podcasts 362:22      276:4              22:6 42:17
  17:25                piper 369:11          poe 142:20          possession 263:3    95:12,21 239:3
 phoenix 120:3,4       pipettes 183:19         198:3,13 199:1    possible 221:23     240:4,9,11
  120:6,13,14,15       pitched 410:18          199:25 239:4       281:5 381:15       251:20 290:20
  121:7 122:9,15       pivot 205:2             241:19 259:21      381:19             340:4,6 342:1
  122:18 130:1,4       pivoted 127:10          335:18,20         possibly 32:12      342:3,6,10,17
  130:7 138:6,10         127:11                338:17 358:6,8     86:7,7 90:19       342:18,19
  272:22 273:1         place 29:9 90:15        396:13 399:7       96:23 143:17       392:21,24
  338:8 349:10           131:12 186:15         400:16 410:17      148:8 170:7        400:3 403:19
  349:11 366:17          295:17 316:16         419:9,14           217:15 240:11      404:7,13
  381:6 384:1,18         316:17 351:17         425:20             303:6              408:20 409:1,4
  384:21 385:22          363:19 366:2        poes 198:6          postanalytical      409:14,16,19
  386:1 388:1          placed 265:9          point 58:2 102:9     261:4              409:23 410:1,2
 phone 28:13,15        places 274:25           131:8 137:20      poured 196:17       410:5,22,23,25
  31:22 286:3            275:1,1               203:9 221:21      powell 198:13       411:2 414:22
  419:16               plain 318:8             226:4,9 227:3      221:21             433:15,22
 phonetically          plaintiff 7:12          230:7 238:16      power 84:14         434:1 440:11
  439:18                 8:6 138:13            241:10,18          337:23 338:4       440:14
 phrase 191:22           277:22 279:4          251:13 277:9       338:12,19         preparing 36:10
  191:23,25              279:25 298:2          286:5 309:17      poydras 2:16        414:19
  439:18               plaintiffs 2:2          325:25 339:10     practice 271:3     prepurchase
 phyllis 22:3            6:11 255:20           339:18 340:4       272:17 305:18      28:24
  37:24                  298:3 310:22          413:23 414:7      pre 28:24 204:5    prescribe
 physical 265:9          320:4 366:24          427:14,22          256:19 264:11      179:25 302:1
 physically 57:13        367:3 398:8         pointed 206:18      preanalytical      present 70:23
  107:2                plan 10:7 75:19         427:4,23           261:3              73:23 118:18
 physician               75:21,25            pointing 172:15     precisely 241:11    121:23 122:1


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                 504 219-1993
                                                                                    EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 147 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                       Page 477

  142:5,9 308:4         306:12 329:4         prints 290:25       204:24 206:1      162:1 170:15
  325:14 364:22         329:14 330:1         prior 68:10         206:18 207:5      410:16
  419:17                338:6 348:13          142:25 146:13      207:11 208:6     processing 23:9
 presentation           350:20 367:8          237:24 238:6       212:17 224:11     38:18 220:4
  29:1,3 136:12         367:12 369:2          239:8,21           268:19 294:25    processor
  137:5 142:1           369:17,21,22          255:21 256:4       300:24 301:15     246:14
  198:11,15             369:25 370:10         279:4 285:25       306:11,14        produce 30:22
  256:21                383:25 384:12         326:19 346:7       342:8 344:4       33:21 35:24
 presentations          385:21 386:16         406:16             358:12 363:16     38:7 70:4,23
  24:20 28:18,22        388:3,4 394:7        priorities          363:25 391:19     97:1 124:23
  29:5 136:21           394:9 408:13          360:20             391:22            125:20 131:7
  142:6 155:20          421:15 426:8         private 16:17      proceduralwide     133:4 152:13
  158:24 159:3          429:5,6               44:9,14,18         349:17            187:15,17
 presented 38:22       pretty 19:20           50:7,7 64:2       procedure 5:6      188:25 238:25
  39:1 77:9             50:12 147:18          371:7,25           111:3 225:8,22    269:6 292:16
  152:17 154:4          243:20 252:16        privileged 32:20    226:2 439:6,8    produced 33:19
  163:10 208:4          269:9 271:3          pro 129:25          440:19            35:7,15 36:13
  266:11 303:21         340:16 369:15        probably 8:22      procedures         38:3 40:6
  366:5 383:4           381:2 428:11          14:3 36:20         40:18,19          45:14 70:16
  403:6 407:3           428:11                135:7 144:20       106:18 111:9      89:19 130:13
 preserve 343:23       prevented 143:2        154:4 163:17       111:19 205:15     130:20 133:1
  344:17 345:2          145:4                 168:4 185:11      proceeding         177:2 179:19
  345:12               preventing             237:1 244:13       440:10            247:19 250:8
 preserved 344:5        371:10                282:8 287:2       proceedings        251:11 263:14
  345:10               prevents 173:8         315:17 343:6       439:11            281:3 388:21
 president 44:17       previous 239:4         344:1 379:3       process 17:13      389:8,13,15
  44:17 208:13          259:10                424:16             19:20 23:11,15   produces 245:14
 pressure 432:14       previously 18:9       problem 26:12       69:4 73:11,13    producing 69:5
 prestige 10:2,9        158:9 223:14          149:16 192:25      78:13 107:24      233:1 381:24
  10:20 11:4,5          249:16 342:22         206:5 217:12       152:14 162:5     product 146:24
  11:20,23 12:3         344:12                217:21 218:1       171:20 189:3      170:14 201:8
  12:11 27:20          price 46:9             224:25 225:9       189:17,23         257:12 306:25
  55:15 56:4            129:17 380:1          225:16 229:5,6     191:9 192:3,7     320:8 404:24
  98:12 99:16          priced 378:6           231:13 233:3       192:14,20         405:12 406:17
  101:22 103:14        pricing 432:18         234:20,25          222:11,22         410:21 416:1
  103:16,18             432:18,20             235:5 252:2        223:6 224:20      416:12 420:23
  104:2,3,3,6,7,8      primarily 11:25        281:5,16,18        225:3,18,23,25    420:25 421:2
  104:14 105:18        primary 409:9          300:16,18          244:25 266:6      421:18 422:1
  105:19 110:21        prime 356:17           306:22 307:25      280:22 297:1     production
  117:1 119:10         principal 380:1        311:12 359:1       298:15 340:17     82:12
  132:4,5,18,20        print 307:19,22        409:17             345:2 352:5      products 116:13
  133:2,5,7,15          307:24 308:1         problems 26:2       366:10 390:20     161:5 162:11
  138:4 153:3          printed 291:21         26:10 38:25        394:8 415:24      203:14
  155:4 208:13          292:14,15             77:17 125:13      processed         professional
  224:19 283:18        printers 38:23         146:23 148:5       269:23 371:11     43:8
  283:21 298:4,6       printing 38:24         148:12,18,20      processes 74:8    professionals
  298:8,21              281:6                 149:18 204:8       84:22 110:11      175:6,19


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                               504 219-1993
                                                                                  EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3     08/13/19 Page 148 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                               April 10, 2019

                                                                                    Page 478

  196:20               protect 89:1          purchasing         185:14,21       152:20 163:2
 proficiency           protection 88:22       142:25 406:17     186:22,23       166:11 168:16
  107:17,24            prove 107:24          purport 422:23     187:14,15,17    174:13 184:10
  109:9 266:24           317:6 318:21        purported          187:22 188:9    186:13 187:6
  267:12,12,14           319:5                145:10            188:18,22       188:1 189:11
  267:15,22            proven 73:4,6         purports 237:14    189:2,4,9,12    190:7,23
  269:7                provide 21:3          purpose 133:19     189:22 190:3    193:18 194:5
 profit 67:21            102:4 104:7          137:21,23         190:17 191:3,8  194:10,14,16
  178:13 377:17          323:6,9 347:13       256:14            191:9,20 192:1  194:25 195:12
  377:23 412:6           361:5               purposes 5:5       192:12,15,21    197:4,5 205:11
  412:13,19,23         provided 29:12         11:13 54:4        192:23 193:2,6  205:13 208:2
  412:24 413:8           45:20 103:18         118:12,14         193:16,23       212:14,19
  418:11,17,23           163:9,10            pursuant 5:7       195:3 196:5,13  213:8,24 215:5
 profitable              251:12 269:3        pursued 383:8      206:25 227:16   215:21 216:7
  125:24 178:17        providers             pursuit 22:7       228:8,11 230:2  220:8 221:5
  182:23 411:15          293:10,12            410:24            243:6 247:11    222:17 223:20
 profits 178:16        provides 16:17        push 184:14        247:11 280:12   229:23 233:24
  411:22               providing             pushed 150:5       280:20 281:3,3  234:10 239:13
 program 46:24           313:21              put 23:17 46:3     281:6,13,16,18  240:8 246:9
  117:15 301:15        pt 181:14              66:22 70:6        285:4 288:8,19  250:5 252:24
 programmers           public 353:13          99:7 104:22       288:21 292:13   253:1,14 257:5
  72:19 105:8            359:5,10             107:9 137:3       294:23 307:19   258:8 259:4
 programming           publicly 352:7         149:23 173:12     308:1 318:21    273:8,19 274:2
  31:9                   357:18,21            184:2 212:11      319:5 367:19    274:7 276:15
 programs 166:9          360:4 361:7          215:6,7,14        413:16          292:18 295:7
 progress 93:5           363:3                217:19,25        qcs 70:15        305:21 322:8
 prohibition           pull 60:21             225:10 242:18    qualified 128:9  322:13 326:20
  440:18                 196:21               242:23 271:19     128:14          330:23 338:21
 project 27:2          purchase 119:20        281:5 291:11     quality 40:14    353:17 355:24
  46:14 54:16            121:6 141:4          309:21 314:16     106:25 179:21   359:24 362:3
  60:22 399:10           142:13 145:19        342:4 376:22      179:23 180:12   372:10 383:13
  415:10 425:22          145:22 146:14        382:10 397:15     181:11 188:16   384:8,9 392:2
  425:25                 152:8,22 153:3       410:22 411:1      189:16 280:22   392:10 402:19
 promise 197:7           157:13,17            420:16            317:15          406:4,12,20
  197:13 421:6           242:8,25            puts 199:8        quarterbacking   408:19 410:9
 promoted 44:13          255:21 259:18        305:19            354:23          417:9,23
 proof 264:19            260:1               putting 132:25    question 5:12    428:16 434:23
  265:5                purchased              293:1 390:2       9:5,10,14       436:15
 proper 251:25           25:22 26:22                            12:16 21:14    questions 10:8
  408:7                  27:12 84:14                Q           23:21 40:24     19:22,24 31:10
 property 43:23          85:7 120:22         qc 108:8 131:13    52:25 56:10     31:17 58:3
  84:5,5,9               121:4 127:7          141:24 179:18     76:7,23 77:14   64:24 74:13
  102:25 114:9           145:12,13,15         179:20 180:11     85:9 111:1      89:17 117:16
  115:2,3                152:5,23 161:1       180:12,13,14      117:23 120:11   132:3,18 156:7
 proprietary             203:6 204:11         181:1,2,7,10      132:14 135:14   159:5 169:14
  135:20 136:22          260:4 295:4          181:18,24         146:11 150:10   184:20 185:12
  137:1                  354:3 369:1          184:1,5,6,14      150:19 151:16   191:15 196:18
                                              184:17 185:5

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                            504 219-1993
                                                                               EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 149 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                   April 10, 2019

                                                                                        Page 479

  206:13 240:5           229:3 248:10          364:7              207:12 210:20      295:24 364:17
  240:10 248:15          281:4 287:6         realize 204:15       211:4,18,22        388:14
  249:3 250:15           296:18 388:22         378:12             243:8 356:2,3    recognize 79:12
  254:24 257:20        ranges 184:2          realized 47:17       358:15,20          79:16 81:13,16
  268:3 290:19           189:1 226:23          159:6 290:1        401:13,16,18       113:1 160:8
  338:13 356:11          227:8,14,19           337:15 413:24      401:19 405:12      164:22 167:6,7
  389:24 391:4,6         228:7,8,16,17       really 19:25         406:24 407:17      203:24 249:1
  408:12 411:10          228:22 229:19         44:15 58:3         418:11             255:11 314:15
  416:20 433:6           230:2 288:8           59:8 66:4        recalled 143:23      314:21 327:23
  436:20               rate 162:17             110:20 112:2       146:7,17,24        333:22 376:20
 quick 110:19            356:21                112:21 118:3       159:1,8 161:1      377:4 390:1
  168:21 169:13        rates 356:4,15          125:20 172:13      167:15,17        recognized
  249:2 250:14         rating 212:7            204:25 214:18      200:18 210:17      378:11
  257:4                rattle 247:7            217:15,15          211:14 213:3     recommend
 quickbooks            reach 21:22             265:19 280:14      213:10,24          78:12
  178:14               reached 20:13           280:16 294:18      224:8 325:17     recommended
 quickly 42:19           176:6 286:5           297:12 317:24    recalls 143:12       381:20,22
  47:17 116:6          read 13:13,13           322:12 336:18      145:2,8 211:25   record 6:8,22
 quit 50:19,22           13:15,21 96:8         337:3 338:23       406:23             29:20 30:3
 quite 148:8             123:24 134:7          340:6 370:17     receipt 220:21       62:19,23
  166:8 306:10           139:6,8 162:16        371:3 413:24       220:23,25          112:10,14
  307:22 366:9           174:18 201:6          419:22           receivable 380:5     140:20 151:11
  400:9                  204:19 222:17       realtime 46:7        380:10             173:13,14,19
 quote 241:19            257:10 258:22         398:1            receivables          173:21,25
  251:18 252:6           282:21 283:8        reapproved           380:11,15          244:1,5 295:22
  396:2 397:6            287:23 288:2          135:11           receive 78:21        296:1 345:8
  398:9 399:1            291:19 292:10       reask 190:6          100:2 221:24       364:15,19
  400:20 402:5           296:23 297:16         323:22             222:7,11,22        388:12,16
  431:10                 299:18 301:19       reason 26:20         223:2,6 339:15     389:21 419:20
 quoted 252:19           328:23,24             58:8,10 101:18     339:16 409:20      437:1 439:9
  254:12                 435:25 436:9          126:9 142:7      received 81:6      recorded 24:20
 quotes 254:20           436:11                222:15 296:15      158:8 159:10       28:18,21,25
  401:2 431:3          reading 5:8             326:24 327:4       166:13 206:1       29:1,2,6,8,16
 quoting 251:14          252:11 301:18         363:18             206:17 255:20      30:4 92:11,12
  251:15                 435:3               reasons 60:14        256:3 304:2        142:8 233:10
                       ready 265:25            60:23 125:8        319:15 327:13      240:23,25
         R               266:19 323:25         128:24 309:6       332:1 335:2        288:14 424:5
 r 17:19,20 439:1        341:19              rebuild 38:5         341:24 379:9     recording 29:9
   439:1,1 440:9       reagents 180:15       recall 23:7 65:5     405:24             241:2
 raised 44:25            180:19,19             65:7 141:6       receives 120:21    records 101:8
 ran 41:3 70:15          182:11,15,18          157:22 158:20    receiving 70:21      101:19 318:22
   180:14 189:9          182:19 323:24         158:21 159:6,7     81:8 174:23        319:6 343:23
   203:13 207:6        real 74:16              159:10,12          220:3,12 221:1     344:18,23
   321:13                110:19 162:10         177:1,9 200:25     316:4 326:9        345:2 350:13
 range 181:4,8           168:21 169:13         201:1,3,4,8,10     334:11             350:19 351:2
   181:13 192:22         187:15 250:14         201:11 203:16    recess 62:21       recoupment
   198:18 228:9          303:16 363:16         205:1,21           112:12 244:3       372:5,18
   228:11,14

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                504 219-1993
                                                                                   EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3       08/13/19 Page 150 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                    April 10, 2019

                                                                                         Page 480

 recruited 44:16         20:5 77:1             296:4 300:22        96:17 99:12      repair 25:6,9
 recruiter 110:6         193:23 195:3          301:16,21           100:22 101:1,6   repeat 88:15
 redact 36:19            196:5 205:24          302:2,18 303:6      102:25 103:3       111:1 129:21
 reduction               207:11 240:5          303:17 304:18       110:5 134:6        152:20 174:12
   385:23,25             303:10 335:22         306:8               142:4,21           220:8
 reengaged             regarding             related 48:13         143:20,25        rephrase 9:12
   142:20                143:12 203:14         84:16 115:17        144:21 146:3     replace 27:23
 refer 9:21 85:22        254:14 322:9          130:3 157:6         158:11 159:14      71:17 312:14
   126:24 136:6          411:11 416:11         440:20              161:10,14        replaced 71:14
   281:16 420:17       regardless 208:7      relates 76:1          162:20 163:22      88:22 94:17
 reference             regards 17:23         relating 421:2        174:23 175:3       394:5
   120:14,17,19          19:15 32:6          relation 25:3,4       197:10,16        replacement
   122:20,21             163:25 167:14       relationship          199:22 200:22      72:18
   158:5 221:14          177:17 242:6          25:7,10 49:4,6      216:20,24        report 11:16
   221:15 226:12       region 122:24           50:11 67:8          227:15 236:10      75:22,23 76:18
   226:23 258:9          122:25 123:2          93:13 120:12        255:18 256:3       76:18 97:19
   258:18 259:19         171:10 367:25         122:6,8,18,19       256:23 262:7       143:16,20,22
   421:5 427:4         regional 171:9          324:4               291:3 294:15       171:6,10,14,21
   429:1,10,17,21        369:6,9,16          relationships         301:1 309:16       176:8,18 177:1
   430:16 434:21       registered 52:15        120:8 440:18        312:14,15          181:9 187:18
   435:6               regs 247:14           relative 186:13       337:19 345:7       211:24 229:7
 referenced            regular 90:6          release 413:18        352:9,10           233:1 283:11
   160:15 277:11         318:3               released 72:14        356:25 357:22      284:15 285:23
   400:9 414:11        regularly 90:7          148:9 325:5,13      365:25 366:3       286:10 300:22
   414:14 422:3        regulates 41:16       relevance             366:14 372:7       301:16 302:19
 references 395:7      regulation 41:24        209:22 214:4        376:1 380:3        303:25 304:2
   400:21 424:2          187:14 245:11       relevant 30:17        395:5,10           304:13,25
   439:21                245:22 247:5        reliability 297:8     405:22 412:18      306:8 365:20
 referencing           regulations           reliable 214:13       419:18,19,19       365:22 378:5
   422:7,8               71:21 72:24           214:25 216:3        427:8 429:25     reported 1:23
 referred 42:3           162:11 185:24         305:12,17         reminded 47:9        97:17 150:21
   226:13 249:16         197:9,15            relied 177:9        remote 274:22        167:12 189:8
 referring 51:6          199:12,18,19        relocated             403:24             206:25 248:12
   125:2 136:3           209:6 244:20          393:18            remotely 275:3       285:18,20
   140:1 205:8           245:17,19           rely 58:13          removal 44:1         301:22 302:18
   206:2 227:2           246:7 248:1           269:13,17           65:18              303:18 304:18
   322:1 327:5           409:13                305:25            remove 77:8          440:11
 refers 134:21         regulators 57:20      relying 252:3       removed 88:4       reporter 1:25
   135:19                269:8 366:22        remained 55:5         89:12              5:23 9:8 16:23
 reflect 397:22          367:2,7               89:25 237:6       removing             17:14 20:18,22
 reflects 166:5        regulatory            remedy 330:13         306:24             21:9 42:1,6
   410:5                 127:19,21           remember 7:23       renamed 45:1,3       48:7 64:22
 refresh 169:6           170:18 187:16         7:25 8:5 28:14    rendered 260:22      69:9,13 117:18
 refund 259:22           269:8                 32:9 44:11        renewed 65:23        195:2 235:21
 reg 246:15,19         reject 301:20,23        48:18 58:25       reorg 381:23         272:23 273:2
   247:12,16,23        rejected 283:13         60:7 64:16        reorganize           273:22 283:19
 regard 19:11            283:14 284:14         86:2,23 94:13       383:20 384:15      295:16 299:6


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                 504 219-1993
                                                                                    EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 151 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                  April 10, 2019

                                                                                       Page 481

   299:10,14           rerunning               293:3,16         review 77:12        103:15 110:20
   373:9 439:4,25        192:25                295:13 296:7       142:11,12         111:3 117:14
   440:7,25            research 47:9           296:10 297:6       159:21,21         130:22 131:15
 reporters 440:2         161:25 175:5          297:18 306:8       269:8 280:24      131:18,25
 reporting 297:7         213:21 405:10         307:6 308:17     reviewed 95:16      132:23 136:10
   305:10 440:11       researching             312:10 365:2       95:17,18          136:13 137:6
   440:17                162:10,11             369:25 411:5       124:14 158:19     139:4,13
 reports 70:23         reserve 89:16         resulted 303:7       177:7 238:12      140:11 142:2,4
   169:25 181:12       reserved 5:13         results 70:6         344:6 365:19      145:24 150:11
   192:22 303:22       reset 380:9             141:12 179:18      365:20            153:10 157:2
 representation        resist 64:23            180:2,3 181:1    reviewing           157:20 159:22
   278:13              resolution 265:5        181:8 189:1,7      142:21 265:12     160:6,22
 representations         375:5                 203:7,13,19,23     414:19            163:12 164:7
   203:14              resolutions             205:24 206:6     revisions 113:20    166:4,20
 representative          264:19,20             206:19 207:9     revoke 365:1        169:10 170:8
   9:18                  265:6                 207:18,24        rhett 46:16 48:4    170:11,22
 represented           resources               247:21 260:22      113:21,25         171:1 179:10
   250:8 258:20          105:12 137:11         270:7,14,15,17     114:3 115:23      182:2,21 183:6
 representing 2:2        137:12 298:13         271:11,24          127:11 250:18     183:9,21 185:9
   2:10                  439:21                296:18 297:4       381:25            188:21 192:17
 reprice 380:9         respond 42:16           301:24 305:2     rick 198:4,4        196:18 202:20
 repricing 380:7         132:23 347:2          318:21 319:6       199:1,25 242:4    203:2 204:23
 reproduce 37:1        responded               398:1 413:19       396:13            206:7 208:7,23
 reputation              347:4               resume 137:17      ridiculous 295:3    209:8,18 212:9
   208:3,4             response 161:12         366:2,4          riggs 21:20,21      213:20 214:11
 request 389:19          161:15 250:23       retail 44:12         37:3 38:8         216:9,21
 requested 36:23         250:25 338:15       retain 90:15         94:20,21,21       219:24 221:4
   91:4,7 389:17       responses 9:5           104:1,6            95:1 96:19,21     223:12 225:15
 requesting            responsibility        retained 90:11       96:23,24          226:18 227:10
   22:20 264:5           40:21 175:2           95:6 101:20        101:15 102:7      228:18 230:23
 required 33:20        responsible             313:8,9            345:6             230:24 231:1
   60:20 110:17          40:20 97:13         retests 264:20     right 7:19 12:8     232:2,14 235:4
   111:9,13              109:8,14              265:5              12:13 15:15       235:11 237:11
   149:19 169:21         155:22,25           retrieve 346:8       17:4,10 21:5      238:14 239:1,5
   260:23 324:8          269:24 323:23         346:11             22:10 26:15,19    240:1,10
   360:24                324:22 328:16       retrieved 347:9      26:24 36:16       243:16,24
 requirements            340:17              return 60:21         43:17,20 48:16    246:21 249:10
   129:1 274:20        responsiveness        returns 11:17,21     53:3,20 54:5      249:19 250:1,3
   312:3                 5:12                  36:24 95:11,22     57:14,17,23       250:24 253:10
 requires 90:5         rest 435:25             95:23,25 97:9      58:14,20 59:6     253:15 255:6
   330:19 331:11       restart 137:19        revenue 99:14        61:23 62:7,13     256:13 258:17
   333:7 343:11        restarted 58:19         100:1,24           64:18,20 67:2     259:7,16
 requisition           restate 190:12          103:13,17          76:4 80:6,15      260:16 262:8
   378:3                 194:9                 105:24 118:10      83:16,17 84:3     264:16,24
 reread 194:25         restrict 286:22         124:23 125:21      85:13,18 89:16    270:22 276:12
 rerun 192:24          result 205:7,7          126:6 131:7        96:17 99:12       276:14 277:12
   193:1                 271:2 292:4,23        378:25 379:2       100:23 103:11     282:13 283:3


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                504 219-1993
                                                                                   EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 152 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                    April 10, 2019

                                                                                         Page 482

   284:1,6,14            432:20,23           routes 369:16        192:1 193:2         105:3
   285:3 289:19          434:18              rpr 1:24 5:22        208:19 209:11     salary 103:23
   292:11 296:23       righty 12:22            439:24 440:7       228:14 243:16     sale 53:16
   296:23 298:7          122:5 135:19          440:24             302:23 326:12       298:20 375:21
   298:16 300:22         259:25              rule 1:15 439:5      342:9 361:4         376:6 384:18
   301:9 302:15        rigorous 170:15       rules 5:6 8:25       380:11 381:3        385:3 387:25
   304:8 305:4,6       ringing 341:24          71:21 72:24        408:15 413:3        393:5,9,10,25
   306:6,17            rise 176:19             74:3 181:6         414:7             sales 24:20
   307:14 313:2        risk 23:18 31:6         209:6,9,14       runs 271:12           28:18,21 168:1
   313:23 318:4          47:19,20 131:6        439:6 440:15     runway 413:25         168:24 237:16
   318:12,17             141:16 175:13         440:19                                 237:17,25
   319:3,10,10,11        207:2,2 212:11      ruling 114:18              S             238:7 239:9,22
   320:9 321:19          225:24 293:1        run 23:6 25:21     s 5:1 25:16,16,25     255:22 256:19
   321:21,22             305:19 342:4          42:20 54:11        28:23 68:22         326:21 327:23
   323:11,22           risking 297:7           61:2,18,20         69:4,21,22          329:11 331:3
   324:9,23            risks 411:4             121:2 141:25       70:7,9 71:5,15      332:16 337:25
   325:22 326:3        road 357:8              152:1 180:11       71:20 72:15,17      369:9 370:4
   326:11,19           rob 385:4,7,11          180:13,25          73:8,16 74:11       401:6 404:14
   329:2,18 330:1      robco 385:11,11         181:1,2,16,18      74:14,20 79:2       404:21 433:12
   330:4,13              385:13,15             181:19,19,24       116:7,11,15,20    salesman 212:6
   331:14 335:13         388:1 393:10          182:25 184:6       118:16 136:4      sample 121:1,19
   335:14,14             393:11                184:14,17          142:20 153:9        125:22 131:6
   336:8,16            role 92:3 178:23        185:21 187:14      153:11,14,23        149:14 179:18
   338:24 339:3        rolled 62:12            187:19,21          154:10,11           283:4 284:7
   339:12 342:2        rolling 83:5            188:18,22          155:11 156:3,6      286:15 293:18
   344:10 346:10       rollout 320:16          191:8,9,20         156:23 208:8        294:4,22
   352:16,21           ron 142:20              192:1,15,19        378:9 439:1         295:13 296:13
   355:6,13 360:7        198:3,6,13            193:16,23          440:9               296:20 301:23
   366:13 368:22         199:1,25 200:3        195:3 196:5,9    safe 45:15,16         302:2 303:3,5
   374:4 377:10          239:4 258:23          196:13,23          160:18 169:24       305:5,8,9,25
   378:7,7 380:18        259:21 335:18         209:2 244:17       212:6,12          samples 62:11
   381:1,13              335:20,20             270:5 271:11       214:14,25           69:5 106:22
   382:12 385:19         336:7,14 358:6        293:19,20          216:3 312:1         107:6,12
   389:11 390:5          358:8 396:13          294:2,3 296:16   safeguards            120:24 128:14
   391:14 395:3          399:7 400:16          296:20 298:15      186:15 217:19       128:15 151:14
   403:13,20             410:17                303:2 315:3        217:25              151:19 152:1
   404:20 415:13       room 13:19              317:6 323:25     safely 292:7          163:24 164:3
   415:14 418:2          217:23                340:6 342:7,18   safety 23:18          182:4 187:17
   418:18 419:7,8      root 281:12             342:19 360:10      44:24 45:3,4        189:24 196:16
   419:13 421:13         295:1                 378:1 408:20       49:17,19 50:16      196:16 216:23
   424:1,6,20          roster 275:10           409:1,4 431:25     54:22 58:6          244:24 266:1
   425:3,22 426:3        282:11              runbased 23:6,9      66:8,14 125:11      266:20 270:8
   426:13 427:5        rouge 32:11           running 66:9         143:17 162:7        275:2 283:14
   427:19,21             266:12                181:10 185:5       170:2 175:13        286:20,22
   428:14,15           round 96:25,25          186:23 187:22      179:14 186:16       296:5 303:18
   429:1 430:25          297:3                 188:9 189:12       207:2 212:7         321:12 323:25
   431:13 432:5        route 369:15            190:3,16 191:2     297:9 409:8         364:5 372:19
                                                                salaries 104:24

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                 504 219-1993
                                                                                    EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3       08/13/19 Page 153 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                    April 10, 2019

                                                                                         Page 483

   372:20 377:24         215:4,14,15           186:13 242:12     search 144:19        166:20 167:8
   413:22                222:11 226:21       scientific 121:20     144:22 145:1       168:10 172:14
 sanctions               232:15 241:10         151:24 180:21       146:20 158:10      172:15 185:18
   335:11 366:23         254:6 255:24          196:20 409:6        158:11,13          192:2 203:16
   367:12                272:20 287:24       scientist 23:10       263:11 309:9       204:20 211:21
 sandy 171:5,8           288:3 290:3           180:23 182:8        346:25 351:21      214:16 215:4
   263:9 265:11          305:9 314:25          185:11 191:13     searching            221:20 222:1
   266:15 308:7          316:1,3,15            191:17 275:13       121:23             226:7 230:16
   365:16,19             317:2,7 318:20        296:17            sec 376:17           240:20 251:2
 sarver 2:12             321:10 322:3        scientists 70:24    second 13:22         252:6,7,13,19
 sat 70:10,18            323:2 324:4           183:18 274:16       23:7 72:15         253:4,6,25
 satisfied 207:17        326:1,2,6,11          274:18,21,25        81:14 139:6        290:17 291:9
 saturday 161:20         329:18 330:11         275:15              203:4 219:16       301:5 304:3,20
   271:13                331:14,22           sciex 70:13,14        221:18 226:4,9     305:24 306:15
 saurage 377:5           336:17 340:2          70:22               230:7 241:10       316:7,19
 save 5:8,11             377:12,16           scope 214:5           276:13 297:2       317:13 318:23
   140:14 159:24         396:2,20 397:5      scott 44:13 94:6      303:19 304:4       322:3 323:2
 saved 177:3             397:20 399:1,5        95:5 174:6          304:20 305:7       325:4 326:23
   296:25 297:5          399:8 402:4         scratch 76:11         305:23 316:4       329:25 330:8
   344:23,23             403:19,23             176:7 185:22        316:10 317:2       330:11,14
   345:16                404:1,23,24           270:4               397:15,20          332:1 334:2
 savvy 268:13            415:13,22           screaming             399:6 400:6,10     335:19,24
 saw 143:14              416:2 420:24          353:14 382:20       400:20 415:20      336:9,13,22
   158:25 414:18         428:13,20,23        screen 6:5            434:10             357:19 366:11
 saying 29:14            431:3 435:4           121:15 124:19     secretary 91:18      377:14 387:20
   136:24 167:3        scaggs 17:6,6           165:13 202:21       91:21              390:25 396:6,7
   168:9 185:16        scalable 199:7          202:22 288:13     section 165:13       396:14,17,20
   186:14 191:2        scanning 399:16       screening 46:23       277:12 329:15      397:6,11,11,17
   203:25 214:19       scariano 98:5,9         47:3,6 70:1         401:24             397:19 398:2,9
   214:23,24             98:23 261:25          120:2 121:14      secure 214:13        398:17 399:11
   215:11 216:6          262:1                 121:21 124:16       214:25 216:3       400:25 401:24
   221:7,8 231:21      scarieo 98:3            124:24 125:7        311:3 312:1        402:3 409:23
   231:23 241:19       scenario 217:18         125:19 126:6      security 31:6        414:17 415:18
   252:18 257:14       scene 354:10            182:22,24           141:13,14          416:2,3 419:20
   272:14 288:20       scheduler 166:7         183:7 260:12        143:15,18          425:17 427:14
   290:16 305:15       scheduling              264:23 428:10       207:1 277:24       431:5 434:7,10
   322:14 337:2          19:16               screenings            277:25 278:5     seed 157:23
   338:22 340:5        schema 166:8            202:22              281:25 284:24    seeing 199:22
   341:24 355:3,4      schematic             scrutiny 26:18        308:23 309:14      251:19 255:18
   358:20 362:19         428:21              seal 440:5            310:5 311:7,24     305:16 429:25
   364:6 419:19        schlumberger          seamless 223:8,8      312:2,5,16       seeking 32:20
   435:17                39:18                 223:11            see 70:25 93:20      373:19
 sayings 305:18        school 44:6 49:7      seamlessly            104:17 113:24    seen 12:16 95:24
 says 83:17,20           49:7 64:18,20         221:24 222:22       123:9 124:1        183:18 243:13
   89:14 132:8           114:7                 223:6               133:8 134:19       243:14 249:7
   134:10 140:3        schooling 43:5        seamlessness          135:21 146:15      255:16 281:4
   203:12 215:1,2      science 185:8,9         337:16              161:3 165:14       311:15 315:5


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                 504 219-1993
                                                                                    EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 154 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                   April 10, 2019

                                                                                        Page 484

   327:9 334:12        separated 57:13       set 19:17 45:2       413:1            shutting 38:24
   334:16,17             105:2 154:22          72:18 119:20     shot 165:13        sick 111:21
   339:22 346:22       september               120:8,10,15      shouldnt 304:25    side 119:25
   390:4,6,17            346:20 359:25         128:19 185:10      304:25 305:25      120:3 381:11
   414:14              seq 258:8               189:2 228:18     show 12:14           415:17
 self 201:5            series 43:12            228:23 297:2       43:22,23 65:22   sign 432:6,10
 selfreported            333:23                328:18 338:17      65:23 66:3       signature 79:22
   201:3               server 38:24            394:6 440:10       79:10 101:7        81:13 440:5
 sell 357:3,9,14         154:6 158:10        setting 34:19        107:17 112:24    signatures 81:17
   357:19,23             166:7 309:12          228:8 336:21       123:7 131:24     signed 79:20,24
   358:1 379:18          309:15,18             336:25 409:7,7     132:7 140:13       95:14 107:9
   379:21,25             344:19,24           settle 19:24         160:6 162:25       242:25 260:14
   381:10                345:23 347:1        settled 8:20         163:5 164:10       328:12 331:2,7
 selling 49:25           347:10,14,17          374:18             168:2 248:24       332:11 432:5,7
   51:6 357:17           347:19,25           settlement 18:25     250:12 255:9       432:22 438:11
 seminars 61:16          348:2,5 349:7       settling 374:22      257:3 263:4,15     438:13,15
 send 118:23             350:9               setup 127:15,15      268:15 276:8     significant 39:1
   120:24 177:4        service 43:21,22      shakes 9:8           289:14 290:14      397:22 399:2,9
   222:24 254:18         64:15 65:17         shape 9:6 41:1       290:16,17          400:24
   263:8,10              66:2,5 338:7        share 263:24         313:24 314:13    signing 5:9
   270:12 370:14         386:11              shared 28:13         319:12 333:12      239:9 255:22
 sending 335:21        services 1:4,16         105:10             333:14 349:1       328:24
   390:21                6:25 9:19,23        sharepoint           360:6 376:18     similar 115:25
 sense 221:5             11:2,11 12:4          90:20            showed 344:12        154:10 157:16
 sent 24:19 95:21        27:11 41:11         shares 114:2         377:22             197:18,20
   160:9 203:24          45:20,22 46:12      shea 17:13 20:13   showing 379:2        242:4 256:4,11
   204:4,6 249:1         48:3 49:25            22:25 23:4         412:5              256:12
   265:11 270:7          54:13 68:6            99:7 109:20      shown 395:11       simple 245:3
   319:25 370:13         77:21 79:13           150:8 163:19       403:8 420:13     simpler 309:25
   408:4,5               80:1 83:1,9,25        216:18 261:20      423:1              309:25
 sentence 129:9          85:23 86:16,24        275:18 284:5     shows 165:6,16     simply 86:21
   135:23 222:10         87:6,14 92:25         284:23 338:9       318:17 320:21      117:25 147:8
   316:4,10 326:1        100:13,18             384:20             321:1 377:16       183:5 186:24
   396:21 397:1,4        101:17 103:1        sheared 24:22        403:8,11,13,22     187:22 189:12
   397:19,20             103:19 104:11       shelf 316:25         412:21 436:2       192:2 197:4
   398:17 399:7          104:11,13           shell 309:21       shuffled 46:10       216:7 225:3,7
   402:4 434:7,10        115:18,22           shes 22:5 31:16    shut 58:17 67:18     225:18 290:24
   434:13                116:1,23 121:5        37:19              76:1,25 77:11    simultaneous
 separate 45:2           121:6,8 122:12      shield 86:4          77:18 78:3,10      389:22
   59:14 72:18           133:12,19           shifted 170:13       78:22,24 170:9   simultaneously
   101:9 104:23          138:13 197:3          360:20             201:16,19,24       53:15
   154:19 155:1,5        349:18 370:17       shore 37:13          202:2 236:21     single 150:24
   155:7 157:5           402:6,9 404:2       shorebased 46:1      312:9,12,22,24     158:24 229:6
   427:12 428:3          428:6,12 430:2        46:2               367:8,17,19        281:2 303:1
   428:18 430:8          431:11 434:8        short 72:21          368:9,14,22,24     310:2 378:2,3
   434:5 435:14          434:15 440:17         126:17             376:12 383:7       409:17
   436:3               session 337:19        shortly 57:3         412:10           sir 8:17,19,21


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                504 219-1993
                                                                                   EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 155 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                   April 10, 2019

                                                                                        Page 485

   9:16,24 10:3,6        325:24 327:1        skip 21:13,17        200:18 203:6       397:16,21
   10:14,21 11:6         327:12,16,20          35:3 38:7          203:21 204:10      404:10 433:19
   11:15,18 12:12        328:2,6,11,14         94:18,25 95:1      206:5,16,20,24   solve 223:23
   12:20 13:1,5,9        328:19,22             178:15 345:4       207:3 208:8        286:21 300:17
   14:1 27:25            329:9,10              377:5,8 379:7      214:13,19          307:25
   30:9 31:25            330:15,23             392:13 412:2,5     215:1,11 216:2   solved 207:15
   37:4 43:16            331:21 332:5        slide 131:24         217:10 221:14      225:9 300:15
   49:15 50:20           332:18 333:15         132:7              221:23 222:5     solving 223:25
   52:21 55:10           334:15 336:2        slow 83:2 182:14     224:9 225:6      somebody 51:7
   59:2 61:6             336:23 338:20         268:2              226:5,21 227:6     92:1 111:18
   63:15,17 64:13        340:23 341:15       slowdowns 27:3       230:2,14           161:17 185:10
   64:20 65:16,21        342:6 344:15        small 134:24         231:20 232:16      231:5,24 263:5
   66:6 67:17,19         347:11 349:22         381:15             241:22 243:9       263:16,17
   67:22 68:12,17        350:16 351:3        smaller 88:24        243:11 244:20      286:25 301:3
   68:20 69:1            353:17 361:9          89:1               245:23 260:21      309:15 318:10
   71:4,6,10,13          364:11 365:3        sober 361:7,10       265:18,24          382:16
   71:16,24 78:17        366:15,18,19          361:18             266:18 270:7     someplace 37:17
   81:15,18,23,23        370:9 371:23        socially 361:15      272:2,7 288:4      169:2
   82:5,8,18,21          372:2 374:24        software 23:1        288:11 291:16    sood 160:9,18
   83:10,15 85:24        375:24 377:7          25:21 33:17        309:2,6 312:13     160:23
   86:25 87:3            377:11,15,18          46:6 49:11,13      312:25 317:4,8   soon 61:11
   90:2,4,8,10,16        379:13,17,20          54:11,12 70:10     325:5,13 326:2     243:20,22
   92:25 96:9            385:2 393:4           70:14,17,18,19     332:24 344:4       295:18
   106:6,11              421:8 422:2,6         74:25 75:10        354:4 404:24     sop 74:8 289:18
   108:24 111:5,7        423:4,18 425:6        76:6 84:11,15      405:16 417:1     sophia 81:25
   111:10,14             425:6 427:6           84:18,20 85:8      417:25 418:4       82:2,4 88:12
   112:4 115:6,14        432:17,24             85:14 92:6         420:4,7 432:4      89:5,9 90:4
   116:5,18,21         siscario 98:3           97:13 116:13     softwares 203:7      94:1 100:18
   119:4,7 122:4       sit 95:2 383:3          116:19 117:7       203:18 207:9     sops 40:15,17
   122:16 123:6        site 310:2 315:3        118:12,14        sold 25:14 46:12     73:12 298:13
   124:10 125:18       sites 141:25,25         135:20 136:8       48:2 49:20       sorry 13:15 25:3
   126:8 127:4           318:11 321:3          136:23 137:1       50:5,6 51:4        36:4 51:12
   129:6 133:16          322:4 335:23          137:23,24          207:4 298:7,16     62:5 68:7
   144:5 153:21        sits 41:17,19           138:17 141:4       298:18 325:4       96:21 102:7
   168:18 171:13         123:2                 142:13 144:14      375:20 376:12      106:3 115:4
   174:3 177:23        sitting 245:21          145:8 149:18       381:7              123:22 149:8
   178:1 199:15          246:6                 149:21 150:15    sole 10:11,16,25     151:20 155:11
   201:22 208:15       situation 74:2,3        152:6,22,23        11:9 12:8,9,10     170:21 174:14
   208:17 227:17         78:5 276:9            153:4,6,23         82:3,6             188:5 190:20
   229:21 237:10         298:24 299:3          156:8 160:25     solely 12:3 92:6     198:17 200:16
   242:17,20           situations 276:9        161:5 162:4      solid 129:9          201:5 205:6
   262:16 285:22       six 131:9 259:1         165:14 166:21    solution 224:24      218:17 226:8
   296:8 297:20          390:17                167:5,9,12         358:1              229:10,16
   298:22 300:9        sketch 43:19            169:15 171:1     solutions 1:9        253:25 254:5
   300:10 316:14       skill 185:10            172:3 174:22       119:18,19          275:20 277:7
   316:20 319:18       skilled 110:7           175:16,24          319:14,24          283:20 285:5
   320:5 323:4         skinner 15:25           176:2 197:8,14     327:13 329:12      294:20 295:9


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                504 219-1993
                                                                                   EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 156 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                   April 10, 2019

                                                                                        Page 486

   299:9 310:13        specifically 5:10     spoil 181:6        standpoint           134:15 218:12
   316:3 339:25          54:18 97:23,25      spoke 28:13,15       121:20 301:24      254:7 325:14
   342:15 345:9          99:8 154:17           31:5,6,7,21        382:12             352:7 357:18
   358:4 380:22          198:3 233:10          37:20 178:12     stands 42:8          357:21 368:4,6
   393:9 399:6           238:13 286:7        spoken 25:11       stapled 424:14       439:4,9 440:5
   403:17 405:2          288:20,22             28:1 177:11      stark 47:21          440:7
   408:11 414:6          368:25              sponsor 46:11      start 7:6 10:16    stated 193:17
   415:21 417:19       specification         spontaneous          38:23 47:23        360:4 361:6
   423:9 430:3           303:20                439:10             48:5 53:1 57:1     407:18
   431:19              specificity           sporting 7:18        58:22 59:11,15   statement
 sought 5:15             121:17 183:15       spot 333:19          60:11 62:10        136:10,11
 sound 352:10            218:6 225:5         spots 363:13         92:19 124:7,16     137:1 194:17
 source 13:7             409:12              springs 32:12        124:18,20          194:19 233:13
   99:14,18            specifics 300:13      spruill 17:13,22     202:7 260:12       353:22 354:22
   103:13 105:25       specify 234:5           20:13 22:25        296:11 351:18      360:18 416:10
   106:1               specifying 234:8        23:3 24:3 34:9     351:23 352:8       435:4
 sources 269:5,13      specimen                98:10 99:7         352:22 353:21    statements 22:7
   269:17                147:19,21             109:4,20 150:8     354:6,9,16         22:8,9 38:3
 space 74:10             148:3,7,24,25         150:8 163:19       355:4,5,9          178:13 197:21
   134:18 140:15         150:24 163:13         174:24 175:11      378:16             259:2 364:10
 spaces 43:24            189:20 220:4          176:1 185:13     started 48:3         411:11
   63:23                 220:12,22             250:24 261:18      56:7 58:25       states 1:1 12:5
 speak 18:20             221:25 222:12         267:5,8 284:19     59:4,16,18         199:17
   33:23 40:13           222:23 296:15         338:9,9 384:20     62:8 64:6,14     stating 358:15
   155:19 162:13         296:25 297:2,5      spuill 17:17         70:12 83:5         396:2 401:19
   172:11,13             303:2,21 380:9      square 129:17        93:4,6 114:8     statistical
 speakers 439:13       specimens 100:6       st 1:18 2:6 6:3      159:5 162:10       417:18
 speaking 28:8           147:25 151:1,5      stability 261:2      162:11,15        statute 440:15
   38:15 72:5            221:11,12,16        stacked 291:23       171:19 203:23    stayed 372:22
   170:3 220:14          222:7 269:22        staff 267:22         248:15 280:2,9   stenotype
   343:16 363:3          270:5 271:20          324:22             280:10,15          440:11
 spec 220:15             378:14,25           stamped 388:23       281:6 290:7      step 309:10,10
 special 401:25          380:7               stand 375:3          317:24 339:18      320:17 382:17
   431:2               specs 323:6           standard 40:17       343:16 354:10      386:7
 specialist 31:16      spectrometer            40:19 75:9         360:22 363:18    stephen 2:13
 specific 106:14         79:7 140:4,5          106:17,18          374:11           steps 107:17
   178:6 183:14        sped 204:12             111:2,8 171:25   starting 127:9     steve 6:13 48:19
   221:22 228:18       speed 415:24            172:3 271:3,4      360:10 369:7       61:9 65:12
   228:24,25           spell 17:15 79:8        271:7 273:13       380:16 396:1       85:2 86:3
   229:1,2 233:8       spelled 16:24           297:1 422:24     starts 400:12        96:25 112:8
   233:9,20              20:19 21:10         standards 274:4      401:25 434:13      148:13 150:18
   240:18 241:21         69:10 320:24          274:8,10         startup 235:17       151:16 164:17
   243:14 274:3          373:10 439:18       standout 397:6     state 5:23 6:22      176:16 187:7
   276:8 285:15        spent 135:11            397:24 398:4       41:19,21 42:10     189:16 194:4,9
   302:25 307:9          358:16                400:21 422:4,5     42:12 72:24        196:12 212:19
   356:10 367:20       split 321:3,16          422:9,16,17,20     119:15 127:20      215:21 218:6
   397:23                322:4                 422:22             127:22 128:16      221:11 230:10


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                504 219-1993
                                                                                   EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 157 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                   April 10, 2019

                                                                                        Page 487

   233:7 239:13          187:3 188:2,14        345:18 348:15    stops 182:7          412:6,12
   243:16,19             190:5 192:9           348:21 350:2     store 7:17,18      substantive
   251:10 254:11         193:13 194:3,8        351:8,24         storms 43:25         14:14 15:18,20
   264:5 280:17          194:13,23             352:18,24        story 355:7          18:5 19:11
   290:11 295:17         195:9,18              353:9,23           416:1              20:2 22:17
   321:25 348:16         200:20 201:13         354:12,19        straight 64:8        32:14 33:6
   359:20 384:7          202:10 203:8          355:19 357:5     straighten 54:9      34:2,10 36:16
   426:17 435:4          205:9 206:8,21        358:21 359:2       54:10              37:22 40:1
 stewart 2:4 3:5         207:20 208:20         359:13,18        strategic 82:12      80:20 115:13
   3:7 6:9,10            209:21 210:24         360:13 361:12    strategy 382:15    substantively
   14:22 15:8            211:5,15 212:1        361:24 362:5       382:15             31:4,5 80:25
   17:18 18:14           212:18 213:5          363:8 365:6      streak 363:14,14   subsumes
   21:19 28:5            213:15 214:3          366:7 370:2,20   stream 45:20         278:14
   29:21 30:19,24        214:21 215:19         371:1 383:11       46:11 49:17,24   success 66:1
   32:16 35:12           219:2,9 220:6         384:6 388:9        50:5,8,12 51:4   successful 207:6
   36:1 40:8 41:8        222:9 224:13          389:6,12 391:5     51:8 67:7,9,9    sue 7:14
   41:12 51:18,22        225:19 227:1          391:9,13 392:4     67:10            sued 8:8,11
   52:2 53:24            229:11 230:9          392:12 394:22    streams 45:21        374:17,25
   61:8 62:16            231:14 232:7          395:1,4,6,24     street 2:16        sueur 6:13
   63:6 66:11,16         232:21 233:6          402:25 403:10    stresses 352:2     suffer 362:25
   69:15 72:3            233:19,23             405:3,8 406:7    strike 408:11      suing 375:13,14
   77:3 81:10            234:2 239:12          406:14 407:1,9   stringent 127:25     375:16,17
   85:1 87:21            239:23 243:18         407:15 408:9       128:6,12 129:1     421:25
   88:6 89:21            245:25 250:4          408:24 411:9     structured         suit 265:15
   91:2,13 94:19         251:9,23              412:17 413:7       106:23 386:3       343:7
   96:18 98:4,8          252:15,25             413:13 414:3,9   struggled          suite 57:7,12,12
   104:15 108:11         253:17 254:10         416:9,18 419:2     362:24             114:24
   109:25 112:7          257:18 261:24         420:15 421:21    studies 42:21      suited 132:3
   129:3 130:18          264:3 269:15          422:11 423:6       100:7 180:23     summary
   132:9 133:20          273:6,17              423:10 424:17      183:22 261:2,2     133:19 320:18
   135:24 140:8          276:20 278:20         425:15 426:16    study 45:24        sunday 271:13
   140:16,22             279:7,18 289:8        426:20 430:21    stuff 33:4         supervision
   143:6 144:8,16        293:5 303:12          433:8 434:2,22     265:13 287:4       440:12
   146:18 147:5          304:23 306:2          436:19             361:21 418:19    supervisor
   150:17 151:3          310:15 314:1,6      stick 15:7           419:1,22           107:6,15,19
   152:10,24             320:10 321:5        sticker 376:25     subject 405:11       108:10,15,19
   156:9,16,25           321:23 322:7        stipulated 5:2       420:5              108:20,21,22
   158:2 164:15          322:16 323:19         278:21           submit 378:4         109:1,5,13,14
   165:21,25             324:1,11,17,24      stipulation 6:17   submitted 59:3       244:11 267:4
   166:14 167:25         325:11 326:4          278:18             157:10 365:22      267:16 280:23
   168:12,23             327:2 329:5,16      stolen 311:21      submitting         supervisors
   169:3 172:17          330:18,24           stood 342:20         157:9              109:21 410:19
   172:24 173:3          331:10 332:6        stop 58:7 59:15    subsequent 43:4    supply 104:2
   173:11 176:14         332:13 333:6          194:24             80:3,24 272:21   support 336:20
   176:21 177:13         336:3 337:7         stopped 50:13        293:22             338:24
   178:5 179:3           340:8 341:1           66:25 92:2       substantial        supported 36:24
   184:8,18 186:7        342:12 343:2,9        159:20             377:16,23        supposed 15:15


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                504 219-1993
                                                                                   EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3    08/13/19 Page 158 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                      Page 488

   35:23 71:23           390:17 418:18         311:24 316:17 talk 9:3 11:22        199:18 203:10
   100:20,21             430:7                 316:21 319:9     11:24 14:5,21      207:8 212:3
   204:18 239:2        surgeon 44:22           325:4 327:15     18:3,8,15          218:20 219:4
   240:4 252:9           48:15                 334:22 337:4     19:10 20:4         220:17 225:2
   288:11 290:19       surprise 217:9          337:16,21,24     21:25 24:3,16      226:1 227:16
   375:18 394:4,5      survey 76:18            338:11 340:6     25:7 33:4,7        229:12 233:16
   409:8               suspended               341:23 342:7     34:20 36:8         234:3,6 247:4
 supposedly              78:19 87:11           342:18,20        40:11 42:18        247:6 258:9
   224:8                 280:18                344:2 364:24     58:21 123:16       264:25 267:11
 sure 12:2 16:13       suspension              366:25 367:4     125:1 132:5        268:24 273:24
   21:16 22:20,20        316:6,12              367:18 368:16    158:16 178:11      274:16 287:25
   23:4 24:9           sustained 8:13          378:10,10        182:7,7 218:17     288:6 316:12
   26:19 30:20         suv 210:15,17           396:5,24         220:17 239:9       318:15 327:6
   40:9 41:2           swaps 53:17             400:17,19        287:18 313:10      330:5 348:22
   42:21 43:20         switch 367:13           408:14,15,20     329:13 358:7       348:25 350:7
   48:19 72:22           368:15                409:1,5,15       383:9 421:4        366:25 382:22
   76:22 105:16        sworn 6:18              410:1,2 413:20 talked 14:17         383:16,24
   109:22 110:24         439:8 440:9           429:4,20         15:5,23 22:22      384:2 387:7
   113:20 124:25       system 24:22          systems 28:24      22:25 23:4,12      393:5 408:10
   132:1,21,22           25:16,16,23,25        69:3,4 74:8      23:16 24:23        416:4 417:12
   160:1 166:6,8         26:9 40:14            346:23           25:4 32:25         418:25 420:11
   168:22 181:3,5        68:19,21,23                            129:8,9 157:8      425:11,20
   184:25 186:25         69:21,22 70:1                T         159:13 163:18      427:9
   187:23 188:11         70:8 71:7,15        t 3:1,9 5:1,1      163:19 169:14    talkovers
   188:25 189:4          71:18,21 72:1         439:1            177:24 200:12      439:14
   190:2,7,11            72:16 73:8,16       tack 369:13        217:12 228:8     talks 84:5 126:9
   196:2 197:24          74:11,15,18         take 9:9 27:18     265:3 274:15       132:18 134:17
   198:2 202:20          96:24 106:25          56:14 61:10      278:24 293:20      164:25 198:4
   205:4 215:20          116:10 135:12         62:15 70:3,5     307:4 313:5,18     201:7 221:21
   217:20 224:18         136:4 148:8,13        91:14 94:15      313:19 340:21      226:5 230:14
   225:12 226:19         149:2,5 154:1         107:12,23        347:25 357:17      240:18 331:19
   251:6 252:10          154:11,17             108:3 119:21     391:15 392:13      420:23 431:8
   257:19 258:3          157:22 198:8          132:17 135:15    418:10,23        tally 100:22
   260:20 269:9          198:23,24             137:16 139:10    421:1,8          tangent 205:12
   269:12 278:15         200:4,4 214:15        140:9 156:5    talking 9:22       tangents 92:2
   279:21 295:11         229:24 241:20         169:4,5 171:18   14:24 25:3       tank 45:17
   303:3 307:22          242:1,18 256:9        173:14 222:18    33:5 38:19       tax 11:13 12:5
   312:20 315:21         260:2 261:11          243:20,22,24     49:24 51:7         36:24 95:11
   318:19 320:8          274:21 276:5          246:18 260:1     52:19 74:18        199:17
   320:17 333:19         276:17 277:22         336:19 337:4     81:20 87:22      taxes 36:10
   335:4,13              279:5 280:1,15        338:24 345:12    101:21 108:18      345:3 392:19
   336:15 337:13         286:12,13             364:12 386:7     110:18,20,21       392:22,25
   342:16 356:20         290:2 292:7,9         409:8            120:21 129:12    team 27:22
   356:22 360:19         293:21 294:24       taken 5:5 136:11   136:13 137:22      114:8 142:2,15
   362:4 366:9           303:15,19             438:25 440:8     155:10 156:1       163:17 196:20
   371:8 377:24          308:8 309:11        taker 92:1,4       159:18 173:8       282:5 283:16
   378:6 387:13          309:12 311:16       takes 189:22       175:22 179:13      283:21 284:1,1
                                               271:19,22,23

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                              504 219-1993
                                                                                 EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 159 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                    April 10, 2019

                                                                                         Page 489

   284:3 315:11          161:8 174:11          257:5 319:13       150:11 191:17       279:6 302:4,5
   315:12 338:14         175:15 178:19         327:23 333:15      197:1 334:20        302:8,12,21
   358:10 381:18         180:6 183:12          335:15 376:21      341:7 440:9         321:13 360:10
   383:4 410:6           193:9,25              395:20 424:21    testimony 28:7      texas 24:8 123:1
 teams 54:12             194:21 195:5        terabytes            63:8 77:5           127:24 274:22
   153:25                196:8 197:22          349:25 350:1       168:14 207:22     text 24:18,24
 tech 38:20              199:25 210:11         350:10             232:10 245:21       28:13 30:8,12
 technical 108:22        216:21 218:5        term 117:10,21       313:22 438:4,6      34:9,14,18,22
   109:1,4,10            223:21 225:4          119:24 120:20      439:8 440:10        35:1,4,18,24
   244:11 267:4          227:12 235:15         179:16 199:14    testing 60:4          36:7 39:22,23
   267:16 280:23         238:10,13,15          208:23 226:24      73:11 74:17         40:5 96:8
 technician              239:1,5 240:17        228:4 398:21       75:11 107:24        318:8
   107:16 108:5          241:9,11,14,16        398:22 401:20      109:10 121:17     texts 30:23
 technicians             244:19 245:22       terminate 382:4      122:22 124:7      th 198:11
   107:4 128:10          246:6 248:17        terminated 27:7      124:20,21         thank 8:15
   150:9                 257:7 258:1           298:20             125:3,17,19         18:18 34:13
 technologies            261:5 263:13        terms 79:1           159:20 169:23       41:13 51:13
   44:24                 267:20 279:2          80:20 83:19        170:20 182:4        62:13 123:22
 technologists           282:6 285:1,20        108:14 112:5       183:25 191:9        216:12 263:2
   107:5                 286:9 288:25          146:20 180:22      198:5 199:9         273:3 333:12
 technology 45:9         294:21 296:5,9        180:24 328:17      202:15,22           336:14 337:14
   49:10 54:7            297:10,13             381:11 431:21      218:11,14           377:4 391:3
   97:14 99:25           301:17,19             433:2              226:6 229:19        401:5 416:19
   160:17                304:10 312:4        test 23:6,9 46:4     260:17,20,23        433:7 436:22
 techs 38:16             317:10 339:5          121:13 124:12      260:24 261:17     thanks 336:7
   262:5                 352:15 365:4          181:17 183:10      263:4,15,25         366:22
 tele 66:1               366:16 367:11         183:11 186:1,6     264:9,14,18       thats 7:19 9:10
 television 43:22        367:16,22             186:20 187:25      265:1,2,5,16        9:20,22 10:5
 tell 7:5 12:1 15:6      369:4 377:19          192:2,15 193:6     267:4,12,22         11:12 17:9,10
   15:11,15 22:24        377:22 387:24         193:6 196:9        269:7 276:5         21:4 22:9,14
   29:15 32:8            402:22                225:8 228:5,13     280:2,18 282:9      24:25 39:8,9
   34:1 40:21          telling 58:4            229:6 248:21       282:10,24           41:24 42:11
   49:23 58:10,15        173:9 304:16          270:12,15          285:17 286:2        44:10,11 47:7
   60:24 69:7            305:20 339:8,9        286:17 292:6,8     286:19 290:7        48:16 50:17
   75:6 80:10            340:24 344:16         293:21 294:2       290:10 296:11       53:20 54:5,8
   92:16 99:13           366:14                301:21,23          297:3,4,6,8         54:25 55:24,25
   101:12 106:12       tells 121:17            302:20,21,24       316:6 322:25        56:5 57:23
   117:13 120:10         193:4 305:7           303:1,9,10         366:2 381:16        58:20 59:6,9
   121:21 122:1        temperature             304:14 305:2     testosterone          62:1,7 64:11
   123:18 124:3          217:23                305:16 413:22      181:15              65:17 67:1
   129:12 141:2,5      temptation            tested 73:3,6      tests 23:5 120:22     73:7 75:5 84:2
   141:6,8,10,11         64:23                 74:22 217:12       121:11 141:9        89:14 96:3
   141:12,16,20        tendering 12:16         269:22 270:8       183:5,15            99:12 103:11
   141:21 147:4          112:25 123:9        testified 6:19       189:15 192:18       103:15 107:9
   147:16 148:19         160:8 164:12          405:9              192:25 198:7        115:8 116:24
   150:14 153:13         172:18 248:25       testify 8:18         228:9 261:6         116:24 117:2
   153:16 159:22         250:14 255:11         12:23 13:3         263:10 276:7        118:5 120:8


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                 504 219-1993
                                                                                    EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 160 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                April 10, 2019

                                                                                     Page 490

   122:25 123:14         307:15 308:6,7   64:13 79:24          389:11 390:21      184:19 185:2
   131:19 133:9          308:11 310:6,6   103:20 124:13        390:25 391:10      185:16 187:4
   133:14 135:18         311:11 316:12    133:18 147:22        399:19             187:10 191:20
   136:24 138:18         318:4 319:3,7    148:4,12           theyve 130:19        194:18 200:11
   140:5,7 142:4         319:21 321:7,8   149:10 167:3         171:17 269:2       200:15,17
   144:2,7 145:17        321:16,21        170:14,14            280:18 390:21      202:18 203:2
   148:6 149:22          323:12 324:4     172:10,12            390:22             227:2 231:2
   150:12 156:4          324:10 326:2,6   176:18 181:6       thing 27:23          232:8 233:22
   157:5 159:4,17        329:1 331:3,14   185:7 195:15         61:14 79:2         233:24 234:1,9
   166:19 167:12         332:2 334:24     203:4 215:13         108:23 145:17      236:19 238:18
   167:18,22             336:18 340:16    215:22 226:17        217:14 227:22      240:1,15
   170:1,20,22           341:9 351:20     230:20,20            253:20 274:5       246:17 247:25
   171:12 176:4          354:14 355:13    232:4 233:3          369:6,20 418:8     248:2 252:16
   179:7 180:20          355:14 356:9     234:17 250:23      things 33:7          253:12 255:24
   181:14,14,16          360:8,15         253:23 271:16        38:17 111:22       257:6 259:4
   181:16 182:2,6        362:18 364:4     275:12 277:14        142:3 162:2,8      262:11,12
   182:6,22,23           365:13 367:10    281:12 287:7         190:15 193:3       264:7 265:19
   183:6 187:19          368:17 371:6     287:16 288:9         204:1 217:7        266:13 268:4,9
   188:1 191:6           373:22 374:16    301:7 311:20         219:5 239:3        275:12 276:14
   192:17 199:13         375:22 376:7     314:24 327:3         252:5 285:15       278:12 279:16
   199:14,15             376:13 379:1     344:21,21            288:19 317:25      284:22 286:5
   201:12,18             380:19 381:8     346:21 378:17        323:14 339:1       291:3 293:23
   202:1,13              382:2 383:23     380:13 390:16        348:13 355:2       293:23,24
   206:11 207:21         385:16,19        401:24 402:22        361:1 365:23       306:13,23,25
   209:4,4,7             388:6 394:17     409:18 413:18        391:15 393:21      307:12 317:16
   213:24 215:14         395:17 397:14    423:14,19,21       think 17:1 19:23     318:25 322:11
   215:15 217:22         401:22 404:16    423:21,25            28:6 29:19         330:6 342:21
   221:8,13              404:20 405:14    424:24 425:2         30:5,17 37:13      356:7 358:3,4
   226:15 227:18         409:3,25         425:13 427:13        38:21 48:19,25     368:19,21
   230:24 232:9          411:13 412:11    428:1                50:18 53:18        373:13 375:7
   236:4 239:2           415:15,19      thermo 182:16          63:11 68:7         376:19 381:6
   242:15 245:11         416:8 418:2,22 theyll 271:24          77:9,9 81:5        381:24 383:12
   246:15 251:4          419:8 420:5,22   296:19               84:21 86:6         385:6,23
   252:9 255:25          421:16,23      theyre 30:17           87:19 89:19        426:24 427:4
   257:17,23             425:23 426:4     52:15 90:21          90:25 93:6         427:13 429:16
   260:12,16,23          426:14 429:2     91:4,8 107:8         99:3 100:20        430:25 431:1
   263:4 270:10          429:22 430:12    109:8 130:5          102:9,10,14,21     434:25
   271:15,15             430:25 433:17    148:10 154:22        111:24 127:12    thinking 141:25
   272:15,16,16          434:6 435:14     183:19,19            128:11 131:16    thinks 339:25
   273:23 274:5        thc 183:3,8        192:13 208:23        131:17,24        third 241:9
   275:5 278:23          228:11           228:19 243:15        140:14,21,25       396:17 398:7
   280:10,14           theft 300:4        268:22 288:14        141:19 143:16      398:22 400:21
   281:8,18 285:7      thems 308:18       309:8 339:3          150:18 151:8     thirdparty
   290:20,24           theory 331:25      341:6 348:20         157:24,24          331:8,15 333:5
   297:10 302:13       thereof 5:14       356:8 375:13         163:17 165:12    thirty 143:14
   303:23 306:17       theres 10:4        375:17 379:6,6       167:1,22 168:7   thorough 21:3
   306:20 307:1,7        17:19,20 64:11   388:20,22,23         168:13 184:9     thought 11:25


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                             504 219-1993
                                                                                EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3       08/13/19 Page 161 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                    April 10, 2019

                                                                                         Page 491

    47:15 156:21     137:2 142:19              187:7 352:2         339:10 342:22      47:1,14 48:2
    161:6 170:21     146:24 152:17             400:9 417:17        352:21 354:11      50:15 51:15
    185:23 204:13    154:7 159:16            timing 19:15          356:7 358:6        55:16,22 56:1
    314:11 334:5     161:7 163:15            title 91:21           365:11,22          56:4,7,12,16
    339:15 342:15    164:6,7 170:19            104:18 408:7        368:7,19,20,20     56:20 57:5,10
    382:18 422:19    173:22 174:1              419:18              375:23 381:6       57:18 58:17
    439:13           193:5 196:19            titled 84:6,10,18     382:2 392:21       61:18,20 67:4
 thousands 231:1     233:16 234:4              85:9 115:11         392:24 410:11      67:16,25 68:1
    231:4 238:11     235:14,16                 404:10 423:5        420:2,4,10         68:3,5,10,11
    378:14           236:21 238:25           tms 113:13          tomahto 46:22        68:18 69:6,17
 threat 301:11       244:2,6 245:7           today 9:17 10:8     tomayto 46:22        71:9,12 76:2
    309:14           245:7 251:19              11:23 13:12       tomcat 309:3         76:14,16,24
 three 10:12 29:4    252:4 254:23              15:6 27:16          310:13             77:8 78:6
    46:1 86:21       255:21 258:14             31:18 83:13       tomorrow 10:9        102:20 120:2
    93:18 117:8      259:7,10,12,14            94:7 137:7          10:22 11:23,24     121:10,13
    167:4 207:23     260:18 263:20             177:6 196:22      tone 19:13           134:22 136:18
    237:22 238:7     264:4 273:24              208:9 240:4       top 21:5 22:23       181:16 214:14
    238:20 239:8     281:9 283:12              244:15 246:6        41:17,19 44:14     215:1 229:19
    239:14,16,17     289:23 295:5              263:19 289:2        70:18 83:18        242:10 297:4
    239:20 240:13    295:23 296:2              388:24 403:8        103:23 123:2,9     301:21 303:1,2
    240:14,18        298:12 307:21             416:5               132:8 134:11       351:19 363:18
    273:23 384:8     312:7 313:10            todays 12:14          161:14 243:15      402:7,10,12,16
    388:20 389:5     331:7 334:12              245:21              247:7,23           403:3 404:3
    402:3            334:15 337:14           todd 1:22             250:16 251:1       428:8,9 431:15
 throw 100:24        339:22 343:15           told 15:6,11          262:8 283:5      toyota 211:8
 thyroid 181:15      349:22 357:11             27:16 28:17         288:17 290:12      212:24
 tied 294:23         357:15,16                 29:23 30:18         328:11 334:2     track 149:6,8
 till 141:15         360:9 361:11              36:12,14 46:18      351:10 356:24      222:11 223:6
 time 5:13 6:5,7     363:15 364:15             47:2 60:21          379:2 398:17     tracked 105:9
    7:7 10:12,18     364:20 368:22             63:1 64:1         topheavy 105:6     tracking 149:10
    20:10 27:11      369:18 378:18             141:22,23         topic 22:19          178:15,16
    31:11 39:5       380:10,12,14              142:2 153:22      topics 12:24         220:4 226:5,13
    44:23 57:2       381:23 382:1              163:12 167:22       15:18,21 18:5      226:17 230:14
    58:9 60:19       384:18 386:18             171:3,5,10,23       19:12 20:2,6       231:20 234:21
    61:1 62:9,20     388:13,17                 172:2,6,8           22:25 24:16        281:22,23
    62:24 64:10,17   390:2 406:16              173:4 174:21        32:15 33:6         282:14 285:9
    65:6,14,24       408:18 409:17             175:9,11 176:1      42:15 210:4,9      286:8 301:7
    70:11 74:2       412:25 417:19             176:6 178:21        210:14             317:5 318:16
    76:8 79:22       421:10,11,12              202:18 204:24     tort 331:24        tracks 232:17
    80:21 88:18      422:15 437:1              207:3 208:6       total 331:25       tract 222:23
    93:2,2,3,8,11  timekeeper 92:1             223:14,17         touching 289:16    trade 430:10
    94:24 102:25   timely 378:17               239:8 248:3       tough 274:17       trail 8:18
    105:10,11      times 24:4 90:10            258:12 259:11     toughest 128:2     train 107:7
    109:3,19         93:12 97:3,4              264:8 291:10      touted 214:12        108:5 110:9,10
    112:11,15,20     103:22 109:2              291:14 307:12     touting 397:6        338:14
    131:8 132:2      110:3 111:21              312:16,21         tox 119:24         trained 110:7
    136:25,25        150:20 152:3              315:12 338:2      toxicology 46:19     268:17


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                 504 219-1993
                                                                                    EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 162 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                  April 10, 2019

                                                                                       Page 492

 training 106:12         6:25 9:18,21          133:18 134:2      279:24 283:11      421:14 423:2
   106:15,24             9:23 10:16,24         136:3 137:6,10    283:16 288:25      427:12 428:5
   107:13,14,20          11:2,7,10,10          137:16,24         289:1 291:7,18     428:12,24
   109:23 112:1,1        11:16 12:3,9,9        138:1,2,3,4,6     292:3,5,23         429:3,5,7
   266:25 267:11         12:10,24 13:4         138:12,12,19      294:7 297:22       430:1,16,17
   267:14,15,22          18:9 20:7 27:4        138:22 141:4      297:22 306:12      431:4,8,11
   268:1,5,6,11          27:11 33:2,9          142:24 144:2,7    306:16 310:21      432:1,10 433:1
   268:14,21,25          41:1 48:4,5           144:13,25         311:4,6 316:21     434:4,8,14
   324:22 337:19         52:23,24 53:1         146:6,7,16        319:25 320:4     trinityms
   337:22,23,24          53:3,5,8,23           151:10,15         323:5,9,13,22      348:12 349:3
   338:4,17              55:6,14,21            152:4,5,18,22     324:7,21 328:9     349:20,21
   341:19,23             57:6,11 60:16         153:7,22 155:1    328:13,15        trinitys 10:8
   404:1                 62:3,6 68:6,14        155:4 156:5,13    329:3 330:16       122:6,8 152:7
 trainings 107:18        68:22 69:20,22        156:20 158:8      331:7 332:22       169:18,20
 transaction             70:7,9,12 71:5        158:16,17,18      332:23 333:3       276:2 341:6
   393:22 394:6          71:15,20 77:20        159:19 163:5      334:16,17,19       371:9 393:12
 transactions            79:13,25 81:24        163:25 164:2      334:25 336:25    trinityspecific
   248:22                82:1,15,16,19         165:4,19          337:12,13          275:22
 transcribed             82:20,25 83:6         166:12 168:9      339:17,21        trouble 277:2
   440:11                83:8,13,21,24         170:3,4 184:24    340:5 342:3,6      371:24
 transcript 5:9          84:24 85:7,13         197:3,8,13,14     342:17 343:6     true 118:7
   439:17 440:4          85:15,21,22,22        203:5 206:16      349:8,13,15,16     238:16 351:22
   440:14,14             86:16,20,24           208:12 216:13     349:17,17,18       353:18,20,25
 transcription           87:9,14 88:3          216:16 217:6      350:19 351:23      354:1,2,3,4
   438:5 439:15          88:14 90:1            218:20,21,22      352:7,22           405:23 438:7
   440:13                92:5,17,24,25         218:25 219:13     353:20 354:1,1     440:12
 transfer 385:22         93:19,22 94:2         219:18 220:3      354:5,10,17      trust 181:12
   394:11                94:12 95:12           220:11 223:16     355:4,5,17         249:9
 transferred             96:2 97:13            224:17,18,18      356:1,5 357:2    trusted 392:18
   394:4                 99:14 100:13          224:19 237:15     357:3,19,23,25   truth 15:7,12,15
 transmission            100:17,19,25          238:19 239:7      358:3 359:1        154:4 339:5,9
   212:16                101:8,17,21           240:7 241:2       360:9 364:9,22     352:15,21
 travel 369:6,8          102:17 103:1,4        243:9 245:20      365:4,11 367:8   try 9:4,4 26:13
   369:19,24             103:13 104:1          245:22 246:7      367:12 370:16      64:23 76:9
 treated 11:13           104:10,11,13          249:18,22         370:23 372:3       220:10 279:14
 tree 43:21,21           105:17 106:12         250:9 253:21      372:11,13          279:15 286:4
   63:25 64:15           109:23 110:9          255:2,19          373:23 374:25      295:2 338:17
   65:17 66:2,4          110:10,14,20          258:12,14,17      375:17 379:15      357:23 386:11
 trey 235:19             110:21 111:4          259:9,15,18,23    380:4,21 382:3   trying 20:5 25:6
   236:2 237:5           112:18,19,20          260:7 263:3,5     383:25 384:12      25:19 50:2
   269:20                115:4,18,22,25        263:15,16,17      385:20 386:15      84:21 97:1
 trial 19:17,23          116:6,11,15,20        263:24 265:23     387:17,22,25       105:15 108:19
 triathlons              116:22 117:3,4        266:24 268:10     390:8 393:24       126:23 169:6
   361:20                117:25 122:12         269:10,13         396:9 397:11       189:10,13
 tried 21:22 25:9        122:14,15             270:25 275:21     402:6,9 408:13     190:10 198:17
   217:13 357:25         131:23 132:20         275:25 276:4,7    411:12,14,22       222:3 227:22
 trinity 1:4,15          132:24 133:4          277:21 279:3      414:22 421:3       230:18 238:17


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                               504 219-1993
                                                                                  EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3   08/13/19 Page 163 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                           April 10, 2019

                                                                                 Page 493

   259:2,22              266:9 268:6,7   282:4 284:11    304:19 316:9        32:13,25 33:3
   265:18 279:23         321:3 322:4     284:18 296:24   323:16 340:19       33:3,13,19
   282:21 299:15         346:23 386:16   299:2 304:9     349:5 353:16        34:3,10,21
   313:3 346:12          402:3 433:9     310:24,25       354:25 355:3        35:2,8,11
   384:1 386:10        twofold 113:13    313:18,21       355:10 358:19       36:11,14,22,22
   386:14 390:17       tyler 52:10,13    315:17,19       359:7 378:23        36:25 37:2,9
   427:14,18,19          52:21,23 53:2   329:24 333:23   382:24 386:20       37:24 38:6,9
   431:18              type 16:12 86:4   334:13 337:14   390:23 396:11       38:13,14,15,19
 tubes 147:23            186:1 208:25    354:8 367:25    433:11              39:4,4,5,13,17
   220:16                217:17 227:22   367:25 368:20 ultimate 357:1        39:19,23,25
 turn 22:21 30:12        256:19          381:25 414:23 ultimately 53:4       40:14,15 41:5
   34:12 38:23         types 111:22      425:23 429:8    53:7 269:24         41:5,6,16
   59:24 83:16           147:23 365:23   429:16          316:5               42:14,25 43:4
   84:3 87:15          typically 350:22 uhc 371:10      um 7:1,25 8:3,22     43:6,20,20,21
   102:10 104:3        typo 83:23 84:2   372:11,15,17    9:6 10:11,24        43:22,24,25
   131:22 133:8          139:21,24       372:25          11:3,9,12 12:2      44:1,2,4,8,9,11
   133:17 276:12       typographical    uhhuh 13:20      12:3,13 13:2        44:16,19,21,22
   276:14 323:1          140:2           28:20 31:21     13:10,13,18,21      45:2,8,12,18
   429:13,23           typos 399:23      37:21 41:4      13:23 14:3,10       45:19,23 46:3
   430:24                                51:5 65:19      14:10,10,13,17      46:8,9,16,18
 turned 24:2                   U         68:24 76:21     14:20 15:5,13       46:22 47:3,11
   30:10 34:7          u 5:1 45:12       77:24 83:22     15:17,23,25,25      47:17,23 48:1
   67:3 91:12          uh 13:18,19,22    89:2 108:7      16:5,11,16,16       48:1,21 49:18
   102:11 125:14         18:13 21:13,17  116:16 122:2    16:19 17:3,5        50:8,11,11
   158:14 280:8          24:21 25:15     123:25 126:11   17:12,12,13,25      52:1,14,17,19
   372:9 407:22          26:1,3,5 32:3   126:20 134:20   17:25 18:23,25      52:21 53:1,4
   412:12                36:10,20 42:11  138:15 148:16   19:6,7,10,13        53:11,11,12,14
 turning 33:22           44:25 46:16,17  150:7 151:17    19:24 20:11,13      53:16,16,21
   123:17 124:4          50:5 59:13      152:16 156:2    21:4,6,8,13,21      54:8,11,17,19
   125:1 304:8           63:22 67:10     167:10,20       22:1,3,5 23:1,4     54:22 55:12,14
   398:11 399:4          82:23 83:1      170:10 190:20   23:4,5,7,12,13      55:19 56:9,10
   404:22 433:9          100:4,4,5       196:7,24 197:1  23:16,16,18,21      56:15,19 57:4
   433:18                103:5 104:18    202:23 206:3    23:22 24:19,23      57:4,10,19,19
 turns 223:3             107:14 113:21   211:10 213:2    24:23,24,25         57:20 58:2,5
 tv 65:22,23 66:3        118:13 119:1    213:23 216:4    25:11,11,12,14      58:12,12 59:11
 twice 148:24,25         119:11 120:21   221:19 222:2    25:17,23,24         59:14,18,21
 twin 362:20             125:10 141:22   224:10 225:1    26:8,17 27:2,6      60:3,13,15,16
 two 14:11 16:7          142:8,10        225:11 230:8    27:10,12,17,17      60:16 61:7,13
   44:19 45:24           198:24 218:5    238:17,22       27:18,19,19,19      61:19,20 62:9
   49:16 69:3            227:25 228:19   240:21 251:22   27:21 28:3,11       62:11 63:16,19
   70:18 77:21           238:13 239:8    258:25 261:14   28:13,14,17,21      63:21 64:6,8
   78:11 84:4            242:6 246:13    261:16 267:6    28:24,25 29:4       64:16 65:4,12
   87:19 114:21          246:16 247:17   270:16 272:3    29:5,12,17,19       65:23,24,24,25
   142:23 167:4          247:20 250:25   278:6 281:19    29:23 30:12         67:7,9,12 68:2
   188:20,20             258:16 261:22   288:5 290:4     31:5,7,9,12,15      68:4,6,20 70:4
   189:2 219:4           262:20 267:13   291:17 293:2    31:15,19 32:2       70:7,10,11,12
   223:3,9,13            268:4 269:4     297:24 298:10   32:4,6,9,10,11      71:2 72:2,18
                         271:3 280:3,21

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                         504 219-1993
                                                                            EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 164 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                      Page 494

   73:12,16,22           115:16,17,20          153:1,6,9,25      212:3,4,5,6       270:5 271:9,18
   74:12,14 75:8         115:21,24             154:3,5,7,10      213:4,21,21       271:20 272:5
   75:12,13,16,19        116:6,8,8,11          155:19 156:13     214:7,11,23       272:11 273:9
   75:20,20 76:7         116:15 117:4,6        156:22 157:20     215:5 216:17      274:17 275:2
   76:9,11,15,17         117:7,12,14,16        157:21,25         216:19,22,22      275:12,12,16
   77:1,6,7,19,25        118:2,13,15,17        158:9,11,19       216:24 217:1,3    275:18,19
   77:25 78:6,8          119:9,19,20,20        159:4,21          217:4,9,10,11     276:7,16
   78:20 79:1,8          119:23 120:3,3        160:15,16,18      217:21,21         277:10,11,18
   80:3,14,18            120:11,14,19          161:8,9,9,11      218:2 219:21      277:21 278:9
   81:5,19 82:23         121:16 122:1          161:21,25         221:4 224:15      279:4,5 280:3
   82:24 83:2            122:19,20,24          163:2,5,8,12      224:24 225:4,6    280:6,10,14,17
   84:12,17,20,20        122:25 123:1          163:17,25         226:20,23         281:8,10,24
   84:25 86:3,4,6        123:19,23             165:3,8,11,13     227:15,20,21      282:11,15
   86:7,12,18,19         124:6,7,13            166:4,9,12,20     228:2,9,11,22     283:2,5,7,8,16
   86:21,23 87:3         125:6,8,9,11          169:21,23,23      229:7,24          283:17 284:4
   87:7,12,15            125:13,22             170:7,14,18       230:20 235:17     284:12,20,25
   88:3,3,15,16          126:3,14,15,17        171:1,5,6,15      235:19 236:11     285:1 286:4,6
   88:22 89:25           126:23,25             171:15,20,23      236:24 237:11     286:14,18,24
   90:5,6,10,12          127:6,6,8,8,9         171:24 172:1,4    237:20,22         288:3,9,18,20
   90:18,19,21           127:11,19             172:5,10          238:11,14,24      289:7,14,24
   91:24,24 92:2         128:7,8,10            173:18 174:3      239:4,5 240:3     290:5,9 291:3
   92:3,10,13,16         129:5,8,16,20         174:10,12,12      241:1,4,5,8       291:9,24 292:5
   92:20 93:4,4          131:5,8,11,12         174:23,25         242:3,9,22        292:6,18
   93:24 94:3,6          131:16 132:7          175:5,6,6,18      244:9,11,14,15    293:24,24
   94:25 95:13,15        133:1,3,17            175:23 176:8      244:16,22,23      294:10,11,15
   96:11,14,16,23        134:3,9,13,13         177:3,7,12,17     245:1,2,8         294:22 296:8,9
   96:25 97:1,3          135:2,3,6,10          178:4,12,18,19    246:23,23         296:15,16,19
   97:12,22 98:10        135:11,14,19          178:21,22         247:10,10,12      297:17 298:3,5
   98:17,21 99:3         135:22 136:5,7        179:1,5,13,23     247:14,15,16      298:12,12,13
   99:15,19,19           136:9,10 137:1        180:2,13,21       248:14,25         298:17,24,25
   100:5,11,17           137:6,8 138:2         182:6,11,16,23    249:9,13 250:9    299:21,25
   101:9,10,13,15        138:2,6,7             182:24 185:9      252:3 253:2,8     300:23 301:20
   102:9,12,24           139:8,21 141:2        186:12 191:18     255:6,12,20,23    302:1,6,10,24
   103:12,18             141:5,6,16,20         192:6,11 194:7    256:7,10,15,19    305:15 306:9
   104:2,5,18,20         141:23,23,24          194:22 195:15     256:20,23         306:10 307:8
   104:22 105:4,5        141:25 142:1,3        195:17 197:20     257:5 258:9,17    308:9,11,20,23
   105:23 106:1,7        142:7,8,11,19         198:2,4,8,10      258:20 259:3,8    308:24 309:1,3
   106:8,14,16,17        143:4,8,14            199:5,13,22       259:20 260:4,6    309:6,16,18,21
   106:18,23,23          144:10,14,19          200:15,17,22      260:19,23         310:10 311:2
   106:24 109:5          144:20,21,25          201:2,6,18,21     261:7,20          311:18 312:1,4
   109:19 110:3,4        145:9,9 146:3         202:6 203:4,20    262:11 263:6      312:6,16 313:4
   110:4,14              146:20 147:9          203:20,25         263:12,14         313:6 314:24
   111:17 112:1          147:12,18,19          204:1,3,7,10      264:19,22         315:9,17 317:1
   113:17,21,25          148:4,12 149:1        205:8,14,21,22    265:17 266:6,9    317:16 318:8
   114:3,4,9,14          149:7 150:4,20        206:4,20,24       267:3 268:1,5     318:10,10,11
   114:17,17,19          151:10,13,22          208:3,22          268:12,13         318:13,15,16
   114:20,25             152:5,7,12            210:15,19         269:5,10 270:4    319:4,8,8,14


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                               504 219-1993
                                                                                  EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 165 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                  April 10, 2019

                                                                                        Page 495

   320:5,12,21           368:19,21            424:2,8 425:1      363:22 379:15     untrue 139:17
   321:1,7,8             369:5,5,9,10         425:1,17 426:5     385:4 392:3,11    update 134:14
   323:14,17             369:11,13,14         426:9,15 427:2     393:22 430:12      309:6
   324:3,19              369:18 370:1         427:3,13 428:4    understanding      updated 141:14
   326:10,11             370:10,13,23         428:11,22          65:13 85:6        upper 155:23
   327:15,21             370:24 371:3,4       429:3,5,18         169:18,19,20      urine 228:4
   328:16,23             371:6,9,14,15        431:7,23 432:2     178:23 179:7      usage 317:8,14
   329:3,4 330:8         371:15,16            432:13             201:2 209:15       317:23
   330:15,21             372:1,5,5,8         unable 40:12        277:2 279:25      usdin 2:11
   331:17 333:22         373:2,17,25          71:25              299:25 303:4      use 24:25 70:25
   334:2,19,20,25        374:3,18,20,20      unanimous           307:2 309:13       72:20 73:5
   335:3,6,8             375:3,4,13,20        92:13              336:19 338:23      74:16 76:6
   336:16,24             376:11,15,15        unaware 307:13      415:4 440:13       120:20 138:16
   337:1,3,15,18         376:20 377:22       unbillable 229:7   understood 9:14     143:19 147:24
   337:21 338:6,6        378:1,2,9           underneath          157:21 215:8       179:16,25
   338:16 339:8          379:6,22,23,24       75:21 260:24       240:3 292:2        180:20,22
   339:23,24             380:3,4,7,8,21       415:13 426:6       328:15 333:3       185:25 189:14
   340:15 342:8,9        380:22 381:2,5      understand 9:11     334:25 365:21      191:7 241:19
   342:11,22             381:12,12,15         9:22 12:22         430:11 432:12      242:13 247:20
   343:5,6,8,22          381:25 382:2,3       13:2 41:24        undertook           247:20 267:23
   343:25,25             382:7,9,18,19        42:14 44:4         344:17             268:15 292:7,9
   344:3,5,20            384:19,19            48:14 51:10       underwriting        301:5 308:8
   345:3,5,9,14          385:4,6,9,20         54:15 85:7         47:12 152:13       312:12,18,24
   345:20,20,21          386:2,5,13           87:7,16 88:2      undue 104:22        315:15 365:5,8
   346:9,15              387:2,19,24          105:14 110:23     unencrypted         365:11 366:17
   347:19 348:10         390:10 393:14        126:23 127:17      301:2,12           370:11 410:23
   348:11,11             393:16,18,18         132:1 138:11      unfortunately       417:25
   349:2 350:18          393:20 394:3,6       148:3 154:18       388:25            user 232:19
   350:20,22             394:12,13            154:20 172:14     unintended          282:19 285:12
   351:7,16,18,20        396:1 397:14         172:22 173:7       297:6              286:11 287:18
   351:22,22             401:6,14             174:3 175:25      unintentional       287:22 288:6
   352:1,4,5,9,12        403:13 405:21        176:23 181:13      139:18             288:10,18,21
   353:1,1,2,4,4         407:2,3,16           185:5,14,15       united 1:1 12:5     288:23 289:5
   354:5,5 355:15        408:11,14,18         187:20 188:6       199:17 371:6       289:25 318:16
   355:18 356:2,6        409:6,8,9,23         190:4,8 193:7      371:15 372:3       333:23 334:1
   356:17,18,24          410:18,19,21         195:11,14,19      universe 278:22     334:13,17
   357:10,21,25          411:14,20,23         212:14 215:21     university 42:22    336:7,14
   358:9 359:4           411:23,24,24         217:11 221:17     unnecessarily       337:23 338:4
   360:20 361:14         412:1,9,20           229:25 241:25      27:2              users 226:21
   362:20,20,21          413:16,23            245:6,16          unoperable          227:6 230:15
   362:23 363:12         414:12,18            254:25 272:1       131:15             230:19 231:21
   363:13,20             415:1,8 417:3        274:2 279:10      unprepared          232:17 284:9
   365:8,9,15,16         417:6 419:15         279:12 287:11      42:16              298:23 338:11
   365:18,22             419:16,17            300:3 304:12      unquoted 399:3      338:12,19
   366:16 367:15         420:1 421:4          304:15 305:6      unrelated 119:6     416:25
   367:18,24             422:10,14,15         334:9 337:3       unreliable         uses 147:20
   368:3,11,14,17        422:25 423:4         355:12 359:11      229:10             208:11 309:2


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                                504 219-1993
                                                                                   EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 166 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                               April 10, 2019

                                                                                     Page 496

 utilized 136:8          38:21                 436:23         walk 23:10        wasnt 19:19
                       verifications         videos 268:14,21  309:10,15,17      36:15 62:6
         V               266:18                268:25          381:5,9           78:5,10 91:21
 vacations             verified 31:7         videotape        walked 23:15       105:11 116:22
   111:21                151:25 263:5          353:12          432:19            116:25 117:1
 vaguely 255:18          263:16,17           videotaped       wall 57:9 229:2    138:19 159:6
   365:25                439:20                151:8 155:21   wanna 62:15        204:1 214:2
 valid 302:24          verify 141:12           288:13 436:24  want 10:23         217:20 218:1
   440:4                 179:18 184:5,7      vieographer       11:22,24 16:11    221:9 256:25
 validate 141:11         243:7 248:20          62:18           25:20 38:1,4      262:13 289:25
   183:23 243:7          265:24              ville 39:19       40:11 47:3,4,7    291:15 292:6
 validated             versed 55:5           violated 171:4    47:18,19,22       294:2 310:6
   151:25 265:25       version 79:20,21        171:24 172:3    61:10 77:12       313:23 354:8
   266:19                143:21,21,22          244:21          89:16 104:21      354:16 369:12
 validating              143:24 144:13       violates 246:18   132:1,2,22        370:17 385:12
   143:15,17             146:6,15            violation 247:11  164:16 167:7      386:13 390:19
   260:9                 157:23 158:5,8        247:14,16,23    168:7 169:4       411:14 418:15
 validation 38:21        158:8 159:1,2         317:22          170:2,22 178:8   waste 132:2
   183:22 261:2          165:6,16,20         violations        181:5 194:9      wasting 254:23
   263:4,15,25           166:3,5,13            247:25          195:22,22        watch 107:2,7
   264:9,14,18           167:6,8,15,18       virgin 227:24     212:11 243:19    watching 225:10
   266:6 324:9           200:17 205:25       virtual 326:14    243:23 247:3     water 228:1
 validations             206:16 207:14       visit 117:7,11    252:4,10         waters 373:8,17
   151:23                224:9 309:1,2       viviana 2:15      254:24 258:4      373:18
 validity 100:7          309:4 325:6,13        6:14            260:9 278:14     watson 26:23
   301:24 302:24         325:17,20           vm 326:12         279:15 335:15    wattage 229:2
   303:5,20,22,24        326:1,9,20          vo2 46:3          338:11 340:2     way 23:5,25
   304:3,21              334:3,6,10,13       volume 122:1      340:12 341:25     34:8 38:5,22
 valley 321:4            334:22 335:1          131:6 349:24    356:12 382:7      50:8 70:24
   322:6,19 335:6        405:11,20,23          350:6           384:11 391:12     77:10 93:5
   399:10 403:22         406:5,8 417:11      voluminous       wanted 25:21       103:12 113:24
   403:24 425:22       versions 79:17          281:13          50:15 102:3       125:20 127:14
   425:25 426:8          79:23,24 80:8       voluntarily 27:9  110:24 128:20     128:7 129:22
   426:12 428:7          165:1,9 405:16        77:7 432:13,22  134:12 139:12     131:2,20
   429:1,10,18,21      versus 1:7 23:6       vote 142:10       142:15,16,16      136:20 149:1
 valve 39:18             293:19              voted 25:18       143:5,9 161:6     149:23 174:13
 van 212:13,16         vet 142:24            vulnerabilities   257:10,17,23      174:17 185:13
   212:24 213:1        vials 147:23            309:5,7 310:11  258:14 259:7      185:15,17
 various 79:1          video 6:5 344:4         310:19          259:12 315:21     189:21 191:2
   103:21 148:17       videographer          vulnerability     338:13 357:8      191:19 196:1
   155:14 384:13         1:21 6:1 62:22        309:13          357:19 379:24     205:14 206:15
   384:14 407:10         112:9,13                              381:15,16         214:18,23,24
 vause 266:12,14         173:20,24                  W          382:3,5,7         215:11 216:5
 venture 45:3            243:25 244:4        wages 103:24      383:2 421:11      220:10 221:8
 ventures 47:10          295:21,25           wait 271:1 272:6 warned 205:23      221:10,11
   105:12                364:14,18           waived 5:10      warning 203:25     222:5 223:23
 verbal 9:6 24:17        388:11,15           wake 180:10       204:4,6 205:20    224:10 225:12
 verification                                 271:14

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                             504 219-1993
                                                                                EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3      08/13/19 Page 167 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                       Page 497

  230:20 245:1          51:15 64:8,10         415:10             45:23 60:14       276:2 291:25
  246:11 247:21         75:20 96:25          wife 14:10,13,25    63:19 98:13       292:1 397:23
  252:16 269:6          117:9 120:23          15:20              101:14,17         403:12
  286:21 289:3          129:15 158:20        wilderdoomes        106:4,5 107:12   workflows
  291:18 303:21         171:15,15             1:10               107:21 120:1,2    152:2 358:12
  308:3 320:23          200:6 205:12         wiped 358:17        120:25 121:4      410:16
  326:23 346:21         243:9,11             wireless 45:6       154:6 170:12     working 16:9
  360:6 361:5           260:15 280:1         wished 410:12       180:21 224:1      24:11 82:25
  372:18 376:13         292:24 338:21         410:13             242:18 261:3      135:12 160:16
  380:8 402:22          347:8,20,21          withholding         274:22,25         261:19 380:19
  413:18 421:14         366:10 376:13         425:4              275:1,1,6         428:24 434:15
 ways 23:17             378:2                witness 5:4,25      276:8,9 286:4    works 22:6
  38:13 141:6,8        west 16:1              6:17 7:10          292:13 358:11     24:12 73:20
  187:6 293:25         weve 28:13             16:25 17:16        374:2 382:19      75:5,6 103:10
  294:4 303:14          30:18 61:9            18:17 20:20,24     403:8 410:13      200:4
  384:8 407:11          79:1 101:21           21:11 35:22        410:20 419:21    world 426:8
  420:6                 172:25 243:14         36:3 41:10         419:23 420:7      432:10
 wazoo 112:2            252:2 278:21          42:4 48:9 52:4    workaround        worldwide 10:2
 wearing 46:6           307:4 319:12          65:1 69:11         224:5 225:7,17    11:4 98:12
 web 241:11             416:4                 91:9,15 96:20      287:12,16,20      99:16 110:21
  398:9,18,21          whatnot 84:22          98:6 117:20        289:12 291:9      118:18 133:2
  400:22                147:24                178:24,25          291:14,15         138:4 224:19
 webbased 398:1        whats 26:24            182:13 188:4       292:12 300:12     283:18,21
 website 161:24         117:3 119:17          195:21 235:23      300:14,19,25      298:4 338:6
  167:19 171:16         120:11,18             264:7 279:20       301:8,13          388:3 394:7
 wed 70:4 91:25         121:18 122:24         299:8,12           306:21,24         429:6,6
  104:23 111:18         132:10 154:2          310:12,17          307:1,13,17,20   worldwides
  111:18 112:1          160:24,24             313:22 438:1       308:21 310:25     119:10
  379:25 386:5          286:9 422:3           440:9             workarounds       worst 280:16
 week 281:1,2           423:5                wont 140:23         307:18 318:18    wouldnt 60:19
 weekend 161:4         whe 236:17             162:23 164:20      365:9,12,21       66:18 105:12
  271:15               wheres 39:4           woodlake 6:16       366:2,5,6         139:15 149:14
 weekends               210:3 277:24          7:1               worked 21:18       197:11 206:4,6
  271:16                277:24 428:5         word 147:20         36:23 45:7,11     272:8 352:11
 weekly 280:24         white 210:15           302:13 373:12      105:17 160:21     394:9 418:3,4
 weeks 108:1,4         whitney 18:25         words 36:19         260:13,21        wow 69:12
  161:2                 92:22 93:6,7          87:5 197:16,19     275:15 289:14    write 131:13
 wegmann                93:11 375:12          199:7,23           350:24            289:18 299:15
  101:16 178:16         387:3,9,10            200:23 215:6,7    workers 45:6       344:7
  345:4,4              whoa 299:7,7,7         222:4 224:2        46:3 380:12,14   writes 336:13
 welcome 134:9          299:7,7               293:20 341:11     workflow 149:5    writing 45:5
 wellness 117:3,4      wholly 154:20          341:14 352:3       150:21 151:19     160:22 252:17
  117:7,11,25           154:25 429:5          410:11 439:16      151:21 260:22     365:17 404:8
  120:1                whos 22:4 24:11        439:19             265:24 266:18     432:3
 went 19:7 26:19        39:15 171:8          work 14:12          269:14 270:2     written 73:12
  27:22,24 36:22        283:9 284:3           38:14 39:16        271:5 272:16      190:4 242:3
  48:2 49:7             340:17 373:3          43:18,18 44:18     273:10 275:23     413:1


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                               504 219-1993
                                                                                  EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3    08/13/19 Page 168 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                      Page 498

 wrong 26:12,14          179:22 180:9          430:15 431:14    190:16,17,22     zero 304:13
  26:25 37:14            184:11 186:9          435:8            190:22 191:2,2
  38:22 141:12           196:4 202:18        year 7:25 25:12    191:2,5,7,20             0
  148:8 190:15           206:11 209:25         37:25 48:17      197:1 203:9      0 72:16,17,20,23
  191:6,22,24            211:19 212:14         51:1,1 74:6      204:17 205:8       74:20,21,21,22
  202:19 204:3           214:24 216:1          236:14 377:14    206:1 207:8        116:17,17
  257:6,11               224:21 230:22         377:17 412:6,9   209:10 212:20      316:22,22,23
  289:17 294:1           231:5 236:16          412:13,19,23     215:22 217:18      316:25
  296:17 308:15          237:17 247:10         412:24           221:4,8 222:13   00 196:6,9
 wrote 341:11            249:12 250:7        years 44:20        227:2,22         000 34:5,6 46:13
  365:19                 251:1,3,5             63:18 128:22     228:14 231:21      46:13 50:13,13
                         252:23 253:2          355:5 357:8      232:5,18 234:1     101:5 321:2
         X               254:8 256:12        yelling 353:14     234:3,5,9          322:3,17
 x 3:1,1,9,9             257:13,15           yep 122:4          239:6 251:4        369:11 387:3,5
 xifin 21:8,12           259:3,4 262:4         178:18 320:20    254:23 260:7     01575 249:25
   33:11,14,19,23        268:12 269:1,1        400:11           267:11 271:17    02 364:20
   34:25 378:10          269:19 270:1        yesterday 13:19    287:3,25 288:6   038 396:10
 xyz 142:20,22           278:12 279:15         13:25 18:21      294:24,24        07 6:6 62:20
   153:9,11,14,23        282:18 286:7        youd 105:2         300:7 304:15
   154:10 155:10         286:18 287:9          182:7 197:25     305:20 307:13            1
   155:11 156:3,6        289:21 290:16         243:22 291:13    314:8 319:23     1 3:12 12:15,18
   156:23 208:8          292:17 293:9          308:1,1,4        321:24 327:6       45:14,14 72:17
                         293:14 294:17         309:22           334:19 337:9       74:20,21 82:16
         Y               296:22 299:2        youll 123:9        337:12 339:7       82:20 83:6,13
 yall 178:11             300:21 303:8          228:13 231:11    340:24 347:8       112:20 116:17
 yeah 12:2,7             304:6,15 309:1        325:4 330:8      348:22 354:22      165:9,16,20
   13:15 15:14,16        310:7,18 314:5        359:23 395:5     355:3,4 366:13     166:5,13 168:9
   21:21 22:16,18        318:4,6 321:15        401:13           366:21,24          174:1 204:5
   27:17 29:14           321:18,18,21        youre 12:8 13:2    407:21 409:8,9     245:3,4 270:15
   33:5 36:6             322:24,25,25          17:9 49:14       409:10,14          271:10 308:12
   40:19 56:9            326:18 329:25         52:19 54:11      418:25 421:25      316:22,23
   57:16,16,23           337:13 339:4          56:10,13 73:16   427:9,22 435:3     326:1 334:3
   63:25 66:25           339:18 346:9          74:18 75:21    youve 8:23 9:14      356:17 371:16
   72:5 81:15            346:12 348:20         83:17 95:14      81:19 124:1        371:22 386:18
   84:1 85:12            348:25 349:19         105:22 121:23    174:3 177:24       404:24 405:11
   88:10 89:14           350:9 354:8           125:2 129:12     183:18 187:5       405:20,24
   92:20 93:12           356:9,13              134:9 144:1,6    189:2 216:1        417:10
   94:21 106:6           358:14 361:19         150:11 151:22    225:2 226:13     10 3:21 62:20,24
   107:20 108:8,8        370:12,14             151:23 157:5     229:12,13          103:23 257:4,5
   113:19 122:3          373:14,16             158:16 168:6     251:11,11          313:25 314:3,5
   124:3 125:4,4         377:2 381:2,5         172:15 175:22    307:12 315:6       314:7,9,14,14
   125:19 136:15         383:9,14,14           180:16 181:10    327:9 381:6        314:18 323:1
   136:17 143:9          386:5 401:10          182:3,25         384:7 390:4        323:17 378:20
   145:20 146:13         401:12 417:9          185:17 186:14    400:8,19           378:22 379:3
   152:21 158:18         419:25 425:2          186:23 188:9                        385:4 411:25
   163:4 167:24          426:11 427:18         188:10,25              Z            416:11
   169:2,9 170:5         427:20,23             189:12 190:8   zenith 17:7,23     100 46:13 51:4
   172:20 179:21                                                17:24              125:22 139:12

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                              504 219-1993
                                                                                 EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3    08/13/19 Page 169 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                                 April 10, 2019

                                                                                      Page 499

   139:20 142:10         95:19 103:23          79:11,14 80:25   361:1 377:25       281:11 285:3
   144:1,3,6,10          262:15 376:19         84:4 86:2        378:1,12,21,24     290:8 291:5
   144:12 155:19         376:23 379:1          112:18,20        396:14 399:8       294:16 314:17
   362:19 388:2          379:11,12             116:17 174:25    399:11 400:15      343:20,21
 103 6:16 7:1            412:2 437:1           244:2,6 270:18   403:18 404:14      344:18 346:4,7
 10th 1:19 6:4         150 121:1               271:10 316:22    411:22,24          346:19 360:11
   438:25                248:22 347:23         316:25 371:16    418:20,24          373:2,20 376:2
 11 3:22 112:11        1500 378:3              371:22 373:20    425:22 426:2       379:14 380:5
   112:15 166:4        157543 253:8            374:6,15         426:11 429:16      380:15,25
   198:11 313:25       16 4:2 53:10            386:23,25      2016 75:15,20        381:7 386:18
   313:25 319:13         95:20,21 96:1       20 37:24 50:23     86:3 94:14         393:7 413:2,15
   319:16 325:9          96:2 124:18           75:20 112:15     97:10 115:7      2018 361:6
   329:24 330:9          126:7 135:10          127:6 227:3      127:6 135:9        363:7 376:3
   331:15 332:4          174:1 244:14          244:14 382:6     166:4 198:21       438:25
   335:19 381:21         325:21,23           2000 64:14         217:2 218:8      2019 1:19 6:4
   382:7,23              379:2,10            2002 64:7          223:24 224:12      95:24
   403:18,18             388:20 389:1        2005 43:3 44:7     224:22,23        2020 19:18
   426:5 427:2,20        400:12                63:2,3           237:18 248:5,8   20th 198:12
   427:21 433:18       160 3:16 387:5        2006 44:10         255:24 256:22    21 212:10
 113 3:14              164 3:17              2007 123:19        257:1 260:1,4    22 244:2 276:15
 12 3:12,23            17 4:3 53:19,20       201 1:18 2:6 6:3   261:9,15           277:1,5
   112:11 125:24         95:20 96:4            48:19            264:10 266:21    229769 253:21
   173:22 182:25         97:10 123:21        2011 8:1 48:18     279:6 289:23     229777 253:21
   183:1 271:12          123:22 126:7          363:17           290:6 328:5,8      253:23
   302:12 327:22         135:9 279:6         2012 8:1 48:6      335:18 339:7     23 276:21 277:1
   327:25 330:6          370:25 395:2          50:23 62:9       339:14 354:10    23rd 78:20
   335:18 339:7          395:20,21             74:3 128:18      359:12 360:2,3     335:9
   339:14 399:8          396:9 397:10          141:14 351:18    361:2 368:24     24 20:8
   401:6,9,10            398:12 399:5,8        354:11           370:18,24        240 46:14 50:13
   405:4 412:7           399:18 400:12       2013 50:24         377:14,23        249 3:18
   429:15,23             400:15 422:25         62:12 142:18     378:20 401:7     24th 2:16
   430:24 433:10         423:3                 210:15           404:15 407:18    25 63:18 295:23
   433:12              170 375:7             2014 46:8          408:5 412:7,23   250 3:19
 123 3:15              170000plus              116:11 369:2     412:24 416:11    255 3:20
 1234 93:9               375:18                411:22,23        418:11,17,20     2554 440:9
 12test 302:12         1700592 1:5           2015 57:19         419:1            2567 78:8
 13 3:24 74:4          178 375:7               58:17 76:2,25 2017 10:17 11:1     26 416:11
   95:19 326:9         18 4:4 271:22           78:19,20 95:17   11:8 27:17       27 172:18
   333:15,16,17          420:17,18,19          114:17 115:7     53:13 103:9      277 361:7,18
 13958 255:2             420:22                124:11 127:11    113:16,17          363:6
 13th 281:11           19 62:24 230:12         135:6 170:8      119:9 123:11     28 241:13
 14 3:25 37:25         196458 131:23           178:18 201:21    124:12 135:10      388:13 439:5
   95:19 271:12        19th 396:14             201:24 202:5     135:10 144:21    29 12:24 19:12
   335:14,25            400:15                 236:19 241:13    159:16 160:23    29th 44:10
 1434 439:7                                    244:12 274:24    161:21 175:22      359:25
   440:19                      2               316:13 335:9     175:23 198:21    2yearold 212:10
 15 4:1 38:1           2 3:13 72:16,20         338:2 346:13     202:8 237:9
                         72:23 74:21,22                                                 3

JOHNS, PENDLETON, FAIRBANKS AND FREESE                                              504 219-1993
                                                                                 EXHIBIT A
Case 3:17-cv-00592-JWD-EWD                   Document 79-3    08/13/19 Page 170 of 170
30 (B)(6) TRINITY MEDICAL SERVICES, LLC. BLAKE BOURQUE                              April 10, 2019

                                                                                   Page 500

 3 1:5 3:14            416 3:6               6614 399:5         428:16,18,20
   112:25 113:3        420 4:4               6th 255:24       90 237:1 363:15
   143:25 144:13       425 321:2 322:3         256:22 257:1   909 2:16
   158:5,8 167:22        322:14,17                            920 336:10,12
   167:24 245:4,4      433 3:7             7                  95662 423:2,11
   245:4 295:23        458 132:15  7 3:18 57:12               96614 424:9,13
   296:2 308:12        46th 1:18 2:6 87:16 245:4              97 74:14
   308:12,12,13        471 132:12,15 248:25 249:4             98 64:6
   314:17 320:19       484 133:9,10  386:23,25                9s 245:7
   326:1 330:5         493 133:23    395:6,16,25
   334:6 404:24        4th 161:21    396:6,7 397:2
   405:11,24             237:18      397:5 398:5,8
   428:4,4,20,23                     398:23 399:1
   433:21                 5          399:20 401:3
 30 1:15 173:22   5 3:16 34:5,6    70112 2:17
   214:6 244:6      160:7,10 196:9 70130 1:19
   359:15 362:1,7   318:17 364:20 701704600 2:7
 31 403:18 412:7    386:18 388:13 70508 6:16 7:2
 314 3:21           388:17 412:22 75 100:21
 319 3:22         50 103:2 114:16 75005 1:25
 31st 44:7 338:1  500 101:5          439:25 440:25
 32 388:17        5045865252 2:8 76 276:16,25
 3200 70:13       5045899700       77 278:2,3,5
 327 3:23           2:18           78 394:16
 333 3:24         51 364:16        79 3:13
 335 3:25         540 387:3
 35 296:2         5468 258:6               8
 37 440:9           414:12 420:14 8 3:19 57:12
 376 4:1          5562 398:14        114:20 143:25
 389 4:2          56 400:11          144:13 158:5,8
 391 3:5          57 203:12          167:22,24
 395 4:3          57d 81:16          196:6 250:13
 3rd 344:9,18     5th 328:8          250:19 271:22
 3s 245:6 308:12                     334:6 395:11
                          6          395:14,15
         4        6 1:15 3:4,17      404:24 405:11
 4 3:15 84:4        43:12 80:16      405:24 412:22
   123:8,12 165:9   122:24 123:3   88 228:15,16
   165:16,20        164:11,13
   166:4,5,13       171:10 214:6           9
   168:9 326:1,9    359:15 362:1,7 9 3:20 6:6 245:4
   334:3 364:16     368:1 378:22     245:4 255:10
   404:22 405:4,7   411:25  437:1    255:13 329:22
   405:7,7,20,24 60 363:15           330:9,9 331:18
   417:10           369:11           332:3 350:1,10
 400 417:2,24,24 62 214:12           379:3 404:18
   418:7          64 221:18 226:5    404:20 427:4
 4048 397:11      65 237:12 238:8    427:23 428:1,3


JOHNS, PENDLETON, FAIRBANKS AND FREESE                                            504 219-1993
                                                                                EXHIBIT A
